Exhibit 10.5

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of May 2, 2006

Among

ALLEGHENY ENERGY SUPPLY COMPANY, LLC,

as Borrower,

and

THE INITIAL LENDERS, THE SWING LINE BANK AND INITIAL ISSUING BANK

NAMED HEREIN,

as Initial Lenders, Swing Line Bank and Initial Issuing Bank,

and

CITICORP USA, INC.,

as Administrative Agent

 

 

 

CITIGROUP GLOBAL

MARKETS INC.,

as Joint Lead Arranger and

Joint Book Runner

  

THE BANK OF NOVA

SCOTIA,

as Joint Lead Arranger,

as Joint Book Runner and Co-

Syndication Agent

  

BANC OF AMERICA

SECURITIES LLC,

as Joint Lead Arranger and

Joint Book Runner

BANK OF AMERICA, N.A.,

as Co-Syndication Agent

 

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.   Definitions    2
SECTION 1.02.   Principles of Interpretation    39 SECTION 1.03.   Letter of
Credit    40 SECTION 1.04.   Determination of Material Adverse Change and
Material Adverse Effect, Etc.    40 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
AND LETTERS OF CREDIT SECTION 2.01.   The Advances    41

(a)

  Optional    41

(b)

  Term Advance    41

(c)

  Swing Line Advance    41

(d)

  Letters of Credit    42

(e)

  Letters of Credit Generally    42 SECTION 2.02.   Making the Advances    43
SECTION 2.03.   Issuance of Letters of Credit; Drawings and Reimbursements;
Auto-Extension Letters of Credit; Funding of Participations    46

(a)

  Optional    46

(b)

  Drawings and Reimbursements; Funding of Participations    47

(c)

  Repayment of Participations    49

(d)

  Role of Issuing Bank    49

(e)

  Cash Collateral    50

(f)

  Applicability of ISP and UCP    50

(g)

  Conflict with Issuer Documents    50

(h)

  Letters of Credit Issued for Subsidiaries    51

(i)

  Letter of Credit Reports    51

(j)

  Obligations Absolute    51

(k)

  Liability    52 SECTION 2.04.   Repayment of Advances    52 SECTION 2.05.  
Termination or Reduction of the Commitments    53

(a)

  Optional    53

(b)

  Mandatory    53 SECTION 2.06.   Prepayments    53

(a)

  Optional    53

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

(b)

  Mandatory    53

(c)

  Other Amounts    55 SECTION 2.07.   Interest    55

(a)

  Optional    55

(b)

  Default Interest    56

(c)

  Notice of Interest Period and Interest Rate    56 SECTION 2.08.   Fees    56

(a)

  Optional    56

(b)

  Letter of Credit Fees    56

(c)

  Fronting Fee and Documentary and Processing Charges Payable to Issuing Banks,
Etc.    57

(d)

  Agents’ Fees    57 SECTION 2.09.   Payments Generally; Pro Rata Treatment   
57 SECTION 2.10.   Illegality    59 SECTION 2.11.   Interest Elections    60

(a)

  Optional    60

(b)

  Mandatory    61 SECTION 2.12.   Increased Costs, Etc.    61 SECTION 2.13.  
Taxes    62 SECTION 2.14.   Evidence of Debt    65 SECTION 2.15.   Use of
Proceeds    66 SECTION 2.16.   Request for Commitments    66 ARTICLE III
CONDITIONS OF EFFECTIVENESS SECTION 3.01.   Conditions Precedent to Closing Date
   69 SECTION 3.02.   Conditions Precedent to Each Borrowing and L/C Credit
Extension    72 SECTION 3.03.   Determinations Under Sections 3.01 and 3.02   
73 ARTICLE IV REPRESENTATIONS AND WARRANTIES SECTION 4.01.   Representations and
Warranties    73 ARTICLE V COVENANTS SECTION 5.01.   Affirmative Covenants    78

(a)

  Compliance with Laws    78

(b)

  Compliance with Environmental Laws    78

(c)

  Payment of Taxes, Etc.    79

(d)

  Insurance    79

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

(e)

  Preservation of Corporate Existence, Etc.    79

(f)

  Visitation Rights    79

(g)

  Keeping of Books    80

(h)

  Maintenance of Properties, Etc.    80

(i)

  Transactions with Affiliates    80

(j)

  Further Assurances    80

(k)

  Preparation of Environmental Reports    81

(l)

  Real Property    81

(m)

  Additional Material Subsidiaries    82 SECTION 5.02.   Negative Covenants   
83

(a)

  Liens, Etc.    83

(b)

  Debt    85

(c)

  Mergers, Etc.    89

(d)

  Sales, Etc., of Assets    89

(e)

  Investments in Other Persons    93

(f)

  Restricted Payments    95

(g)

  Payment Restrictions Affecting the Borrower’s Subsidiaries    96 SECTION 5.03.
  Financial Covenants    97

(a)

  Interest Coverage Ratio    97

(b)

  Leverage Ratio    98 SECTION 5.04.   Reporting Covenants    99

(a)

  Default Notices    100

(b)

  Annual Financials    100

(c)

  Quarterly Financials    100

(d)

  Real Property    101

(e)

  Additional Material Subsidiaries    101

(f)

  Other Information    101 ARTICLE VI EVENTS OF DEFAULT SECTION 6.01.   Events
of Default    101 SECTION 6.02.   Actions in Respect of Letters of Credit upon
Default    104 ARTICLE VII THE ADMINISTRATIVE AGENT SECTION 7.01.  
Authorization and Action    105 SECTION 7.02.   Reliance, Etc.    105 SECTION
7.03.   CUSA, CGMI, Citibank, Scotia Capital, BAS, BofA and Affiliates    106
SECTION 7.04.   Lender Party Credit Decision    106 SECTION 7.05.  
Indemnification    106 SECTION 7.06.   Successor Administrative Agent    108

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.07.   Liability    108 SECTION 7.08.   Compensation of Agents    108
SECTION 7.09.   Exculpatory Provisions    109 SECTION 7.10.   Treatment of
Lenders    109 SECTION 7.11.   Miscellaneous    109

(a)

  Instructions    109

(b)

  No Obligation    109 SECTION 7.12.   Arranger Parties    110 ARTICLE VIII
MISCELLANEOUS SECTION 8.01.   Amendments, Etc.    110

(a)

  Amendments    110

(b)

  Clarifications    111

(c)

  Other Financing Documents    111 SECTION 8.02.   Notices, Etc.    111 SECTION
8.03.   No Waiver, Remedies    113 SECTION 8.04.   Indemnity and Expenses    113
SECTION 8.05.   Right of Set-off    115 SECTION 8.06.   Binding Effect    115
SECTION 8.07.   Assignments and Participations    116 SECTION 8.08.   Execution
in Counterparts    120 SECTION 8.09.   Jurisdiction, Etc.    120 SECTION 8.10.  
Governing Law    121 SECTION 8.11.   Waiver of Jury Trial    121 SECTION 8.12.  
Confidentiality    121 SECTION 8.13.   Benefits of Agreement    123 SECTION
8.14.   Severability    123 SECTION 8.15.   Limitations    123 SECTION 8.16.  
Survival    123 SECTION 8.17.   USA Patriot Act Notice    124

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I   -     Commitments, Pro Rata Shares and Applicable Lending Offices
Schedule 1.01(a)   -     Amended and Restated Mortgages Schedule 3.01(a)   -    
Jurisdictions Schedule 4.01(b)   -     Subsidiaries Schedule 4.01(d)   -    
Governmental Approvals and Filings Schedule 4.01(f)   -     Disclosed Litigation
Schedule 4.01(g)   -     Disclosed Information Schedule 4.01(l)   -     Certain
Environmental Matters Schedule 4.01(n)   -     Owned Real Property Schedule
4.01(r)   -     Material Debt for Borrowed Money Schedule 5.01(i)   -    
Affiliate Transactions Schedule 5.02(a)   -     Liens

EXHIBITS

 

Exhibit A-1    -      Form of Revolving Note Exhibit A-2    -      Form of Term
Note Exhibit B-1    -      Form of Notice of Borrowing Exhibit B-2    -     
Form of Notice of Swing Line Borrowing Exhibit C    -      Form of Assignment
and Acceptance Exhibit D    -      Form of Security Agreement Exhibit E    -  
   Intercreditor Terms Exhibit F    -      Affiliate Subordination Terms
Exhibit G    -      Real Property Requirements Exhibit H    -      Form of PNC
Control Agreement

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of May 2, 2006 (as amended, modified or otherwise
supplemented from time to time in accordance with its terms, this “Agreement”),
among ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a Delaware limited liability company
(the “Borrower”), the banks, financial institutions and other institutional
lenders listed on the signature pages hereof as the Initial Lenders (the
“Initial Lenders”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as the initial
issuing bank for the letters of credit issued or to be issued pursuant to this
Agreement (in such capacity, the “Initial Issuing Bank” and, together with the
Initial Lenders, the “Initial Lender Parties”), CITICORP USA, INC. (“CUSA”), as
the swing line bank (in such capacity, the “Swing Line Bank”), CITIGROUP GLOBAL
MARKETS INC. (“CGMI”), as Joint Lead Arranger and Joint Book Runner, Scotia
Capital, as Joint Lead Arranger, Joint Book Runner and Co-Syndication Agent,
BANC OF AMERICA SECURITIES LLC (“BAS”), as Joint Lead Arranger and Joint Book
Runner, BANK OF AMERICA, N.A. (“BofA”), as Co-Syndication Agent, and CUSA, not
in its individual capacity except as expressly set forth herein but solely as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VII, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined).

PRELIMINARY STATEMENTS

(1) The Borrower is indebted to certain banks and financial institutions (the
“Existing Lenders”) pursuant to that certain Credit Agreement, dated as of
July 21, 2005 (as amended through the date hereof, the “Existing Credit
Agreement”), among the Borrower, the other persons referred to therein as loan
parties, the financial institutions party thereto as lenders, Citicorp North
America, Inc., as administrative agent, and Citibank, N.A., as collateral agent
and intercreditor agent.

(2) The Borrower has requested that the Initial Lender Parties establish a
senior secured term credit facility in the aggregate principal amount of
$767,000,000 in favor of the Borrower. The Initial Lender Parties have indicated
their willingness to provide such financing to the Borrower on the terms and
conditions of this Agreement and the other Financing Documents (as hereinafter
defined).

(3) The Borrower has also requested that the Initial Lender Parties establish a
senior secured revolving credit facility in the aggregate amount of $200,000,000
in favor of the Borrower, with up to (a) the full amount thereof to be made
available in the form of Revolving Advances (as hereinafter defined) or one or
more Letters of Credit (as hereinafter defined) issued at the request of the
Borrower on behalf of itself or any of its Subsidiaries (as hereinafter defined)
and (b) $10,000,000 thereof to be available in the form of Swing Line Advances
(as hereinafter defined). The Initial Lender Parties have indicated their
willingness to provide such financing to the Borrower on the terms and
conditions of this Agreement and the other Financing Documents.

 

   1    AESC Credit Agreement



--------------------------------------------------------------------------------

(4) The proceeds of the Term Facility (as hereinafter defined), together with
proceeds of the Revolving Facility made available on the Closing Date (as
hereinafter defined), shall be used to refinance amounts outstanding under the
Existing Credit Agreement.

(5) The proceeds of the Revolving Facility (as hereinafter defined) shall be
used (a) on the Closing Date, to refinance amounts outstanding under the
Existing Credit Agreement and (b) after the Closing Date, to provide working
capital for the Borrower and its Subsidiaries.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Definitions. As used in this Agreement, unless otherwise indicated
the following terms shall have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Account Control Agreement” has the meaning set forth in the Security Agreement.

“Acquired Material Property” has the meaning specified in Section 5.04(d).

“Act” has the meaning specified in Section 8.17.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, at its office at 2 Penns
Way, New Castle, Delaware (ABA No. 021000089), Account No. 36852248, Reference:
Allegheny Energy Supply Company, LLC, or such other account as the
Administrative Agent shall specify in writing to the Lender Parties and the
Borrower.

“Advance” means a Revolving Advance, a Swing Line Advance or a Term Advance, as
the context may require.

“AE Capital” means Allegheny Energy Supply Capital, LLC, a Delaware limited
liability company.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the

 

   2    AESC Credit Agreement



--------------------------------------------------------------------------------

terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 10% or
more of the Voting Interests of such Person or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
Voting Interests, by contract or otherwise.

“Affiliate Subordination Terms” means, with respect to any Debt or other
Obligations owed by the Borrower or any Material Subsidiary to any Affiliate
thereof, that such Debt is subject to an agreement which subordinates such Debt
to the Obligations owed in respect of the Advances on identical terms to those
set forth in Exhibit F hereto.

“AGC” means Allegheny Generating Company, a Virginia corporation.

“AGC Transmission Line” means, collectively, (a) the 500 kilovolt
interconnection and transmission facilities for the power generation station
owned by AGC, including transmission lines, substations, transformers, breakers,
relays, switches, switchyards, synchronizing equipment, metering equipment and
other equipment relating thereto (and, in each case, is not required for the
generation of electric energy by the power generation station owned by AGC),
(b) the land owned by AGC, if any, on which any such facilities are situated (to
the extent the power generation station owned by AGC is not also situated on
such land) and (c) all easements, licenses and rights-of-way of AGC in respect
of such interconnection and transmission facilities.

“Agent Parties” has the meaning set forth in Section 8.02(d).

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreement” has the meaning set forth in the recital of the parties to this
agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Borrower in good faith equal to: (a) in the case of
a Hedge Agreement documented pursuant to the Master Agreement (as defined in the
definition of a “Hedge Agreement”), the amount, if any, that would be payable by
the Borrower or any of its Subsidiaries to its counterparty to such Hedge
Agreement pursuant to the terms of such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, (ii) the
Borrower or such Subsidiary was the sole “Affected Party”, and (iii) the
Borrower or such Subsidiary was the sole party determining such payment amount
(with the Borrower making such determination pursuant to the provisions of the
Master Agreement or the Hedge Agreement (whichever is applicable)); or (b) in
the case of a Hedge Agreement traded on an exchange, the mark-to-market value of
such Hedge Agreement, which will be the unrealized loss on such Hedge Agreement
(after any netting permitted pursuant to the terms of such Hedge Agreement
(including any netting across different Hedge Agreements and Master

 

   3    AESC Credit Agreement



--------------------------------------------------------------------------------

Agreements to the extent permitted by contract)) to the Borrower or any of its
Subsidiaries party to such Hedge Agreement, if any, determined by the Borrower
in good faith based on the settlement price of such Hedge Agreement on such date
of determination; or (c) in all other cases, the mark-to-market value of such
Hedge Agreement, which will be the unrealized loss on such Hedge Agreement
(after any netting permitted pursuant to the terms of such Hedge Agreement
(including any netting across different Hedge Agreements and Master Agreements
to the extent permitted by contract)) to the Borrower or any of its Subsidiaries
party to such Hedge Agreement, if any, as determined by the Borrower in good
faith in accordance with the terms of such Hedge Agreement or, if such Hedge
Agreement does not provide a methodology for such determination, the amount, if
any, by which (i) the present value of the future cash flows to be paid by the
Borrower or any of its Subsidiaries party thereto, as the case may be, exceeds
(ii) the present value of the future cash flows to be received by the Borrower
or such Subsidiary, as the case may be, pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“ALTA Survey” means a fully paid American Land Title Association/American
Congress on Surveying and Mapping form survey.

“Amended and Restated Mortgages” means the deeds of trust, trust deeds and
mortgages set forth on Schedule 1.01(a).

“Amendment Fee” means any fee offered, paid or payable to any Lender Party by
the Borrower or any Affiliate of the Borrower (whether directly or through any
Agent or any other Person) in consideration for any waiver of, or agreement to
amend or modify any provision of, any of the Financing Documents.

“Amendments” has the meaning specified in Section 3.01(a)(iv).

“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations or rules, or orders, injunctions, decrees, judgments, writs,
determinations or awards having the force or effect of binding such Person at
law issued by any Governmental Authority, applicable to such Person, including
all Environmental Laws.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

   4    AESC Credit Agreement



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Margin for
Base Rate
Advances     Applicable
Margin for
Eurodollar Rate
Advances  

Level 1 BBB+/Baa1 or above

   0.00 %    0.45 % 

Level 2 BBB/Baa2

   0.00 %    0.55 % 

Level 3 BBB-/Baa3

   0.00 %    0.75 % 

Level 4 BB+/Ba1

   0.00 %    0.875 % 

Level 5 BB/Ba2

   0.25 %    1.25 % 

Level 6 Below BB/Ba2

   0.50 %    1.50 % 

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Facility, a Revolving Lender, (b) the Swing Line Facility, (i) the Swing Line
Bank and (ii) if the other Revolving Lenders have made Swing Line Advances
pursuant to Section 2.02(c) that are outstanding at such time, each such other
Revolving Lender and (c) the Term Facility, a Term Lender.

“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

“Armstrong Facility” means the Armstrong generating facility located near
Adrian, Pennsylvania in Armstrong County, Pennsylvania and owned by the
Borrower.

“Arranger Parties” means CGMI, as Joint Lead Arranger and Joint Book Runner,
Scotia Capital, as Joint Lead Arranger, as Joint Book Runner and Co-Syndication
Agent, BAS, as Joint Lead Arranger and Joint Book Runner, and BofA, as
Co-Syndication Agent.

“Asset Sale” means any Sale of any Asset (including Emissions Credits) by the
Borrower or any Material Subsidiary to any Person other than the Borrower or a
Material Subsidiary, other than (a) Sales of Emissions Credits in the ordinary
course of business to the extent that the Net Cash Proceeds received by the
Borrower and its Subsidiaries therefrom are less than or equal to $100,000,000
in the aggregate in any Fiscal Year and such Sale does not contravene the terms
of Section 5.02(d)(i)(B) and (b) Sales pursuant to clause (A), (C), (D), (G),
(H), (I), (J), (K) or (L) of Section 5.02(d)(i).

 

   5    AESC Credit Agreement



--------------------------------------------------------------------------------

“Assets” means, with respect to any Person, all or any part of its business,
property, rights, interests and assets, both tangible and intangible (including
Equity Interests in any other Person), wherever situated.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 8.07 and in substantially the form of Exhibit C.

“Authorized Signatory” means, with respect to any Person, the individual, or any
of the individuals, authorized to sign any Financing Document, as well as any
other agreements, to which such Person is or is to be a party and give written
instructions on behalf of such Person with regard to any matters pertaining to
any Financing Document to which such Person is or is to be a party (as
identified on an incumbency certificate submitted to the Administrative Agent
(and, prior to the Collateral Release Date, the Collateral Agent) from time to
time prior to the receipt of any instructions from such Authorized Signatory).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(iii).

“AYE Money Pool” means the internal financing facility of the Parent and certain
of its Subsidiaries in which the excess funds of certain participants are used
to satisfy the short-term borrowing needs of other participants.

“BAS” has the meaning specified in the recital of parties to this Agreement.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; and

(b) the Federal Funds Rate plus 0.5% per annum.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Bath County” means the undivided forty percent (40%) interest (constituting
1035 MW of pumped storage) owned by a Subsidiary of the Parent in the
hydroelectric power generating station located in Bath County, Virginia.

“Bingamon Creek Property” means the 34-acre property located in Harrison County,
West Virginia and owned by the Borrower and MPC, but excluding any related
personal property the creation, granting or perfection of a Lien upon or in
which is governed by the UCC.

 

   6    AESC Credit Agreement



--------------------------------------------------------------------------------

“BofA” has the meaning specified in the recital of parties to this Agreement.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a Term
Borrowing.

“Borrowing Account” means such account as the Borrower shall specify in writing
to the Administrative Agent from time to time.

“Buffalo Reserve Project” means the development of property and mineral and
other natural resources rights in Washington County and adjoining counties in
the Commonwealth of Pennsylvania and the State of West Virginia, including
(a) the formation of a legal entity to pursue the development of such property
and mineral rights, and (b) entering into operating agreements, joint venture
agreements, partnership agreements, working interests, royalty interests,
mineral leases, processing agreements, contracts for sale, transportation or
exchange agreements, unitization agreements, pooling agreements, area of mutual
interest agreements, production sharing agreements or other similar or customary
agreements, transactions, interests or arrangements, and Investments and
expenditures in connection with the development of such property and mineral
rights.

“Business Day” means a day of the year on which banks are not required or not
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person
during such period (whether financed by cash or by Debt (including Obligations
under Capitalized Leases) assumed or incurred to fund, directly or indirectly,
such expenditures) for equipment, fixed assets, real property or improvements,
or for replacements or substitutions therefor or additions thereto, that have
been or should be, in accordance with GAAP, reflected as additions to property,
plant or equipment on a balance sheet of such Person. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the excess (if any) of
the gross amount of such purchase price over the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

   7    AESC Credit Agreement



--------------------------------------------------------------------------------

“Cash Collateral Account” means a non-interest bearing securities account
opened, or to be opened, by the Administrative Agent and in which a Lien has
been granted to the Administrative Agent for the benefit of each Revolving
Lender and each Issuing Bank pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each Issuing Bank (which
documents are hereby consented to by the Revolving Lenders) to the extent that
any Letter of Credit is required to be Cash Collateralized in accordance with
this Agreement.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Bank and each Revolving
Lender, as collateral for the L/C Obligations, cash or deposit account balances,
and “Cash Collateral” shall refer to such cash or deposit account balances.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens (other than,
Liens permitted under the Financing Documents) and, except in the case of clause
(d) below, having a maturity of not greater than one year from the date of
issuance thereof: (a) readily marketable direct obligations of the Government of
the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) certificates of deposit, time deposits, eurodollar deposits
and bankers’ acceptances with any commercial bank that is an Agent or a Lender
Party or a member of the Federal Reserve System, is organized under the laws of
the United States or any State thereof and has combined capital and surplus of
at least $500,000,000; provided that the aggregate principal amount of
certificates of deposit, time deposits, eurodollar time deposits and bankers
acceptances of any one bank shall not exceed $50,000,000 at any one time,
(c) commercial paper in an aggregate amount of no more than $50,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any State of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P, or
(d) investments in mutual funds the sole investments of which are the cash
equivalents identified in clauses (a) through (c) above (but with a remaining
maturity of not greater than 13 months while being held by the applicable mutual
fund) and repurchase obligations for any of the cash equivalents identified in
clause (a) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

 

   8    AESC Credit Agreement



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following: (a) the Parent
shall cease to own all issued and outstanding Equity Interests in the Borrower
other than the ML Interests; (b) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Interests
of the Parent (or other securities convertible into such Voting Interests)
representing 40% or more of the combined voting power of all Voting Interests of
the Parent; (c) during any period of up to 24 consecutive months, commencing
before or after the date of this Agreement, individuals who at the beginning of
such 24-month period were directors of the Parent (the “Original Directors”)
shall cease for any reason to constitute a majority of the board of directors of
the Parent (unless replaced by individuals nominated or proposed by the Original
Directors); or (d) any Person or two or more Persons acting in concert shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent.

“Chief Financial Officer” of any Person means such Person’s chief financial
officer or such other natural person who is principally responsible for such
Person’s financial matters.

“Citibank” means Citibank, N.A.

“Closing Date” has the meaning specified in Section 3.01(a).

“Closing Date Transactions” has the meaning specified in Section 3.01(a)(xiii).

“CNAI” means Citicorp North America, Inc.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Collateral” has the meaning specified in the Security Agreement.

“Collateral Agent” means Citibank, N.A. (or any successor collateral agent
appointed pursuant to Article VII of the Security Agreement), solely in its
capacity as collateral agent for the Secured Parties.

“Collateral Documents” means the Security Agreement, the Mortgages, the Account
Control Agreements and any other agreement that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Release Date” means the date when (a) the non-credit enhanced
long-term senior unsecured debt of the Borrower shall be rated not worse than
BBB- and Baa3 by S&P and Moody’s, respectively, in each case with stable
outlook, and (b) the Administrative Agent shall have received a certificate from
the Borrower certifying as to such ratings and requesting the termination of all
Collateral Documents and the release of all Liens created thereunder in respect
of the Collateral.

 

   9    AESC Credit Agreement



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment or
Term Commitment, as the context may require.

“Commitment Effective Date” has the meaning specified in Section 2.16(b).

“Commitment Fee Rate” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating S&P/Moody’s

   Commitment Fee Rate  

Level 1 BBB+/Baa1 or above

   0.080 % 

Level 2 BBB/Baa2

   0.100 % 

Level 3 BBB-/Baa3

   0.125 % 

Level 4 BB+/Ba1

   0.200 % 

Level 5 BB/Ba2

   0.250 % 

Level 6 Below BB/Ba2

   0.300 % 

“Commodity Hedge Agreement” means any swap, cap, collar, floor, future, option,
spot, forward, power purchase agreement, power sale agreement, electric power
generation capacity purchase and sale agreement, fuel purchase agreement, fuel
sale agreement, power transmission agreement, regional transmission organization
agreements, fuel transportation agreement, fuel storage agreement, netting
agreement or similar agreement (including each confirmation entered into
pursuant to any master agreement) entered into in the ordinary course of
business in order to manage fluctuations in the price or availability to the
Borrower or any of its Subsidiaries of any energy-related commodity including
Emissions Credits and energy attributes. For purposes of this definition
“commodity” means any tangible or intangible commodity of any type or
description, including electric power, electric power capacity, petroleum, coal,
urea, financial transmission rights, natural gas and by-products thereof.

“Communications” has the meaning specified in Section 8.02(b).

“Confidential Information” has the meaning specified in Section 8.12(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

   10    AESC Credit Agreement



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to minority interests and to depreciation and amortization
for such period (including amortization of Debt issuance costs), (iv) any
extraordinary or non-recurring non-cash charges (including the write-down of
non-current assets) for such period, (v) any non-cash goodwill or other
intangible asset impairment charges resulting from the application of Statement
Number 142 or Statement Number 144 of the Financial Accounting Standards Board,
(vi) any non-recurring expenses or non-cash charges incurred in connection with
the Transactions and (vii) any non-cash compensation charges, including any such
charges arising from stock options, restricted stock grants and other equity
incentive programs; provided that to the extent that all or any portion of the
net income of any Subsidiary of the Borrower or any other Person is excluded
from Consolidated Net Income pursuant to the definition thereof for all or any
portion of such period any amounts set forth in the preceding clauses
(i) through (vii) that are attributable to such Subsidiary or other Person shall
not be included for purposes of this clause (a) for such period or portion
thereof, and minus (b) without duplication, (i) all cash payments made during
such period on account of reserves, restructuring charges and other non-cash
charges added to Consolidated Net Income pursuant to clause (a) above after the
Closing Date and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary gains and all non-recurring non-cash items of
income for such period, all determined on a consolidated basis in accordance
with GAAP; provided that for purposes of calculating Consolidated EBITDA for any
period for purposes of the covenants set forth in Section 5.03, (A) the
Consolidated EBITDA of any Investment made or Subsidiary acquired by the
Borrower or any Subsidiary in accordance with the terms of this Agreement during
such period for which aggregate consideration paid by the Borrower or any of its
Subsidiaries shall be equal to or greater than $25,000,000 shall be included on
a pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Debt in connection therewith occurred as
of the first day of such period), and (B) the Consolidated EBITDA of any Person
or line of business sold or otherwise disposed of by the Borrower or any of its
Subsidiaries during such period for which the aggregate consideration received
by the Borrower or any of its Subsidiaries shall be equal to or greater than
$25,000,000 shall be excluded for such period (assuming the consummation of such
sale or other disposition and the repayment of any Debt in connection therewith
occurred as of the first day of such period).

“Consolidated Interest Expense” means, for any period, (a) the sum of, without
duplication, (i) the interest expenses (including imputed interest expense in
respect of Capitalized Leases) of the Borrower and its Subsidiaries for such
period (including all commissions, discounts and other fees and charges owed by
the Borrower and its Subsidiaries with respect to letters of credit and bankers’
acceptance financing), net of interest income, in each case determined on a
consolidated basis in accordance with GAAP, plus (ii) any interest accrued
during such period in respect of Debt of the

 

   11    AESC Credit Agreement



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries that is required to be capitalized rather
than included in consolidated interest expenses for such period in accordance
with GAAP, minus (b) to the extent included in such consolidated interest
expense for such period, amounts attributable to the amortization of financing
costs and non-cash amounts attributable to the amortization of debt discounts.
For purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Borrower or any of its
Subsidiaries with respect to interest rate Hedge Agreements which are included
as interest expense in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss before
cumulative effect in change of accounting principles of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not, as
a result of any Subsidiary Debt Default, at the time permitted by operation of
the terms of the agreement or other documents governing the Debt under which
such Subsidiary Debt Default shall have occurred; provided that such income of
such Subsidiary shall only be so excluded for that portion of such period during
which the condition described in this clause (a) shall so exist; (b) the income
or loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged or Consolidated with the Borrower or any Subsidiary on the date such
Person’s Assets are acquired by the Borrower or any Subsidiary; (c) the income
or loss of any Person (other than a Subsidiary) in which any other Person (other
than the Borrower or a wholly owned Subsidiary of the Borrower) has an interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or a wholly owned Subsidiary by such Person during such
period; (d) any gain or loss in excess of $1,000,000 attributable to any
individual sale of an Asset, or series of related sales of Assets, out of the
ordinary course of business; and (e) any gains or losses attributable to
interest rate Hedge Agreements which are not included as interest expense in
accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any date of determination, an
amount equal to (a) Consolidated total Assets of the Borrower and its
Subsidiaries, minus (b) all Assets of the Borrower and its Subsidiaries on that
date that are considered to be intangible assets under GAAP, including goodwill.

“Constituent Documents” means, with respect to any Person, (a) the articles or
certificate of incorporation, charter or other similar organizational document
of such Person, (b) the by-laws or other similar document of such Person,
(c) any certificate of designation or instrument relating to the rights of
holders (including preferred shareholders) of Equity Interests in such Person
and (d) any shareholder rights agreement or other similar agreement.

 

   12    AESC Credit Agreement



--------------------------------------------------------------------------------

“Contest” means, with respect to the payment of Taxes or any other claims or
liabilities by any Person, to contest the validity or amount thereof in good
faith by appropriate proceedings timely instituted and diligently pursued within
the applicable statutory period and in accordance with Applicable Law; provided
that the following conditions are satisfied: (a) such Person has posted a bond
or other security in accordance with Applicable Law (if required) or has
established adequate reserves with respect to the contested items in accordance
with, and to the extent required by, GAAP; (b) during the period of such
contest, the enforcement of any contested item is effectively stayed;
(c) neither such Person nor any of its officers, directors or employees nor any
Secured Party or any of its respective officers, directors or employees is, or
could reasonably be expected to become, subject to any criminal liability or
sanction in connection with such contested items; and (d) no Lien relating to
such contest attaches to any Assets of such Person and becomes enforceable
against other creditors of such Person.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the Obligation
of a primary obligor, (b) the Obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Continuation”, “Continue” and “Continued” each refer to a continuation of
Eurodollar Rate Advances upon the expiration of the Interest Period therefor as
Eurodollar Rate Advances of the same or a different Interest Period pursuant to
Section 2.11.

“Controlled Account” has the meaning specified in the Security Agreement.

 

   13    AESC Credit Agreement



--------------------------------------------------------------------------------

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.11 or 2.12.

“Covered Taxes” has the meaning specified in Section 2.13(a).

“CUSA” has the meaning specified in the recital of parties to this Agreement.

“Debt” of any Person (the “obligor”) means, without duplication, (a) all
Obligations of such obligor for or in respect of moneys borrowed or raised
(whether or not for cash) by whatever means (including acceptances, deposits,
discounting, letters of credit, factoring (other than on a non-recourse basis),
and any other form of financing that is recognized in accordance with GAAP in
the obligor’s financial statements as being in the nature of a borrowing or is
treated as “off-balance” sheet financing; (b) all Obligations of the obligor
evidenced by notes, bonds, debentures or other similar instruments issued in
connection with accounts payable excluded pursuant to the parenthetical in
clause (c) below; (c) all Obligations of the obligor for the deferred purchase
price of property or services (other than accounts (i) payable within 90 days of
being incurred arising in the ordinary course of such obligor’s business and not
more than 90 days past due, or (ii) subject to a Contest); (d) all Obligations
of such obligor under conditional sale or other title retention agreements
relating to Assets acquired by such obligor (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (e) all Obligations of such obligor
under any securitization or monetization arrangement; (f) all Obligations of
such obligor as lessee under Capitalized Leases; (g) all Obligations of the
obligor, contingent or otherwise, of the obligor under acceptance, letter of
credit or similar facilities other than as issued (i) in connection with
Obligations excluded pursuant to clause (b) above or the parenthetical in clause
(c) above or (ii) as credit support for leases other than Capitalized Leases;
(h) all Obligations of the obligor to purchase, redeem, retire, defease or
otherwise make any payments in respect of any Equity Interests in the obligor or
any other Person or any warrants, rights or options to acquire such capital
stock, valued, in the case of Redeemable Preferred Interests, at the greater of
its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (i) all Obligations of the obligor in respect of Hedge Agreements;
(j) all Contingent Obligations of the obligor with respect to Debt; and (k) all
indebtedness and other payment Obligations referred to in clauses (a) through
(j) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights owned by the obligor), even
though the obligor has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.

“Debt for Borrowed Money” means Debt of the types specified in (i) clauses (a),
(b), (d), (e) and (f) of the definition of “Debt” and (ii) to the extent
relating to Debt of the types specified in one or more of clauses (a), (b), (d),
(e) and (f) of the definition of “Debt”, clauses (j) and (k) thereof.

 

   14    AESC Credit Agreement



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

“Disclosed Matters” means the occurrence of any event in respect of, or effect
upon, the business, condition (financial or otherwise), operations, performance,
properties, assets, liabilities (actual or contingent), results of operations or
prospects of the Borrower or the Borrower and its Subsidiaries, taken as a
whole, which has been disclosed (a) pursuant to a public filing by the Parent
with the SEC or (b) in writing to the Administrative Agent.

“Dollars” and “$” mean the lawful currency of the United States of America.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I or in the Assignment and Acceptance pursuant to which it became a
Lender Party, as the case may be, or such other office of such Lender Party as
such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Eligible Assignee” means (a) with respect to any Lender, (i) any other Lender;
(ii) an Affiliate of a Lender; (iii) an Approved Fund; (iv) a commercial bank
organized under the laws of the United States, or any State thereof, and having
a combined capital and surplus of at least $500,000,000; (v) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof, and having a combined capital and surplus of at least
$500,000,000; (vi) a commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow or a political subdivision of any such country, and
having a combined capital and surplus of at least $500,000,000, so long as such
bank is acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (vi); (vii) the
central bank of any country that is a member of the OECD; (viii) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and having a combined capital and surplus of at least $500,000,000;
or (ix) any other Person approved by (A) to the extent such Person is to become
an Eligible Assignee in respect of any assignment of any Revolving Commitment,
any Revolving Advance, any L/C Credit Extension or any L/C Borrowing, the
Issuing Bank(s) (each acting in its sole discretion) and the Administrative
Agent (such consent not to be unreasonably withheld or delayed) and, so long as
no Specified Default shall have occurred and be continuing, the Borrower (such
approval not to be unreasonably withheld or delayed), (B) to the extent such
Person is to become an Eligible Assignee in respect of any assignment of any
Revolving Commitment or any Revolving Advance, the Swing Line Bank and (C) to
the extent such Person is to become an Eligible

 

   15    AESC Credit Agreement



--------------------------------------------------------------------------------

Assignee in respect of any assignment of any Term Commitment or any Term
Advance, the Administrative Agent (such consent not to be unreasonably withheld)
and, so long as no Specified Default shall have occurred and be continuing, the
Borrower (such approval not to be unreasonably withheld or delayed), and
(b) with respect to any Issuing Bank, a Person that is an Eligible Assignee
under subclause (iv) or (vi) (so long as such bank is acting through a branch or
agency located in the United States) of clause (a) of this definition and is
approved by the Administrative Agent and, so long as no Specified Default shall
have occurred and be continuing, the Borrower, such approval, not to be
unreasonably withheld or delayed; provided that neither the Borrower nor any
Affiliate of the Borrower shall qualify as an Eligible Assignee under this
definition; and provided further that, for the avoidance of doubt,
notwithstanding whether any Person constitutes an “Eligible Assignee”, the
consent of (x) the Issuing Bank(s) under Section 8.07(a) shall be required with
respect to any assignment of any Revolving Commitment, any Revolving Advance,
any L/C Credit Extension or any L/C Borrowing and (y) the Swing Line Bank under
Section 8.07(a) shall be required with respect to any assignment of any
Revolving Commitment or any Revolving Advance.

“Emissions Credits” means the emissions limitations which: (a) are issued by
environmental Governmental Authorities; (b) authorize the emission of a fixed
amount of pollutants; and (c) are utilized as a market-based mechanism for
reducing pollution.

“Environmental Action” means any action, suit, demand letter, claim by any
Governmental Authority, notice of non-compliance or violation, notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating to any Environmental Law, Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health and safety
or the environment relating to any Environmental Law, including (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
legally binding judicial or agency interpretation, policy or guidance relating
to pollution or protection of the environment, health and safety as it relates
to Hazardous Materials or natural resources, including those relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
non-Debt securities convertible into or

 

   16    AESC Credit Agreement



--------------------------------------------------------------------------------

exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person, warrants, rights or options for the purchase or other
acquisition from such Person of such shares (or such other interests), and other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower or any of its Subsidiaries, or
under common control, within the meaning of Section 414 of the Code, with the
Borrower or any of its Subsidiaries.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver in
accordance with Section 412(d) of the Code with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any of its
Subsidiaries or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any of its
Subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) a lien has been imposed under Section 302(f) of ERISA with respect
to any Plan; (g) the adoption of an amendment to a Plan requiring the provision
of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan, provided, however, that the
occurrence of the event or condition described in Section 4042(a)(4) of ERISA
shall be an ERISA Event only if the PBGC has notified the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate that it intends to institute
proceedings to terminate a Plan pursuant to such Section.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

   17    AESC Credit Agreement



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I or in the Assignment and Acceptance pursuant to which it
became a Lender Party (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender Party as such Lender Party may from
time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, with respect to any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing, the rate per annum obtained
by dividing (a) LIBOR for such Interest Period by (b) a percentage equal to 1.00
minus the Eurodollar Rate Reserve Percentage.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Excluded Assets” means (a) with respect to the security interests created by
the Mortgages and the Security Agreement, the Smith Facility and the real and
personal properties located in La Paz County, Arizona, Maricopa County, Arizona,
and St. Joseph County, Indiana, (b) with respect to the security interests
created by the Mortgages and the Security Agreement, the Bingamon Creek Property
(so long as the Fair Market Value of such property does not exceed $10,000,000)
and (c) the Equity Interests in each Subsidiary or other entity owned by the
Borrower other than a Material Subsidiary.

“Existing Credit Agreement” has the meaning specified in Preliminary
Statement (1) of this Agreement.

“Existing Debt” means all Debt of the Borrower and its Subsidiaries outstanding
under the Existing Credit Agreement.

“Existing Lenders” has the meaning specified in Preliminary Statement (1) of
this Agreement.

 

   18    AESC Credit Agreement



--------------------------------------------------------------------------------

“Facility” means the Term Facility, the Revolving Facility or the Swing Line
Facility, as the context may require.

“Fair Market Value” means with respect to any Asset the price at which a willing
buyer would purchase such Asset from a willing seller, assuming that both buyer
and seller are rational and have reasonable knowledge of all relevant facts.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” means, collectively, (a) each fee letter, if any, between the
Borrower and the Administrative Agent, (b) each fee letter, if any, between the
Borrower and the Collateral Agent and (c) the fee letter, if any, between the
Borrower and CGMI.

“FERC” means the Federal Energy Regulatory Commission.

“Final Maturity Date” means the earlier of (a) the date of termination in whole
of the Commitments, the Incremental Commitments and the L/C Obligations pursuant
to Section 2.05 or 6.01, and (b) the fifth anniversary of the Closing Date.

“Financing Documents” means this Agreement, the Notes, the Fee Letters, the
Collateral Documents, the Issuer Documents, each intercreditor agreement (if
any) among the Collateral Agent, the Administrative Agent, the Borrower and the
counterparty of any Commodity Hedge Agreement in respect of Permitted Second
Priority Liens and each subordination agreement (if any) entered into in respect
of Debt referred to in Section 5.02(b)(v).

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Form 10-K” has the meaning set forth in Section 4.01(h).

“Fort Martin Facility” means the Fort Martin generating facility located near
Maidsville, West Virginia and owned by the Borrower and MPC.

“Fronting Fee” has the meaning specified in Section 2.08(c).

 

   19    AESC Credit Agreement



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.02(c).

“Governmental Approvals” has the meaning specified in Section 4.01(d).

“Governmental Authority” means any national, state, county, city, town, village,
municipal or other de jure or de facto government department, commission, board,
bureau, agency, authority or instrumentality of a country or any political
subdivision thereof or any regional transmission authority organized pursuant to
federal law, and any Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any of the foregoing
entities, including all commissions, boards, bureaus, arbitrators and
arbitration panels, and any authority or other Person controlled by any of the
foregoing.

“Granting Lender” has the meaning specified in Section 8.07(h).

“Hatfield’s Ferry Facility” means the Hatfield’s Ferry generation facility
located near Masontown, Pennsylvania and owned by the Borrower and MPC.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, any other Commodity Hedge
Agreements, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
the foregoing (including any option to enter into any of the foregoing), whether
or not any such transaction is governed by or subject to any master agreement,
and (b) any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or are governed by, any form
of master agreement published by the International Swaps and Derivative
Association, Inc., any International Foreign Exchange Master Agreement or any
other master agreement (including such master agreement, together with any
related schedules, a “Master Agreement”) including any such obligations or
liabilities under any Master Agreement.

“Honor Date” has the meaning specified in Section 2.03(b)(i).

 

   20    AESC Credit Agreement



--------------------------------------------------------------------------------

“Incremental Commitments” has the meaning specified in Section 2.16(a).

“Indemnified Costs” has the meaning specified in Section 7.05(a).

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Information Memorandum” means the information memorandum dated April 2006 used
by the Joint Lead Arrangers in connection with the syndication of the
Facilities.

“Initial Borrowing” means the initial Borrowing to be made on the Closing Date
which shall be or is comprised of (a) Term Advances, (b) Revolving Advances
and/or (c) L/C Credit Extensions.

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lender Parties” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Insolvency Proceeding” means, with respect to any Person, (a) any proceeding
which shall be instituted against such Person seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and either such proceeding shall remain undismissed or unstayed
for a period of 60 consecutive days or the entry by any competent Governmental
Authority of any jurisdiction or a court having jurisdiction in the premises of
a decree or order approving or ordering any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property); or (b) commencement by such Person of
a voluntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated as bankrupt or insolvent, or the consent by such Person to the entry
of a decree or order for relief in respect of such Person in an involuntary case
or proceeding under any applicable bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against such Person, or the filing by such Person of a petition or
answer or consent seeking reorganization or relief under any Applicable Law; or
consent by such Person to the filing of such petition or to the appointment of
or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of the property of such Person, or

 

   21    AESC Credit Agreement



--------------------------------------------------------------------------------

the making by such Person of an assignment for the benefit of creditors or any
other marshalling of the assets and liabilities of such Person, or the admission
by such Person in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by such Person in furtherance of
any such action.

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date, taken as one accounting period, to
(b) the Consolidated Interest Expense for the period of four consecutive fiscal
quarters most recently ended on or prior to such date, taken as one accounting
period.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months or, if available at the time of selection to all
Lenders owed any of the relevant Advances, nine or twelve months, as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 noon (New York City time) on the third Business Day prior to the first day
of such Interest Period (or in the case of any Conversion of any Base Rate
Advance into a Eurodollar Rate Advance requested to occur within three Business
Days after the Closing Date in accordance with Section 2.11(a)(ii), upon notice
received by the Administrative Agent by such time and with such shorter prior
notice as may be agreed by the Administrative Agent); provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the date specified in clause (b) of the
definition of “Final Maturity Date”;

(b) the Borrower may not select any Interest Period if, after giving effect to
such selection, there are more than fifteen different Interest Periods
applicable to all Eurodollar Rate Advances then outstanding;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

 

   22    AESC Credit Agreement



--------------------------------------------------------------------------------

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Intralinks” means the digital internet workspace located at
http://www.intralinks.com.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the Assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Debt of the types referred to in clause (j) or (k) of the definition of
“Debt” in respect of such Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by any Issuing Bank and the Borrower or in favor of any Issuing Bank and
relating to any such Letter of Credit.

“Issuing Bank” means the Initial Issuing Bank, any Revolving Lender issuing
Letters of Credit hereunder and each Person that shall become an Issuing Bank
hereunder pursuant to Section 8.07.

“Joint Lead Arrangers” means CGMI, Scotia Capital and BAS, not in their
respective individual capacities except as expressly set forth herein but solely
as joint lead arrangers.

“Joint Venture” means, with respect to any Person, at any date, any other Person
in whom such Person directly or indirectly holds an Investment consisting of an
Equity Interest and whose financial results would not be considered under GAAP
with the financial results of such Person on the Consolidated financial
statements of such Person, if such statements were prepared in accordance with
GAAP as of such date.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

   23    AESC Credit Agreement



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” means each Initial Lender and each other Person that shall become a
Lender hereunder pursuant to Section 8.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

“Lender Parties” means the Lenders and the Issuing Banks.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit to be issued hereunder by any
Issuing Bank in the form from time to time in use by such Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the date specified in clause (b) of the definition of “Final Maturity
Date” (or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.08(b).

“Letters of Credit” means letters of credit issued by any Issuing Bank pursuant
to Section 2.01(d).

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Debt for Borrowed Money of the Borrower as at such date, to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date, taken as one accounting period.

“LIBOR” means, for any applicable Interest Period with respect to all Eurodollar
Rate Advances comprising part of the same Borrowing, the British Bankers’
Association Interest Settlement Rate per annum for deposits in Dollars for a
period equal to such Interest Period appearing on the display designated as Page
3750 on the Dow Jones Markets Service (or such other page on that service or
such other service designated by the British Bankers’ Association for the
display of such Association’s Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) on the day that is two Business Days prior
to the first day of the Interest Period or, if such Page 3750 is unavailable for
any reason at such time, the rate which appears on the Reuters Screen LIBOR 01
Page as of such date and such time; provided that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest

 

   24    AESC Credit Agreement



--------------------------------------------------------------------------------

Period, LIBOR shall mean the rate of interest determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the nearest 1/1,000th
of 1%) of the rates per annum at which deposits in Dollars are offered to the
Administrative Agent two Business Days preceding the first day of such Interest
Period by leading banks in the London interbank market as of 10:00 a.m. (New
York City time) for delivery on the first day of such Interest Period, for the
number of days comprised therein and in an amount comparable to the amount of
the Eurodollar Rate Advance of CUSA (in its capacity as a Lender).

“Lien” means any lien, mortgage, deed of trust, pledge, security interest or
other charge or encumbrance of any kind, including the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any Secured Party
under any Financing Document or (c) the ability of the Borrower to perform its
Obligations under the Financing Documents.

“Material Property” means such real property of the Borrower (other than
Excluded Assets), which real property (a) has a book value greater than or equal
to $10,000,000 (including any such real property acquired in connection with a
Permitted Asset Swap), (b) is subject to a Mortgage or (c) is otherwise material
to the value of any real property of the Borrower which is subject to a Lien
under the Mortgages.

“Material Subsidiary” means, collectively, (a) AE Capital, (b) any Subsidiary
(other than AE Capital) of the Borrower existing as of the Closing Date which,
after the Closing Date, acquires Assets, including any deposit or securities
accounts, with a book value in excess of $250,000,000 in the aggregate, (c) any
Subsidiary of the Borrower incorporated or formed after the Closing Date, or any
Person that becomes a Subsidiary of the Borrower after the Closing Date, in each
case, that holds Assets, including any deposit or securities accounts, with a
book value in excess of $250,000,000 in the aggregate and (d) any other
Subsidiary of the Borrower designated as a “Material Subsidiary” by the Borrower
to the Administrative Agent in writing.

 

   25    AESC Credit Agreement



--------------------------------------------------------------------------------

“Merrill Lynch Litigation” means that litigation arising out of that complaint
filed under the caption Merrill Lynch & Co., Inc., et al. v. Allegheny Energy,
Inc., and Allegheny Energy, Inc., et al. v. Merrill Lynch & Co., Inc., et al.
(02 CV 7689 (HB)).

“ML Interests” means the up to 2% of all issued and outstanding Equity Interests
in the Borrower which are owned by ML IBK Positions, Inc, a Delaware
corporation.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policies” means the title insurance policies insuring the Amended and
Restated Mortgages marked on Schedule 1.01(a) as having been insured.

“Mortgages” means the Amended and Restated Mortgages (as amended by the
Amendments), the New Mortgages and any other mortgage, deed of trust, trust
deed, leasehold mortgage or leasehold deed of trust recorded and filed with any
necessary recording office from time to time in order to create a valid Lien
over the Collateral in favor of the Secured Parties in respect of the Secured
Obligations owed to such Secured Parties pursuant to the terms of this Agreement
or the Security Agreement.

“MPC” means Monongahela Power Company, a corporation incorporated under the laws
of the State of Ohio.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any of its Subsidiaries or
any ERISA Affiliate is making or accruing an obligation to make contributions,
or has within any of the preceding five plan years made or accrued an obligation
to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its Subsidiaries or any ERISA Affiliate and at least one
Person other than the Borrower, its Subsidiaries and the ERISA Affiliates or
(b) was so maintained and in respect of which the Borrower and any of its
Subsidiaries or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any Assets, the aggregate amount of cash received from time to
time (whether as initial consideration or through payment or disposition of
deferred consideration or received from escrow) by or on behalf of such Person
in connection with such transaction after deducting therefrom only (without
duplication) the following (to the extent directly and primarily relating to
such transaction): (a) reasonable and customary brokerage commissions,
underwriting fees and discounts, legal, consultant and advisor fees, finder’s
fees and other similar fees and commissions, (b) the amount of Taxes (or amounts
owing pursuant to the Tax Allocation Agreement) payable in connection with or as
a result of such transaction, (c) the amount of (i) any Debt secured by a prior
Lien on the Asset which is the subject of such sale, lease, transfer or other

 

   26    AESC Credit Agreement



--------------------------------------------------------------------------------

disposition or (ii) Debt outstanding under the Pollution Control Bonds that is,
in either case, repaid, redeemed or defeased upon such disposition as required
pursuant to the terms of (1) the agreement or instrument governing such Debt or
(2) any undertaking or agreement of the Borrower made on or prior to
February 21, 2003 in favor of the issuer of any guaranty, surety bond or
insurance policy issued for the benefit of the holders of such Debt, including
each of the consents, dated February 21, 2003, entered into among (A) the
Borrower, PEC and MBIA Insurance Corporation and (B) the Borrower, WPPC and MBIA
Insurance Corporation, (d) the costs associated (in the Borrower’s best
estimate) with terminating all Hedge Agreements, if any, entered into in
connection with such Asset, which Hedge Agreements are not being transferred as
part of such sale, lease, transfer or other disposition, but only to the extent
that the amounts so deducted are, at the time or within a reasonable time (not
to exceed ten days) of receipt of such cash, actually paid to a Person that is
not an Affiliate of such Person or any Affiliate of the Borrower and are
properly attributable to such transaction or to the Asset that is the subject
thereof, and (e) any amounts received from funds that were held in escrow as of
the Closing Date with respect to any sale, lease, transfer or other disposition
of any Asset consummated prior to the Closing Date; provided that, in the case
of Taxes or termination costs that are deductible under clause (b) or (c)(ii)
above but for the fact that, at the time of receipt of such cash, such amounts
have not been actually paid or are not then payable, such Person may deduct an
amount (the “Reserved Amount”) equal to the amount reserved in accordance with
GAAP for such Person’s reasonable estimate of such amounts, other than Taxes for
which such Person is indemnified; provided further that, at the time such
amounts are paid, an amount equal to the amount, if any, by which the Reserved
Amount for such amounts exceeds the amount of such amounts actually paid shall
constitute “Net Cash Proceeds” of the type for which such amounts were reserved
for all purposes hereunder.

“New Mortgages” has the meaning specified in Section 5.01(l).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iii).

“Non-UCC Property” means any of the Collateral consisting of personal property
the creation, granting or perfection of a Lien upon or in which is governed by
Applicable Law other than the UCC and Applicable Law under, or relating to, the
UCC.

“Note” means a Revolving Note or a Term Note, as the context may require.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Conversion/Continuation” has the meaning specified in
Section 2.11(a)(ii).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(c).

“NPL” means the National Priorities List under CERCLA.

 

   27    AESC Credit Agreement



--------------------------------------------------------------------------------

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 6.01(g). Without limiting the
generality of the foregoing, the Obligations of the Borrower under the Financing
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ and consultants’ fees
and disbursements, indemnities and other amounts payable by the Borrower under
any Financing Document and (b) the obligation to reimburse any amount in respect
of any of the foregoing that any Secured Party, in its sole discretion, may
elect to pay or advance on behalf of the Borrower.

“OECD” means the Organization for Economic Cooperation and Development.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by a Responsible Officer of such Person.

“Other Perfection Requirements” means (a) the giving of notice to any Person
(other than an Affiliate of the Borrower) of the Liens created by the Borrower
under the Collateral Documents and (b) any recording, notice, filing,
registration, instrument or act required to be undertaken, made or executed in
order to grant or perfect any Lien over Non-UCC Property.

“Other Taxes” has the meaning specified in Section 2.13(b).

“Outstanding Amount” means (a) with respect to the Revolving Facility on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Revolving Borrowings, Swing Line Borrowings and prepayments of the Revolving
Facility and Swing Line Facility occurring on such date; and (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any relevant L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of such L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any relevant Letters of Credit or any reductions in the maximum amount
available for drawing under any relevant Letters of Credit taking effect on such
date.

“PA Report” means the Independent Market Expert’s Report for the PJM, MISO, and
SERC-TVA Regions, dated June 24, 2005, prepared by PA Consulting Group.

“Parent” means Allegheny Energy, Inc., the parent company of the Borrower.

“Parent Credit Agreement” means that certain Credit Agreement, dated as of
June 16, 2005, among the Parent, the Borrower, the lenders and issuing bank
party thereto, and CNAI, as administrative agent.

 

   28    AESC Credit Agreement



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“PEC” means The Potomac Edison Company, a Maryland and Virginia corporation.

“PEC Service Agreement” means that certain Service Agreement, dated as of
August 1, 2000, between the Borrower and PEC (d/b/a Allegheny Power).

“Permitted Asset Swap” has the meaning specified in Section 5.02(d)(i)(I).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(d); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 30 days, or which are
subject to Contest; (c) Liens or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) deposits to secure the performance of bids, leases (other than
Capitalized Leases), trade contracts, public or statutory obligations (including
environmental, municipal and public utility commission obligations under
Applicable Laws), surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) Liens securing judgments for the payment
of money not constituting an Event of Default under Section 6.01(h) or securing
appeal or other surety bonds related to such judgments; (f) zoning restrictions,
easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(g) Liens securing reimbursement obligations with respect to letters of credit
(which reimbursement obligations relate to Debt which has not been incurred in
contravention of the terms of this Agreement and the other Financing Documents)
that encumber documents and other property relating to such letters of credit
and the proceeds and products thereof, including such Liens arising in
connection with the issuance of letters of credit on behalf of the Parent to
support obligations of the Borrower and its Subsidiaries under Hedge Agreements
to the extent that such Hedge Agreements are entered into in accordance with the
terms of this Agreement; (h) Liens on cash deposits in the nature of a right of
setoff, banker’s lien, counterclaim or netting of cash amounts owed arising in
the ordinary course of business on deposit accounts, commodity accounts or
securities accounts; (i) financing statements filed on a precautionary basis in
respect of operating leases to the extent such lease is otherwise permitted
under the terms of this Agreement; provided that no such financing statement
extends to or refers to as collateral any Assets which are not subject to such
operating lease; and (j) rights of first refusal, options or other contractual
rights or obligations to sell, assign or otherwise dispose of any Asset or
interest therein which rights of first refusal, option or contractual right is
in connection with a sale, transfer or other disposition of Assets permitted
under Section 5.02(c) or 5.02(d).

 

   29    AESC Credit Agreement



--------------------------------------------------------------------------------

“Permitted Refinancing Debt” means Debt issued or incurred (including by means
of the extension or renewal of existing Debt) to refinance, refund, extend,
renew or replace existing Debt (“Refinanced Debt”) concurrently with, or within
90 days after, the issuance or incurrence of such Debt; provided that (a) the
principal amount of such refinancing, refunding, extending, renewing or
replacing Debt is not greater than the principal amount of such Refinanced Debt
plus the amount of any premiums or penalties and accrued and unpaid interest
paid thereon and reasonable fees and expenses, in each case associated with such
refinancing, refunding, extension, renewal or replacement, (b) such refinancing,
refunding, extending, renewing or replacing Debt has a final maturity date that
is no sooner than, and a weighted average life to maturity that is no shorter
than, such Refinanced Debt, (c) if such Refinanced Debt is subordinated to the
Secured Obligations hereunder, such refinancing, refunding, extending, renewing
or replacing Debt remains so subordinated on terms no less favorable to the
Lenders, (d) the obligors in respect of such Refinanced Debt immediately prior
to such refinancing, refunding, extending, renewing or replacing and any
additional person (other than the Borrower and the Material Subsidiaries) are
the only obligors on such refinancing, refunding, extending, renewing or
replacing Debt and (e) such refinancing, refunding, extending, renewing or
replacing Debt contains covenants and events of default which, taken as a whole,
are determined in good faith by a Responsible Officer of the Borrower to be
customary for similar issuances of Debt by issuers of a similar credit rating or
standing as the credit rating then applicable to the Borrower.

“Permitted Second Priority Liens” means second priority Liens (a) securing
Obligations of the Borrower or any of its Subsidiaries under Commodity Hedge
Agreements, (b) which are junior only to the Liens securing the Senior Debt
Obligations and (c) the holders of which have entered into an intercreditor
agreement with the Borrower, the Collateral Agent and the Administrative Agent
on terms and conditions (i) specified in (or substantially similar to the terms
and conditions specified in) Exhibit E or (ii) to the extent not materially
adverse to the rights of the Secured Parties, as such rights are set forth in
Exhibit E, on such other terms and conditions which are (A) customary for
intercreditor agreements with parties to Commodity Hedge Agreements or
(B) reasonably acceptable to the Administrative Agent.

“Person” means an individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

“Plan” means a Single-Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(c).

 

   30    AESC Credit Agreement



--------------------------------------------------------------------------------

“Pledged Account” means any deposit or securities account maintained in the name
of the Collateral Agent and under the sole control and dominion of the
Collateral Agent pursuant to the terms of the Security Agreement.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity Interest” has the meaning set forth in the Security Agreement.

“PNC Control Agreement” has the meaning set forth in Section 3.01(a)(v).

“Pollution Control Bond Indentures” means (a) the Trust Indenture dated as of
April 15, 1992 between the County Commission of Harrison County, West Virginia
and J.P. Morgan Trust Company, National Association (formerly Chase Manhattan
Trust Company, National Association, successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Solid Waste Disposal Revenue Bonds (West Penn Power
Company Harrison Station Project), (b) the Trust Indenture dated as of
November 1, 1977 between Pleasants County, West Virginia and J.P. Morgan Trust
Company, National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Pleasants Station
Project), (c) the Trust Indenture dated as of December 1, 1980 between
Washington County Industrial Development Authority and J.P. Morgan Trust
Company, National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Mitchell Station
Project), (d) the Trust Indenture dated as of April 15, 1983 between the County
Commission of Monongalia County, West Virginia and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Fort Martin Station
Project), (e) the Trust Indenture dated as of February 1, 1977 between Greene
County Industrial Development Authority and J.P. Morgan Trust Company, National
Association (formerly Chase Manhattan Trust Company, National Association,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Pollution
Control Revenue Bonds (West Penn Power Company Hatfield’s Ferry Project),
(f) the Trust Indenture dated as of April 15, 1992 between the County Commission
of Harrison County, West Virginia and J.P. Morgan Trust Company, National
Association (formerly Chase Manhattan Trust Company, National Association,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Solid Waste
Disposal Revenue Bonds (The Potomac Edison Company Harrison Station Project),
(g) the Trust Indenture dated as of November 1, 1977 between Pleasants County,
West Virginia and J.P. Morgan Trust Company, National Association (formerly
Chase Manhattan Trust Company, National Association, successor trustee to Mellon
Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds (The
Potomac Edison Company Pleasants Station Project), (h) the Trust Indenture dated
as of April 15, 1983 between the County Commission of Monongalia County, West
Virginia and J.P. Morgan Trust Company, National Association (formerly Chase
Manhattan Trust

 

   31    AESC Credit Agreement



--------------------------------------------------------------------------------

Company, National Association, successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Pollution Control Revenue Bonds (The Potomac Edison
Company Fort Martin Station Project), (i) the Trust Indenture dated as of
February 1, 1977 between Greene County Industrial Development Authority and J.P.
Morgan Trust Company, National Association (formerly Chase Manhattan Trust
Company, National Association, successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Pollution Control Revenue Bonds (Monongahela Power
Company Hatfield’s Ferry Project), (j) the Trust Indenture dated as of
November 1, 1977 between Pleasants County, West Virginia and J.P. Morgan Trust
Company, National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (Monongahela Power Company Pleasants Station
Project), (k) the Trust Indenture dated as of April 15, 1983 between the County
Commission of Monongalia County, West Virginia and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (Monongahela Power Company Fort Martin Station
Project), and (l) Trust Indenture dated as of April 15, 1992 between the County
Commission of Harrison County, West Virginia and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Solid Waste Disposal Revenue Bonds (Monongahela Power Company Harrison Station
Project).

“Pollution Control Bonds” means all notes, bonds and other instruments
evidencing Debt issued pursuant to the Pollution Control Bond Indentures.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
Assets, whether by dividend or upon liquidation.

“Pro Rata Share” means, with respect to each Revolving Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Commitment of such
Revolving Lender and the denominator of which is the amount of the Revolving
Facility; provided that if the commitment of each Revolving Lender to make
Revolving Advances and the obligation of each Issuing Bank to make L/C Credit
Extensions have been terminated pursuant to Section 2.05 or 6.01, then the Pro
Rata Share of each Revolving Lender shall be determined based on the Pro Rata
Share of such Revolving Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof.
The initial Pro Rata Share of each Revolving Lender is set forth opposite the
name of such Revolving Lender on Schedule I or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

   32    AESC Credit Agreement



--------------------------------------------------------------------------------

“Public Debt Rating” means, as of any date, the higher rating that has been most
recently announced by either S&P or Moody’s, as the case may be (i) if prior to
the Collateral Release Date, for any class of non-credit enhanced long-term
senior secured debt issued by the Borrower or (ii) if on or after the Collateral
Release Date, the non-credit enhanced long-term senior unsecured debt issued by
the Borrower; provided that (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating or if neither S&P nor Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin and Commitment Fee Rate will be
determined in accordance with Level 6 under the definition of “Applicable
Margin” and “Commitment Fee Rate”, respectively; (b) if such ratings established
by S&P and Moody’s shall differ by one level, the Applicable Margin and
Commitment Fee Rate shall be determined in accordance with the higher rating;
(c) if such ratings established by S&P and Moody’s shall differ by two or more
levels, the Applicable Margin and Commitment Fee Rate shall be based upon the
rating which is one rating level higher than the lower of the ratings
established by S&P and Moody’s; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be. If the rating system of Moody’s or S&P applicable to any class of
non-credit enhanced long-term senior secured or unsecured debt shall change in
any material respect, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Required
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and pending the effectiveness of any such amendment, the Applicable Margin and
the Commitment Fee Rate shall be determined by reference to the ratings most
recently in effect prior to such change or cessation.

“Quarterly Date” means the last Business Day of March, June, September and
December, commencing with June 30, 2006.

“Real Property Requirements” means the requirements contained in Exhibit G with
respect to the creation and perfection of any Lien over any of the real property
of the Borrower which is subject to a prior Mortgage.

“Recorded Term Mortgages” has the meaning specified in Section 5.01(l).

“Recovery Event” means (a) any act, series of acts, omissions or series of
omissions of any Governmental Authority for the confiscation, condemnation,
expropriation, nationalization, seizure or other taking of any Asset of the
Borrower or any Material Subsidiary or (b) any event that causes any Asset (or
portion thereof) of the Borrower or any Material Subsidiary to be damaged,
destroyed or rendered unfit for normal use for any reason whatsoever.

 

   33    AESC Credit Agreement



--------------------------------------------------------------------------------

“Recovery Event Proceeds” means the amount of cash proceeds paid to the Borrower
or any Material Subsidiary in respect of any Recovery Event but excluding any
such proceeds paid under any advance loss of profit insurance, delayed start-up
insurance, liability, business interruption or similar types of insurance.

“Redeemable” means, with respect to any Preferred Interests, any such Preferred
Interests that the issuer is required, pursuant to the terms and conditions
thereof, to redeem at a fixed or determinable date or dates, whether by
operation of a sinking fund or otherwise, or upon the occurrence of a condition
not solely within the control of the issuer.

“Reduction Amount” has the meaning specified in Section 2.06(b)(iii).

“Register” has the meaning specified in Section 8.07(e).

“Related Fund” means, with respect to any Lender or Eligible Assignee that is a
Fund, any other Fund that is administered or managed by the same Person as such
Lender or Eligible Assignee or by an Affiliate of such Person.

“Representatives” has the meaning specified in Section 8.12(a).

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the Total Revolving Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Advances made by the L/C Issuer
or Swing Line Bank, as applicable being deemed “held” by such Lender for
purposes of this definition) (if any) at such time, plus (b) the aggregate
Unused Commitments at such time, plus (c) the aggregate outstanding principal
amount of the Term Advances (if any) at such time, plus (d) the aggregate amount
of the Term Commitments (if any) at such time, plus (d) the aggregate amount of
the Incremental Commitments (if any) at such time.

“Required Revolving Lenders” means, at any time, Revolving Lenders owed or
holding at least a majority in interest of the sum of (a) the Total Revolving
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Advances made by the L/C
Issuer or Swing Line Bank, as applicable being deemed “held” by such Lender for
purposes of this definition) (if any) at such time, plus (b) the aggregate
Unused Commitments (if any) at such time.

“Responsible Officer” means, with respect to any Person, the president, any
vice-president, the treasurer, the chief financial officer or an Authorized
Signatory of such Person.

“Revolving Advance” has the meaning specified in Section 2.01(a).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type, made by the Revolving Lenders.

 

   34    AESC Credit Agreement



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Revolving Lender, its obligation to:
(a) make a Revolving Advance pursuant to Section 2.01(a); and (b) purchase
participations in L/C Obligations pursuant to Section 2.01(d) and Swing Line
Advances pursuant to Section 2.02(c), in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule I under the caption “Revolving Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Revolving Facility” means, at any time, the aggregate of the Revolving
Commitments at such time.

“Revolving Lender” means any Lender that has a Revolving Commitment.

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Revolving Lender in substantially the form of Exhibit A-1, evidencing the
aggregate indebtedness of the Borrower to such Revolving Lender resulting from
Revolving Advances and Swing Line Advances made by such Revolving Lender
hereunder to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale” means any sale (including by way of sale/leaseback), lease, assignment,
transfer or other disposition.

“Scotia Capital” has the meaning specified in the recital of parties to this
Agreement.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Party” has the meaning specified in the Security Agreement.

“Security Agreement” has the meaning specified in Section 3.01(a)(iii).

“Senior Debt Obligations” means, without duplication, (a) the Obligations of the
Borrower to pay principal and interest on the Advances (including any interest
accruing after the filing of a petition with respect to, or the commencement of,
any Insolvency Proceeding, whether or not a claim for post-petition interest is
allowed in such proceeding); and (b) any and all commissions, fees, indemnities,
prepayment premiums, costs and expenses and other amounts payable to any Secured
Party under any Financing Document, including all renewals or extensions thereof
(including any reimbursement obligations for costs and expenses incurred by any
Secured Party in preserving any rights, interests and remedies with respect to
the Collateral and/or the Liens granted in favor of the Secured Parties);
provided that notwithstanding anything to the contrary in any Financing
Document, “Senior Debt Obligations” shall not include any Obligations of the
Borrower owed to any of its Affiliates.

 

   35    AESC Credit Agreement



--------------------------------------------------------------------------------

“Single-Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its Subsidiaries or any ERISA Affiliate and no Person other
than the Borrower, its Subsidiaries and the ERISA Affiliates or (b) was so
maintained and in respect of which the Borrower, any of its Subsidiaries or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Smith Facility” means the R. Paul Smith generation facility located in
Williamsport, Maryland owned by the Borrower, but excluding any related personal
property the creation, granting or perfection of a Lien upon or in which is
governed by the UCC.

“Specified Default” means (a) any Event of Default or (b) any event that would
constitute an Event of Default under clause (a) or (g) of Section 6.01 but for
the requirement that notice be given or time elapse or both.

“SPV” has the meaning provided in Section 8.07(h).

“Standby Letter of Credit” means any Letter of Credit issued under this
Agreement, other than a Trade Letter of Credit.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time, directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Subsidiary Debt Default” means, with respect to any Subsidiary of the Borrower,
the failure of such Subsidiary to pay any principal or interest or other amounts
due in respect of Debt, when and as the same shall become due and payable, or
the occurrence of any other event or condition that results in any Debt of such
Subsidiary becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, lapse of time or both) the holder
or holders of such Debt or any trustee or agent on its or their behalf to cause
such Debt to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity.

 

   36    AESC Credit Agreement



--------------------------------------------------------------------------------

“Surviving Debt” means Debt of the Borrower and its Subsidiaries outstanding
immediately before and after giving effect to the Transactions.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Lender pursuant to Section 2.02(c).

“Swing Line Bank” has the meaning specified in the recital of parties to this
Agreement.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Lenders
pursuant to Section 2.02(c).

“Swing Line Facility” has the meaning specified in Section 2.01(c).

“Tax Allocation Agreement” means the Tax Allocation Agreement, dated as of
July 1, 2003, by and among the Parent and its Subsidiaries.

“Taxes” means all federal, state, local or foreign income, gross receipts,
windfall profits, severance, property, production, sales, use, excise,
franchise, employment, value added, real estate, withholding or similar taxes,
assessments, fees, liabilities or other charges, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

“Term Advance” means any advance made by a Term Lender pursuant to
Section 2.01(b) or, after the Commitment Effective Date, Section 2.16, as the
context may require.

“Term Borrowing” means the borrowing consisting of simultaneous Term Advances of
the same Type, made by the Term Lenders.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Advance pursuant to Section 2.01(b), in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Term Lender’s
name on Schedule I under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Term Commitment Termination Date” has the meaning specified in
Section 2.05(b)(i).

“Term Facility” means, at any time, the aggregate of the Term Commitments at
such time.

“Term Lender” means any Lender that has a Term Commitment.

 

   37    AESC Credit Agreement



--------------------------------------------------------------------------------

“Term Note” means a promissory note of the Borrower payable to the order of a
Term Lender in substantially the form of Exhibit A-2, evidencing the aggregate
indebtedness of the Borrower to such Term Lender resulting from Term Advances
made by such Term Lender hereunder, as amended.

“Termination Event” means an event described in Section 4042(a) of ERISA.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Advances, all Swing Line Advances and all L/C Obligations.

“Trade Letter of Credit” means any Letter of Credit that is issued under this
Agreement for the benefit of a supplier of goods or services to the Borrower or
any of its Subsidiaries to effect payment for such goods or services, the
conditions to drawing under which include the presentation to an Issuing Bank.

“Transactions” means the refinancing of Debt outstanding under the Existing
Credit Agreement with the proceeds of the Term Advances and Revolving Advances.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect, from time to time, in the State of New York; provided that if perfection
or the effect of perfection or non-perfection or the priority of any security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(i).

“Unused Commitment” means, with respect to any Revolving Lender at any time,
(a) such Revolving Lender’s Revolving Commitment at such time minus (b) such
Revolving Lender’s Pro Rata Share of the Total Revolving Outstandings.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“WPPC” means West Penn Power Company, a Pennsylvania corporation.

 

   38    AESC Credit Agreement



--------------------------------------------------------------------------------

SECTION 1.02. Principles of Interpretation. (a) Except to the extent expressly
provided to the contrary in this Agreement or to the extent that the context
otherwise requires, in this Agreement and the other Financing Documents:

(i) the table of contents and Article and Section headings are for convenience
only and shall not affect the interpretation of any Financing Document;

(ii) references to any document, instrument or agreement, including any
Financing Document, shall include (A) all exhibits, annexes, schedules,
appendices or other attachments thereto and (B) all documents, instruments or
agreements issued or executed in replacement thereof;

(iii) references to a document or agreement, including any Financing Document,
shall be deemed to include any amendment, restatement, modification, supplement
or replacement thereto entered into in accordance with the terms thereof and the
terms of the Financing Documents;

(iv) the words “include”, “includes” and “including” are not limiting;

(v) references to any Person shall include such Person’s successors and
permitted assigns (and, in the case of any Governmental Authority, any Person
succeeding to such Governmental Authority’s functions and capacities);

(vi) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Financing Document shall refer to such Financing Document as a
whole and not to any particular provision of such Financing Document;

(vii) references to “days” shall mean calendar days;

(viii) the singular includes the plural and the plural includes the singular;

(ix) references to Applicable Law, generally, shall mean Applicable Law as in
effect from time to time, and references to any specific Applicable Law shall
mean such Applicable Law, as amended, modified or supplemented from time to
time, and any Applicable Law successor thereto;

(x) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”; and

(xi) any reference in this Agreement or any other Financing Document to an
Article, Section, Schedule, Appendix or Exhibit is to the article or section of,
or a schedule, appendix or exhibit to, this Agreement or such other Financing
Document, as the case may be, unless otherwise indicated.

 

   39    AESC Credit Agreement



--------------------------------------------------------------------------------

(b) This Agreement and the other Financing Documents are the result of
negotiations among the parties hereto and their respective counsel. Accordingly,
this Agreement and the other Financing Documents shall be deemed the product of
all parties hereto or thereto, as the case may be, and no ambiguity in this
Agreement, or any Financing Document shall be construed in favor of or against
the Borrower, any Agent, any Arranger Party or any Lender Party that is a party
hereto.

(c) All accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Subsidiaries delivered to the Lenders (“GAAP”); provided
that, if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any covenant in Section 5.03 to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.03 for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

SECTION 1.03. Letter of Credit. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the stated face amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed the maximum stated amount of such Letter of Credit after
giving effect to all increases thereof, whether or not such maximum face amount
is in effect at such time.

SECTION 1.04. Determination of Material Adverse Change and Material Adverse
Effect, Etc. Determinations of materiality generally and determinations as to
whether any fact, event, circumstance, condition or occurrence constitutes (or
could reasonably be expected to constitute) a Material Adverse Effect or a
Material Adverse Change to the extent such determination is made by reference to
the audited financial statements of the Borrower which are subject to a “going
concern” qualification by the Borrower’s auditors shall be made without taking
into account or giving effect to such “going concern” opinion.

 

   40    AESC Credit Agreement



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND LETTERS OF CREDIT

SECTION 2.01. The Advances. (a) Revolving Advance. Each Revolving Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a “Revolving Advance”) to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Final Maturity
Date in an amount for each such Revolving Advance not to exceed such Revolving
Lender’s Unused Commitment at such time; provided that after giving effect to
any Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed
the Revolving Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Advances of any Revolving Lender plus such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Advances
made by the Swing Line Bank shall not exceed such Revolving Lender’s Revolving
Commitment. Each Revolving Borrowing shall be in an aggregate amount of
$2,000,000 or an integral multiple of $1,000,000 in excess thereof (other than a
Revolving Borrowing the proceeds of which shall be used solely to repay or
prepay in full any Swing Line Advances made by the Swing Line Bank or any L/C
Borrowing) and shall consist of Revolving Advances of the same Type made
simultaneously by the Revolving Lenders ratably according to their Revolving
Commitments. Within the limits of each Revolving Lender’s Unused Commitment in
effect from time to time, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

(b) Term Advance. Each Term Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single advance to the Borrower on any one
Business Day during the period from the Closing Date until the Term Commitment
Termination Date in an amount not to exceed such Term Lender’s Term Commitment.
The Term Borrowing shall consist of Term Advances of the same Type made
simultaneously by the Term Lenders on such Business Day ratably according to
their Term Commitments. Amounts borrowed under this Section 2.01(b) and repaid
or prepaid may not be reborrowed.

(c) Swing Line Advance. The Borrower may request the Swing Line Bank to make,
and the Swing Line Bank agrees to make, on the terms and conditions hereinafter
set forth, Swing Line Advances to the Borrower from time to time on any Business
Day during the period from the Closing Date until the Final Maturity Date (i) in
an aggregate amount not to exceed at any time outstanding $10,000,000 (the
“Swing Line Facility”) and (ii) in an amount for each such Swing Line Borrowing
not to exceed the aggregate of the Unused Commitments of the Revolving Lenders
at such time. No Swing Line Advance shall be used for the purpose of funding the
payment of principal of any other Swing Line Advance. Each Swing Line Borrowing
shall be in an amount of $500,000 or an integral multiple of $100,000 in excess
thereof and shall be made as a Base Rate Advance. Within the limits of the Swing
Line Facility and within the limits referred to in clause (ii) above, the
Borrower may borrow under this Section 2.01(c), repay pursuant to Section 2.04
or prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(c).

 

   41    AESC Credit Agreement



--------------------------------------------------------------------------------

(d) Letters of Credit. Subject to the terms and conditions set forth herein,
(i) each Issuing Bank agrees, in reliance upon the agreements of the other
Revolving Lenders set forth in Section 2.03, (A) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to make L/C Credit Extensions for the account of the Borrower
or its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(a)(i) and (ii), and (B) to honor drawings
under the Letters of Credit issued by it; and (ii) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any L/C Borrowings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Facility and (y) the aggregate Outstanding Amount of the Revolving Advances of
any Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, shall not exceed such Revolving
Lender’s Revolving Commitment. Each request by the Borrower for the issuance of,
or an amendment to increase the amount of, any Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(e) Letters of Credit Generally. (i) No Issuing Bank shall issue any Letter of
Credit if the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date; provided that in no event shall the expiry date of
any requested Letter of Credit occur on or after the Business Day next preceding
the fifth anniversary of the Closing Date.

(ii) No Issuing Bank shall be under any Obligation to make any L/C Credit
Extension if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Applicable Law to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of Letters of Credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

 

   42    AESC Credit Agreement



--------------------------------------------------------------------------------

(B) the making of such L/C Credit Extension would violate any Applicable Laws;

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial face amount less than $100,000;

(D) such L/C Credit Extension is to be denominated in a currency other than
Dollars;

(E) such L/C Credit Extension contains any provisions for automatic
reinstatement of the stated amount after any L/C Borrowing thereunder; or

(F) a default of any Revolving Lender’s obligations to fund under Section 2.03
exists, unless such Issuing Bank has entered into satisfactory arrangements with
the Borrower or such Revolving Lender to eliminate such Issuing Bank’s risk with
respect to such Revolving Lender.

(iii) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to make such L/C Credit Extension in its
amended form under the terms hereof.

(iv) No Issuing Bank shall be under the obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(c) or 2.03, each Borrowing shall be made on notice, given by the
Borrower not later than 12:00 noon (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or on the date of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances, to the
Administrative Agent, which shall give to each Appropriate Lender prompt notice
thereof by telecopier or electronic mail. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier or electronic mail, in substantially the form of Exhibit B,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing and
(iv) in the case of a Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Advance. Each Lender shall, before 12:00 noon (New
York City time) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in immediately available funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitment of such Lender
under the applicable Facility and the other Appropriate Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
(x) with respect to the Initial Borrowing, directly apply (1) the Revolving
Advances (or such portion thereof as may

 

   43    AESC Credit Agreement



--------------------------------------------------------------------------------

be specified in writing to the Administrative Agent by the Borrower) to the
repayment of the Existing Debt, and (2) the Term Advances to the repayment of
the Existing Debt and (y) with respect to subsequent Revolving Borrowings, make
such funds available to the Borrower, by crediting the Borrowing Account;
provided, however, that, in the case of any subsequent Revolving Borrowing, the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and L/C Borrowing made by
the Swing Line Bank or any Issuing Bank and by any other Revolving Lender, as
the case may be, and outstanding on the date of such Revolving Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to the
Swing Line Bank or such Issuing Bank or such other Revolving Lender, as the case
may be, for repayment of such Swing Line Advances and L/C Borrowing.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $2,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.11 or 2.12 and (ii) the Advances may not be outstanding as part of
more than fifteen separate Borrowings.

(c) Each Swing Line Borrowing shall be made on notice, given not later than
3:00 p.m. (New York City time) on the date of the proposed Swing Line Borrowing,
by the Borrower to the Swing Line Bank and the Administrative Agent. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier or electronic
mail, specifying therein the requested (i) date of such Borrowing, (ii) amount
of such Borrowing and (iii) maturity of such Borrowing (which maturity shall be
no later than the seventh day after the requested date of such Borrowing). The
Swing Line Bank will make the amount thereof available to the Administrative
Agent at the Administrative Agent’s Account, in same day funds. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrowing Account.
Upon written demand by the Swing Line Bank, with a copy of such demand to the
Administrative Agent, each other Revolving Lender shall purchase from the Swing
Line Bank, and the Swing Line Bank shall sell and assign to each such other
Revolving Lender, such other Revolving Lender’s Pro Rata Share of such
outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Swing Line Bank, by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
Revolving Lender. The Borrower hereby agrees to each such sale and assignment.
Each Revolving Lender agrees to purchase its Pro Rata Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank; provided that notice of such demand is given not later than
12:00 noon (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. Upon any such assignment by the Swing Line Bank to any other Revolving
Lender of a portion of a Swing Line Advance, the Swing Line Bank represents and
warrants to such other Lender that the Swing Line Bank is the legal and
beneficial owner of such interest being

 

   44    AESC Credit Agreement



--------------------------------------------------------------------------------

assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Line Advance, the Financing Documents
or the Borrower. If and to the extent that any Revolving Lender shall not have
so made the amount of such Swing Line Advance available to the Administrative
Agent, such Revolving Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by the Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate. If such Revolving Lender shall
pay to the Administrative Agent such amount for the account of the Swing Line
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Revolving Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Swing Line Advance made by the Swing Line Bank shall be reduced by such amount
on such Business Day.

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
Borrower has specified in the related Notice of Borrowing is to be comprised of
Eurodollar Rate Advances, the Borrower shall indemnify each Appropriate Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article III, including
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(e) Subject to the Administrative Agent giving prompt notice of the relevant
Notice of Borrowing received by the Administrative Agent to the Term Lenders or
the Revolving Lenders, as the case may be, unless the Administrative Agent shall
have received notice from an Appropriate Lender prior to the date of the
Borrowing requested under such Notice of Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

 

   45    AESC Credit Agreement



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of Letters of Credit; Drawings and Reimbursements;
Auto-Extension Letters of Credit; Funding of Participations. (a) Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such Issuing Bank and the
Administrative Agent not later than 12:00 noon (New York City time) at least one
(1) Business Day (or such later date and time as the Administrative Agent and
the Issuing Bank may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
respective Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof (which date shall be not later than the earlier of (1) the
date which is twelve (12) months after the proposed issuance date and (2) the
Letter of Credit Expiration Date (or such later date as may be agreed by the
Revolving Lenders in accordance with Section 2.01(e)(i)); (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such Issuing Bank may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the respective Issuing Bank (w) the Letter of Credit to be amended; (x) the
proposed date of amendment thereof (which shall be a Business Day); (y) the
nature of the proposed amendment; and (z) such other matters as such Issuing
Bank may require. Additionally, the Borrower shall furnish to each Issuing Bank
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as each such Issuing Bank or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless such Issuing Bank has received
written notice from any Revolving Lender, the Administrative Agent or the
Borrower, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article III shall not then be satisfied, then, subject
to the terms and conditions hereof, such Issuing Bank shall, on the requested
date, make an L/C Credit Extension for the account of the Borrower or enter into
the applicable amendment, as the case may be, in each case in accordance with
such Issuing Bank’s usual and customary business practices. Immediately upon the
making of each L/C Credit Extension, each Revolving Lender shall be

 

   46    AESC Credit Agreement



--------------------------------------------------------------------------------

deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such Issuing Bank a risk participation in such L/C Credit Extension in an amount
equal to the product of such Revolving Lender’s Pro Rata Share times the amount
of such L/C Credit Extension.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole and absolute discretion, agree to
make an L/C Credit Extension that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) or upon notice to such Issuing Bank by the Administrative
Agent or the Borrower of an Insolvency Proceeding with respect to the Borrower
or any Material Subsidiary, by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (or such later date as may be agreed by the
Revolving Lenders in accordance with Section 2.01(e)(i)); provided, however,
that such Issuing Bank shall not permit any such extension if (A) such Issuing
Bank has determined that it would not be permitted, or would have no obligation
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of Section 2.01(d), or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent or any Revolving Lender that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment thereof.

(b) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Issuing Bank shall notify the Administrative Agent
and the Borrower thereof. Not later than 11:00 a.m. (New York City time) on the
date of any payment by such Issuing Bank under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such Issuing Bank through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Advances to be disbursed on the Honor

 

   47    AESC Credit Agreement



--------------------------------------------------------------------------------

Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.01 for the principal amount of Base
Rate Advances, but subject to the other conditions set forth in Section 2.01 and
the conditions set forth in Section 3.02 (other than the delivery of a Notice of
Borrowing). Any notice given by such Issuing Bank or the Administrative Agent
pursuant to this Section 2.03(b) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender (including the Revolving Lender acting as Issuing
Bank) shall upon any notice pursuant to Section 2.03(b)(i) make funds available
to the Administrative Agent for the account of such Issuing Bank at the
Administrative Agent’s Account in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. (New York City time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(b)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Advance to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to such Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Advances because the conditions set forth in
Section 3.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Bank an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at a
rate equal to the sum of (A) the Base Rate in effect from time to time, plus
(B) the Applicable Margin in effect from time to time, plus (C) 2% per annum. In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of such Issuing Bank pursuant to Section 2.03(b)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Advance or L/C Advance
pursuant to this Section 2.03(b) to reimburse such Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Pro Rata Share of such drawing shall be solely for the account of such Issuing
Bank.

(v) Each Revolving Lender’s obligation to make Revolving Advances or L/C
Advances to reimburse any Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(b), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the Issuing Bank, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse any Issuing Bank for the
amount of any payment made by the Issuing Bank under any Letter of Credit,
together with interest as provided herein.

 

   48    AESC Credit Agreement



--------------------------------------------------------------------------------

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of any Issuing Bank any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(b) by
the time specified in Section 2.03(b)(ii), such Issuing Bank shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the Federal Funds Rate from
time to time in effect. A certificate of such Issuing Bank submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(b)(vi) shall be conclusive absent manifest error.

(c) Repayment of Participations. (i) At any time after an Issuing Bank has made
a payment under any Letter of Credit and has received from any Revolving Lender
such Revolving Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(b), if the Administrative Agent receives for the account of
such Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(b)(i) is required to be returned under any
of the circumstances described in Section 2.12 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

(d) Role of Issuing Bank. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, each Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by any Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Bank, the Administrative Agent nor any of the respective correspondents,
participants or assignees of such Issuing Bank shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower from

 

   49    AESC Credit Agreement



--------------------------------------------------------------------------------

pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Bank, the
Administrative Agent, nor any of the respective correspondents, participants or
assignees of such Issuing Bank shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(j); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an Issuing Bank, and such Issuing Bank may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Issuing Bank’s willful misconduct or
gross negligence or such Issuing Bank’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(e) Cash Collateral. Upon the occurrence and during the continuance of any Event
of Default, at the request of the Administrative Agent, (i) if an Issuing Bank
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of
Credit Expiration Date (or, if the expiry date of such Letter of Credit is after
the Letter of Credit Expiration Date (as may be agreed by the Revolving Lenders
in accordance with Section 2.01(e)(i)), as of such later expiry date), any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date (or such later date as may be agreed by the Revolving Lenders in
accordance with Section 2.01(e)(i)), as the case may be). The Borrower hereby
grants to the Administrative Agent, for the benefit of each Issuing Bank and the
Revolving Lenders, a security interest in all such cash, deposit accounts and
all balances held in the Cash Collateral Account and all proceeds of the
foregoing. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under Applicable Law, to reimburse each Issuing Bank.

(f) Applicability of ISP and UCP. Unless otherwise expressly agreed by an
Issuing Bank and the Borrower upon issuing an L/C Credit Extension, (i) the
rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each Trade Letter of Credit.

(g) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

   50    AESC Credit Agreement



--------------------------------------------------------------------------------

(h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any Obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the L/C Credit Extensions for
the account of Subsidiaries inure to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(i) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each month a written report
summarizing issuance and expiration dates of L/C Credit Extensions issued during
the preceding month and drawings during such month under each Letter of Credit
and (B) to the Administrative Agent and each Revolving Lender on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate L/C Obligations during the preceding calendar quarter of all
Letters of Credit.

(j) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Financing Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (so long as such draft or certificate
substantially complies with such terms); or any payment made by such Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit; or

 

   51    AESC Credit Agreement



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it pursuant to Section 2.03(a)(iv) and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(k) Liability. The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither any Issuing Bank, any of its Affiliates, nor any
of its respective officers, directors, agents, employees, attorneys and advisors
shall be liable or responsible for: (i) the use that may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(iii) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of any Letter of Credit, including failure of any
documents to bear any reference or adequate reference to any Letter of Credit;
or (iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were primarily caused by (A) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms thereof or (B) such
Issuing Bank’s willful failure to make lawful payment under any Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of any Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

SECTION 2.04. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Final
Maturity Date the aggregate principal amount of all Advances which are then
outstanding. Without prejudice to the foregoing, the Borrower shall repay to the
Administrative Agent for the account of the Swing Line Bank and each other
Revolving Lender that has made a Swing Line Advance the outstanding principal
amount of each Swing Line Advance made by each of them on the earlier of the
maturity date specified in the applicable Notice of Swing Line Borrowing (which
maturity shall be no later than the seventh day after the requested date of such
Borrowing) and the Final Maturity Date.

 

   52    AESC Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portion of the Revolving
Commitments and the Term Commitments; provided that (i) each partial reduction
of a Facility shall be in an aggregate amount of $2,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) each partial reduction of a
Facility shall be made ratably among the Appropriate Lenders in accordance with
their respective Commitments with respect to such Facility.

(b) Mandatory. (i) The Term Facility shall be automatically and permanently
reduced on each date on which cancellation of Term Commitments is required to be
made pursuant to Section 2.06(b) by an amount equal to the Reduction Amount (or
portion thereof) applied to prepay Term Advances or reduce Term Commitments, as
applicable, pursuant to Section 2.06(b)(iii). In addition, all unused Term
Commitments shall terminate on the earliest to occur of (A) 5:00 p.m. (New York
City time) on May 9, 2006, (B) the termination of the Term Commitments pursuant
to Section 2.05(a), or (C) the termination in full of the Term Commitments in
accordance with Section 6.01 (such date, the “Term Commitment Termination
Date”).

(ii) The Revolving Commitments shall terminate on the earlier to occur of
(A) 5:00 p.m. (New York City time) on the Final Maturity Date, (B) the
termination in full of the Revolving Commitments pursuant to Section 2.05(a), or
(C) the termination of the Revolving Commitments in accordance with
Section 6.01.

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice in the case of Base Rate Advances and three Business Days’
notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if the notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided
that (i) each partial prepayment shall be in an aggregate principal amount of
$2,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii) if
any prepayment of a Eurodollar Rate Advance is made on a date other than the
last day of an Interest Period for the Advance, the Borrower shall also pay any
amounts owing pursuant to Section 8.04(d).

(b) Mandatory. Prior to the Collateral Release Date, the Borrower shall prepay
the Advances at the following times and the following amounts:

(i) Within 10 Business Days after receipt by the Borrower or any of its
Subsidiaries of cash proceeds in respect of any Asset Sale, in an aggregate
principal amount equal to 50% of the Net Cash Proceeds received by the Borrower
or any of its Subsidiaries in connection with such Asset Sale; provided that the
foregoing shall not apply to Asset Sales, the proceeds of which (1) are used,
were used or are committed to be used by the Borrower or any of its Subsidiaries
for the financing of fixed or capital assets to be used in the business of the
Borrower and its Subsidiaries or purchase of

 

   53    AESC Credit Agreement



--------------------------------------------------------------------------------

Emissions Credits, in each case, prior to or within 12 months after any such
Asset Sale or (2) individually or in the aggregate for any Asset Sales in any
Fiscal Year less than $20,000,000.

(ii) (A) Subject to clause (B) below, upon receipt of Recovery Event Proceeds by
the Borrower or the Material Subsidiaries in respect of any Recovery Event or
any series of related Recovery Events in excess of $25,000,000, in an aggregate
principal amount equal to such Recovery Event Proceeds.

(B) Notwithstanding the foregoing, if the Borrower reasonably believes, based on
reasonable estimates of loss, that Recovery Event Proceeds in respect of any
Recovery Event or any series of related Recovery Events will be in excess of
$25,000,000, the Borrower may elect to restore or replace the Asset (or portion
thereof) affected by such Recovery Event if the Borrower has delivered to the
Administrative Agent, within 180 days from the occurrence of such Recovery
Event, each of the following: (1) (x) a detailed breakdown of the nature and
extent of such Recovery Event and (y) a bona fide assessment of the estimated
cost and time needed to restore or replace the Asset (or relevant portion
thereof) in order for such Asset (or relevant portion thereof) to operate at
substantially the same level as prior to the Recovery Event; (2) satisfactory
evidence that such Recovery Event Proceeds, together with any cash proceeds that
have been or are expected to be paid to the Borrower or the Material
Subsidiaries in respect of such Recovery Event, and any other cash expected to
be made available by or on behalf of the Borrower or the Material Subsidiaries
with respect to whose Asset the Recovery Event occurred, are or are expected to
be sufficient to make the necessary restorations or replacements to such Asset
(or relevant portion thereof); and (3) an Officer’s Certificate of the Borrower
certifying that (x) the Asset (other than any Excluded Asset) subject to
restoration/replacement will, if such restoration/replacement is to occur prior
to the Collateral Release Date, be subject to the Liens of the Collateral
Documents (whether by amendment to the Collateral Documents or otherwise);
(y) all material Governmental Approvals necessary to perform the work necessary
to restore or replace the Asset (or relevant portion thereof) affected by the
relevant Recovery Event (or series of related Recovery Events) have been
obtained (or are reasonably expected to be obtained without undue delay or as
needed); and (z) the Asset (or relevant portion thereof) once repaired/restored
will be of similar value and general utility as immediately prior to the loss;
provided that, if the Borrower does not deliver the information and Officer’s
Certificate set forth in this clause (B) within such 180-day period, the
Borrower shall, as soon as reasonably practicable after such 180-day period,
prepay the Advances in an aggregate principal amount equal to such Recovery
Event Proceeds in accordance with clause (A) above; and

(C) Upon completion of the restoration and replacement in respect of any Asset
(or the relevant portion thereof) with respect to which the Borrower delivered
the information and Officer’s Certificate set forth in clause (B)(3) above, if
(1) either (x) such restoration and replacement is completed before the
Collateral Release Date or (y) the Borrower did not diligently pursue such
restoration and replacement and such

 

   54    AESC Credit Agreement



--------------------------------------------------------------------------------

restoration and replacement is completed after the Collateral Release Date, and
(2) the Recovery Event Proceeds in respect of the relevant Recovery Event (or
series of related Recovery Events) exceed the cost of such restoration and
replacement by more than $1,000,000, in an aggregate principal amount equal to
such amount over $1,000,000; it being understood that the Borrower shall not be
required to use any Recovery Event Proceeds in respect of a Recovery Event or
series of related Recovery Events, which it believes, based on reasonable
estimates of loss, will be $25,000,000 or less in the aggregate, to pay or as
reimbursement for the costs of the necessary repairs to or replacement of Assets
affected by the relevant Recovery Event pursuant to clause (B) above and this
clause (C).

(iii) Prepayments pursuant to this Section 2.06(b) shall be applied, first, to
repay Term Advances outstanding at such time until all such Term Advances are
paid in full or, if the Net Cash Proceeds arising from such sale, transfer or
other disposition of Assets occurs prior to the Initial Borrowing, to
permanently reduce the Term Commitments, second, to repay Swing Line Advances
and L/C Borrowings outstanding at such time, pro rata, until all such Swing Line
Advances and L/C Borrowings are paid in full, third, to repay Revolving Advances
outstanding at such time until all such Revolving Advances are paid in full, and
fourth, to Cash Collateralize the L/C Obligations (the sum of such prepayment
amounts, cancellation of Term Commitments and Cash Collateralization amounts
being the “Reduction Amount”).

(c) Other Amounts. Concurrently with any prepayment of Advances under this
Section 2.06, the Borrower shall pay to the applicable Lender or Issuing Bank
all accrued fees, costs and expenses, accrued interest thereon, if any, and any
other amounts due under the Financing Documents in respect of the principal
amount of the Advances or L/C Borrowings so prepaid, including pursuant to
Section 8.04(e).

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears each Quarterly Date during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the date of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

   55    AESC Credit Agreement



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrower shall pay interest on (i) the unpaid and overdue
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by Applicable Law, the amount of any interest, fee or
other amount payable by the Borrower hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (a)(i) or (a)(ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a Notice of
Conversion/Continuation pursuant to Section 2.11(a)(ii) or a notice of selection
of an Interest Period pursuant to the terms of the definition of “Interest
Period”, in each case from the Borrower, the Administrative Agent shall give
notice to the Borrower and each Appropriate Lender of the applicable Interest
Period and the applicable interest rate determined by the Administrative Agent
for purposes of clause (a)(i) or (a)(ii) above.

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Lenders a commitment fee
from the date hereof in the case of each Initial Lender holding a Revolving
Commitment and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Revolving Lender in the case of each
other Revolving Lender until the Final Maturity Date, commencing on the Closing
Date, and payable quarterly in arrears on the first Business Day after the end
of each Quarterly Date and on the Final Maturity Date, at the Commitment Fee
Rate on the sum of (i) the average daily Unused Commitment of such Revolving
Lender during such fiscal quarter plus (ii) its Pro Rata Share of the average
daily outstanding Swing Line Advances made by the Swing Line Bank during such
fiscal quarter.

(b) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time multiplied by the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each Quarterly Date, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any payment-related Default exists, all Letter of Credit Fees shall accrue
at the Applicable Margin for Eurodollar Rate Advances plus 2%.

 

   56    AESC Credit Agreement



--------------------------------------------------------------------------------

(c) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks, Etc. The Borrower shall pay directly to the relevant Issuing Bank for its
own account a fronting fee with respect to each Letter of Credit issued
hereunder in the amount equal to 0.10% of the L/C Obligations (whether or not
such maximum amount is then in effect under such Letter of Credit) (the
“Fronting Fee”). The Fronting Fee shall be computed on a quarterly basis in
arrears and shall be due and payable on each Quarterly Date, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall, with respect to all Letters of Credit issued at its request, pay
directly to each Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(d) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent.

SECTION 2.09. Payments Generally; Pro Rata Treatment. (a) The Borrower shall
make each payment hereunder, under the Notes and under any Financing Document
owing to any Lender Party, in full, and without condition or deduction for any
counterclaim, defense, recoupment or setoff, not later than 12:00 noon (New York
City time) on the day when due in Dollars to the Administrative Agent at the
Administrative Agent’s Account in immediately available funds, with payments
being received by the Administrative Agent after such time being deemed to have
been received on the next succeeding Business Day. The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if the payment by (or
for the account of) the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
Notes to more than one Lender Party, to such Lender Parties for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment is in respect of any Obligation then payable hereunder to
one Lender Party, to such Lender Party for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(e),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

(b) All payments under this Agreement and the other Financing Documents to any
Agent (whether for its own account or for the account of any Lender Party shall
be made to such Agent.

 

   57    AESC Credit Agreement



--------------------------------------------------------------------------------

(c) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party by the Borrower is not
made when due hereunder or, in the case of a Lender, under its Note or Notes, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts (other than any Pledged Account or the Controlled
Accounts) with such Lender Party or such Affiliate any amount so due.

(d) All computations of interest based on the Base Rate or the Federal Funds
Rate shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate and of fees shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(e) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurodollar Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(g) If the Administrative Agent receives funds for application to the
Obligations under the Financing Documents under circumstances for which the
Financing Documents do not specify the Advances or the Facility to which, or the
manner in which, such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each Lender Party
ratably in accordance with such Lender Party’s proportionate share of the
principal amount of all outstanding Advances and the L/C Obligations then
outstanding, in repayment or prepayment of such of the outstanding Advances or
other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct; provided that
the Borrower shall not be liable to any Lender Party with respect to any such
distribution by the Administrative Agent.

 

   58    AESC Credit Agreement



--------------------------------------------------------------------------------

(h) If any Lender Party shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise), other
than pursuant to Section 2.10, 2.12 or 2.13, as a result of an assignment
pursuant to Section 8.07 or as a result of the payment of an Amendment Fee which
has been offered to or is available to all Lender Parties on the same terms,
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.09 may, to the fullest extent permitted by
Applicable Law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such interest or participating interest, as the case
may be.

SECTION 2.10. Illegality. Notwithstanding any other provision of this Agreement,
if the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of such Lender to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that

 

   59    AESC Credit Agreement



--------------------------------------------------------------------------------

the circumstances causing such suspension no longer exist; provided that, before
making any such demand, such Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Eurodollar Lending Office if the making of such a designation would
allow such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.11. Interest Elections. (a) Optional. (i) The Borrower may on any
Business Day elect to Convert all or any portion of the Advances comprising the
same Borrowing (other than a Swing Line Borrowing) from one Type into Advances
of the other Type, and in the case of Eurodollar Rate Advances, may elect
Interest Periods therefor, all as provided in this Section 2.11. The Borrower
may elect different options with respect to different portions of any Borrowing
(other than a Swing Line Borrowing), in which case each such portion shall be
allocated ratably among the Appropriate Lenders in accordance with their
Commitments. At no time shall the total number of different Interest Periods for
all Eurodollar Rate Advances outstanding exceed ten.

(ii) To make an election pursuant to this Section 2.11(a), the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) by telecopier or electronic mail (a “Notice of
Conversion/Continuation”) of the Conversion or Continuation, as the case may be,
(i) by 1:00 p.m. (New York City time) on the requested date of a Conversion into
Base Rate Advances and (ii) by 12:00 noon (New York City time) three Business
Days prior to a Continuation of or Conversion into Eurodollar Rate Advances;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b) and each Conversion of Advances
comprising part of the same Borrowing shall be made ratably among the
Appropriate Lenders in accordance with their Commitments. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (A) if different
options are being elected with respect to different portions of the relevant
Borrowing, the portions thereof that are to be allocated to each resulting
election (in which case the information to be specified pursuant to clauses
(C) and (D) shall be specified for each resulting portion); (B) the effective
date of the election made pursuant to such Notice of Conversion/Continuation,
which shall be a Business Day; (C) whether the resulting Borrowings are to be
comprised of Base Rate Advances or Eurodollar Rate Advances; and (D) if the
resulting Borrowings are to be comprised of Eurodollar Rate Advances, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests that the relevant Borrowing be
comprised of Eurodollar Rate Advances but does not specify an Interest Period,
the Borrower shall be deemed to have selected an Interest Period of one month.
Each Notice of Conversion/Continuation shall be irrevocable and binding on the
Borrower.

 

   60    AESC Credit Agreement



--------------------------------------------------------------------------------

(iii) If, on the expiration of any Interest Period in respect of any Eurodollar
Rate Advances, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Advances are repaid as provided
herein, the Borrower shall be deemed to have elected to Convert such Advances to
Base Rate Advances. No Advances may be Converted into, or Continued as,
Eurodollar Rate Advances if an Event of Default has occurred and is continuing,
unless the Administrative Agent and the Required Lenders shall have otherwise
consented in writing.

(iv) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Appropriate Lender of the details thereof and
of such Lender’s ratable share of each election.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $2,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances to be made to it in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

(iii) Upon the occurrence and during the continuance of any Event of Default,
(A) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.12. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the Eurodollar Rate Reserve Percentage) in or
in the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances or of agreeing to maintain or participate
in the L/C Credit Extensions or of agreeing to make or of making or funding or
maintaining L/C Credit Extensions (excluding, for purposes of this Section 2.12,
any such increased costs resulting from (A) Taxes or Other Taxes (as to which
Section 2.13 shall govern) and (B) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender Party is organized or
has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender Party (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender Party additional amounts sufficient to
compensate such Lender Party for such increased cost; provided, however, that a
Lender Party

 

   61    AESC Credit Agreement



--------------------------------------------------------------------------------

claiming additional amounts under this Section 2.12(a) agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender Party, be otherwise disadvantageous to such Lender
Party. A certificate as to the amount of such increased cost, submitted to the
Borrower by such Lender Party, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to participate in the making of L/C Credit Extensions hereunder and
other commitments of such type or the maintenance of or participation in the L/C
Credit Extensions (or similar contingent obligations), then, upon demand by such
Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to participate in the L/C Credit Extensions
or to the issuance or maintenance of or participation in L/C Credit Extensions.
A certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Required Lenders have
determined that the circumstances causing such suspension no longer exist.

SECTION 2.13. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.09, free and clear of and
without deduction for any and all present or future withholding taxes, including
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender Party and the
Administrative Agent, (i) taxes imposed on (or measured by) its overall net
income, or any franchise taxes or similar taxes imposed for the privilege of
carrying on a business in corporate form (other than taxes imposed as a result
of entering into this Agreement or any other Financing Document and the
transactions contemplated hereby or thereby), or taxes measured by its net worth
or shareholder’s capital, by the United States, or by

 

   62    AESC Credit Agreement



--------------------------------------------------------------------------------

the jurisdiction under the laws of which such recipient is organized or in which
its Applicable Lending Office is located, (ii) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Applicable Lending Office of any Lender Party is located and
(iii) withholding taxes excluded pursuant to clause (e) of this Section 2.13
(all such non-excluded taxes, including levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Covered Taxes”). If the Borrower shall be
required by law to deduct any Covered Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender Party or the Administrative
Agent, (A) the sum payable by the Borrower shall be increased as may be
necessary so that after the Borrower and the Administrative Agent have made all
required deductions (including deductions applicable to additional sums payable
under this Section 2.13) such Lender Party or the Administrative Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (B) the Borrower shall make all such deductions and
(C) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law.

(b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement or any other Financing Document, but
excluding all other U.S. federal taxes other than withholding taxes (hereinafter
referred to as “Other Taxes”). If revised disclosure regulations under
Section 6011 of the Code are issued which modify the definition of a “reportable
transaction” so that it does not include a transaction where the issuer of a
debt instrument provides an indemnity for taxes, in addition to withholding
taxes imposed on interest paid on the debt instrument, for purposes of
subsections (a) and (b) of this Section 2.13, the terms “Covered Taxes” and
“Other Taxes” shall include all such taxes (other than any taxes described in
clauses (i), (ii) and (iii) of Section 2.13(a) above), whether or not collected
by way of withholding.

(c) The Borrower shall indemnify each Lender Party and the Administrative Agent
for and hold them harmless against the full amount of Covered Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.13, imposed on or paid by such Lender
Party or the Administrative Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and reasonable expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender Party or the Administrative Agent (as
the case may be) makes written demand therefor.

(d) As soon as practicable (but in no event later than 90 days) after the date
of any payment of Covered Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment. Excluding payments
made by the Administrative Agent, in the case of any payment hereunder or under
the Notes by or on behalf of the Borrower through an account or branch outside
the United States or by or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Covered Taxes are
payable in respect thereof, the

 

   63    AESC Credit Agreement



--------------------------------------------------------------------------------

Borrower shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Covered Taxes. For
purposes of subsections (d) and (e) of this Section 2.13, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Code.

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as requested
in writing by the Borrower (but only so long thereafter as such Lender Party
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with two duly completed copies of (i) Internal Revenue Service Form
W-8ECI, or any successor form thereto, certifying that the payments received
from the Borrower hereunder are effectively connected with such Lender Party’s
conduct of a trade or business in the United States; or (ii) Internal Revenue
Service Form W-8BEN, or any successor form thereto, certifying that such Lender
Party is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest; or (iii) Internal Revenue Service Form W-8BEN or any successor form
thereto, together with a certificate stating that (1) the Lender Party is not a
bank for purposes of Code Section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Lender Party, pursuant to a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that Section; (2) the Lender Party is not a 10% shareholder of
the Borrower within the meaning of Code Section 871(h)(3) or 881(c)(3)(B); and
(3) the Lender Party is not a controlled foreign corporation that is related to
the Borrower within the meaning of Code Section 881(c)(3)(C); or (iv) such other
governmental forms as may be applicable to the Lender Party, including Forms
W-8IMY or W-8EXP, which will reduce the rate of withholding tax on payments of
interest. Each Lender Party organized under the laws of the United States that
is not a corporation shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time as requested
in writing by the Borrower, provide each of the Administrative Agent and the
Borrower with two duly completed copies of Internal Revenue Service Form W-9.
Each Lender Party shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender Party (but only to
the extent such Lender Party is lawfully able to do so). Each such Lender Party
shall promptly notify the Borrower at any time that it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose). If the forms provided by a Lender Party at the time
such Lender Party first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Covered Taxes unless and until such
Lender Party provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Covered Taxes for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance
pursuant to which a Lender Party becomes

 

   64    AESC Credit Agreement



--------------------------------------------------------------------------------

a party to this Agreement, the Lender Party assignor was entitled to payments
under subsection (a) of this Section 2.13 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term “Covered Taxes” shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Covered Taxes) United States withholding tax, if any, applicable with respect to
the Lender Party assignee on such date. If any form or document referred to in
this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required by the
applicable Internal Revenue Service form (or related certificate described
above), that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information.

(f) Notwithstanding the foregoing, for any period with respect to which a Lender
Party has failed to provide the Borrower with the appropriate form described in
subsection (e) above (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection (e) above), such
Lender Party shall not be entitled to indemnification under subsection (a) or
(c) of this Section 2.13 with respect to Covered Taxes imposed by the United
States by reason of such failure; provided that should a Lender Party become
subject to Covered Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Lender Party shall
reasonably request to assist such Lender Party to recover such Covered Taxes.

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office or Domestic Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party.

(h) If any Lender Party determines, in its sole discretion, that it has actually
and finally realized, by reason of a refund, deduction or credit of any Covered
Taxes paid or reimbursed by the Borrower pursuant to subsection (a) or (c) above
in respect of payments under the Financing Documents, a current monetary benefit
that it would otherwise not have obtained, and that would result in the total
payments under this Section 2.13 exceeding the amount needed to make such Lender
Party whole, such Lender Party shall pay to the Borrower, with reasonable
promptness following the date on which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out-of-pocket expenses in securing such refund,
deduction or credit.

SECTION 2.14. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from the Advances or
L/C Credit Extensions and/or L/C Borrowings owing to such Lender Party from time
to time, including the amounts of principal and interest payable and paid to
such Lender Party from time to time hereunder. The Borrower

 

   65    AESC Credit Agreement



--------------------------------------------------------------------------------

agrees that upon notice by any Lender Party to the Borrower (with a copy of such
notice to the Administrative Agent) to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender Party to evidence (whether for purposes of enforcement or otherwise) the
Advances or L/C Borrowings owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note, in substantially the form of Exhibit A-1 or
Exhibit A-2 hereto, as applicable, payable to the order of such Lender Party in
a principal amount equal to the Advances and/or L/C Borrowings owing to, or to
be made by, such Lender Party. All references to Notes in the Financing
Documents shall mean Notes, if any, issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(e) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Advance or L/C Advance or L/C Borrowing made hereunder
(or deemed to be made hereunder), whether such Advance or L/C Borrowing bears
interest at the Base Rate or the Eurodollar Rate, and, if appropriate, the
Interest Period applicable thereto; (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it; (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party; and (iv) the amount of any sums received by the Administrative
Agent from the Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.15. Use of Proceeds. The proceeds of the Advances and issuances of any
Letter of Credit shall be available (and the Borrower agrees that it shall use
proceeds of Advances made to it and each Letter of Credit issued at its request)
solely (a) in the case of the Term Borrowing and, to the extent proceeds of such
Revolving Borrowing are not applied in accordance with clause (b) below, each
Revolving Borrowing on the Closing Date, to repay in full the Existing Debt,
(b) in the case of each subsequent Revolving Borrowing (and each Revolving
Borrowing comprising the Initial Borrowing that is not required to pay the
Existing Debt) and Letter of Credit, for working capital for the Borrower and
its Subsidiaries and (c) in the case of any additional borrowing made pursuant
to Section 2.16, for general corporate purposes.

SECTION 2.16. Request for Commitments. (a) Provided there exists no Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may, from time to time, request from the Lenders
commitments to make new loans (to

 

   66    AESC Credit Agreement



--------------------------------------------------------------------------------

be Advances for all purposes under this Agreement and the other Financing
Documents) in an aggregate amount (for all such requests) not exceeding
$200,000,000 (the “Incremental Commitments”); provided that (i) any such request
for a commitment shall be in a minimum amount of $50,000,000, (ii) the Borrower
may make a maximum of three such requests and (iii) the advances made pursuant
to this Section 2.16 in connection with such request shall initially be Base
Rate Advances. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders). Each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to provide any such commitment and, if so, whether in an amount
equal to, greater than, or less than its ratable share of such requested
commitment. Any Lender not responding within such time period shall be deemed to
have declined to make any commitment pursuant to this Section 2.16. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested commitment, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

(b) If any Incremental Commitments are made in accordance with this
Section 2.16, the Administrative Agent and the Borrower shall determine the
effective date (the “Commitment Effective Date”) and the final allocation of
such commitments. The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such commitments and the Commitment
Effective Date. As a condition precedent to such commitments, the Borrower shall
deliver to the Administrative Agent a certificate dated as of the Commitment
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such commitments, and (ii) certifying
that: (A) before and after giving effect to such commitments, the
representations and warranties of the Borrower contained in Article IV of this
Agreement and the other Financing Documents are true and correct on and as of
the Commitment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in Section 4.01(g)
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 5.04, (B) before and after giving effect to such
commitments, no Default exists, (C) the Borrower is in pro forma compliance with
the covenants set forth in Section 5.03 for the period of four consecutive
fiscal quarters ending on the last date of the last fiscal quarter for which
financial statements are available immediately preceding the proposed date of
incurrence of Debt pursuant to this Section 2.16(b) (on the assumption that such
incurrence of Debt under this provision occurred on the first day of such four
fiscal quarter period and using historical results of the Borrower and its
Subsidiary for such period), (D) all Governmental Approvals necessary for the
Borrower to incur the Debt to be incurred under this Section 2.16 have been
obtained, are in full force and effect and (E) with respect to any Debt to be
incurred under this Section 2.16 prior to the Collateral Release Date, the
Borrower has complied with the Real Property Requirements.

 

   67    AESC Credit Agreement



--------------------------------------------------------------------------------

(c) On each Commitment Effective Date, upon fulfillment of the conditions set
forth in clause (b) above, the Administrative Agent shall notify the Lenders and
the Borrower, on or before 12:00 p.m. (New York City time) on the Business Day
immediately preceding the proposed Commitment Effective Date by facsimile of the
new commitments to be made on such Commitment Effective Date and the amount and
final allocation of such commitments applicable to each Lender. Each existing
Lender making a commitment as set forth above, and each Eligible Assignee
becoming a Lender in accordance with clause (a) above shall, before 2:00 p.m.
(New York City time) on the applicable Commitment Effective Date, make available
to the Administrative Agent in immediately available funds (i) in the case of
any existing Lender, an amount equal to such Lender’s commitment and (ii) in the
case of any such Eligible Assignee, an amount equal to such Eligible Assignee’s
commitment. The Administrative Agent shall promptly make such funds available to
the Borrower.

(d) Each loan advanced by a Lender as a result of such Lender making a
commitment pursuant to this Section 2.16, and each loan advanced by any Eligible
Assignee becoming a Lender in accordance with clause (a) above, shall be an
“Term Advance” for all purposes hereunder. Each Eligible Assignee becoming a
Lender in accordance with clause (a) above shall be deemed to be a “Lender” for
all purposes hereunder.

(e) To the extent any Lender that makes an Advance pursuant to this Section 2.16
already holds a Note or Notes, upon request the Borrower shall promptly execute
and deliver to such Lender, with a copy to the Administrative Agent, a new Note,
in substantially the form of Exhibit A-2 hereto, payable to the order of such
Lender in a principal amount equal to the Advance made by such Lender pursuant
to this Section 2.16.

(f) The failure of any Lender that has agreed to an Incremental Commitment
pursuant to this Section 2.16 to make an Advance with respect thereto shall not
relieve any other Lender that has agreed to an Incremental Commitment pursuant
to this Section 2.16 of its obligation to make an Advance under Section 2.16 but
no Lender shall be responsible for the failure of any other Lender to make any
Advance under this Section 2.16 on any Commitment Effective Date.

 

   68    AESC Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF EFFECTIVENESS

SECTION 3.01. Conditions Precedent to Closing Date. No Lender shall be required
or obligated on the Closing Date to make any Advance, and no Issuing Bank shall
be required or obligated to make L/C Credit Extensions, in each case until the
first Business Day on which the following conditions precedent have been
satisfied (or waived, as evidenced by an “effective date” notice to the Borrower
from each Issuing Bank and the Administrative Agent), as determined by each
Lender and each such Issuing Bank (provided that if the Closing Date does not
occur on or before May 31, 2006, the Commitments of the Lender Parties shall
terminate on such date):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) (unless otherwise
specified), each properly executed by a Responsible Officer of the Borrower,
each dated the date of the Initial Borrowing (the “Closing Date”) (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Lender Parties (unless
otherwise specified) and in sufficient copies for each Agent and the Borrower
(unless otherwise specified):

(i) five (5) executed counterparts of this Agreement;

(ii) to the extent requested, duly executed Notes of the Borrower for the
account of each Lender that has so requested complying with the provisions of
Section 2.14;

(iii) a security agreement in substantially the form of Exhibit D hereto (the
“Security Agreement”), duly executed by the Borrower, together with:

(A) proper financing statements, duly completed for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect and protect the liens and
security interests created under the Collateral Documents in favor of the
Secured Parties, covering the Collateral described in the Collateral Documents;

(B) results of lien searches, dated on or no earlier than 45 days before the
Closing Date, for existing financing statements filed in the jurisdictions
referred to in Section 3.01(a)(iii)(A) that name the Borrower as debtor,
together with copies of all such financing statements; and

(C) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the Liens and security
interests in favor of the Secured Parties created under the Security Agreement
and the Account Control Agreements (both before and after giving effect to the
Closing Date Transactions), other than the Other Perfection Requirements, has
been taken;

(iv) an amendment to each Amended and Restated Mortgage (in recordable form and
otherwise in form and substance satisfactory to the Administrative Agent)
(collectively, the “Amendments”), duly executed and delivered by the Borrower,
so as to create or ensure the continued effectiveness of the Liens created
thereby, all as determined by the Administrative Agent and its counsel, together
with:

(A) confirmation from Chicago Title Insurance Company or such other title
insurers acceptable to the Administrative Agent recording the Amendments that
duly executed counterparts of such Amendments that are sufficient for recording
in all filing or recording offices that the Administrative Agent may deem
necessary or desirable in order to create or continue valid and subsisting

 

   69    AESC Credit Agreement



--------------------------------------------------------------------------------

Liens on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties have been delivered to Chicago Title Insurance
Company or such other title insurer, and evidence reasonably satisfactory to the
Administrative Agent that all filing and recording taxes and fees have been
paid;

(B) a fully paid “date down” endorsement to each Mortgage Policy for the
properties encumbered by the Amended and Restated Mortgages, as amended by the
Amendments, in form and substance acceptable to the Administrative Agent, dated
the Closing Date and issued by Chicago Title Insurance Company, which
(1) states, among other things, that since the effective date of the applicable
Mortgage Policy, there have been no changes in the state of title, including no
new Liens that do not constitute Permitted Encumbrances (as defined in the
applicable Amended and Restated Mortgage, as amended by the Amendment thereto)
and (2) shall reduce the liability amounts under the Mortgage Policies to an
amount equal to $500,000,000 in the aggregate, which amount shall be allocated
among the Mortgage Policies as determined by the Administrative Agent.

(C) at the Administrative Agent’s option, affidavits of the Borrower, dated as
of the Closing Date, certifying to the Administrative Agent, the Collateral
Agent, the Lender Parties and the title insurance company recording the
Amendments that there have been no changes, replacements or additions to the
improvements on the properties described in the Amended and Restated Mortgages
as amended by the Amendments, which encroach upon the property or rights of
others, which violate any setback or other zoning requirements or which violate
any agreements of the Borrower, and otherwise in form and substance satisfactory
to the Administrative Agent; and

(D) evidence that all action (including payment by the Borrower of all title
search expenses, title insurance premiums, recording fees, mortgage recording
taxes and like taxes) that the Administrative Agent may deem necessary or
desirable in order to preserve, perfect and protect the liens and security
interests created under the Collateral Documents (other than the Other
Perfection Requirements) securing all Obligations of the Borrower under the
Financing Documents have been taken;

(v) a Deposit Account Control Agreement in substantially the form of Exhibit H
hereto (as amended, the “PNC Control Agreement”), duly executed by the Borrower
and PNC Bank, National Association;

(vi) certified copies of resolutions of the board of directors of the Borrower
approving the Transactions and the execution, delivery and performance of each
Financing Document to which the Borrower is or is to be a party, and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to the Transactions and
each Financing Document to which the Borrower is or is to be a party;

 

   70    AESC Credit Agreement



--------------------------------------------------------------------------------

(vii) copies of a certificate of the Secretary of State of Delaware, certifying
(A) as to a true and correct copy of the certificate of formation of the
Borrower and each amendment thereto on file in such Secretary’s office and
(B) that (1) such amendments are the only amendments to such certificate on file
in such Secretary’s office, (2) the Borrower has paid all franchise taxes to the
date of such certificate and (3) the Borrower is duly formed and in good
standing or presently subsisting under the laws of the State of Delaware;

(viii) copies of a certificate of the Secretary of State of each jurisdiction
(other than the jurisdiction of its formation) set forth in Schedule 3.01(a)
which shall be each jurisdiction where the Borrower conducts a material portion
of its business stating that the Borrower is duly qualified to do business and
in good standing as a foreign corporation in such State and has filed all annual
reports required to be filed to the date of such certificate, as applicable;

(ix) a certificate signed on behalf of the Borrower by its secretary or any
assistant secretary (the statements made in which certificate shall be true on
and as of the Closing Date), certifying (A) as to a true and correct copy of the
Constituent Documents of the Borrower as of the Closing Date and each amendment
to its Constituent Documents, if any, from the date on which the resolutions
referred to in Section 3.01(a)(vi) were adopted to the Closing Date, (B) the
absence of any proceeding for the dissolution or liquidation of the Borrower and
(C) the names and true signatures of the officers of the Borrower authorized to
sign each Financing Document to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder;

(x) forecasts prepared by management of the Borrower of balance sheets, income
statements and cash flow statements of the Borrower reasonably acceptable to the
Administrative Agent on a consolidated basis for each fiscal quarter commencing
with the fiscal quarter ending March 31, 2006 through the fiscal quarter ending
December 31, 2010;

(xi) legal opinions of appropriate counsel for the Borrower, as to such matters
as any Lender may reasonably request;

(xii) a legal opinion of Shearman & Sterling LLP, counsel to the Administrative
Agent, as to such matters as the Administrative Agent may reasonably request;

(xiii) certificates signed by a Responsible Officer of the Borrower to the
effect that (A) the representations and warranties contained in Article IV are
true and correct on and as of the Closing Date as though made on and as of such
date both immediately before and immediately after giving effect to the
consummation of that portion of the

 

   71    AESC Credit Agreement



--------------------------------------------------------------------------------

Transactions being effected on the Closing Date (the “Closing Date
Transactions”); and (B) no Default has occurred and is continuing or would
result from the Initial Borrowing or would result from the consummation of the
Closing Date Transactions; and

(xiv) audited Consolidated financial statements for the Borrower and its
Subsidiaries for the fiscal year ending December 31, 2005.

(b) All Governmental Approvals and third party consents and approvals necessary
in connection with the Transactions shall have been obtained and be in full
force and effect; and the Administrative Agent shall have received evidence
satisfactory to it that the foregoing have been accomplished.

(c) Except for Disclosed Matters as of the date hereof, since December 31, 2005,
there shall not have occurred any Material Adverse Change.

(d) All required stamp duties, registration fees, filing costs and other charges
in connection with the execution, delivery, filing, recording, perfection,
priority or admissibility in evidence of the Financing Documents, and the
security interests purported to be granted by the Financing Documents, required
to be paid on or prior to the Closing Date shall have been paid in full or an
appropriate exemption therefrom shall have been obtained.

(e) All Taxes (i) due and payable on or prior to the Closing Date in connection
with the execution, delivery, filing, recording or admissibility in evidence of
the Financing Documents or to ensure the legality, validity, enforceability,
perfection or admissibility in evidence of the Financing Documents and (ii) due
and payable on or prior to the Closing Date by the Borrower or any of its
Subsidiaries in connection with the consummation of the transactions
contemplated by, and the performance of, the Financing Documents shall, in the
case of clauses (i) and (ii) of this Section 3.01(f), have been duly paid in
full.

(f) The Borrower shall have paid all accrued fees of the Agents, the Lender
Parties and the Arranger Parties and all accrued expenses of the Agents to the
extent invoiced at least three Business Days prior to the Closing Date.

SECTION 3.02. Conditions Precedent to Each Borrowing and L/C Credit Extension.
The obligation of each Lender to make an Advance (other than an L/C Advance made
by an Issuing Bank or a Revolving Lender pursuant to Section 2.03(a) and a Swing
Line Advance made by a Revolving Lender pursuant to Section 2.02(c)) on the
occasion of each Borrowing (including the Initial Borrowing) to the Borrower,
and the obligation of the Issuing Bank to issue, amend to increase the principal
amount thereof or extend any Letter of Credit (other than an extension pursuant
to an Automatic Extension Letter of Credit in accordance with the original terms
thereof) and the right of the Borrower to request a Swing Line Borrowing, shall
be subject to the further conditions precedent that on the date of such
Borrowing or L/C Credit Extension, the following statements shall be true (and
each of (x) the giving of the applicable Notice of Borrowing or Notice of Swing
Line Borrowing and (y) the acceptance by the Borrower of the proceeds of such
Borrowing or Letter of Credit shall constitute a representation and warranty by
the Borrower that both on the date of such notice and on the date of such
Borrowing or issuance such statements are true):

 

   72    AESC Credit Agreement



--------------------------------------------------------------------------------

(a) the representations and warranties of the Borrower contained in Article IV
(except, in the case of a Borrowing other than the Initial Borrowing, clause
(f), clause (g)(ii) and the final sentence in clause (g)(i) of Section 4.01)
and, prior to the Collateral Release Date, Article III of the Security Agreement
are true and correct on and as of such date, before and after giving effect to
such Borrowing or L/C Credit Extension and to the application of the proceeds
therefrom, as though made on and as of such date (other than as to any such
representations or warranties that, by their terms, refer to a specific date
other than the date of the Borrowing or L/C Credit Extension, in which case they
shall be true and correct as of such specific date);

(b) no Default has occurred and is continuing, or would result from such
Borrowing or L/C Credit Extension or from the application of the proceeds
therefrom; and

(c) in the case of any Advance or issuance of any Letter of Credit, in each
case, made after the Closing Date, the Closing Date has occurred.

SECTION 3.03. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to it unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Financing Documents shall have received notice from such
Lender Party prior to the date of the Borrowing or issuance of any Letter of
Credit (as applicable) specifying its objection thereto and, in the case of a
Borrowing, such Lender Party shall not have made available to the Administrative
Agent such Lender Party’s ratable portion of such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Borrower represents and
warrants to each Lender Party and each Agent as of the date hereof, as of the
Closing Date and as of the date of any Borrowing or issuance of an L/C Credit
Extension, as follows:

(a) The Borrower (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and
(ii) has all requisite limited liability company power and authority (including
all Governmental Approvals) to carry on its business as now conducted, except,
in the case of clause (ii) only, where the failure to so qualify or be so
licensed, or to have such power and authority, could not reasonably be expected
to have a Material Adverse Effect.

(b) Set forth on Schedule 4.01(b) is a complete and accurate list of all
Subsidiaries of the Borrower as of the Closing Date, showing (as to each such
Subsidiary) the jurisdiction of its formation, the number of shares of each
class of its Equity Interests authorized,

 

   73    AESC Credit Agreement



--------------------------------------------------------------------------------

and the number outstanding, on the date hereof and the percentage of each such
class of its Equity Interests, the identity of each owner thereof and the number
of shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the date hereof.

(c) The execution, delivery and performance by it of each Financing Document to
which it is or is to be a party, and the consummation of the Transactions, are
within its limited liability company powers, have been duly authorized by all
necessary limited liability company action, and do not and will not
(i) contravene its Constituent Documents, (ii) violate any law, rule, regulation
(including Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any material contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting it or any of its properties or (iv) except for the Liens created under
the Financing Documents, result in or require the creation or imposition of any
Lien upon or with respect to any of its Assets, except where, in the case of
clauses (i) through (iv), the violation of any such Constituent Documents, law,
rule, regulation, permit, order, writ, judgment, injunction, decree,
determination or award, breach of any such contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument, or creation or imposition of
such Lien, could not be reasonably expected to have a Material Adverse Effect.

(d) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for
(i) the due execution, delivery, recordation, filing or performance by the
Borrower of any Financing Document to which it is or is to be a party, or for
the consummation of the Transactions, (ii) prior to the Collateral Release Date,
the grant by the Borrower of the Liens granted by it pursuant to the Collateral
Documents, or (iii) prior to the Collateral Release Date, the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority nature thereof as stated in the Security Agreement) other than
(A) filing of the financing statements duly completed for filing under the UCC
covering the Collateral described in the Collateral Documents, (B) the filing of
the Amendments (and, upon the filing of such financing statements in the
relevant jurisdictions and the filing of the Amendments, all authorizations,
approvals, actions by, and notices to or filings with, any Governmental
Authority required for the perfection of the Liens created by the Collateral
Documents (including the priority nature thereof as stated in the Security
Agreement), other than the Other Perfection Requirements, shall have been duly
obtained, taken and filed) and (C) the Other Perfection Requirements, except
(1) for the authorizations, approvals, actions, notices and filings (the
“Governmental Approvals”), all of which have been duly obtained, taken, given or
made, are in full force and effect, are held in the name of the Borrower and are
free from any conditions or requirements that have not been satisfied, and are
required to be satisfied, on or prior to the dates as of which this
representation and warranty is made or reaffirmed and (2) as disclosed on
Schedule 4.01(d).

(e) This Agreement has been, and each other Financing Document when delivered
hereunder will have been, duly executed and delivered by it. This Agreement is,
and each other Financing Document when delivered hereunder will be, its legal,
valid and binding

 

   74    AESC Credit Agreement



--------------------------------------------------------------------------------

obligation, enforceable against it in accordance with its terms, except to the
extent limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

(f) There is no action, suit, investigation, litigation or proceeding, including
any Environmental Action, which has commenced against it or any of its
Subsidiaries or any of their respective properties or to its knowledge, pending
(but not yet commenced) or, to the knowledge of the Borrower, threatened against
it or any of its Subsidiaries or any of their respective properties before any
Governmental Authority that (i) except for Disclosed Matters, if adversely
determined, could reasonably be expected to have a Material Adverse Effect
(other than the matters described on Schedule 4.01(f) (the “Disclosed
Litigation”)) or (ii) affects or could reasonably be expected to affect the
legality, validity or enforceability of any Financing Document or the
consummation of the Transactions.

(g) (i) Each of the financial statements of the Borrower delivered to the
Administrative Agent pursuant to Sections 5.04(b) and 5.04(c) is true, complete
and correct in all material respects as of the date of such statement, has been
prepared in accordance with GAAP (subject, in the case of interim financial
statements, to normal year-end audit adjustments and the absence of footnotes),
and fairly presents in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries as of the date thereof.
Except (A) for Disclosed Matters or (B) as set forth in Schedule 4.01(g), since
the date of the most recent financial statements delivered under this Agreement,
no event, condition, occurrence or circumstance has existed or has occurred and
is continuing which could reasonably be expected to have a Material Adverse
Effect.

(ii) Since December 31, 2005, no Material Adverse Change has occurred, except
for Disclosed Matters as of the date hereof.

(h) Neither the Information Memorandum, taken as a whole, nor any other
information, exhibit or report furnished by the Borrower to any Agent, any
Arranger Party or any other Lender Party in connection with the negotiation and
syndication of the Financing Documents or the consummation of the Transactions
or pursuant to the terms of the Financing Documents, when taken together with
the information contained in the Parent’s most recent annual report on Form 10-K
(the “Form 10-K”) and in Parent’s reports filed with the SEC under the
Securities Exchange Act of 1934 subsequent to the filing of the Form 10-K and
the Borrower’s financial statements delivered pursuant to Section 3.01(a)(xiv),
taken as a whole, contains (as of the date on which such information is or was
provided to any Agent, any Arranger Party or any Lender Party, as modified or
otherwise supplemented by information so provided) any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made therein, in light of the circumstances under which they were, are or will
be made, not misleading; provided that to the extent any such information,
exhibit or report was based upon or constitutes a forecast or projection, the
Borrower represents only that such information was prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed by the
Borrower to be reasonable at the time (it being understood that such forecasts
or projections are subject to significant uncertainties and contingencies, many
of

 

   75    AESC Credit Agreement



--------------------------------------------------------------------------------

which are beyond the Borrower’s control, and that the Borrower makes no
representation as to the attainability of such forecasts or projections or as to
whether such forecasts or projections will be achieved or will materialize).

(i) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Advance will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System, as in effect from time to time. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and such Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

(j) Neither the Borrower nor any of its Subsidiaries is an “investment company”,
as such term is defined in the 1940 Act.

(k) Prior to the Collateral Release Date, all filings and other actions (other
than the Other Perfection Requirements) necessary or reasonably desirable (and
requested by the Administrative Agent) to perfect and protect the security
interest in favor of the Lenders and the Agents in the Collateral created under
the Collateral Documents have been duly made or taken and are in full force and
effect, and the Collateral Documents create in favor of the Collateral Agent for
the benefit of the Secured Parties a valid and, together with such filings and
other actions, perfected first priority security interest in the Collateral,
securing the payment of the Secured Obligations owed to the Secured Parties
hereunder. Prior to the Collateral Release Date, the Borrower is the legal and
beneficial owner of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Financing Documents.

(l) (i) Except as disclosed on Schedule 4.01(l) or in the Parent’s filings with
the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (A) the operations and properties of the Borrower and each of its
Subsidiaries comply in all respects with all applicable Environmental Laws and
Environmental Permits, (B) all past non-compliance with such Environmental Laws
and Environmental Permits has been resolved without material ongoing obligations
or costs and (C) no circumstances exist that could reasonably be expected to
(I) form the basis of an Environmental Action against the Borrower or any of its
Subsidiaries or any of their properties or (II) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

(ii) Except as disclosed on Schedule 4.01(l) or in the Parent’s filings with the
SEC or as could not reasonably be expected to have a Material Adverse Effect,
(A) none of the properties currently or formerly owned or operated by the
Borrower or any of its Subsidiaries is listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list, (B) to its
knowledge, there are no and never have been any unlawful underground or
aboveground storage tanks or any unlawful surface impoundments, septic tanks,
pits, sumps or

 

   76    AESC Credit Agreement



--------------------------------------------------------------------------------

lagoons in which Hazardous Materials are being or have been treated, stored or
disposed of on any property currently owned or operated by the Borrower or any
of its Subsidiaries or on any property formerly owned or operated by the
Borrower or any of its Subsidiaries, and (C) Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by the Borrower or any of its Subsidiaries.

(iii) Except as disclosed on Schedule 4.01(l) or in the Parent’s filings with
the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (A) neither the Borrower nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law, and (B) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries have been used, sold or disposed of in a manner not reasonably
expected to result in material liability to the Borrower or any of its
Subsidiaries.

(m) (i) Neither the Borrower nor any of its Subsidiaries is party to any tax
sharing agreement other than the Tax Allocation Agreement. Insofar as then
required thereunder, all amounts due and payable by the Borrower or any of its
Subsidiaries under the Tax Allocation Agreement have been paid, and all amounts
due and payable to the Borrower or any of its Subsidiaries under any tax sharing
agreement have been received (including amounts by way of compensation for the
use of tax benefits), except as could not reasonably be expected to have a
Material Adverse Effect.

(ii) The Borrower has, and each of its Subsidiaries has, filed, caused to be
filed or been included in all tax returns (federal, state, local and foreign)
required to be filed and has paid all taxes shown thereon to be due, together
with applicable interest and penalties, except (A) to the extent that the
aggregate amount of any unpaid taxes due, together with applicable interest and
penalties, does not exceed $25,000,000 or (B) to the extent such unpaid taxes
are subject to Contest.

(n) Set forth on Part I of Schedule 4.01(n) is a complete and accurate list of
all real property with a book value, as of the date hereof, in excess of
$10,000,000 owned by the Borrower or any of its Subsidiaries, showing, as of the
Closing Date, the street address, county or other relevant jurisdiction, state,
and record owner thereof, and showing, as of December 31, 2005, the book value
thereof. The Borrower or such Subsidiary has, as of the Closing Date, good,
marketable and insurable fee simple title to all real property on such Schedule,
free and clear of all Liens, other than Liens permitted under the Financing
Documents or, prior to the Collateral Release Date, created under the Financing
Documents. As of the date hereof, and prior to the Collateral Release Date,
there have been (A) no changes, replacements or additions to the improvements on
the properties described in the Mortgages that are not the subject of mortgagee
title insurance which encroach upon the property or rights of others, which
violate any setback or other zoning requirements or which violate any agreements
of the Borrower,

 

   77    AESC Credit Agreement



--------------------------------------------------------------------------------

except as disclosed in Part II of Schedule 4.01(n), and (B) no Liens or
encumbrances affecting the properties described in the Mortgages that are not
the subject of mortgagee title insurance, except Liens permitted under the
Financing Documents and except as disclosed on Part III of Schedule 4.01(n).

(o) All property and general liability insurance maintained by or on behalf of
the Borrower and its Subsidiaries as of the Closing Date is in full force and
effect and all premiums that are due and owed have been duly paid, except where
the failure to pay could not reasonably be expected to have a Material Adverse
Effect. None of the Borrower or any of its Subsidiaries has any reason to
believe that it will not be able to renew its existing coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a
substantially similar cost as available to companies of a similar size operating
in the same or similar businesses.

(p) As of the Closing Date, none of the Subsidiaries of the Borrower (other than
AGC, Buchanan Generation, LLC, each Material Subsidiary, Allegheny Energy Supply
Gleason, LLC, Allegheny Energy Supply Wheatland, LLC, Acadia Bay Energy Company,
LLC, and Buchanan Energy Company of Virginia, LLC) individually holds any
Assets, including any deposit or securities accounts, with a book value in
excess of $10,000,000.

(q) No Default has occurred and is continuing.

(r) Set forth on Schedule 4.01(r) is a complete and accurate list as of the
Closing Date (except, solely with respect to the amount thereof, as otherwise
indicated thereon) of outstanding Debt for Borrowed Money owed by the Borrower
or any of its Subsidiaries with an aggregate principal amount in excess of
$10,000,000, showing the amount, obligor or issuer, creditor and maturity
thereof.

ARTICLE V

COVENANTS

SECTION 5.01. Affirmative Covenants. The Borrower covenants and agrees that on
and after the date hereof and until the Notes, together with all accrued
interest thereon, fees and all other Senior Debt Obligations (other than
contingent indemnification obligations not yet due and payable) are paid in full
and all Commitments and each Letter of Credit shall have terminated, it will:

(a) Compliance with Laws. Comply, and cause each of its Subsidiaries to comply,
with all Applicable Laws, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) Compliance with Environmental Laws. Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (i) comply, and
cause each of its Subsidiaries and all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits, (ii) obtain and

 

   78    AESC Credit Agreement



--------------------------------------------------------------------------------

renew, and cause each of its Subsidiaries to obtain and renew, all Environmental
Permits necessary for its operations and properties and (iii) conduct, and cause
each of its Subsidiaries to conduct, any required investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action,
necessary to remove and clean up all Hazardous Materials from any of its
properties required under any Environmental Law.

(c) Payment of Taxes, Etc. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
will by law become a Lien upon its property not permitted by Section 5.02(a);
provided that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, charge or claim that is the
subject of a Contest.

(d) Insurance. (i) Maintain, and cause each of its Subsidiaries to maintain,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

(ii) Within 30 Business Days after the Closing Date, deliver evidence to the
Administrative Agent that the Collateral Agent has been named as an additional
insured (and, in the case of all property and general liability insurance, as
loss payee) with respect to all property damage and liability insurance required
under this Section 5.01(d).

(e) Preservation of Corporate Existence, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its existence, legal
structure, rights (charter or statutory), permits, licenses, approvals,
franchises and privileges in the jurisdiction of its formation and in each other
jurisdiction in which the conduct of its business requires it to so qualify;
provided, however, that the Borrower and any Subsidiary may consummate any
merger or consolidation permitted under Section 5.02(d).

(f) Visitation Rights. At any reasonable time during normal business hours and
from time to time as may be reasonably desired by any of the Agents or Lender
Parties (provided that unless a Default shall have occurred and be continuing,
such visits should be limited to twice per year), at the Borrower’s reasonable
cost and expense, permit any Agent or any Lender Party, or any agents or
representatives thereof, to examine and make copies of and abstracts from its
records and books of account of, and visit the properties of, the Borrower and
its Subsidiaries, and to discuss the affairs, finances and accounts of the
Borrower and any of its Subsidiaries with any of their officers or directors and
with their independent certified public accountants; provided that in the case
of any discussion or meeting with the independent public accountants, only if
the Borrower has been given the opportunity to participate in such discussion.

 

   79    AESC Credit Agreement



--------------------------------------------------------------------------------

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account in accordance with GAAP in effect from time to time.

(h) Maintenance of Properties, Etc. Other than as mandatorily required by
Applicable Law, operate, maintain and preserve, and cause each Material
Subsidiary to operate, maintain and preserve, all of its properties (other than
any such properties as are immaterial or non-essential to the conduct of
business by the Borrower and the Material Subsidiaries, taken as a whole) that
are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted) in accordance with prudent practices
then being utilized in the merchant, non-regulated power generation industry and
in accordance with Applicable Laws (including Environmental Laws) in all
material respects.

(i) Transactions with Affiliates. Other than as may be required by the Federal
Power Act, as amended, or any rule or regulation issued by the FERC, conduct,
and cause each of its Subsidiaries to conduct, (i) all transactions with any of
the Affiliates of the Borrower on terms that are fair and reasonable and no less
favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower and (ii) all transactions with a Person other than an Affiliate of the
Borrower on terms that are without regard to any benefit or detriment to any
Affiliate of the Borrower (other than any Subsidiary); provided that this
Section 5.01(i) shall not be deemed to permit any transaction otherwise
prohibited by the terms of this Agreement. Without prejudice to the foregoing,
the following transactions shall be deemed to be in compliance with this
Section 5.01(i): (A) any agreements made by the Borrower or any of its
Subsidiaries with a utility to provide provider of last resort requirements, as
such agreements are amended from time to time, so long as such provider of last
resort agreements are with an Affiliate of the Borrower and approved by all
applicable Governmental Authorities, (B) any transaction authorized under a
tariff or rate schedule which has been approved by the FERC or performed in
accordance with FERC orders and (C) any Asset sales, leases, transfers, swaps,
exchanges or other dispositions (including in respect of full or partial
ownership percentages of transmission lines (including the AGC Transmission
Line), generating facilities, generating equipment and related contract rights
in power purchase agreements, leases, licenses, permits and other Assets) as
contemplated (1) under Section 5.02(d)(i)(F) in respect of up to $10,000,000 in
the aggregate of such Assets and (2) under Sections 5.02(d)(i)(I) and (L). For
the avoidance of doubt, any contracts or arrangements listed on Schedule 5.01(i)
to which the Borrower or any Subsidiary is a party (and any amendments thereto,
renewals or replacements thereof on substantially the same terms as determined
in good faith by a Responsible Officer of the Borrower or any Subsidiary of the
Borrower that is a party thereto) shall be deemed to comply with this
Section 5.01(i) except to the extent that any Governmental Authority determines
that any such contract is not in conformance with Applicable Law and such
non-conforming contract is not on terms described in the first sentence of this
Section 5.01(i).

(j) Further Assurances. Prior to the Collateral Release Date, promptly upon
request by any Agent or any Lender Party, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust,
trust deeds, assignments, financing statements and

 

   80    AESC Credit Agreement



--------------------------------------------------------------------------------

continuations thereof, termination statements, notices of assignments,
transfers, certificates, assurances and other instruments as any Agent or any
Lender may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Financing Documents, (B) to the full extent
permitted by Applicable Law, subject the Borrower’s properties, assets, rights
or interests (other than the Excluded Assets) to the Liens now or hereafter
intended to be covered by any of the Collateral Documents, (C) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Financing Document or under any other
instrument executed in connection with any Financing Document to which the
Borrower is or is to be a party.

(k) Preparation of Environmental Reports. If prior to the Collateral Release
Date any Agent shall reasonably believe that a material environmental event has
occurred on any parcel of real property owned or leased by the Borrower or any
of its Subsidiaries after the date hereof, provide to each Agent within 90 days
after receipt of a written request from such Agent in which the Agent describes
in reasonable detail the basis of such belief, at the expense of the Borrower, a
Phase I environmental site assessment report for the properties described in
such request prepared by an environmental consulting firm reasonably acceptable
to the Administrative Agent, indicating the presence or absence of Hazardous
Materials and the estimated cost of any legally required compliance, removal or
remedial action in connection with any Hazardous Materials on such properties.
Without limiting the generality of the foregoing, if any Agent determines at any
time that a material risk exists that any such report will not be provided
within the time referred to above, the Administrative Agent may, at the time
following the 45th day after the request of such Agent, retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, such firm and any agents or representatives thereof an
irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.

(l) Real Property. Prior to the Collateral Release Date, promptly upon the
request of the Administrative Agent (but in any event within 75 days of such
request) deliver to the Collateral Agent (with copies to the Administrative
Agent) the following: (i) mortgages, deeds of trust, trust deeds, leasehold
mortgages and leasehold deeds of trust (the “New Mortgages”) duly executed by
the Borrower in respect of the Acquired Material Property, each such New
Mortgage to be substantially in the form of the most relevant Amended and
Restated Mortgage (based on, for example, the state and county in which such New
Mortgage will be recorded) recorded on or about July 21, 2005 (the “Recorded
Term Mortgages”), with such changes to account for (A) local law matters as
advised by the Administrative Agent’s local counsel, (B) property/transaction
specific matters that are necessary or desirable in the opinion of the
Administrative Agent and (C) any other matters that are necessary or desirable
in the opinion of the Administrative Agent; provided that the starting form for
such New Mortgage shall be a Recorded Term Mortgage; and provided further that
if the property to be encumbered by a New Mortgage is in a state in which no
Recorded Term Mortgage exists, the starting form to be used

 

   81    AESC Credit Agreement



--------------------------------------------------------------------------------

shall be the most suitable form from among the Recorded Term Mortgages, as
determined by the Administrative Agent; (ii) confirmations from the title
insurance company recording the New Mortgages that duly executed counterparts of
such New Mortgages that are sufficient for recording in all filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create valid and subsisting Liens on the property described therein in favor
of the Collateral Agent for the benefit of the Secured Parties have been
delivered to such title insurance company, and evidence reasonably satisfactory
to the Administrative Agent that all filing and recording taxes and fees have
been paid; (iii) fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies in form and substance, with endorsements and
in amounts acceptable to the Administrative Agent, issued by title insurers
acceptable to the Administrative Agent, insuring the New Mortgages to be valid
and subsisting Liens on the properties described therein, free and clear of all
defects (including mechanics’ Liens and materialmen’s Liens) and encumbrances,
excepting only Permitted Liens (other than mechanics’ liens and materialmen’s
liens to be insured against under said policies), and providing for such other
affirmative insurance as the Administrative Agent may deem necessary or
desirable; (iv) ALTA Surveys (for which all necessary fees (where applicable)
have been paid) of the Material Acquired Property dated reasonably near the date
of such delivery; (v) confirmation from the title insurance company recording
such New Mortgages with respect to the validity and (subject to the exceptions
and encumbrances permitted therein) the priorities of such New Mortgages; and
(vi) evidence that all action (including payment by the Borrower to the title
insurance company recording such New Mortgages of the amount previously notified
by such title insurance company to the Borrower as necessary for it to record
such New Mortgages) that the Administrative Agent may deem necessary or
desirable in order to perfect and protect the liens and security interests
created under the Collateral Documents (other than the Other Perfection
Requirements) securing all Obligations of the Borrower under the Financing
Documents have been taken; provided that in the case of any Acquired Material
Property acquired by or otherwise transferred to the Borrower in connection with
a Permitted Asset Swap, the Borrower shall comply with the requirements of the
first sentence of this Section 5.01(l) no later than five days after such
acquisition or transfer, whether or not the Administrative Agent shall have made
a request therefor. In the event that any additional Advances are made hereunder
pursuant to Section 2.16 prior to the Collateral Release Date, the Borrower
shall, within twenty (20) days of each such Advance, obtain from each title
insurance company that has issued a mortgagee title insurance policy, a “date
down” endorsement (in form and substance reasonably satisfactory to the
Administrative Agent) at the time of each such additional Advance, without
increase to the aggregate insured amount of the coverage provided to the
Administrative Agent under the Mortgage Policies.

(m) Additional Material Subsidiaries. Promptly (but in any event no later than
45 Business Days or, if any of the following occurs in connection with a
Permitted Asset Swap, no later than five days after such occurrence) after the
incorporation or formation of a Material Subsidiary (other than AE Capital) or
after any Subsidiary (other than AE Capital) becomes a Material Subsidiary, in
each case, to the extent the same occurs prior to the Collateral Release Date,
deliver to the Collateral Agent (with a copy to the Administrative Agent) the
following: (i) certificate(s) representing Equity Interests in such Material
Subsidiary, if any, owned by the Borrower and its other Subsidiaries,
accompanied by undated stock powers (or an equivalent

 

   82    AESC Credit Agreement



--------------------------------------------------------------------------------

instrument) executed in blank, (ii) if such Material Subsidiary is not a direct
Subsidiary of the Borrower, a security or pledge agreement (substantially in the
form of the Security Agreement insofar as the provisions thereof relate to the
granting of a security interest in Equity Interests or rights with respect to
the Equity Interests pledged thereunder), duly executed by the parent of such
Material Subsidiary, securing the Senior Debt Obligations, (iii) evidence that
all other action that the Administrative Agent may reasonably deem necessary or
desirable in order to perfect and protect the first priority Liens and security
interests created under the Security Agreement (with respect to the Equity
Interests in such Material Subsidiary owned by the Borrower, if any) or, if such
Material Subsidiary is not a direct Subsidiary of the Borrower, under the pledge
or security agreement referred to in clause (ii) above (with respect to the
Equity Interests in such Material Subsidiary owned by each other Subsidiary of
the Borrower) and (iv) in respect of any pledge or security agreement referred
to in clause (ii) above only, customary legal opinions in respect thereof, in
form and substance reasonably satisfactory to the Administrative Agent.

SECTION 5.02. Negative Covenants. The Borrower covenants and agrees that on and
after the date hereof and until the Notes, together with all accrued interest
thereon, fees and all other Senior Debt Obligations (other than contingent
indemnification obligations not yet due and payable) are paid in full and all
Commitments and each Letter of Credit shall have terminated, the Borrower will
not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any Material
Subsidiary to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including accounts) whether
now owned or hereafter acquired, or sign or file or suffer to exist, or permit
any Material Subsidiary to sign or file or suffer to exist, under the Uniform
Commercial Code of any jurisdiction, a financing statement that names the
Borrower or any Material Subsidiary as debtor, or sign or suffer to exist, or
permit any Material Subsidiary to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any Material Subsidiary to assign, any accounts
or other right to receive income, except:

(i) any Liens (A) created pursuant to the Financing Documents (including
Section 2.03(e)) and Permitted Refinancing Debt with respect to all Senior Debt
Obligations or (B) securing Debt permitted pursuant to (1) Section 5.02(b)(ii)
(to the extent such Debt is outstanding under Pollution Control Bonds),
(2) Section 5.02(b)(iii), (3) Section 5.02(b)(iv), (4) Section 5.02(b)(xxi) or
(5) Section 5.02(b)(xvii) (to the extent such Permitted Refinancing Debt is
incurred in respect of any of the foregoing);

(ii) Permitted Liens;

(iii) Liens existing on the date hereof and described on Schedule 5.02(a);

(iv) purchase money Liens upon or in real property, physical assets or equipment
acquired or held by the Borrower or any Material Subsidiary in the ordinary
course of business to secure the purchase price of such real property, physical
assets or

 

   83    AESC Credit Agreement



--------------------------------------------------------------------------------

equipment or to secure Debt permitted to be incurred pursuant to
Section 5.02(b)(vii) incurred solely for the purpose of financing the
acquisition, construction or improvement of any such real property, physical
assets or equipment to be subject to such Liens, or Liens existing on any such
real property, physical assets or equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that (A) such
Lien is incurred and the Debt secured thereby is created within 90 days after
the acquisition, completion of construction or completion of improvement thereof
(as applicable), and (B) no such Lien shall extend to or cover any property,
physical assets or equipment other than the real property, physical assets or
equipment being acquired, constructed or improved; and provided further that the
aggregate principal amount of the Debt secured by Liens permitted by this clause
(iv) shall not exceed the amount permitted under Section 5.02(b)(vii) at any
time outstanding;

(v) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(viii); provided that no such Lien shall extend to or cover any
Assets (or, prior to the Collateral Release Date, any Collateral) other than the
Assets subject to such Capitalized Leases;

(vi) Liens on cash or Cash Equivalents (A) deposited in margin accounts with or
on behalf of futures contract brokers or paid over to other contract
counterparties or (B) pledged or deposited as collateral to a contract
counterparty to secure obligations with respect to (1) contracts (other than for
Debt) for commercial and trading activities in the ordinary course of business
for the purchase, transmission, distribution, sale, storage, lease or hedge of
any energy related commodity or (2) Hedge Agreements representing commodity
price contracts, transmission agreements or derivatives or interest rate
derivatives to the extent that the Borrower or any Material Subsidiary is
permitted to enter into any such Hedge Agreement pursuant to
Section 5.02(b)(vi);

(vii) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Material Subsidiary; provided that
such Liens were not created in contemplation of such merger or consolidation and
do not extend to any Assets other than those of the Person merged into or
consolidated with the Borrower or such Material Subsidiary;

(viii) Liens granted by the Borrower or any Material Subsidiary in favor of a
commercial trading counterparty, a futures contract broker or other contract
counterparty on accounts receivable arising under, commodities covered by, other
obligations owed to, and other rights of the Borrower or such Material
Subsidiary, in each case, under any contract (other than for Debt) entered into
in the ordinary course of business in connection with commercial and trading
activities (including any netting agreement) to secure the Borrower’s or such
Material Subsidiary’s obligations under such contract; provided that such Liens
are granted in the ordinary course of business and, when granted, do not secure
obligations which are past due;

 

   84    AESC Credit Agreement



--------------------------------------------------------------------------------

(ix) Liens granted on cash or Cash Equivalents to defease Debt of the Borrower
or any of its Subsidiaries that is not prohibited by Section 5.02(b);

(x) Liens granted on cash or Cash Equivalents constituting proceeds from any
sale or disposition of Assets that is not prohibited by Section 5.02(d)
deposited in escrow accounts to secure Debt permitted to be incurred under
Section 5.02(b)(xii) in respect of such sale or disposition;

(xi) other Liens affecting property with an aggregate fair market value not to
exceed 15% of Consolidated Net Tangible Assets;

(xii) the replacement, extension or renewal of any Lien permitted by clause
(iii), (iv), (v), (vii) or (xi) above upon or in the same property theretofore
subject thereto and, if such Lien secured Debt, upon the incurrence of any
Permitted Refinancing Debt in respect of such Debt secured to the extent such
Permitted Refinancing Debt is incurred in accordance with Section 5.02(b);

(xiii) subject to the PNC Control Agreement, Liens granted in favor of PNC Bank,
National Association on cash, checks, deposit accounts, securities accounts and
Cash Equivalents of the Borrower or its Subsidiaries held by PNC Bank, National
Association from time to time to secure Debt permitted to be incurred under
Section 5.02(b)(xx);

(xiv) Liens upon or in pollution control equipment at the Hatfield’s Ferry
Facility, the Armstrong Facility or the Fort Martin Facility to secure Debt
permitted to be incurred pursuant to Section 5.02(b)(xxiv) incurred solely to
finance the acquisition and installation of such pollution control equipment, or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that (A) such Lien is incurred and the Debt
secured thereby is created within 90 days after the completion of the
installation thereof, and (B) no such Lien shall extend to or cover any
property, physical asset or equipment other than such pollution control
equipment and other immaterial related Assets; and provided further that the
aggregate principal amount of the Debt secured by Liens permitted by this clause
(xiv) shall not exceed the amount permitted under Section 5.02(b)(xxiv) at any
time outstanding;

(xv) prior to the Collateral Release Date, Permitted Second Priority Liens; and

(xvi) on or after the Collateral Release Date, Liens securing Commodity Hedge
Agreements.

(b) Debt. Create, incur, assume or suffer to exist, or permit any Material
Subsidiary to create, incur, assume or suffer to exist, any Debt, except:

(i) Debt of the Borrower under the Financing Documents;

(ii) Surviving Debt;

 

   85    AESC Credit Agreement



--------------------------------------------------------------------------------

(iii) prior to the Initial Borrowing, the Existing Debt;

(iv) unsecured or secured Debt of the Borrower in an aggregate amount principal
amount, when combined with the aggregate principal amount of Debt incurred
pursuant to Section 2.16, not to exceed $200,000,000 at any time outstanding;

(v) unsecured Debt owed to the Parent, the Borrower or any Subsidiary of the
Borrower so long as such Debt is subordinated to the Advances in accordance with
the Affiliate Subordination Terms;

(vi) Debt in respect of Hedge Agreements (including Commodity Hedge Agreements)
as may be entered into in the ordinary course of business and consistent with
prudent business practice to hedge or mitigate (A) risks to which the Borrower
or any Subsidiary is exposed in the conduct of its business or the management of
its liabilities as a result of fluctuations in the prices of transmission,
capacity or energy (or of any fuel required for the generation thereof),
Emissions Credits, or energy attributes or (B) risks in respect of interest rate
fluctuations; provided that in each case such Hedge Agreement shall not have
been entered into for speculative purposes;

(vii) Debt incurred by the Borrower or any Material Subsidiary to finance all or
any part of the acquisition, construction or improvement of any real property,
physical assets or equipment (including Capital Expenditures) of the Borrower
and any Subsidiary; provided that such Debt is incurred prior to or within 90
days after such acquisition or the completion of construction or completion of
improvement or such Capital Expenditures; provided further that the aggregate
principal amount of Debt permitted under this Section 5.02(b)(vii), when
combined with the aggregate principal amount of Debt incurred in connection with
Capitalized Leases permitted under Section 5.02(b)(viii) shall not exceed
(A) prior to the Collateral Release Date, $100,000,000 and (B) on or after the
Collateral Release Date, $500,000,000, in each case, at any time outstanding;

(viii) Capitalized Leases in an aggregate principal amount, when combined with
the aggregate principal amount of all Debt incurred pursuant to
Section 5.02(b)(vii), not in excess of (A) prior to the Collateral Release Date,
$100,000,000 and (B) on or after the Collateral Release Date, $500,000,000, in
each case, at any time outstanding;

(ix) Debt of any Person that is merged into or consolidated with the Borrower or
any Material Subsidiary; provided that (A) such Debt is existing at the time of
such merger or consolidation (other than Debt incurred solely in contemplation
of such merger or consolidation), and (B) immediately after giving effect to
such merger or consolidation, no Default shall have occurred and be continuing;

(x) Debt arising from the honoring by a bank or financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business,
so long as such Debt is covered within five Business Days;

 

   86    AESC Credit Agreement



--------------------------------------------------------------------------------

(xi) Debt in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptance and performance and surety bonds provided by
the Borrower or any of its Subsidiaries in the ordinary course of business;

(xii) Debt that may be deemed to arise as a result of agreements of the Borrower
or any Material Subsidiary providing for indemnification, adjustment of purchase
price or any similar obligations, in each case, incurred in connection with the
sale or disposition of any business, Assets or Equity Interests in any
Subsidiary of the Borrower consummated not in contravention of the terms of
Section 5.02(d) in an amount not to exceed with respect to any such sale or
disposition the amount of gross proceeds received by the Borrower in connection
with such sale or disposition;

(xiii) Debt of the Borrower represented by letters of credit, surety bonds,
Contingent Obligations and performance bonds supporting obligations of the
Borrower or any of its Subsidiaries in the ordinary course of business;

(xiv) reimbursement obligations owed to Affiliates for amounts paid on behalf of
the Borrower or any of its Subsidiaries by the Parent or any of the Parent’s
Subsidiaries in accordance with Applicable Laws with respect to the provision of
goods or services to the Borrower or any such Subsidiary;

(xv) unsecured Debt of the Borrower and the Material Subsidiaries not to exceed
$100,000,000 at any time outstanding;

(xvi) unsecured Debt in respect of obligations of the Borrower or any of its
Subsidiaries to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that with respect
to any material invoice, such obligations are (A) incurred in connection with
open accounts extended by suppliers on customary trade terms (which require that
all such payments be made within 90 days of the incurrence of the related Debt)
in the ordinary course of business and not in connection with the borrowing of
money and (B) (I) not more than 90 days past due or (II) subject to any Contest,
provided that the aggregate principal amount of such Debt subject to Contest
shall not exceed $15,000,000;

(xvii) Permitted Refinancing Debt incurred in respect of any Debt permitted
under clauses (i), (ii), (iii), (iv), (vii), (viii), (ix), (xv), (xxi) and
(xxiv) or this clause (xvii);

(xviii) unsecured Debt for Borrowed Money of the Borrower and the Material
Subsidiaries incurred in the ordinary course of business, maturing within one
year from the date incurred, and aggregating not more than $20,000,000 at any
one time outstanding;

 

   87    AESC Credit Agreement



--------------------------------------------------------------------------------

(xix) additional unsecured Debt for Borrowed Money issued or incurred the
proceeds of which are used to make Capital Expenditures required to be made in
order to comply with Applicable Law regarding the environment or the
transmission of electricity or natural gas; provided that (A) the scheduled
maturity date for such Debt is a date that is at least six calendar months after
the Final Maturity Date and does not require any scheduled amortization or
mandatory prepayments thereof prior to such date, (B) such Debt contains
covenants and events of default which, taken as a whole, are determined in good
faith by a Responsible Officer of the Borrower to be no less favorable to the
Borrower or any Material Subsidiary in any material respect than the covenants
and Events of Default applicable under this Agreement, (C) no Default shall have
occurred and be continuing, and (D) prior to the incurrence or issuance of such
Debt, the Borrower shall have delivered to the Administrative Agent a
certificate demonstrating pro forma compliance with the covenants set forth in
Section 5.03 for the period of four consecutive fiscal quarters ending on the
last date of the last completed fiscal quarter immediately preceding the
proposed date of incurrence of such Debt (on the assumption that such incurrence
of Debt under this clause occurred on the first day of such four fiscal quarter
period and using historical results of the Borrower and its Subsidiaries for
such period);

(xx) secured or unsecured Debt owed to PNC Bank, National Association from time
to time in connection with the extension of credit to the Borrower or the
Material Subsidiaries for the account of one or more employees or departments of
the Borrower or its Affiliates in respect of costs and expenses incurred by such
employees or departments in connection with the conduct of business on behalf of
the Borrower or its Subsidiaries in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding;

(xxi) Debt of the Borrower or the Material Subsidiaries in an aggregate
principal amount not to exceed $86,000,000 at any one time outstanding incurred
in connection with the assumption or refinancing of Pollution Control Bonds in
connection with a Permitted Asset Swap;

(xxii) unsecured Debt incurred by the Borrower or the Material Subsidiaries in
connection with the Buffalo Reserve Project or any Joint Ventures in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding;
provided that such Debt has a scheduled maturity date that is at least six
calendar months later than the Final Maturity Date and does not require any
scheduled amortization or mandatory prepayments thereof prior to such date;

(xxiii) unsecured Debt of the Borrower or the Material Subsidiaries under the
Parent Credit Agreement; and

(xxiv) Debt incurred to finance all or any part of the acquisition and
installation of pollution control equipment at the Hatfield’s Ferry Facility or
the Armstrong Facility or the Fort Martin Facility; provided that such Debt is
incurred prior to or within 90 days after the completion of installation of such
pollution control equipment; provided further that the aggregate principal
amount of Debt permitted under this Section 5.02(b)(xxiv)

 

   88    AESC Credit Agreement



--------------------------------------------------------------------------------

with respect to (A) the Hatfield’s Ferry Facility shall not exceed $400,000,000
at any time outstanding and (B) the Armstrong Facility shall not exceed
$100,000,000 at any time outstanding and (C) the Fort Martin Facility shall not
exceed $350,000,000 at any time outstanding.

(c) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower so long as the Borrower is the surviving Person following such merger
or consolidation;

(ii) any Subsidiary of the Borrower may merge into or consolidate with another
Subsidiary of the Borrower; provided that if any such Subsidiary is a Material
Subsidiary or a direct or indirect wholly owned Subsidiary of the Borrower, the
surviving Person following such merger or consolidation shall be a Material
Subsidiary or a direct or indirect wholly owned Subsidiary of the Borrower, as
the case may be;

(iii) in connection with any sale, transfer or other disposition permitted under
Section 5.02(d) (other than Section 5.02(d)(i)(C)), any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it;

(iv) in connection with any acquisition permitted under Section 5.02(e), any
Subsidiary may merge into the Borrower;

(v) the Borrower may merge into or otherwise consolidate with another Person if
either (A) the Borrower is the surviving entity or (B) (1) the surviving entity
is organized or existing under the laws of the United States, any state thereof
or the District of Columbia, (2) the surviving entity assumes all of the
Borrower’s Obligations under the Financing Documents pursuant to agreements
reasonably satisfactory to the Administrative Agent and (3) the Public Debt
Ratings of the surviving entity immediately following such merger or
consolidation shall be no worse than the Public Debt Ratings of the Borrower
immediately prior to such merger or consolidation;

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

(d) Sales, Etc., of Assets. (i) Prior to the Collateral Release Date, sell,
lease, transfer or otherwise dispose of, or permit any of its Subsidiaries to
sell, lease, transfer or otherwise dispose of, any Assets or grant any option or
other right to purchase, lease or otherwise acquire any Assets other than:

(A) the sale, transfer, lease or other disposition of or grant of any option or
other right to purchase, lease or otherwise acquire power, capacity, the right
to transmit electricity or natural gas, fuel, fuel storage and processing,

 

   89    AESC Credit Agreement



--------------------------------------------------------------------------------

energy attributes and other products and services and Cash Equivalents in the
ordinary course of business and any sale, lease or other disposition of or grant
of any option or other right to purchase, lease or otherwise acquire damaged,
surplus, worn-out or obsolete Assets in the ordinary course of business;

(B) the sale, transfer or other disposition of or grant of any option or other
right to purchase, lease or otherwise acquire any Emissions Credits; provided
that to the extent such sale, transfer or other disposition of or grant of any
option or other right to purchase, lease or otherwise acquire Emissions Credits
(1) is other than in the ordinary course of business or (2) is in the ordinary
course of business but results in Net Cash Proceeds to the Borrower or the
Material Subsidiaries in excess of $100,000,000 in the aggregate from all such
sales, transfers or other dispositions of or grant of any option or other right
to purchase, lease or otherwise acquire Emission Credits in any Fiscal Year, the
Net Cash Proceeds therefrom shall be required to be applied to prepay the
Advances in accordance with the provisions of Section 2.06(b);

(C) transactions permitted under Section 5.02(c);

(D) sales, transfers, leases or other dispositions of Assets or Equity Interests
among the Borrower and its Subsidiaries; provided, however that, prior to the
Collateral Release Date, the Borrower shall not sell, transfer, lease or
otherwise dispose of generating facilities in excess of $500,000,000 in book
value in the aggregate (which amount shall not include any sales, transfers,
leases or other dispositions of Assets or Equity Interests in a Permitted Asset
Swap permitted under Section 5.02(d)(i)(I)) to Subsidiaries that are not
Material Subsidiaries;

(E) sales, transfers, leases or other dispositions of or grant of any option or
other right to purchase, lease or otherwise acquire Assets; provided that
(1) the consideration received by the Borrower and its Subsidiaries for such
Asset shall have been determined on the basis of an arm’s-length negotiation
with non-Affiliates, (2) with respect to any Asset or property for which
consideration received by the Borrower or any Subsidiary is in excess of
$25,000,000, the consideration received shall be at least the Fair Market Value
for such Asset or property and, if the consideration to be received with respect
to such Asset or property is equal to or greater than $100,000,000, the Borrower
shall have delivered to the Administrative Agent an Officer’s Certificate
certifying that such sale, transfer, lease or other disposition or grant of any
option or other right to purchase, lease or otherwise acquire is for Fair Market
Value, accompanied by a resolution of the Board of Directors of the Borrower
pursuant to which the Board of Directors of the Borrower shall have concluded
that such sale, transfer, lease or other disposition is for Fair Market Value
which conclusion shall be supported by an appraisal or fairness opinion
addressed to the Board of Directors from a Person other than an Affiliate of the
Borrower which supports the conclusion that such

 

   90    AESC Credit Agreement



--------------------------------------------------------------------------------

sale, transfer or other disposition is for Fair Market Value, (3) no less than
75% of the purchase price (excluding the amount of any Debt assumed in
connection with any such sale or other disposition by a Person other than the
Borrower or such Subsidiary ) for such Asset shall be paid to the Borrower and
the Subsidiaries solely in cash or Cash Equivalents, (4) no portion of the
non-cash proceeds received by the Borrower and the Subsidiaries shall consist of
Debt of, or Equity Interests in, the Borrower or any of its Subsidiaries, (5) no
Default shall have occurred and be continuing, (6) on or prior to such sale,
transfer or disposition, (I) all Debt (other than under this Agreement) of the
Borrower and its Subsidiaries secured by such Asset required by the terms
thereof to be prepaid or repaid upon such sale, transfer or disposition shall
have been so paid and (II) the relevant portion of the proceeds thereof required
to be applied to the prepayment of Advances shall have been applied in
accordance with the terms contained in the proviso at the end of this
Section 5.02(d)(i), and (7) the Borrower would be in compliance with the
covenants set forth in Section 5.03 as of the most recently completed period
ending prior to such transaction for which financial statements and certificates
required by Section 5.04(b) or 5.04(c) were required to have been delivered, in
each case after giving effect to such transaction and to any other event
occurring during such period as to which pro forma recalculation is reasonably
appropriate (including any other transaction described in this clause occurring
after such period) as if such transaction (and the repayment of any Debt in
connection therewith) had occurred as of the first day of such period;

(F) sales, transfers, leases or other dispositions of, or grant of any option or
other right to purchase, lease or otherwise acquire, other immaterial Assets
(other than Equity Interests in, or Debt or other Obligations of, any
Subsidiary) in the ordinary course of business and on reasonable terms, if no
Default exists at the time of such sale, transfer or other disposition or grant
of any option or other right to purchase, lease or otherwise acquire;

(G) sales, transfers, leases or other dispositions of, or grant of any option or
other right to purchase, lease or otherwise acquire, Excluded Asset and so long
as any entity the Equity Interests of which constitutes any Excluded Assets, the
dissolution or liquidation of any such entity;

(H) sales or transfers of Equity Interests in the Parent to any Plan;

(I) sale, transfer, lease, swap, exchange or other disposition of, or grant of
any option or other right to purchase, lease or otherwise acquire, Assets,
including full or partial ownership percentages of the Borrower and its
Subsidiaries’ various generating facilities (including AGC and Bath County) or
any Assets used in connection with or related to such generating facilities,
including generating equipment, power, contract rights, permits, licenses and
other intangibles, between the Borrower or any of its Subsidiaries and MPC or
any of its Subsidiaries; provided that (1) such any such sale, transfer, lease,
swap,

 

   91    AESC Credit Agreement



--------------------------------------------------------------------------------

exchange or other disposition shall be such that the fair market value (as
determined by reference to the PA Report, if applicable) and cash flow
characteristics of the generating facilities or ownership percentages therein,
together with related Assets, sold, transferred, leased, swapped, exchanged or
disposed of by the Borrower and its Subsidiaries shall be no less than the fair
market value (as determined by reference to the PA Report, if applicable) and
cash flow characteristics of the generating facilities or ownership percentages
therein, together with related Assets, sold, transferred, leased or disposed of
by MPC and its Subsidiaries or (2) if the Borrower and its Subsidiaries receive
less than equivalent fair market value (as determined by reference to the PA
Report, if applicable) for any Assets sold, transferred, leased, swapped,
exchanged or otherwise disposed of, then (x) as a result of all such Asset
sales, transfers, leases, swaps, exchanges or other dispositions, taken as a
whole, the Borrower and its Subsidiaries shall receive Assets with a fair market
value (as determined by reference to the PA Report, if applicable) in an amount
not less than the fair market value (as determined by reference to the PA
Report, if applicable) less $500,000,000 of all Assets sold, transferred,
leased, swapped, exchanged, or otherwise disposed of out of the Borrower and its
Subsidiary, (y) the PEC Service Agreement shall have been either terminated,
amended to reflect market rates or assigned by the Borrower to a third party
(other than a Subsidiary of the Borrower) that assumes the entirety of the
Borrower’s obligations thereunder and (z) the Borrower shall have delivered to
the Administrative Agent (I) a certificate signed by the Chief Financial Officer
of the Borrower certifying that (aa) after giving effect to such sales,
transfers, leases, swaps, exchanges or other dispositions, any decrease in the
fair market value of the Assets (determined at the time thereof) held by the
Borrower and its Subsidiaries as a result of such sales, transfers, leases,
swaps, exchanges or other dispositions will be offset by the net present value
of the impact of the termination, amendment or assignment of the PEC Service
Agreement (except for any de minimis loss of value to the Borrower and its
Subsidiaries) and (bb) the cumulative cash flow effect on the Borrower and its
Subsidiaries of all such sales, transfers, leases, swaps, exchanges or other
dispositions (determined at the time thereof) over the period from the date of
any such sale, transfer, lease, swap, exchange or other disposition, as
applicable, until June 30, 2011 shall not be negative and (II) a schedule in
form reasonably satisfactory to the Administrative Agent of the computations
used by the Chief Financial Officer in support of the statements contained in
such certificate (each such sale, transfer, lease, swap, exchange or other
disposition, a “Permitted Asset Swap”);

(J) sales, transfers or other dispositions of Assets to any Joint Venture to the
extent permitted by Section 5.02(e);

(K) the issuance of any Equity Interests by (1) the Borrower to any Person or
(2) any Subsidiary of the Borrower; and

 

   92    AESC Credit Agreement



--------------------------------------------------------------------------------

(L) the sale, transfer, lease or other disposition of the AGC Transmission Line;

provided that in the case of sales, transfers or other dispositions of Assets
pursuant to clause (B) (but only to the extent contemplated thereby), (E) or
(F) above prior to the Collateral Release Date, the Net Cash Proceeds from such
sale, transfer or disposition due to the Borrower and its Subsidiaries shall be
received by the Borrower and its Subsidiaries in one or more Controlled
Accounts, and the Borrower shall prepay the Advances in accordance with
Section 2.06(b).

(ii) On or after the Collateral Release Date, the Borrower will not, at any
time, sell, lease, transfer or otherwise dispose of, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, any Assets to any
Person other than the Borrower and its Subsidiaries, or grant any option or
other right to purchase, lease or otherwise acquire any Assets to any Person
other than the Borrower and its Subsidiaries, other than (A) in an amount not to
exceed (1) 10% of the value of all Assets of the Borrower and its Subsidiaries
in any Fiscal Year and (2) 25% of such value in the aggregate or (B) sales,
leases, transfers and other dispositions permitted under clause (i) above.

(e) Investments in Other Persons. Prior to the Collateral Release Date, make or
hold, or permit any Material Subsidiary to make or hold, any Investment in any
Person, except:

(i) (A) equity Investments outstanding as of the date hereof by the Borrower and
the Material Subsidiaries in their Subsidiaries or Affiliates, (B) equity
Investments after the date hereof by the Borrower and Material Subsidiaries in
any Subsidiary of the Borrower or Affiliates, and (C) Investments after the date
hereof in direct or indirect Subsidiaries of the Borrower consisting of
intercompany Debt permitted under Section 5.02(b)(v);

(ii) loans and advances to employees in the ordinary course of business of the
Borrower and its Subsidiaries as presently conducted in an aggregate amount not
to exceed $2,000,000 at any time outstanding;

(iii) Investments in Cash Equivalents;

(iv) Investments in Hedge Agreements and Commodity Hedge Agreements permitted
pursuant to Section 5.02(b)(vi);

(v) Investments in Subsidiaries of the Borrower resulting from drawings under,
or renewals or extensions of, letters of credit, surety bonds, Contingent
Obligations or performance bonds supporting obligations of Subsidiaries incurred
in the ordinary course of business but in any event not for speculative
obligations of such Subsidiary;

 

   93    AESC Credit Agreement



--------------------------------------------------------------------------------

(vi) Investments in any non-cash proceeds received by the Borrower or any of its
Subsidiaries in connection with any sale, transfer or other disposition of any
Asset to the extent permitted under Section 5.02(d);

(vii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(viii) Investments not otherwise permitted under this Section 5.02(e) in an
aggregate amount not to exceed $100,000,000 plus an amount equal to (A) the Net
Cash Proceeds in respect of any sale or issuance, after the Closing Date, of any
Equity Interests by the Borrower or sale, transfer or other disposition, after
the Closing Date, of Assets retained by the Borrower or the Material
Subsidiaries in accordance with Section 2.06 and not applied to prepay Debt plus
(B) the Net Cash Proceeds in respect of any sale or issuance of any Equity
Interests by the Borrower or any sale, transfer or other disposition of Assets
applied by the Borrower to voluntarily prepay the Advances pursuant to
Section 2.06(a); provided that with respect to each Investment made pursuant to
this Section 5.02(e)(viii): (1) to the extent any such Investment constitutes
Equity Interests in, or Debt of, any Material Subsidiary held by the Borrower or
any of its Subsidiaries, the Borrower shall have complied with its obligations
under Section 5.01(m) and such Equity Interests or Debt, as the case may be,
shall be subject to the terms of the Security Agreement and the pledge or
security agreement referred to in Section 5.01(m)(ii), as applicable; (2) such
Investment shall not include or result in any contingent liabilities that could
reasonably be expected to be material to the business, financial condition,
operations or prospects of the Borrower and its Subsidiaries, taken as a whole
(as determined in good faith by the Board of Directors (or persons performing
similar functions) of the Borrower or such Subsidiary if the Board of Directors
is otherwise approving such transaction and, in each other case, by a
Responsible Officer); (3) such Investment shall be in Assets which are part of,
or in lines of business which are in or reasonably related to, the electric
power generation, transmission, distribution and/or energy trading businesses;
(4) any determination of the amount of such Investment shall include all cash
and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of Assets and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries in connection with such Investment; and (5) (I) immediately
before and giving pro forma effect to any such purchase or other acquisition, no
Default shall have occurred and be continuing and (II) immediately after giving
effect to such purchase or other acquisition, the Borrower and its Subsidiaries
shall be in pro forma compliance with all of the covenants set forth in
Section 5.03, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 5.04(b) or 5.04(c) as though such Investment had been consummated as of
the first day of the fiscal period covered thereby;

 

   94    AESC Credit Agreement



--------------------------------------------------------------------------------

(ix) Investments not otherwise permitted under this Section 5.02(f) existing on
the Closing Date;

(x) Investments in the Buffalo Reserve Project or any Joint Venture in an
aggregate amount not to exceed $75,000,000;

(xi) Investments consisting of Debt owed to the Borrower or its Subsidiaries
under the AYE Money Pool; and

(xii) Investments consisting of any repurchase, redemption, cancellation,
termination or other acquisition or extinguishment of Debt of the Borrower or
its Subsidiaries, by the Borrower or by the Material Subsidiaries, in an
aggregate amount not to exceed $50,000,000 provided that after giving effect
thereof, the Borrower is in pro forma compliance with the covenants set forth in
Section 5.03;

provided that this Section 5.02(e) shall not prohibit (A) any repurchase of Debt
of the Borrower by the Borrower or Debt of any Material Subsidiary by such
Material Subsidiary to the extent such repurchase is not otherwise prohibited by
the other provisions in this Agreement and (B) any purchase or acquisition of
Assets in a Permitted Asset Swap in accordance with Section 5.02(d)(i)(I).

(f) Restricted Payments. Declare or pay any dividend, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
Assets, Equity Interests (other than Equity Interests in the Borrower issued to
the Parent) or obligations or securities to its stockholders, partners or
members (or the equivalent Persons thereof) as such or issue or sell any Equity
Interests in it other than to the Parent or accept any capital contributions
other than capital contributions made by the Parent to the Borrower or made with
respect to the ML Interest, or permit any of its Subsidiaries to do any of the
foregoing, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interest in the Borrower or to
issue or sell any Equity Interests therein, except that so long as no Default
shall have occurred and be continuing at the time of any action described in
clause (i), (ii), (iii) or (iv) below or would result therefrom:

(i) the Borrower may (A) declare and pay cash dividends and distributions with
respect to the ML Interests to the extent required under the Constituent
Documents of the Borrower as in effect on the Closing Date, (B) make payments to
the Parent in respect of reimbursement obligations under any drawn letter of
credit posted by the Parent on behalf of the Borrower or any of its Subsidiaries
to support Obligations of the Borrower or such Subsidiary undertaken in the
ordinary course of business and not for speculative purposes, (C) issue and sell
shares of its Equity Interests, (D) commencing

 

   95    AESC Credit Agreement



--------------------------------------------------------------------------------

with the Fiscal Year ending December 31, 2006, declare and pay cash dividends to
the Parent in an aggregate amount in any Fiscal Year not to exceed the greater
of (1) $25,000,000 or (2) if the Borrower’s Leverage Ratio as of the last day of
the Fiscal Year immediately preceding the Fiscal Year in which such dividend is
paid was less than (I) 4.50:1.00, 25% of the Borrower’s Consolidated Net Income
for the Fiscal Year immediately preceding the Fiscal Year in which such dividend
is paid or (II) 3.50:1.00, 50% of the Borrower’s Consolidated Net Income for the
Fiscal Year immediately preceding the Fiscal Year in which such dividend is
paid, and (E) make any equity Investment in any of its Subsidiaries permitted
under Section 5.02(e);

(ii) any Subsidiary of the Borrower may (A) declare and pay cash dividends or
distributions ratably to the holders of its Equity Interests, including the
Borrower or any other Subsidiary of the Borrower, (B) accept capital
contributions from its parent to the extent not in contravention of
Section 5.02(e)(i) or 5.02(e)(vi) and (C) make any equity Investment in any of
its Subsidiaries not in contravention of Section 5.02(e);

(iii) the Borrower or any Subsidiary of the Borrower may sell, transfer or
contribute any Equity Interests in the Parent to any Plan; and

(iv) the Borrower or any Subsidiary of the Borrower may sell, transfer or
contribute any Equity Interests in any of its respective Subsidiaries in
connection with a Permitted Asset Swap.

(g) Payment Restrictions Affecting the Borrower’s Subsidiaries. Enter into,
incur or permit to exist any agreement or other arrangement that prohibits or
restricts the ability of any of its Subsidiaries to declare or pay any dividend
or other distribution in respect of its Equity Interests or repay or prepay any
Debt owed to, make loans or advances to, or otherwise invest in, the Borrower or
any of its Subsidiaries; provided that the foregoing shall not apply to
restrictions and conditions imposed by (A) Applicable Law, (B) the Financing
Documents, (C) the terms of any Surviving Debt as in effect on the date hereof
or any Permitted Refinancing Debt incurred in connection therewith, (D) any
agreement in effect with respect to any Subsidiary at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (E) any negative pledge incurred or provided in favor of any holder of
Debt permitted under Section 5.02(b)(vii) solely to the extent any such negative
pledge relates to the property financed by or subject of such Debt or any
Permitted Refinancing Debt incurred in connection therewith, (F) any agreement
for the sale or disposition of Assets permitted under Section 5.02(d), provided
that such restrictions and conditions apply only to the Asset that is to be sold
or the proceeds thereof, (G) any trading, netting, operating, construction,
service, supply, purchase, sale or similar agreement to which the Borrower or
any of its Subsidiaries is a party, entered into in the ordinary course of
business; provided that such agreement prohibits the encumbrance of solely the
Assets of the Borrower or such Subsidiary that are the subject of that
agreement, the payment rights arising thereunder and/or the proceeds thereof and
not of any other Asset of the Borrower or such Subsidiary or the Assets of any
other Subsidiary, (H) customary provisions restricting subletting or assignment
of leases or customary provisions in

 

   96    AESC Credit Agreement



--------------------------------------------------------------------------------

other agreements that restrict assignment of such agreements or rights
thereunder, which restrictions, when taken as a whole, as determined in good
faith by a Responsible Officer of the Borrower, are no more restrictive than any
similar restrictions in effect on the Closing Date, (I) any negative pledge
provided for in any Joint Venture agreements, stockholder or partnership
agreements or organizational documents relating to Joint Ventures or
partnerships or agreements including the Buffalo Reserve Project, (J) any such
restrictions or limitations contained in any other agreement in effect on the
Closing Date and any amendments, modifications, restatements, renewals or
replacements thereof that are not materially more restrictive, taken as a whole,
as determined in good faith by a Responsible Officer of the Borrower, than the
restrictions or limitations in effect on the Closing Date, (K) any such
restrictions or limitations contained in any agreement evidencing Debt permitted
under Section 5.02(b)(xxiii) or any Permitted Refinancing Debt incurred in
connection therewith but solely to the extent that such restrictions or
limitations are contained in the agreement evidencing the relevant Pollution
Control Bonds as of the date hereof and (J) any negative pledge incurred or
provided in favor of any holder of Debt permitted under Section 5.02(b)(xxiv)
but solely to the extent such negative pledge relates to the property financed
by or subject of such Debt and any other such restrictions or limitations
contained in any agreement evidencing such Debt and applicable solely to the
relevant Subsidiary of the Borrower obtaining such Debt, so long as such
negative pledge or other such restrictions or limitations are customary for
similar transactions as of the date of such financing as determined in good
faith by a Responsible Officer of the Borrower.

SECTION 5.03. Financial Covenants. The Borrower covenants and agrees that on and
after the date hereof and until the Notes, together with all accrued interest
thereon, fees and all other Senior Debt Obligations (other than contingent
indemnification obligations not yet due and payable) are paid in full and all
Commitments and each Letter of Credit shall have terminated, it will not:

(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio at the end of
any fiscal quarter to be less than the ratio set forth for such fiscal quarter
below:

 

Four Fiscal
Quarters Ending

   Ratio

June 30, 2006

   1.75:100

September 30, 2006

   2.00:1.00

December 31, 2006

   2.00:1.00

March 31, 2007

   2.10:1.00

June 30, 2007

   2.10:1.00

September 30, 2007

   2.10:1.00

 

   97    AESC Credit Agreement



--------------------------------------------------------------------------------

Four Fiscal
Quarters Ending

   Ratio

December 31, 2007

   2.25:1.00

March 31, 2008

   2.50:1.00

June 30, 2008

   2.60:1.00

September 30, 2008

   2.70:1.00

December 31, 2008

   2.80:1.00

March 31, 2009

   3.00:1.00

June 30, 2009

   3.00:1.00

September 30, 2009

   3.00:1.00

December 31, 2009

   3.00:1.00

March 31, 2010

   3.00:1.00

June 30, 2010

   3.00:1.00

September 30, 2010

   3.00:1.00

December 31, 2010

   3.00:1.00

March 31, 2011

   3.00:1.00

(b) Leverage Ratio. Permit the Leverage Ratio as of any fiscal quarter to be
greater than the ratio set forth below for each fiscal quarter set forth below:

 

Four Fiscal
Quarters Ending

   Ratio

June 30, 2006

   7.50:1.00

September 30, 2006

   7.25:1.00

December 31, 2006

   7.00:1.00

March 31, 2007

   6.50:1.00

 

   98    AESC Credit Agreement



--------------------------------------------------------------------------------

Four Fiscal
Quarters Ending

   Ratio

June 30, 2007

   6.25:1.00

September 30, 2007

   6:00:1.00

December 31, 2007

   6:00:1.00

March 31, 2008

   5.50:1.00

June 30, 2008

   5.25:1.00

September 30, 2008

   5.00:1.00

December 31, 2008

   4.50:1.00

March 31, 2009

   4.50:1.00

June 30, 2009

   4.50:1.00

September 30, 2009

   4.50:1.00

December 31, 2009

   4.50:1.00

March 31, 2010

   4.00:1.00

June 30, 2010

   4.00:1.00

September 30, 2010

   4.00:1.00

December 31, 2010

   4.00:1.00

March 31, 2011

   4.00:1.00

SECTION 5.04. Reporting Covenants. The Borrower covenants and agrees that until
the Notes, together with all accrued interest thereon, fees and all other Senior
Debt Obligations are paid in full and all Commitments and each Letter of Credit
shall have terminated, the Borrower will furnish to the Administrative Agent and
each Lender Party (it being understood that delivery to the Administrative Agent
for posting by the Administrative Agent of each of the following items on a
electronic website shall constitute delivery to each Lender Party by the
Borrower, and the Administrative Agent hereby agrees to post on an electronic
website or otherwise distribute to the Lender Parties any such item delivered by
the Borrower to the Administrative Agent):

 

   99    AESC Credit Agreement



--------------------------------------------------------------------------------

(a) Default Notices. As soon as possible and in any event within five Business
Days after any Responsible Officer of the Borrower becomes aware of the
occurrence of any Default continuing on the date of such statement, a statement
of a Responsible Officer of the Borrower setting forth the details of such
Default or event, development or occurrence and, in each case, the actions, if
any, which the Borrower has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by a report that is unqualified or is otherwise reasonably
acceptable to the Required Lenders of Pricewaterhouse Coopers (or such other
independent public accountants of recognized standing acceptable to the Required
Lenders), together with (i) a certificate of such accounting firm stating that
in the course of the regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, nothing has come to such accounting
firm’s attention that would cause it to believe that the Borrower has failed to
comply with the covenants set forth in Section 5.03, (ii) a schedule in form
satisfactory to the Administrative Agent of the computations prepared by the
Borrower and used by such accounting firm in determining, as to the fourth
quarter of such Fiscal Year, compliance with the covenants contained in
Section 5.03, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP as in effect as of
the Closing Date and (iii) a certificate of the Chief Financial Officer of the
Borrower stating that no Default has occurred and is continuing or, if a default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 60 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the Chief Financial Officer of the Borrower as having been
prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto and
(ii) a schedule in form satisfactory to the Administrative Agent of the
computations used by the Borrower in determining compliance with the covenants
contained in Section 5.03, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP as in
effect as of the Closing Date.

 

   100    AESC Credit Agreement



--------------------------------------------------------------------------------

(d) Real Property. Prior to the Collateral Release Date, within 45 days after
the end of each fiscal quarter, a report supplementing Schedule 4.01(n),
identifying all Material Property disposed of by the Borrower during such fiscal
quarter, a list and description (including the street address, county or other
relevant jurisdiction, state, record owner, book value thereof and, in the case
of leases of property, lessor, lessee, expiration date and annual rental cost
thereof) of all Material Property acquired or leased by the Borrower during such
fiscal quarter (“Acquired Material Property”) and a description of such other
changes in the information included in such Schedule as may be necessary for
such Schedule to be accurate and complete in respect of such Acquired Material
Property.

(e) Additional Material Subsidiaries. As soon as available, but in no event
later than five Business Days after any Responsible Officer of the Borrower
becomes aware of the same, any Subsidiary (other than AE Capital) becoming a
Material Subsidiary.

(f) Other Information. Such other information respecting the business or
properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries as any Agent or any Lender Party acting
through the Administrative Agent may from time to time reasonably request.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events, conditions or
occurrences (each, an “Event of Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance or any L/C
Obligation when the same shall become due and payable or (ii) the Borrower shall
fail to pay any interest on any Advance or any L/C Obligation, or the Borrower
shall fail to make any other payment under any Financing Document, in each case
under this clause (ii) within three Business Days after the same becomes due and
payable hereunder or under any other Financing Document; or

(b) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower herein, in any other Financing
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in any of Section 5.01(e), 5.02, 5.03 or 5.04(a); or

 

   101    AESC Credit Agreement



--------------------------------------------------------------------------------

(d) prior to the Collateral Release Date, the Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(l) in
connection with a Permitted Asset Swap and such failure shall remain unremedied
for five days after the date on which a Responsible Officer of the Borrower
becomes aware of such failure; or

(e) the Borrower shall fail to perform or observe any other covenant or
agreement (not specified in Section 6.01(a), 6.01(c) or 6.01(d) above) contained
in any Financing Document on its part to be performed or observed and such
failure shall remain unremedied for (i) prior to the Collateral Release Date, 60
days after the date on which a Responsible Officer of the Borrower becomes aware
of such failure or (ii) on or after the Collateral Release Date, 30 days after
the date on which a Responsible Officer of the Borrower becomes aware of such
failure; or

(f) (i) the Borrower or any Material Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Debt (other than Debt under the
Financing Documents or Debt which is subject to Contest) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) or with respect to any Hedge Agreement with an Agreement Value of
more than $40,000,000 either individually or in the aggregate or (B) fails to
observe or perform any other agreement or condition relating to any such Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause (1) such Debt to have been demanded, become due, repurchased,
prepaid, defeased or redeemed (automatically or otherwise), (2) an offer to
repurchase, prepay, defease or redeem such Debt to have been made, prior to its
stated maturity, or (3) cash collateral in respect thereof to have been
demanded; or (ii) there occurs under any Hedge Agreement an Early Termination
Date (as defined in such Hedge Agreement) resulting from (A) any event of
default under such Hedge Agreement as to which the Borrower or any Material
Subsidiary is the Defaulting Party (as defined in such Hedge Agreement) or
(B) any Termination Event (as so defined) under such Hedge Agreement as to which
the Borrower or any Material Subsidiary is an Affected Party (as defined in such
Hedge Agreement) and, in either event, the termination value owed by the
Borrower or any Material Subsidiary as a result thereof is greater than the
$40,000,000 either individually or in the aggregate; or

(g) any Insolvency Proceeding shall occur with respect to the Borrower or any
Material Subsidiary; or

(h) there is entered against the Borrower or any Material Subsidiary (i) any
final judgment or order for the payment of money in an amount exceeding
$40,000,000 either individually or in the aggregate other than in respect of the
Merrill Lynch Litigation (to the extent not covered by independent third-party
insurance by an insurer that is rated at least “A” by A.M. Best Company and such
coverage is not the subject of a bona fide dispute), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in the case of
(i) or (ii), (y) enforcement proceedings are commenced by any creditor upon such
judgment or order and such

 

   102    AESC Credit Agreement



--------------------------------------------------------------------------------

proceedings are not stayed within 10 Business Days, or (z) there is a period of
30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) there occurs any Change of Control; or

(j) prior to the Collateral Release Date, any Collateral Document after delivery
thereof shall for any reason (other than pursuant to the terms thereof) cease to
create solely for the benefit of the Secured Parties (or the enforceability
thereof shall be contested by the Borrower) with respect to any portion of the
Collateral, a valid and, but for the giving of notices of Liens thereunder to
Persons other than Affiliates of the Borrower, perfected first priority Lien on
and security interest in such Collateral and in the case of any invalidity or
non-perfection of any such Lien with respect to an immaterial portion of the
Collateral as a result of administrative or ministerial errors, such occurrence
shall remain unremedied for 60 days after the earlier of the date on which (i) a
Responsible Officer of the Borrower becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party; or

(k) any material provision of any Financing Document shall be canceled,
terminated, declared to be null and void or shall otherwise cease to be valid
and binding on the Borrower, in each case, as determined in a final,
non-appealable judgment of a court of competent jurisdiction, or the Borrower
shall deny in writing any further liability or obligation under any provision of
any Financing Document; provided that the foregoing provisions of this clause
(k) shall not apply to any Financing Document that is canceled, terminated,
declared to be null and void or which ceases to be valid or binding on the
Borrower in accordance with its terms or by agreement of the requisite parties
thereto; or

(l) as a result of or in connection with an ERISA Event with respect to a Plan,
the Borrower or any of its Subsidiaries or any ERISA Affiliate has incurred or
is reasonably expected to incur liability in an amount exceeding, in the
aggregate with any amounts applicable under clauses (l) and (m) of this
Section 6.01, $25,000,000; or

(m) the Borrower or any of its Subsidiaries or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, its Subsidiaries and the ERISA Affiliates as Withdrawal Liability
(determined as of the date of such notification), exceeds, in the aggregate with
any amounts applicable under clauses (l) and (m) of this Section 6.01,
$25,000,000, or requires payments exceeding $25,000,000 per annum; or

(n) the Borrower or any of its Subsidiaries or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, and as a result of such reorganization or termination the aggregate
annual contributions of the Borrower, its Subsidiaries and the ERISA Affiliates
to all Multiemployer Plans that are then in reorganization

 

   103    AESC Credit Agreement



--------------------------------------------------------------------------------

or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the plan years of such Multiemployer Plans
immediately preceding the plan year in which such reorganization or termination
occurs by an amount exceeding, in the aggregate with any amounts applicable
under clauses (l) and (m) of this Section 6.01, $25,000,000; or

(o) prior to the Collateral Release Date, the Borrower shall at any time deliver
or cause to be delivered to the Collateral Agent without prior written consent
of the Administrative Agent a notice pursuant to 42 Pa. C.S.A. § 8143 electing
to limit the indebtedness secured by any Mortgage;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any part of the Commitments and the Incremental Commitments (if
any) of each Lender Party and the obligation of each Lender Party to make
Advances (other than a Revolving Advance by the Revolving Lenders pursuant to
Section 2.03(b) and Swing Line Advances by the Revolving Lenders pursuant to
Section 2.02(c)) and of the Issuing Banks to make L/C Credit Extensions to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, (A) (I) by notice to
the Borrower, declare all or any part of the Notes, all interest thereon and all
other amounts payable under this Agreement and the other Financing Documents
owing to the Lenders to be forthwith due and payable, whereupon the Notes, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided that upon the
occurrence of any Event of Default described in Section 6.01(g), (1) the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than a Revolving Advance by the Revolving Lenders pursuant to
Section 2.03(b) and Swing Line Advances by the Revolving Lenders pursuant to
Section 2.02(c)) and of the Issuing Banks to make L/C Credit Extensions shall
automatically be terminated and (2) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower, and the obligation of the Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case, without further act of the Administrative Agent or any Lender.

SECTION 6.02. Actions in Respect of Letters of Credit upon Default. If any Event
of Default shall have occurred and be continuing, the Administrative Agent may,
or shall at the request of the Required Lenders, irrespective of whether it is
taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon demand the Borrower will, Cash
Collateralize, for deposit in the Cash Collateral Account, an amount equal to
the Outstanding Amount of all L/C Obligations. If at any time the Administrative
Agent determines that any Cash Collateral is subject to any right or claim of
any Person other than the Administrative Agent and the Lender Parties or that
the Cash Collateral is less than the Outstanding Amount of all L/C Obligations,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent additional Cash Collateral to be deposited and held in the
Cash Collateral Account, in an amount equal to the excess of (a) such aggregate
Outstanding Amount of all L/C Obligations over (b) the total amount of Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim.

 

   104    AESC Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Authorization and Action. (a) Each Lender Party hereby appoints
and authorizes the Administrative Agent to (i) take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Financing Documents as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto, and (ii) take such actions under the Security
Agreement on behalf of the Lender Parties as provided therein. As to any matters
not expressly provided for by the Financing Documents (including enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or Applicable Law. The Administrative Agent agrees
to give to each Lender Party prompt notice of each notice given to it by the
Borrower or any other Person pursuant to the terms of this Agreement or any
other Financing Documents.

(b) Each Lender Party hereby appoints and authorizes the Collateral Agent to
take such action as agent on its behalf in accordance with the provisions of
Article VII of the Security Agreement and agrees to be bound by the provisions
of Section 7.17 of the Security Agreement.

SECTION 7.02. Reliance, Etc. Neither any Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with the Financing Documents,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing: (a) the Administrative Agent may
treat the payee of any Note as the holder thereof until the Administrative Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
Party that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 8.07; (b) each Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected in good faith by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) each Agent makes no warranty
or representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Financing Documents; (d) each Agent
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Financing

 

   105    AESC Credit Agreement



--------------------------------------------------------------------------------

Document on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower; (e) each Agent shall not be responsible to
any Lender Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Financing Document or any other instrument or document furnished
pursuant thereto; and (f) each Agent shall incur no liability under or in
respect of any Financing Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, telecopy
or telex) reasonably believed by it to be genuine and signed or sent by the
proper party or parties.

SECTION 7.03. CUSA, CGMI, Citibank, Scotia Capital, BAS, BofA and Affiliates.
With respect to its commitments, if any, to make loans pursuant to its
Commitment or Incremental Commitment, if any, the Advances made by it, the L/C
Credit Extensions and the Notes issued to it, CUSA, CGMI, Citibank, Scotia
Capital, BAS, and BofA shall have the same rights and powers under the Financing
Documents as any other Lender and may exercise the same as though it were not
the Administrative Agent or an Arranger Party, as applicable; and the terms
“Lender”, “Lenders”, “Revolving Lender”, “Revolving Lenders”, “Swing Line Bank”,
“Term Lender” or “Term Lenders” shall, unless otherwise expressly indicated,
include each of CUSA, CGMI, Citibank, Scotia Capital, BAS, and BofA, in its
individual capacity, as applicable. CUSA, CGMI, Citibank, Scotia Capital, BAS,
and BofA, and their respective Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, the Borrower, any
Subsidiary of the Borrower and any Person that may do business with or own
securities of the Borrower or any such Subsidiary, all as if CUSA, CGMI,
Citibank, Scotia Capital, BAS, and BofA, were not the Administrative Agent or an
Arranger Party, as applicable, and without any duty to account therefor to the
Lender Parties.

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent, any Arranger Party or
any other Lender Party, and based on the financial statements referred to in
Sections 3.01 and 5.04 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Financing Documents to which it is a party. Each Lender
Party also acknowledges that it will, independently and without reliance upon
any Agent, any Arranger Party or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Financing Documents to which it is a party.

SECTION 7.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Administrative Agent and the Arranger Parties (in each case to the extent not
promptly reimbursed by the Borrower) from and against such Lender ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent or any Arranger Party, as the case may
be, in any way relating to or arising out of the Financing Documents or any
action

 

   106    AESC Credit Agreement



--------------------------------------------------------------------------------

taken or omitted by the Administrative Agent or any Arranger Party under the
Financing Documents (collectively, the “Indemnified Costs”); provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting directly and primarily from the Administrative Agent’s or such
Arranger Party’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse the Administrative Agent and
each Arranger Party promptly upon demand for its ratable share of any costs and
expenses (including fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that the Administrative Agent or such Arranger Party
is not promptly reimbursed for such costs and expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.

(b) Each Revolving Lender severally agrees to indemnify each Issuing Bank (to
the extent not promptly reimbursed by the Borrower) from and against such
Revolving Lender’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of the Financing Documents or any action taken or
omitted by such Issuing Bank under the Financing Documents (including the
issuance or transfer of, or payment or failure to pay under, any Letter of
Credit); provided that no Revolving Lender Party shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting directly and
primarily from such Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Revolving Lender agrees to reimburse
such Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

(c) For purposes of this Section 7.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
the respective Lenders and (ii) their respective Pro Rata Shares of the L/C
Obligations outstanding at such time; provided that the aggregate principal
amount of L/C Credit Extensions owing to any Issuing Bank and the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank shall each
be considered to be owed to the Revolving Lenders ratably in accordance with
their respective Revolving Commitments. The failure of any Lender to reimburse
the Administrative Agent, any Arranger Party or any Issuing Bank, as the case
may be, promptly upon demand for its ratable share of any amount required to be
paid by the Lender Parties to the Administrative Agent, any Arranger Party or
any Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender Party of its obligation hereunder to reimburse the Administrative
Agent, any Arranger Party or any Issuing Bank, as the case may be, for its
ratable share of such amount, but no Lender Party shall be responsible for the
failure of any other Lender Party to reimburse the

 

   107    AESC Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent, any Arranger Party or any Issuing Bank, as the case may
be, for such other Lender Party’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender Party hereunder,
the agreement and obligations of each Lender Party contained in this
Section 7.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Financing Documents.

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lender Parties, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Financing Documents. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Financing Documents.

SECTION 7.07. Liability. Neither any Agent nor any Arranger Party shall be
liable for any error of judgment or for any act done or omitted to be done by it
in good faith or for any mistake of fact or law, or for anything it may do or
refrain from doing, except to the extent that any such liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted directly and primarily from its gross negligence or willful misconduct.

SECTION 7.08. Compensation of Agents. The Administrative Agent shall be entitled
to reasonable compensation as may be agreed from time to time between the
Borrower and the Administrative Agent, for all services rendered under this
Agreement and the other Financing Documents to which it is a party and such
compensation, together with reimbursement of the Administrative Agent in its
individual capacity (and its agency capacity) for its advances, disbursements
and reasonable expenses in connection with the performance of the trust and
activities provided for herein (including the reasonable fees and expenses of
its agents and of counsel, accountants and other experts), shall be paid in full
by the Borrower promptly following demand from the Administrative Agent from
time to time as services are rendered and expenses are incurred. All such
payments made by the Borrower to the Administrative Agent shall be made free and
clear of all present and future income, stamp or other taxes, levies and
withholdings imposed, assessed, levied or collected by the government of the
United States of America

 

   108    AESC Credit Agreement



--------------------------------------------------------------------------------

or any political subdivision or taxing authority thereof. Except as otherwise
expressly provided herein, no Lender Party shall have any liability for any
fees, expenses or disbursements of the Administrative Agent. Upon its
resignation or removal, the Administrative Agent shall be entitled to the prompt
payment by the Borrower of its compensation and indemnification for the services
rendered under this Agreement and the other Financing Documents to which it is a
party and to reimbursement of all reasonable out-of-pocket expenses up to the
date of resignation or removal (including the reasonable fees and expenses of
counsel, if any) incurred in connection with the performance of such services.
The agreements in this Section 7.08 shall survive any resignation or removal of
the Administrative Agent and the termination of the other provisions of this
Agreement.

SECTION 7.09. Exculpatory Provisions. No Agent makes any representation as to
the value or condition of the security interests created under the Collateral
Documents or any part thereof, or as to the title of the Borrower or as to the
rights and interests granted or the security afforded by this Agreement or any
other Financing Document, or as to the validity, execution (except by itself),
enforceability, legality or sufficiency of this Agreement, any other Financing
Document or the Obligations secured under the Collateral Documents, and no Agent
(in its individual and agency capacities) shall incur any liability or
responsibility in respect of any such matters.

SECTION 7.10. Treatment of Lenders. Each of the Agents may treat the Lender
Parties as the holders of Commitments or L/C Credit Extensions and as the
absolute owners thereof for all purposes under this Agreement and the other
Financing Documents unless such Agent shall receive notice to the contrary from
such Lender Party.

SECTION 7.11. Miscellaneous. (a) Instructions. Each Agent shall have the right
at any time to seek instructions concerning the administration of its duties and
obligations hereunder or under any other Financing Documents from the Lenders or
any court of competent jurisdiction. In the event there is any disagreement
between the parties to this Agreement and the terms of this Agreement or any
other applicable Financing Document do not unambiguously mandate the action any
Agent is to take or not to take in connection therewith under the circumstances
then existing, or any Agent is in doubt as to what action it is required to take
or not to take, such Agent (other than with respect to the Administrative
Agent’s actions required under the final sentence of Section 7.01(a)) shall be
entitled to refrain from taking any action until directed otherwise in writing
by a request signed jointly by the Required Lenders or by order of a court of
competent jurisdiction.

(b) No Obligation. None of the provisions of this Agreement or the other
Financing Documents shall be construed to require any Agent to expend or risk
its own funds or otherwise to incur any personal financial liability in the
performance of any of its duties hereunder or thereunder. No Agent shall be
under any obligation to exercise any of the rights or powers vested in it by
this Agreement or the other Financing Documents, at the request or direction of
the Borrower, or any Lender Party, (i) if any action it has been requested or
directed to take would be contrary to Applicable Law, or (ii) unless such Agent
shall have been offered security or indemnity reasonably satisfactory to it
against the costs, expenses and liabilities that might be incurred by it in
compliance with such request or direction (including interest thereon from the
time incurred until reimbursed).

 

109



--------------------------------------------------------------------------------

SECTION 7.12. Arranger Parties. Except as set forth in Sections 7.03 and 8.12,
none of the Lenders or other Persons identified on the cover page or signature
pages of this Agreement as a “joint lead arranger”, “joint book runner” or
“co-syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Financing Document
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. (a) Amendments. No amendment or waiver of any
provision of this Agreement and the Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and, in the case of an amendment
only, the Borrower, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no amendment waiver or consent shall, unless in writing and
signed by: (i) all of the Lenders at any time (A) amend (1) this Section 8.01,
(2) the term “Required Lenders” or (3) any other provision or definition of this
Agreement relating to the percentage of consent required for any amendment,
waiver or consent under this Agreement (other than pursuant to clause (b)),
(B) waive any condition set forth in Section 3.01 or 3.02, or (C) prior to the
Collateral Release Date release all or a substantial portion of, or impair the
priority of or the perfection of the security interest on, the Collateral;
(ii) all of the Revolving Lenders amend the term “Required Revolving Lenders”;
and (iii) all of the Lenders affected thereby, at any time (A) reduce the
principal of, or rate of interest on, the Advances or Notes or any fees or other
amounts payable hereunder or extend or postpone any date scheduled for any
payment required to be made hereunder (including pursuant to Section 2.05, 2.06
or 2.07), (B) extend the Final Maturity Date, (C) increase any Commitment or
subject any Lender Party to any additional obligation, (D) increase the amount
of any Letter of Credit Commitment that, in each case, shall be required for the
Required Lenders or any of them to take any action hereunder, (E) alter any
provision of this Agreement requiring the pro rata sharing of payments among the
Lender Parties, (F) change the order of application of any payments or
prepayments of Advances from the application thereof contemplated by
Section 2.05 or 2.06 of this Agreement, (G) amend the definition of “Interest
Period” so as to allow the durations of Interest Periods to be in excess of six
months without regard to the availability to all Lenders of such duration, and
(H) limit the liability of the Borrower hereunder or under any of the Notes;
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the relevant Agent, the Swing Line Bank or the Issuing
Banks, as the case may be, in addition to the Lenders required above to take
such action, affect the rights or duties of such Agent, the Swing Line Bank or
any

 

   110    AESC Credit Agreement



--------------------------------------------------------------------------------

Issuing Bank under this Agreement, and (y) Section 8.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Advances are being funded by any SPV at the time of such
amendment, waiver or other modification.

(b) Clarifications. No consent of any Lender shall be required in connection
with any amendment, modification or waiver of any provision of any Collateral
Document entered into by the Administrative Agent or the Collateral Agent solely
to (i) cure any ambiguity in any of the Collateral Documents or to correct or
supplement any provision of any of the Collateral Documents which is manifestly
inconsistent with any other provision of the Financing Documents; provided that
such action shall not adversely affect the interest of any Secured Party in any
respect or (ii) make any change that would provide any additional benefits or
rights to (but not impose any further obligations on) the Secured Parties, so
long as, prior to the execution of any such amendment, modification or waiver
referred to in this clause (b), the Borrower shall have delivered to the
Administrative Agent and the Collateral Agent an Officer’s Certificate to the
effect that such amendment, modification or waiver complies with the
requirements of this clause (b). Neither the Administrative Agent nor the
Collateral Agent shall incur any liability by relying upon such Officer’s
Certificate, except to the extent that such reliance shall constitute gross
negligence or willful misconduct.

(c) Other Financing Documents. Except as otherwise specifically provided in this
Agreement or any other Financing Document, the Lenders may amend, modify,
terminate, change or waive, or consent or agree to any amendment, modification,
termination, change or waiver of, any provision of any other Financing Document
to which they are a party in accordance with the terms thereof.

SECTION 8.02. Notices, Etc. (a) Notices and other communications provided for
hereunder shall be either (i) in writing (including telecopier, telegraphic or
telex communication) and mailed, telecopied or otherwise delivered or (ii) as
and to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, at its address at Allegheny Energy Supply
Company, LLC, 800 Cabin Hill Drive, Greensburg, PA 15601, Fax: (724) 830-5151,
Attention: General Counsel and Chief Financial Officer; if to any Initial
Lender, the Initial Issuing Bank, any Lender or any Issuing Bank, at its
Domestic Lending Office; and if to the Administrative Agent, at its address at
Two Penns Way, New Castle, DE 19720, Attention: Bank Loan Syndications
Department; or, as to the Borrower or the Administrative Agent, at such other
address as shall be designated by the Borrower or the Administrative Agent, as
the case may be, in a written notice to the other parties and, as to each other
party, at such other address as shall be designated by such party in a written
notice to the Borrower and the Administrative Agent, provided that materials
required to be delivered pursuant to Section 5.04 shall be delivered to the
Administrative Agent as specified in Section 8.02(b) or as otherwise specified
to the Borrower by the Administrative Agent. All such notices and communications
shall, when mailed, telecopied, telegraphed or e-mailed, be effective when
deposited in the mails, telecopied, delivered to the telegraph company or
confirmed by e-mail, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II, Article III or Article VII shall
not be effective until received by the Administrative

 

   111    AESC Credit Agreement



--------------------------------------------------------------------------------

Agent. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

(b) So long as CUSA is the Administrative Agent, the Borrower hereby agrees that
it will provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Financing Documents, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Financing Documents but only to the extent requested
by the Administrative Agent.

(c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lender Parties by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

   112    AESC Credit Agreement



--------------------------------------------------------------------------------

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Financing Documents. Each Lender Party agrees that receipt of
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender Party for purposes of the
Financing Documents. Each Lender Party agrees to notify the Administrative Agent
in writing (including by electronic communication) from time to time of such
Lender Party’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender Party to give any notice or other communication pursuant to any Financing
Document in any other manner specified in such Financing Document.

SECTION 8.03. No Waiver, Remedies. No failure by any Lender Party or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Financing Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

SECTION 8.04. Indemnity and Expenses. (a) The Borrower agrees to pay within 30
days (or earlier if, and to the extent, required under Article III) after the
presentation of an invoice all reasonable third-party costs and expenses of
(i) the Administrative Agent in connection with the administration of this
Agreement and the other Financing Documents and the transactions contemplated
hereby and thereby (but without duplication of such obligation under any other
Financing Document) and (ii) the Administrative Agent and the Arranger Parties
in connection with the preparation, negotiation, execution and delivery of this
Agreement, the Notes, the other Financing Documents and the other documents to
be delivered hereunder or thereunder, including (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, audit expenses
and, where appropriate, registration of all Financing Documents and (B) the
reasonable fees and expenses of counsel for the Administrative Agent. The
Borrower further agrees to pay on demand all costs and expenses of the
Administrative Agent, each Arranger Party and each Lender Party, if any
(including reasonable counsel fees and expenses), in connection with (1) the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes, the other Financing Documents and the other documents
to be delivered hereunder or thereunder, including reasonable fees and expenses
of counsel for the Administrative Agent, each Arranger Party and each Lender
Party; (2) the custody, preservation, use or operation of, or the sale of,

 

   113    AESC Credit Agreement



--------------------------------------------------------------------------------

collection from or other realization upon, any of the Collateral; (3) the
exercise or enforcement of any of the rights of any Agent, any Arranger Party or
any Lender Party under any Financing Document; (4) the failure by the Borrower
to perform or observe any of the provisions hereof; and (5) any amendments,
modifications, waivers or consents required or requested under the Financing
Documents.

(b) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
each Arranger Party and each Lender Party and each of their Affiliates and their
respective officers, directors, employees, agents, trustees, attorneys and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) or relating to
(i) execution, amendment or administration of this Agreement, the other
Financing Documents, any Letter of Credit, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances
or any L/C Borrowings, (ii) the issuance or transfer of, or payment or failure
to pay under, any Letter of Credit or (iii) the actual or alleged presence of
Hazardous Materials requiring remediation or other response pursuant to
Environmental Law on any property of the Borrower or any of its Subsidiaries or
any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim against the Administrative Agent, any Lender Party or any of
their Affiliates, or any of their respective officers, directors, employees,
agents, attorneys and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
any Letter of Credit, the Financing Documents or any of the transactions
contemplated by the Financing Documents.

(c) The indemnities provided by the Borrower pursuant to this Agreement shall
survive the expiration, cancellation, termination or modification of this
Agreement or the other Financing Documents, the resignation or removal of the
Administrative Agent, and the provision of any subsequent or additional
indemnity by any Person.

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.11(b) or 2.12(c), acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or if the Borrower fails to make any payment or prepayment of an

 

   114    AESC Credit Agreement



--------------------------------------------------------------------------------

Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advances.

(e) If the Borrower fails to pay when due any costs, expenses or other amounts
payable by it under any Financing Document, including fees and expenses of
counsel and indemnities, such amount may be paid on behalf of the Borrower by
the Administrative Agent or any Lender Party, in its sole discretion.

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.02, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final), other than any Pledged Account or the Controlled Accounts, at any time
held and other indebtedness at any time owing by the Administrative Agent, such
Lender Party or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations of the Borrower now or hereafter
existing under the Financing Documents, irrespective of whether the
Administrative Agent or such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such Obligations may be unmatured.
The Administrative Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender Party and
their respective Affiliates under this Section 8.05 are in addition to other
rights and remedies (including other rights of set-off) that the Administrative
Agent, such Lender Party and their respective Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective at such time
as it shall have been executed by the Borrower and the Administrative Agent and
the Administrative Agent shall have been notified by each Initial Lender Party
that such Initial Lender Party has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender Parties.

 

   115    AESC Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.07. Assignments and Participations. (a) Each Lender Party may and, if
requested by the Borrower (following (i) a demand by such Lender Party for the
payment of additional compensation pursuant to Section 2.12 or 2.13, (ii) an
assertion by such Lender Party pursuant to Section 2.10 that it is unlawful for
such Lender Party to make Eurodollar Rate Advances or (iii) a failure by such
Lender Party to approve any amendment or waiver pursuant to Section 8.01,
provided that such amendment or waiver would otherwise have been effective but
for such Lender Party’s failure, together with the failure of any other Lender
Party to which the Borrower has made a similar request under this clause (a), to
approve such amendment or waiver, provided further that, with respect to clause
(iii), such failure to approve shall have continued for a period of not less
than five Business Days following written notice by the Borrower to such Lender
Party of such request by the Borrower), shall assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including (y) all or a portion of its Revolving Commitment, the Revolving
Advances owing to it, L/C Credit Extensions and the Revolving Note or Revolving
Notes held by it, and/or (z) all or a portion of its Term Commitment, the Term
Advances owing to it, and the Term Note or Term Notes held by it), including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
however, that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations of such Lender under and in respect of
and shall be made on a pro rata basis with respect to each of the Term Advances
or the Revolving Advances, as applicable, held by such Lender, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender Party, an Affiliate of any Lender Party or an Approved
Fund or an assignment of all of a Lender Party’s rights and obligations under
this Agreement, the aggregate amount of (A) any Term Commitment or Term Advance
being assigned to such Person pursuant to such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 (or such lesser amount as shall be approved by
the Administrative Agent) and shall be in increments of $1,000,000 in excess
thereof; provided that Related Funds shall be combined for purposes of
determining compliance with such minimum assignment amounts, or (B) any
Revolving Commitment or Revolving Advance being assigned to such Eligible
Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 (or such lesser amount as shall be approved by the
Administrative Agent) and shall be in increments of $1,000,000 in excess
thereof, (iii) (A) with respect to any Term Commitment or any Term Advance, no
such assignments shall be permitted without the consent of the Administrative
Agent (such consent not to be unreasonably withheld) and, so long as no
Specified Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld), except assignments to any other
Lender Party, an Affiliate of any Lender, an Approved Fund or to any Federal
Reserve Bank, and (B) with respect to any Revolving Commitment, Revolving
Advance, L/C Credit Extension or L/C Borrowing, no such assignments shall be
permitted without the consent of the Swing Line Bank and each Issuing Bank (in
each case, acting in its sole discretion), the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and, so long as no Specified
Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld), except, with respect to the Borrower’s
consent only, assignments to any other Lender Party, an Affiliate of any Lender,
any Approved Fund or to any Federal Reserve Bank, and (iv) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a

 

   116    AESC Credit Agreement



--------------------------------------------------------------------------------

processing and recordation fee of $3,500 (such fee to be paid by the Borrower if
such assignment is being made pursuant to a request of the Borrower therefor
under this Section 8.07(a)); provided that only one such fee shall be payable in
the case of contemporaneous assignments to or by two or more Approved Funds and
(v) with respect to Revolving Commitment or Revolving Advance, each such
assignment thereof shall be made on a pro rata basis with respect to each of
(A) such Revolving Lender’s Revolving Advances and L/C Credit Extensions and
(B) such Revolving Lender’s Revolving Commitment; provided further that (I) each
such assignment made as a result of a request by the Borrower pursuant to this
Section 8.07(a) shall be arranged by the Borrower with the approval of the
Administrative Agent, which approval shall not be unreasonably withheld or
delayed, and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that, in the aggregate, cover all of the rights and
obligations of the assigning Lender under this Agreement and (II) no Lender
shall be obligated to make any such assignment as a result of a demand by the
Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Borrower and/or one or
more Eligible Assignees in an aggregate amount equal to all other amounts
payable to such Lender under this Agreement and the other Financing Documents
(including, without limitation, any amounts owing under Section 2.12, 2.13 or
8.04).

(b) Any Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its commitment hereunder to issue
Letters of Credit at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee, (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 and (iii) so long as no Specified
Default has occurred and is continuing, the Borrower has consented to the
assignment (such consent not to be unreasonably withheld).

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.12, 2.13 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

 

   117    AESC Credit Agreement



--------------------------------------------------------------------------------

(d) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Financing Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with any Financing Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Lender Party makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under any Financing Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement and each other Financing Document, together with copies
of the financial statements referred to in Sections 4.01(f), 5.04(b) and 5.04(c)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender Party or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement or any other Financing Document; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Financing Documents as are delegated to such Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement and the other Financing Documents are required to be performed
by it as a Lender or Issuing Bank, as the case may be.

(e) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitments of, and principal amount of the Advances and
L/C Borrowings owing to, each Lender Party from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent and the Lender
Parties shall treat each Person whose name is recorded in the Register as a
Lender Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or the Administrative Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower. In the case
of any assignment by a Lender, within five Business

 

   118    AESC Credit Agreement



--------------------------------------------------------------------------------

Days after its receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Note or Notes a new Note to the order of such Eligible Assignee in an amount
equal to the Revolving Commitment or Term Commitment, as the case may be,
assumed by it pursuant to such Assignment and Acceptance and, if any assigning
Lender has retained a Revolving Commitment or Term Commitment, as the case may
be, hereunder, a new Note to the order of such assigning Lender in an amount
equal to the Revolving Commitment or Term Commitment, as the case may be,
retained by it hereunder. Such new Note or Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A-1 or
Exhibit A-2, as applicable.

(g) Each Lender Party may sell participations to one or more Persons (other than
the Borrower or any Affiliate of the Borrower) in or to all or a portion of its
rights and obligations under this Agreement (including (i) all or a portion of
its Revolving Commitment, the Revolving Advances owing to it, L/C Credit
Extensions and the Revolving Note or Revolving Notes (if any) held by it, and/or
(ii) all or a portion of its Term Commitment, the Term Advances owing to it, and
the Term Note or Term Notes (if any) held by it); provided, however, that
(i) any such sale shall be of a uniform and not varying percentage of all of its
rights and obligations in respect of such Advances and/or all or a portion of
its Term Commitment, the Term Advances owing to it, and the Term Notes (if any)
held by it, (ii) such Lender Party’s obligations under this Agreement (including
its Revolving Commitment and L/C Credit Extensions or Term Commitment, as the
case may be) shall remain unchanged, (iii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iv) such Lender Party shall remain the holder of any such Note for all purposes
of this Agreement, (v) the Borrower, the Administrative Agent and the other
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement and (vi) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Financing
Document, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.

(h) Notwithstanding anything in this Agreement to the contrary (including any
other provision regarding assignments, participations, transfers or novations),
any Lender (a “Granting Lender”) may, without the consent of any other party
hereto, grant to a special purpose vehicle (whether a corporation, partnership,
limited liability company, trust or otherwise, an “SPV”) sponsored or managed by
the Granting Lender or any Affiliate thereof, a participation in all or any part
of any Advance (including the Commitment therefor) that such Granting Lender has
made or will make pursuant to this Agreement; provided that (i) such Granting
Lender’s obligations under this Agreement (including its Commitment) shall
remain unchanged; (ii) such Granting Lender shall remain the holder of its Note
for all purposes under

 

   119    AESC Credit Agreement



--------------------------------------------------------------------------------

this Agreement; and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Granting Lender in
connection with such Granting Lender’s rights and obligations under the
Financing Documents. Each party hereto hereby agrees that (A) no SPV will be
entitled to any rights or benefits that a Lender would not otherwise be entitled
to under this Agreement or any other Financing Document; and (B) an SPV may
assign its interest in any Advance under this Agreement to any Person that would
constitute a Lender subject to the satisfaction of all requirements for an
assignment by any Lender set forth in this Section 8.07. Notwithstanding
anything in this Agreement to the contrary, the Granting Lender and any SPV may,
without the consent of any other party to this Agreement, and without limiting
any other rights of disclosure of the Granting Lender under this Agreement,
disclose on a confidential basis any non-public information relating to its
funding of its Advances to (1) (in the case of the Granting Lender) any actual
or prospective SPV, (2) (in the case of an SPV) its lenders, sureties,
reinsurers, guarantors or credit liquidity enhancers, (3) their respective
directors, officers, and advisors, and (4) any rating agency.

(i) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower, subject to the requirements set forth in Section 8.12.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (including the Advances owing to it and the
Note or Notes held by it) to secure the obligations of such Lender Party,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender Party as a party hereto.

SECTION 8.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

SECTION 8.09. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Financing Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such

 

   120    AESC Credit Agreement



--------------------------------------------------------------------------------

action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Financing Documents in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Financing
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 8.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.11. Waiver of Jury Trial. The Borrower, the Administrative Agent and
the Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Financing Documents, the Advances, any
Letter of Credit or the actions of the Administrative Agent or any Lender Party
in the negotiation, administration, performance or enforcement thereof.

SECTION 8.12. Confidentiality. (a) Neither the Administrative Agent, any
Arranger Party nor any Lender Party may, without the prior written consent of
the Borrower, disclose to any Person (i) any confidential, proprietary or
non-public information of the Borrower furnished to the Administrative Agent,
the Arranger Parties or the Lender Parties by the Borrower (such information
being referred to collectively herein as the “Confidential Information”) or
(ii) the fact that the Confidential Information has been made available or any
of the terms, conditions or other facts with respect to the Confidential
Information, in each case except as permitted by Section 8.07 or this
Section 8.12 and except that the Administrative Agent, each of the Arranger
Parties and each of the Lender Parties may disclose Confidential Information
(i) to its and its Affiliates’ employees, officers, directors, agents and
advisors (collectively, “Representatives”) who need to know the Confidential
Information for the purpose of administering or enforcing its rights under this
Agreement and the other Financing Documents and the transactions contemplated
hereby and thereby or for the discharge of their duties (it being understood
that the Representatives to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential on substantially the same terms as
provided herein), (ii) to the extent requested by any regulatory authority
having jurisdiction over it or to the extent necessary for purposes of enforcing
this Agreement or any other Financing Document, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or under any other Financing Document or any suit,
action or proceeding relating to this Agreement or any other Financing Document
or the enforcement of rights hereunder or

 

   121    AESC Credit Agreement



--------------------------------------------------------------------------------

thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 8.12, to any assignee or pledgee of or participant
in, or any prospective assignee or pledgee of or participant in, any of its
rights or obligations under this Agreement, including in the case of any
securitization or collateralization of, or other similar transaction relating to
the rights and obligations of any Lender or Lenders hereunder, disclosure to any
necessary Person in connection with such securitization, collateralization or
other transaction (including any funding vehicle organized to undertake or
effectuate such securitization, collateralization or other transaction, its
lenders, sureties, reinsurers, swap counterparties, guarantors or credit
liquidity enhancers, their respective directors, officers, and advisors, and any
rating agency), so long as the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and such
Persons have agreed in writing (or with respect to any rating agency, in writing
or otherwise) to keep such Confidential Information confidential on
substantially the same terms as provided herein, (vii) to the extent such
Confidential Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 8.12
by the Administrative Agent, such Arranger Party or such Lender Party, or (B) is
or becomes available to the Administrative Agent, such Arranger Party or such
Lender Party on a nonconfidential basis from a source other than a Borrower and
(viii) with the consent of the Borrower.

(b) Neither the Administrative Agent, any Arranger Party nor any Lender Party
shall, without the prior written consent of the Borrower, use, either directly
or indirectly, any of the Confidential Information except in connection with
this Agreement and the other Financing Documents and the transactions
contemplated hereby and thereby.

(c) Notwithstanding the foregoing, any of the parties hereto may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the transactions contemplated by this Agreement and the other
Financing Documents and all materials of any kind (including opinions or other
tax analyses) that are provided to such parties relating to such U.S. tax
treatment and U.S. tax structure.

(d) In the event that the Administrative Agent, any Arranger Party or any Lender
Party becomes legally compelled to disclose any of the Confidential Information
otherwise than as contemplated by Section 8.12(a), the Administrative Agent,
such Arranger Party or such Lender Party shall provide the Borrower with notice
of such event promptly upon its obtaining knowledge thereof (provided that it is
not otherwise prohibited by Applicable Law from giving such notice) so that the
Borrower may seek a protective order or other appropriate remedy. In the event
that such protective order or other remedy is not obtained, the Administrative
Agent, such Arranger Party or such Lender Party shall furnish only that portion
of the Confidential Information that it is legally required to furnish and shall
cooperate with the Borrower’s counsel to enable the Borrower to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.

(e) In the event of any breach of this Section 8.12, the Borrower shall be
entitled to equitable relief (including injunction and specific performance) in
addition to all other remedies available to it at law or in equity.

 

   122    AESC Credit Agreement



--------------------------------------------------------------------------------

(f) Neither the Administrative Agent, any Arranger Party nor any Lender Party
shall make any public announcement, advertisement, statement or communication
regarding the Borrower, its Affiliates (insofar as such announcement,
advertisement, statement or communication relates to the Borrower or the
transactions contemplated hereby) or this Agreement or the transactions
contemplated hereby without the prior consent of the Borrower (such consent not
to be unreasonably withheld or delayed).

(g) The obligations of the Administrative Agent, each Arranger Party and each
Lender under this Section 8.12 shall survive for a period of one year following
the termination or expiration of this Agreement.

SECTION 8.13. Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto, each Indemnified Party and each of their successors and
permitted assigns under this Agreement or any other Financing Document, any
benefit or any legal or equitable right or remedy under this Agreement; provided
that each Indemnified Party and its successors and assigns shall not have any
benefit or any legal or equitable right or remedy under this Agreement other
than as provided by Section 8.04(b).

SECTION 8.14. Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, then to the extent permitted by law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

SECTION 8.15. Limitations. (a) The obligations, liabilities or responsibilities
of any party hereunder shall be limited to those obligations, liabilities or
responsibilities expressly set forth and attributed to such party pursuant to
this Agreement or otherwise applicable under Applicable Law.

(b) In no event shall any Indemnified Party be liable for, and the Borrower
hereby agrees not to assert any claim against any Indemnified Party, on any
theory of liability, for, consequential, incidental, indirect, punitive or
special damages arising out of or otherwise relating to the Notes, this
Agreement, the other Financing Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances
or L/C Credit Extensions.

SECTION 8.16. Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 7.05, 7.08, 7.12, 8.04, 8.09, 8.10, 8.11, 8.12 8.15 and 8.16
shall survive any termination of this Agreement. In addition, each
representation and warranty made or deemed to be made hereunder shall survive
the making of such representation and warranty, and no Lender Party shall be
deemed to have waived, by reason of making any Advance or making any payment
pursuant thereto, any Default that may arise by reason of such representation or
warranty proving to have been false or misleading, notwithstanding that such
Lender Party may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such Advance or
L/C Credit Extension was made.

 

   123    AESC Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.17. USA Patriot Act Notice. Each of the Lender Parties and the
Administrative Agent (for itself and not on behalf of any Lender Party) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender Party or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act.

 

   124    AESC Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALLEGHENY ENERGY SUPPLY COMPANY, LLC,   as Borrower By    /s/ Suzanne C. Lewis  
Name:   Suzanne C. Lewis   Title:   Treasurer

 

   125    AESC Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

CITICORP USA, INC.,
as Administrative Agent By    /s/ Carolyn A. Kee   Name:   Carolyn A. Kee  
Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

THE BANK OF NOVA SCOTIA,
as Co-Syndication Agent and as Initial Lender By    /s/ Thane Rattew   Name:  
Thane Rattew   Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

BANK OF AMERICA, N.A.,
as Co-Syndication Agent and as Initial Lender By    /s/ Kevin Wagley   Name:  
Kevin Wagley   Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

CITICORP USA, INC.,
as Initial Lender By    /s/ Carolyn A. Kee   Name:   Carolyn A. Kee   Title:  
Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

SCOTIABANC, INC.,
as Initial Lender By    /s/ William E. Zarrett   Name:   William E. Zarrett  
Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH By   /s/ Brian Caldwell   Name:   Brian
Caldwell   Title:   Director By   /s/ Gregory S. Richards   Name:   Gregory S
Richards   Title:   Associate



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

JPMORGAN CHASE BANK, N.A., as Initial Lender By   /s/ Michael J. DeForge   Name:
  Michael J. DeForge   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

BNP PARIBAS, as Initial Lender By   /s/ Mark A. Renaud   Name:   Mark A. Renaud
  Title:   Managing Director By   /s/ Leonardo Osorio   Name:   Leonardo Osorio
  Title:   Director



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

GOLDMAN SACHS CREDIT PARTNERS, L.P., as Initial Lender By   /s/ William W.
Archer   Name:   Willilam W. Archer   Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

BARCLAYS BANK PLC, as Initial Lender By   /s/ Sydney G. Dennis   Name:   Sydney
G. Dennis   Title:   Director



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

BAYERISCHE LANDESBANK, as Initial Lender By   /s/ Stuart Schulman   Name:  
Stuart Schulman   Title:   Senior Vice President By   /s/ Norman McClave   Name:
  Norman McClave   Title:   First Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as Initial Lender By   /s/
Andrew Campbell   Name:   Andrew Campbell   Title:   Senior Vice President By  
/s/ Andrew Kjoller   Name:   Andrew Kjoller   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Commitments and Applicable Lending Offices

 

Lender

 

Revolving

Credit
Commitment

US$ Dollars

 

Term

Commitment

US$ Dollars

 

Euro Lending Office

 

U.S. Lending Office

Citicorp USA, Inc.

  22,130,299.90   84,869,700.10  

Citicorp USA, Inc.

c/o Citigroup Global Markets

388 Greenwich Street, 21st Floor

New York, NY 10013

ATTN: Stuart J. Murray

Telephone: 212-816-8597

Fax: 212-816-8098

E-mail: stuart.j.murray@citigroup.com

 

Citicorp USA, Inc.

c/o: Citigroup Global Markets

388 Greenwich Street, 21st Floor

New York, NY 10013

ATTN: Stuart J. Murray

Telephone: 212-816-8597

Fax: 212-816-8098

E-mail: stuart.j.murray@citigroup.com

Bank of America,

N.A.

  22,130,299.90   84,869,700.10  

Bank of America, N.A.

100 North Tryon Street

Charlotte, NC 28255

ATTN: Kevin R. Wagley /Jacob Dowden Telephone: 704-388-6006 or 704-386-5784 Fax:
704-409-0097 or 704-602-5741

E-mail: kevin.r.wagley@bankofamerica.com

jacob.dowden@bankofamerica.com

 

Operations Contact:

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX 75202

ATTN: Jacqueline Archuleta

Telephone: 214-209-2135

Fax: 214-290-8372

E-mail: jacqueline.archuleta@bankofamerica.com

 

Bank of America, N.A.

100 North Tryon Street

Charlotte, NC 28255

ATTN: Kevin R. Wagley / Jacob Dowden

Telephone: 704-388-6006 or 704-386-5784

Fax: 704-409-0097 or 704-602-5741

E-mail: kevin.r.wagley@bankofamerica.com

jacob.dowden@bankofamerica.com

 

Operations Contact:

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX 75202

ATTN: Jacqueline Archuleta

Telephone: 214-209-2135

Fax: 214-290-8372

E-mail:jacqueline.archuleta@bankofamerica.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

The Bank of Nova Scotia    22,130,299.90    44,869,700.11   

The Bank of Nova Scotia

26/F One Liberty Plaza

New York, NY 10006

ATTN:Isabel Abella / Tim Finneran

Tel: 212-225-5305

Fax: 212-225-5480

E-mail:
isabel_abella@scotiacapital.com tim_finneran@scotiacapital.com

 

Operations Contact:

The Bank of Nova Scotia

720 King Street West, 2 nd Floor

Toronto, Ontario M5V 2T3

ATTN: Karen Lam / Clement Yu / Tamara Mohan

Telephone: 212-225-5706 / 5705

E-mail:
karen_lam@scotiacapital.com

clement_yu@scotiacapital.com

tamara_mohan@scotiacapital.com

  

The Bank of Nova Scotia

26/F One Liberty Plaza

New York, NY 10006

ATTN:Isabel Abella / Tim

Finneran

Tel: 212-225-5305

Fax: 212-225-5480

E-mail:
isabel_abella@scotiacapital.com tim_finneran@scotiacapital.com

 

Operations Contact:

The Bank of Nova Scotia

720 King Street West, 2nd Floor Toronto, Ontario M5V 2T3

ATTN: Karen Lam / Clement Yu / Tamara Mohan

Telephone: 212-225-5706 / 5705 E-mail:
karen_lam@scotiacapital.com clement_yu@scotiacapital.com
tamara_mohan@scotiacapital.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Scotiabanc, Inc.    0    40,000,000.00    Scotiabanc, Inc.


Suite 2700, 600 Peachtree St. N.E.

Atlanta, GA 30308

ATTN: William E. Zarrett or

Jay Willson

Telephone: 404-877-1504 or 404-877-1515
Fax: 404-888-8998

E-mail:
william_zarrett@scotiacapital.com
james_willson@scotiacapital.com

 

Administrative Contact:

Scotiabanc, Inc.

Suite 2700, 600 Peachtree St. N.E.

Atlanta, GA 30308

ATTN: Anthony Millington or Phyllis
Walker Telephone: 404-877-1579 or
404-877-1552

Fax: 404-888-8998

E-mail:
anthony_millington@scotiacapital.com

   Scotiabanc, Inc.


Suite 2700, 600 Peachtree St. N.E.

Atlanta, GA 30308

ATTN: William E. Zarrett or

Jay Willson

Telephone: 404-877-1504
or 404-877-1515 Fax: 404-888-8998

E-mail:
william_zarrett@scotiacapital.com
james_willson@scotiacapital.com

 

Administrative Contact:

Scotiabanc, Inc.

Suite 2700, 600 Peachtree St. N.E.

Atlanta, GA 30308

ATTN: Anthony Millington or Phyllis
Walker

Telephone: 404-877-1579 or
404-877-1552

Fax: 404-888-8998

E-mail:
anthony_millington@scotiacapital.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Credit Suisse, Cayman Islands Branch   17,373,319.54   66,626,680.48  

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

ATTN: Tom Cantello / Greg Richards

Telephone: 212-325-6865 or 212-538-1244

Fax: 212-325-8321 or 917-326-8522

E-mail:
thomas.cantello@credit-suisse.com gregory.richards@credit-suisse.com

 

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

ATTN: Tom Cantello / Greg Richards Telephone: 212-325-6865 or 212-538-1244

Fax: 212-325-8321 or 917-326-8522

E-mail:
thomas.cantello@credit-suisse.com gregory.richards@credit-suisse.com

JPMorgan Chase Bank, N.A.   17,373,319.54   66,626,680.46  

JPMorgan Chase Bank, N.A.

1111 Fannin 10th Floor

Houston, TX 77002

 

Primary Credit Contact:

JPMorgan Chase

270 Park Avenue, 4th Floor

New York City, NY 10017

ATTN: Michael J. DeForge

Telephone: 212-270-1656

Fax: 212-270-3089

E-mail:
michael.j.deforge@jpmorgan.com

 

Operations Contact:

JPMorgan Chase Bank, N.A.

1111 Fannin 10th Floor

Houston, TX 77002

ATTN: Marshella Williams Telephone: 713-427-5309

Fax: 713-427-6307

E-mail:
marshella.b.williams@chase.com

 

JPMorgan Chase Bank, N.A.

1111 Fannin 10th Floor

Houston, TX 77002

 

Primary Credit Contact:

JPMorgan Chase

270 Park Avenue, 4th Floor New York City, NY 10017

ATTN: Michael J. DeForge

Telephone: 212-270-1656

Fax: 212-270-3089

E-mail:
michael.j.deforge@jpmorgan.com

 

Operations Contact:

JPMorgan Chase Bank, N.A.

1111 Fannin 10th Floor

Houston, TX 77002

ATTN: Marshella Williams

Telephone: 713-427-5309

Fax: 713-427-6307

E-mail:
marshella.b.williams@chase.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

BNP Paribas   15,511,892.45   59,488,107.55  

BNP Paribas

787 Seventh Avenue, 3rd Floor

New York, NY 10019

ATTN: Project Finance & Utilities

Telephone: 212-841-2845 / 2922

Fax: 212-841-2146

E-mail:
francis.delaney@americas.bnpparibas.com

manoj.khatri@americas.bnpparibas.com

 

Operations Contact:

BNP Paribas

919 Third Avenue

New York, NY 10019

ATTN: Project Finance & Utilities

Telephone: 212-471-6635

Fax: 212-471-6697 E-mail:
gabriel.candamo@americas.bnpparibas.com

 

BNP Paribas

787 Seventh Avenue, 3rd Floor

New York, NY 10019

ATTN: Project Finance & Utilities

Telephone: 212-841-2845 / 2922

Fax: 212-841-2146

E-mail:
francis.delaney@americas.bnpparibas.com manoj.khatri@americas.bnpparibas.com

 

Operations Contact:

BNP Paribas

919 Third Avenue

New York, NY 10019

ATTN: Project Finance & Utilities

Telephone: 212-471-6635

Fax: 212-471-6697

E-mail:
gabriel.candamo@americas.bnpparibas.com

Goldman Sachs

Credit Partners L.P.

  10,341,261.63   39,658,738.37  

Goldman Sachs Credit Partners L.P.

1 New York Plaza, 42nd Floor

New York, NY 10014

 

Primary Contact:

Goldman Sachs Credit Partners L.P.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

ATTN: Phillip Green / Kristen Renzulli

Telephone: 212-357-7570 / 9345

Fax: 212-357-4597

E-mail:
phillip.f.green@gs.com kristen.renzulli@gs.com

 

Goldman Sachs Credit Partners L.P.

1 New York Plaza, 42nd Floor

New York, NY 10014

 

Primary Contact:

Goldman Sachs Credit Partners L.P.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

ATTN: Phillip Green or Kristen Renzulli

Telephone: 212-357-7570 / 9345

Fax: 212-357-4597

E-mail:
phillip.f.green@gs.com kristen.renzulli@gs.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Barclays Bank PLC    10,341,261.63    39,658,738.37   

Barclays Bank PLC

200 Park Avenue, 4th Floor

New York, NY 10166

ATTN: Nicholas Bell

Telephone: 212-412-4029

Fax: 212-412-7600

E-mail:
nicholas.bell@barcap.com

 

Administrative Contact:

Barclays Capital Services LLC

200 Cedar Knolls Road

Whippany, NJ 07981

ATTN: Erik Hoffman

Telephone: 973-576-3709

Fax: 973-576-3014

E-mail:
erik.hoffman@barcap.com

  

Barclays Bank PLC

200 Park Avenue, 4th Floor

New York, NY 10166

ATTN: Nicholas Bell

Telephone: 212-412-4029

Fax: 212-412-7600

E-mail:
nicholas.bell@barcap.com

 

Administrative Contact:

Barclays Capital Services LLC

200 Cedar Knolls Road

Whippany, NJ 07981

ATTN: Erik Hoffman

Telephone: 973-576-3709

Fax: 973-576-3014

E-mail:
erik.hoffman@barcap.com

Bayerische Landesbank    10,341,261.63    39,658,738.37   

Bayerische Landesbank – New York Branch

560 Lexington Avenue

New York, NY 10022

ATTN: Stuart Schulman / Oliver Hildenbrand

Telephone: 212-230-9130 or 212-310-9855

Fax: 212-310-9995

E-mail:
sschulman@bayernlbny@.com ohildenbrand@bayernlbny.com

 

Operations Contact:

Bayerische Landesbank – New York Branch

560 Lexington Avenue

New York, NY 10022

ATTN: Patricia Sanchez

Telephone: 212-310-9810

Fax: 212-310-9930

E-mail:
psanchez@bayernlbny.com

  

Bayerische Landesbank – New York Branch

560 Lexington Avenue

New York, NY 10022

ATTN: Stuart Schulman / Oliver Hildenbrand

Telephone: 212-230-9130 or 212-310-9855

Fax: 212-310-9995

E-mail:
sschulman@bayernlbny@.com ohildenbrand@bayernlbny.com

 

Operations Contact:

Bayerische Landesbank – New York Branch

560 Lexington Avenue

New York, NY 10022

ATTN: Patricia Sanchez

Telephone: 212-310-9810

Fax: 212-310-9930

E-mail:
psanchez@bayernlbny.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Commerzbank AG, New York and Grand Cayman Branches    8,273,009.31   
31,726,990.69   

Commerzbank AG, New York and Grand Cayman Branches

2 World Financial Center

New York, NY 10281

ATTN: Andrew Kjoller / Andrew Campbell

Telephone: 212-266-7287 / 7528

Fax: 212-266-7530

E-mail:
akjoller@cbkna.com acampbell@cbkna.com

 

Operations Contact:

Commerzbank AG, New York and Grand Cayman Branches

2 World Financial Center

New York, NY 10281

ATTN: Arun Gopal / Marsha Thomas

Telephone: 212-266-7774 / 7694

Fax: 212-298-8111

E-mail:
agopal@cbkna.com mthomas@cbkna.com

  

Commerzbank AG, New York and Grand Cayman Branches

2 World Financial Center

New York, NY 10281

ATTN: Andrew Kjoller / Andrew Campbell

Telephone: 212-266-7287 / 7528

Fax: 212-266-7530

E-mail:
akjoller@cbkna.com acampbell@cbkna.com

 

Operations Contact:

Commerzbank AG, New York and Grand Cayman Branches

2 World Financial Center

New York, NY 10281

ATTN: Arun Gopal / Marsha Thomas

Telephone: 212-266-7774 / 7694

Fax: 212-298-8111

E-mail:
agopal@cbkna.com mthomas@cbkna.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Bayerische Hypo- und Vereinsbank AG, New York Branch    7,238,883.14   
27,761,116.86   

Bayerische Hypo-und Vereinsbank AG

New York Branch

150 East 42nd Street

New York, NY 10017

ATTN: Elizabeth A. Donahue / Joseph Geraghty

Telephone: 212-672-6132 / 5694

Fax: 212-672-5523

E-mail:
beth_donahue@hvbamericas.com joseph_geraghty@hvbamericas.com

 

Operations Contact:

Bayerische Hypo-und Vereinsbank AG

New York Branch

150 East 42nd Street

New York, NY 10017

ATTN: Marguerite Gomes

Telephone: 212-672-6031 or 212-671-7596

Fax: 212-672-6024

E-mail: N/A

  

Bayerische Hypo-und Vereinsbank AG New York Branch

150 East 42nd Street

New York, NY 10017

ATTN: Elizabeth A. Donahue / Joseph Geraghty

Telephone: 212-672-6132 / 5694

Fax: 212-672-5523

E-mail:
beth_donahue@hvbamericas.com joseph_geraghty@hvbamericas.com

 

Operations Contact:

Bayerische Hypo-und Vereinsbank AG New York Branch

150 East 42nd Street

New York, NY 10017

ATTN: Marguerite Gomes

Telephone: 212-672-6031 or 212-671-7596

Fax: 212-672-6024

E-mail: N/A

Bear Stearns Corporate Lending Inc.    6,204,756.98    23,795,243.02   

Bear Stearns Corporate Lending Inc.

c/o: Bear, Stearns & Co. Inc.

383 Madison Avenue, 8th Floor

New York, NY 10179

ATTN: Evan Kaufman / Randall Trombley

Telephone: 212-272-0920 / 8871

Fax: 917-849-0792 or 212-272-9184 E-mail:
ekaufman@bear.com rtrombley@bear.com

  

Bear Stearns Corporate Lending Inc.

c/o: Bear, Stearns & Co. Inc.

383 Madison Avenue, 8th Floor

New York, NY 10179

ATTN: Evan Kaufman / Randall Trombley

Telephone: 212-272-0920 / 8871

Fax: 917-849-0792 or 212-272-9184 E-mail:
ekaufman@bear.com rtrombley@bear.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Union Bank of
California, N.A.    5,170,630.82    19,829,369.18   

Union Bank of California, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, CA 90071
ATTN: David Musicant / Chad Canfield / Susan Johnson
Telephone: 213-236-5023 / 6175 / 4125
Fax: 213-236-4096 / 5095
E-mail: david.musicant@uboc.com
chad.canfield@uboc.com
susan.johnson@uboc.com


 

Operations Contact:
Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, CA 91754
ATTN: Silvia Crux / Ruby Gonzales
Telephone: 323-720-2870 / 7055
Fax: 323-720-2252
E-mail: silvia.crux@uboc.com
ruby.gonzales@uboc.com

  

Union Bank of California, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, CA 90071
ATTN: David Musicant / Chad Canfield / Susan Johnson
Telephone: 213-236-5023 / 6175 / 4125
Fax: 213-236-4096 / 5095
E-mail: david.musicant@uboc.com
chad.canfield@uboc.com
susan.johnson@uboc.com

 

Operations Contact:
Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, CA 91754
ATTN: Silvia Crux / Ruby Gonzales
Telephone: 323-720-2870 / 7055
Fax: 323-720-2252
E-mail: silvia.crux@uboc.com
ruby.gonzales@uboc.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

National City Bank of PA    5,170,630.82    19,829,369.18   

National City Bank of PA
20 Stanwix Street [IDC] 25-193
Pittsburgh, PA 15222
ATTN: Susan B. Dimick / Brian V. Ciaverella
Telephone: 412-644-7726 / 8007
Fax: 412-644-6224
E-mail:
susan.dimmick@nationalcity.com
brian.ciaverella@nationalcity.com

 

Operations Contact:
National City Bank of PA
20 Stanwix Street IDC 25-191
Pittsburgh, PA 15222
ATTN: Coletta Gravener
Telephone: 412-644-8219
Fax: 412-644-7555
E-mail:
coletta.gravener@nationalcity.com

  

National City Bank of PA
20 Stanwix Street [IDC] 25-193
Pittsburgh, PA 15222
ATTN: Susan B. Dimick / Brian V. Ciaverella
Telephone: 412-644-7726 / 8007
Fax: 412-644-6224
E-mail: susan.dimmick@nationalcity.com
brian.ciaverella@nationalcity.com

 

Operations Contact:
National City Bank of PA
20 Stanwix Street IDC 25-191
Pittsburgh, PA 15222
ATTN: Coletta Gravener
Telephone: 412-644-8219
Fax: 412-644-7555
E-mail:
coletta.gravener@nationalcity.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Swiss Re Financial Products Corporation    5,170,630.82    19,829,369.18   

Swiss Re Financial Products Corporation
55 East 52nd Street
New York, NY 10055
ATTN: Mark McCarthy / Bill Kramer
Telephone: 212-317-5272 / 5582
Fax: 212-317-5533
E-mail: mark_mccarthy@swissre.com
bill_kramer@swissre.com

 

Operations Contact:
Swiss Re Financial Products Corporation
55 East 52nd Street
New York, NY 10055
ATTN: Dave Starr
Telephone: 212-317-5308
Fax: 212-317-5533
E-mail: dave_starr@swissre.com

  

Swiss Re Financial Products Corporation
55 East 52nd Street
New York, NY 10055
ATTN: Mark McCarthy / Bill Kramer
Telephone: 212-317-5272 / 5582 Fax: 212-317-5533
E-mail: mark_mccarthy@swissre.com
bill_kramer@swissre.com

 

Operations Contact:
Swiss Re Financial Products Corporation
55 East 52nd Street
New York, NY 10055
ATTN: Dave Starr
Telephone: 212-317-5308
Fax: 212-317-5533
E-mail: dave_starr@swissre.com

The Norinchukin Bank New York Branch    4,136,504.65    15,863,495.35   

The Norinchukin Bank, New York Branch
245 Park Avenue, 29th Floor
New York, NY 10167
ATTN: Yuichiro Hara
Telephone: 212-808-4195
Fax: 212-697-5754
E-mail: nycf2@nochubank.or.jp

 

Operations Contact:
The Norinchukin Bank, New York Branch
245 Park Avenue, 29th Floor
New York, NY 10167
ATTN: Irene Xu
Telephone: 212-949-7188
Fax: 212-6808-4188
E-mail: nyop@nochubank.or.jp

  

The Norinchukin Bank, New York Branch
245 Park Avenue, 29th Floor
New York, NY 10167
ATTN: Yuichiro Hara
Telephone: 212-808-4195
Fax: 212-697-5754
E-mail: nycf2@nochubank.or.jp

 

Operations Contact:
The Norinchukin Bank, New York Branch
245 Park Avenue, 29th Floor
New York, NY 10167
ATTN: Irene Xu
Telephone: 212-949-7188
Fax: 212-6808-4188
E-mail: nyop@nochubank.or.jp



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Sovereign Bank    4,136,504.65    15,863,495.35   

Sovereign Bank
75 State Street, MA1 SST 04-10
Boston, MA 02109
ATTN: Robert Lanigan
Telephone: 617-346-7384
Fax: 617-346-7350
E-mail: rlanigan@sovereignbank.com

 

Operations Contact:
Roxaine Ellison – Reading, PA
Telephone: 610-378-6677

 

Anna Cibenko
Telephone: 610-520-7096

  

Sovereign Bank
75 State Street, MA1 SST 04-10
Boston, MA 02109
ATTN: Robert Lanigan
Telephone: 617-346-7384
Fax: 617-346-7350
E-mail: rlanigan@sovereignbank.com


 

Operations Contact:
Roxaine Ellison – Reading, PA
Telephone: 610-378-6677

 

Anna Cibenko

Telephone: 610-520-7096

PNC Bank, National Association    3,102,378.49    11,897,621.51   

PNC Bank, National Association
One PNC Plaza, 249 Fifth Avenue
Pittsburgh, PA 15222
ATTN: Dorothy Brailer / Dale Stan
Telephone: 412-762-3440 / 7867
Fax: 412-762-2571
E-mail: dorothy.brailer@pnc.com
dale.stan@pnc.com

 

Operations Contact:
PNC Bank, National Association
500 First Avenue
Pittsburgh, PA 15222
ATTN: Courtnay Wilson
Telephone: 412-768-7236
Fax: 412-768-4586
E-mail: courtnay.wilson@pnc.com

  

PNC Bank, National Association
One PNC Plaza, 249 Fifth Avenue
Pittsburgh, PA 15222
ATTN: Dorothy Brailer / Dale Stan
Telephone: 412-762-3440 / 7867
Fax: 412-762-2571
E-mail: dorothy.brailer@pnc.com
dale.stan@pnc.com

 

Operations Contact:
PNC Bank, National Association
500 First Avenue
Pittsburgh, PA 15222
ATTN: Courtnay Wilson
Telephone: 412-768-7236
Fax: 412-768-4586
E-mail: courtnay.wilson@pnc.com



--------------------------------------------------------------------------------

First Commercial Bank New York Agency    2,068,252.33    7,931,747.67    First
Commercial Bank New York Agency
750 Third Avenue, 34th Floor
New York, NY 10017
ATTN: Wayne Lu / June Won
Telephone: 212-599-6868
Fax: 212-599-6133
E-mail: fcbloan@aol.com    First Commercial Bank New York Agency
750 Third Avenue, 34th Floor
New York, NY 10017
ATTN: Wayne Lu / June Won
Telephone: 212-599-6868
Fax: 212-599-6133
E-mail: fcbloan@aol.com The Sumitomo Trust and Banking Co., Ltd., New York
Branch    1,654,601.86    6,345,398.14    The Sumitomo Trust and Banking Co.,
Ltd.,
New York Branch
527 Madison Avenue
New York, NY 10022
ATTN: Lindsay Drogin / Elizabeth Quirk
Telephone: 212-418-4881 or 212-326-0553
Fax: 212-326-0564
E-mail: lindsay.drogin@sumitomotrust.co.jp
elizabeth.quirk@sumitomotrust.co.jp    The Sumitomo Trust and Banking Co., Ltd.,
New York Branch
527 Madison Avenue
New York, NY 10022
ATTN: Lindsay Drogin / Elizabeth Quirk
Telephone: 212-418-4881 or 212-326-0553
Fax: 212-326-0564
E-mail: lindsay.drogin@sumitomotrust.co.jp
elizabeth.quirk@sumitomotrust.co.jp

TOTAL:

   200,000,000.00    767,000,000.00      

 

150



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

CREDIT AGREEMENT

AMENDED AND RESTATED MORTGAGES

 

PROPERTY

  

RECORDING DOCUMENTS

  

MORTGAGE POLICIES

Harrison Power Station, West Virginia    Land Records of Harrison County, WV   
Yes Harrison Power Station, West Virginia    Land Records of Lewis County, WV   
Yes Harrison Power Station, West Virginia    Land Records of Upshur County, WV
   Yes Albright Power Station, West Virginia    Land Records of Preston County,
WV    No Hatfield’s Ferry, Pennsylvania    Land Records of Greene County, PA   
Yes Willow Island Power Station, West Virginia    Land Records of Pleasants
County, WV    Yes Fort Martin Power Station, Pennsylvania    Land Records of
Greene County, PA    Yes Fort Martin Power Station, West Virginia    Land
Records of Monongalia County, WV    Yes Armstrong Facility, Pennsylvania    Land
Records of Armstrong County, PA    Yes Mitchell Power Station, Pennsylvania   
Land Records of Washington County, PA    Yes Rivesville Power Station, West
Virginia    Land Records of Marion County, West Virginia    No

 

151



--------------------------------------------------------------------------------

PROPERTY

  

RECORDING DOCUMENTS

  

MORTGAGE POLICIES

AE 8&9 (Gans), Pennsylvania    Land Records of Fayette County, PA    No
Springdale, Pennsylvania    Land Records of Allegheny County, PA    Yes AE 12&13
(Chambersburg), Pennsylvania    Land Records of Franklin County, PA    No Lake
Lynn Facility, Pennsylvania    Land Records of Fayette County, PA    No Lake
Lynn Power Station, West Virginia    Land Records of Monongalia County, WV    No
Millville Power Plant (PE Hydro Jefferson), West Virginia    Land Records of
Jefferson County, WV    No Millville Power Plant (PE Hydro Opequon-Berkeley),
West Virginia    Land Records of Berkeley County, WV    No Millville Power Plant
(PE Hydro Falling Waters-Berkeley), West Virginia    Land Records of Berkeley
County, WV    No Windsor Power Station, West Virginia    Land Records of Brooke
County, WV    No

 

152



--------------------------------------------------------------------------------

SCHEDULE 3.01(a)

CREDIT AGREEMENT

JURISDICTIONS

Delaware

Arizona

California

District of Columbia

Illinois

Indiana

Maryland

Nevada

New Jersey

Ohio

Pennsylvania

Virginia

West Virginia

 

153



--------------------------------------------------------------------------------

SCHEDULE 4.01(b)

CREDIT AGREEMENT

SUBSIDIARIES

 

     

Subsidiary

  

Jurisdiction
of
Formation

  

Equity
Interests
Authorized

(# of shares)

  

Equity

Interests

Outstanding

(# of shares)

  

Number of shares covered
by all outstanding options,
warrants, rights of
conversion or purchaser
and similar rights

   Percentage
of each class
of Equity
Interests
(%)   

Owner of such
Interests

1.

   Acadia Bay Energy
Company, LLC    DE    N/A    N/A    N/A    100    Allegheny Energy
Supply Company, LLC

2.

   Allegheny Energy
Supply Capital, LLC    DE    N/A    N/A    N/A    100    Allegheny Energy
Supply Company, LLC

3.

   Allegheny Energy
Supply Development Services, LLC    DE    N/A    N/A    N/A    100    Allegheny
Energy
Supply Company, LLC

4.

   Allegheny Energy
Supply Gleason Generating Facility, LLC    DE    N/A    N/A    N/A    100   
Allegheny Energy
Supply Company, LLC

 

154



--------------------------------------------------------------------------------

     

Subsidiary

  

Jurisdiction
of
Formation

  

Equity
Interests
Authorized

(# of
shares)

  

Equity

Interests

Outstanding

(# of shares)

  

Number of shares covered
by all outstanding options,
warrants, rights of
conversion or purchaser
and similar rights

   Percentage of
each class
of Equity
Interests
(%)   

Owner of such
Interests

5.    Allegheny Energy
Supply Southwest, LLC    DE    N/A    N/A    N/A    100    Allegheny Energy
Supply Company, LLC 6.    Allegheny Energy
Supply Units 3, 4 and 5, LLC    DE    N/A    N/A    N/A    100    Allegheny
Energy
Supply Company, LLC 7.    Allegheny Energy
Supply Wheatland Generating Facility, LLC    DE    N/A    N/A    N/A    100   
Allegheny Energy
Supply Company, LLC 8.    Allegheny Generating
Company    VA    5000    1000    0    77.03    Allegheny Energy
Supply Company, LLC 9.    Buchanan Energy
Company of Virginia, LLC    VA    N/A    N/A    N/A    100    Allegheny Energy
Supply Company, LLC 10.    Lake Acquisition
Company, L.L.C.    DE    N/A    N/A    N/A    100    Allegheny Energy
Supply Company, LLC

 

155



--------------------------------------------------------------------------------

SCHEDULE 4.01(d)

CREDIT AGREEMENT

GOVERNMENTAL APPROVALS AND FILINGS

 

Company

  

Government Granting
Approval

  

Entity Granting Approval

  

Order
Number

  

Date of Issuance

  

Brief Description

Allegheny Energy Supply Company, LLC    United States    Federal Energy
Regulatory Commission    88 FERC 61,303    September 30, 1999. As succeeded by
letter order dated Jan. 20, 2000 in Docket No. ER00-814-000    Granting blanket
authorization for issuance of securities and assumption of liabilities under
section 204 of Federal Power Act



--------------------------------------------------------------------------------

SCHEDULE 4.01(f)

CREDIT AGREEMENT

DISCLOSED LITIGATION

For a description of the cases included herein, see Item 1. Environmental
Matters and Item 3. Legal Proceedings, in Allegheny Energy, Inc.’s Form 10-K for
the fiscal year-ended December 31, 2005.

This schedule incorporates by reference, and reference should be made to,
Schedule 4.01(l) Certain Environmental Matters of this Credit Agreement and
Item 1. Environmental Matters and Item 3. Legal Proceedings in Allegheny Energy,
Inc.’s Form 10-K for the fiscal year-ended December 31, 2005 referenced above.

Nevada Power Contracts

Federal Energy Regulatory Commission U.S. Court of Appeals for the 9th Circuit –
Federal Docket No. 03-74208 Nevada Power Company and Sierra Pacific Resources,
Inc., Plaintiffs v. Duke Energy Trading and Marketing, LLC, Enron Power
Marketing, Inc., El Paso Merchant Energy, American Electric Power Services
Corp., Morgan Stanley Capital Group, Inc., Calpine Energy Services L.P., Mirant
Americas Energy Marketing, L.P., Reliant Energy Services, Inc., BP Energy
Company, Allegheny Energy Supply Company, LLC, Defendants

Sierra/Nevada

U.S. District Court for the District of Nevada – Docket No. CV-S-03-0357-KJD-LRL
Sierra Pacific Resources, Inc., Nevada Power Company and Sierra Pacific Power
Company, Plaintiffs v. Merrill Lynch Company, Inc., Merrill Lynch Capital
Services, Inc., Allegheny Energy, Inc. Allegheny Energy Supply Company, Inc.,
Defendants

Litigation Involving Merrill Lynch

U.S. District Court for the Southern District of New York – Docket
No. 02-CV-7689 Merril Lynch & Co., Inc., Merrill Lynch Capital Services, Inc.,
ML IBK Positions, Inc., Plaintiffs v. Allegheny Energy, Inc. and Allegheny
Energy Supply Company, LLC, Defendants

Suits Related to the Gleason Generating Facility

Circuit Court for Weakley County, Tennessee – Docket No. 3872 Danny Joe Melton
and Justin Melton, David Andrews, etux, Lisa Andrews, Norman Dotson, etux, Linda
Dotson, Brent Griffin, etux, Denise Griffin, Kevin Johnson and Doug Johnson,
Kevin Johnson, etux, Cynthia Johnson, Danny Joe Melton and Linda McMackin,
Justin Melton, etux, Wendy Melton, Leora Robison, etux, Bobbye Robison, Coy
Segraves, etux, Martha Segraves, John M. Trevathan etux,, Dixie A. Trevathan,
David Vaughn, etux, Peggy Vaughn, Terry Wainscott, etux, Cathy Wainscott, Floyd
Lee Bell, etux, Beverly C. Bell, Donald Lawrence, etux, Patsy Lawrence, John
Burroughs, etux, Carolyn Burroughs,



--------------------------------------------------------------------------------

John Burroughs III, a minor, By next of friend and natural guardians John
Burroughs, etux, Carolyn Burroughs, Cory Borroughs, a minor, By next of friend
and natural guardians John Burroughs, etux, Carolyn Burroughs, Northwest
Tennessee Motorsports Park LLC, Justin Melton and Danny Joe Melton, A
partnership, dba, M & M Race Cars, James Hoskins, etux, Betty Hoskins, Nancy
Boyd, Plaintiffs,

v. Allegheny Energy Supply Gleason Generating Facility, Co, LLC, Industrial
Development Board of Weakley County, Tennessee, James Twyman, individually, 15
John Does and 15 Jane Does, Defendants.

Litigation with Mobotec

Court of Common Pleas of Greene County, Pennsylvania – Docket No. AD 606 of 2004

MobotecUSA, Plaintiff

v. Allegheny Energy Supply Company, LLC, Allegheny Energy, Inc., Mark Scaccia
and Does 1 through 20, inclusive, Defendants

Ordinary Course of Business

Allegheny Energy Supply Company, LLC, and its Subsidiaries are from time to time
involved in litigation and other legal disputes in the ordinary course of
business. AE Supply is of the belief that there are no other legal proceedings
that could have a material adverse effect on its business or financial
condition.



--------------------------------------------------------------------------------

ARTICLE IX SCHEDULE 4.01(G)

CREDIT AGREEMENT

DISCLOSED INFORMATION

None.



--------------------------------------------------------------------------------

SCHEDULE 4.01(l)

CREDIT AGREEMENT

CERTAIN ENVIRONMENTAL MATTERS

This Schedule incorporates by reference, and reference should be made to,
Item 1. Environmental Matters and Item 3. Legal Proceedings, in Allegheny
Energy, Inc.’s Form 10-K for the fiscal year-ended December 31, 2005.

Clean Air Act Matters

Allegheny Energy, Inc. (“AYE”) and all of its subsidiaries (collectively
“Allegheny”), including Allegheny Energy Supply Company, LLC (“AE Supply”)
currently meet applicable standards for particulate matter emissions at their
generation facilities through the use of high-efficiency electrostatic
precipitators, cleaned coal, flue-gas conditioning, optimization software, fuel
combustion modifications and, at times, through reduction of output. From time
to time, minor excursions of stack emission opacity that are normal to fossil
fuel operations are experienced and are accommodated by the regulatory process.
Allegheny meets current emission standards for sulfur dioxide (“SO2”) by using
emission controls, burning low-sulfur coal, purchasing cleaned coal (which has
lower sulfur content), blending low-sulfur coal with higher sulfur coal and
utilizing emission allowances.

Allegheny’s compliance with the Clean Air Act of 1970 (the “Clean Air Act”) has
required, and may require in the future, that Allegheny install post-combustion
control technologies on many of its generation facilities. The Clean Air
Interstate Rule (“CAIR”) promulgated by the U.S. Environmental Protection Agency
(the “EPA”) on March 10, 2005, may accelerate the need to install this equipment
by phasing out a portion of currently available allowances.

The Clean Air Act mandates annual reductions of SO2 and created a SO2 emission
allowance trading program. AE Supply and Monongahela Power Company (“Mon Power”)
comply with current SO 2 emission standards through a system-wide plan combining
the use of emission controls, low sulfur fuel and emission allowances. Based on
current forecasts, Allegheny estimates that it may have an SO2 allowance market
exposure of less than 10,000 tons in 2006 and approximately 20,000 tons and
75,000 tons in 2007 and 2008, respectively. Allegheny’s allowance needs, to a
large extent, are affected at any given time by the amount of output produced
and the types of fuel used by its generation facilities, as well as the
implementation of environmental controls. Therefore, there can be no assurance
that Allegheny’s need to purchase SO2 allowances for these periods will not vary
from current estimates. Allegheny continues to evaluate options for continuing
compliance, and current plans include the installation of scrubbers at its Fort
Martin generation facility by 2010, the elimination of a scrubber bypass at its
Pleasants generation facility by 2008 and consideration of scrubbers at its
Hatfield generation facility.

Allegheny meets current emission standards for nitrogen oxides (“NOX”) by using
low NOX burners, Selective Catalytic Reduction, Selective Non-Catalytic
Reduction and over-fire air and optimization software, as well as through the
use of emission allowances. Allegheny is currently evaluating its options for
CAIR compliance. In 1998, the EPA finalized its NOx State Implementation Plan
(“SIP”) call rule (known as the “NOx SIP call”), which addressed the regional
transport of ground-level ozone and required the equivalent of a uniform 0.15
lb/mmBtu emission rate throughout a 22-state region, including Pennsylvania,
Maryland and West Virginia.

AE Supply and Mon Power are completing installation of NOx controls to meet the
Pennsylvania, Maryland and West Virginia SIP calls. The NOx compliance plan
functions on a system-wide basis, similar to the SO2 compliance plan. AE Supply
and Mon Power also have the option, in some cases, to



--------------------------------------------------------------------------------

purchase alternate fuels or NOx allowances, if needed, to supplement their
compliance strategies. AE Supply estimates that its emission control activities,
in concert with its inventory of banked allowances, will facilitate its
compliance with NOx limits established by the SIP through 2008. Allegheny’s
current capital expenditure forecast includes the expenditure of $2 million of
capital costs during 2007 for additional NOX emission controls. Allegheny’s
allowance needs, to a large extent, are affected at any given time by the amount
of output produced and the types of fuel used by its generation facilities.
Therefore, there can be no assurance that Allegheny’s need to purchase NOX
allowances for these periods will not vary from current estimates.

On March 15, 2005, the EPA issued the Clean Air Mercury Rule (“CAMR”)
establishing a cap and trade system designed to reduce mercury emissions from
coal-fired power plants in two phases during 2010 and 2018. This rule will be
implemented through state implementation plans currently under development. The
rule has been challenged by several parties. Allegheny is currently assessing
CAMR and its strategy for compliance. The Pennsylvania Department of
Environmental Protection (the “PA DEP”) has announced plans to propose a more
aggressive mercury control rule in the summer of 2006. Allegheny is assessing
the draft rule to determine what, if any, effect it would have on Allegheny’s
Pennsylvania operations that may be above and beyond the requirements of CAMR.

Additionally, Maryland passed the Healthy Air Act in early 2006. This
legislation imposes state-wide emission caps on SO 2 and NOX, requires mercury
requires that greater reductions in mercury emissions be made more quickly than
would be required by CAMR and mandates that Maryland join the Regional
Greenhouse Gas Initiative and participate in that coalition’s regional efforts
to reduce carbon dioxide emissions. The Act does provide a conditional exemption
for the R. Paul Smith power station, provided that PJM declares the station
vital to reliability in the Baltimore/Washington DC metropolitan area. The
Maryland Department of the Environment is now charged with developing
regulations to implement the requirements of this legislation. Allegheny is
assessing the new legislation to determine what, if any, effect it could have on
Allegheny’s Maryland operations.

In August 2000, AYE received a letter from the EPA requesting that it provide
information and documentation relevant to the operation and maintenance of the
following ten electric generation facilities, which collectively include 22
generation units: Albright, Armstrong, Fort Martin, Harrison, Hatfield’s Ferry,
Mitchell, Pleasants, Rivesville, R. Paul Smith and Willow Island. AE Supply and
Mon Power own these generation facilities. The letter requested information
under Section 114 of the Clean Air Act to determine compliance with the Clean
Air Act and related requirements, including potential application of the new
source review (“NSR”) standards of the Clean Air Act, which can require the
installation of additional air pollution control equipment when the major
modification of an existing facility results in an increase in emissions. AYE
has provided responsive information to this and a subsequent request. At this
time, AYE is engaged in discussions with the EPA with respect to environmental
matters, including NSR issues.

If NSR requirements are imposed on Allegheny’s generation facilities, in
addition to the possible imposition of fines, compliance would entail
significant capital investments in pollution control technology. There are three
recent, significant federal court decisions that have addressed the application
of NSR requirements to electric utility generation facilities: the Ohio Edison
decision, the Duke Energy decision and the Alabama Power decision. The Ohio
Edison decision is favorable to the EPA. The Duke Energy and Alabama Power
decisions support the industry’s understanding of NSR requirements. The U.S.
Court of Appeals for the Fourth Circuit affirmed the Duke Energy decision on
June 15, 2005.

On May 20, 2004, AYE, AE Supply, Mon Power and West Penn Power Company (“West
Penn”) received a Notice of Intent to Sue Pursuant to Clean Air Act §7604 (the
“Notice”) from the Attorneys General of New York, New Jersey and Connecticut and
from PA DEP. The Notice alleged that Allegheny made major modifications to some
of its West Virginia facilities in violation of the Prevention of Significant
Deterioration (“PSD”) provisions of the Clean Air Act at the following
coal-fired facilities: Albright Unit No. 3; Fort Martin Units No. 1 and 2;
Harrison Units No. 1, 2 and 3; Pleasants Units No. 1 and 2 and Willow Island
Unit No. 2. The Notice also alleged PSD violations at the Armstrong, Hatfield’s
Ferry and Mitchell generation facilities in Pennsylvania and identifies PA



--------------------------------------------------------------------------------

DEP as the lead agency regarding those facilities. On September 8, 2004, AYE, AE
Supply, Mon Power and West Penn received a separate Notice of Intent to Sue from
the Maryland Attorney General that essentially mirrored the previous Notice.

On January 6, 2005, AE Supply and Mon Power filed a declaratory judgment action
against the Attorneys General of New York, Connecticut and New Jersey in federal
District Court in West Virginia (“West Virginia DJ Action”). This action
requests that the Court declare that AE Supply’s and Mon Power’s coal-fired
generation facilities in Pennsylvania and West Virginia comply with the Clean
Air Act. The Attorneys General filed a motion to dismiss the West Virginia DJ
Action. It is possible that the EPA and other state authorities may join or move
to transfer the West Virginia DJ Action.

On June 28, 2005, the PA DEP and the Attorneys General of New York, New Jersey,
Connecticut and Maryland filed suit against AYE, AE Supply and Mon Power, The
Potomac Edison Company and West Penn (collectively, the “Distribution
Companies”) in the U.S. District Court for the Western District of Pennsylvania
(the “PA Enforcement Action”). This action alleges NSR violations under the
federal Clean Air Act and the Pennsylvania Air Pollution Control Act at the
Hatfield’s Ferry, Armstrong and Mitchell facilities in Pennsylvania. The PA
Enforcement Action appears to raise the same issues regarding Allegheny’s
Pennsylvania generation facilities that are before the federal District Court in
the West Virginia DJ Action, except that the PA Enforcement Action also includes
the PA DEP and the Maryland Attorney General. Allegheny’s motion to stay the PA
Enforcement Action was denied on November 21, 2005. On January 17, 2006, the PA
DEP and the Attorneys General filed an amended complaint. On February 15, 2006,
Allegheny filed a motion to dismiss the amended complaint.

In 2003, the EPA issued the Equipment Replacement Rule, which sets forth a
clearer set of rules for projects that may be undertaken without triggering NSR
requirement. This rule would apply the Routine Maintenance, Repair and
Replacement (“RMRR”) exception to the NSR requirement in a manner that is more
consistent with the energy industry’s historical compliance approach. That rule
was challenged by some states and environmental groups and, on December 24,
2003, the U.S. Court of Appeals for the District of Columbia Circuit issued an
order to stay the implementation of that rule. On March 17, 2006, the Court
issued a final decision declaring the rule unauthorized under the Clean Air Act.
NSR requirements will continue to be interpreted under the pre-rule regulations
and case law. Allegheny had established an NSR review process under the original
regulatory program and does not expect the March 2006 circuit court decision in
this matter to have any significant impact on its operations. At this time, AYE
and its subsidiaries are not able to determine the effect that these actions may
have on them.

On February 16, 2005, Citizens for Pennsylvania’s Future, an environmental
group, sued Allegheny in the U.S. District Court for the Western District of
Pennsylvania. The action alleges violations of opacity limits and particulate
matter emission limits at the Hatfield’s Ferry generation facility.

Allegheny intends to vigorously pursue and defend against the environmental
matters described above but cannot predict their outcomes.

Canadian Toxic-Tort Class Action

On June 30, 2005, AE Supply, Mon Power and Allegheny Generating Company (“AGC”),
along with 18 other companies with coal-fired generation facilities, were named
as defendants in a toxic-tort, purported class action lawsuit filed in the
Ontario Superior Court of Justice. On behalf of a purported class comprised of
all persons residing in Ontario within the past six years (and/or their family
members or heirs), the named plaintiffs allege that the defendants negligently
failed to prevent their generation facilities from emitting air pollutants in
such a manner as to cause death and multiple adverse health effects, as well as
economic damages, to the plaintiff class. The plaintiffs seek damages in the
approximate amount of Canadian $49.1 billion (approximately US $41.6 billion,
assuming an exchange rate of 1.18 Canadian dollars per US dollar), along with
continuing damages in the amount of Canadian $4.1 billion per year and punitive
damages of Canadian $1.0 billion (approximately US $3.5 billion and US $850
million, respectively, assuming an exchange rate of 1.18 Canadian dollars per US
dollar) along with such other relief as the Court deems just. Allegheny has not
yet been served with this lawsuit. Allegheny intends to vigorously defend
against this action but cannot predict its outcome.



--------------------------------------------------------------------------------

Claims Related to Alleged Asbestos Exposure

The Distribution Companies have been named as defendants, along with multiple
other defendants, in pending asbestos cases alleging bodily injury involving
multiple plaintiffs and multiple sites. These suits have been brought mostly by
seasonal contractors’ employees and do not involve allegations of either the
manufacture, sale or distribution of asbestos-containing products by Allegheny.
These asbestos suits arise out of historical operations and are related to the
installation and removal of asbestos-containing materials at Allegheny’s
generation facilities. Allegheny’s historical operations were insured by various
foreign and domestic insurers, including Lloyd’s of London. Asbestos-related
litigation expenses have to date been reimbursed in full by recoveries from
these historical insurers, and Allegheny believes that it has sufficient
insurance to respond fully to the asbestos suits. Certain insurers, however,
have contested their obligations to pay for the future defense and settlement
costs relating to the asbestos suits. Allegheny is currently involved in two
asbestos insurance-related actions, Certain Underwriters at Lloyd’s, London et
al. v. Allegheny Energy, Inc. et al., Case No. 21-C-03-16733 (Washington County,
Md.), and Monongahela Power Company et al. v. Certain Underwriters at Lloyd’s
London and London Market Companies, et al., Civil Action No. 03-C-281
(Monongalia County, W.Va.). The parties in these actions are seeking an
allocation of responsibility for historic and potential future asbestos
liability.

Allegheny and numerous others are plaintiffs in a similar action filed against
Zurich Insurance Company in California, Fuller-Austin Asbestos Settlement Trust,
et al. v. Zurich-American Insurance Co., et al., Case No. CGC 04 431719
(Superior Court of California, County of San Francisco).

In connection with a settlement, Allegheny received payment from one of its
insurance companies in the amount of $625,000 on July 5, 2005, with the next
payment of $625,000 due July 1, 2006. As part of the settlement, Allegheny
released this insurance company from potential liabilities associated with
claims against Allegheny alleging asbestos exposure.

Allegheny does not believe that the existence or pendency of either the asbestos
suits or the actions involving its insurance will have a material impact on its
consolidated financial position, results of operations or cash flows. Allegheny
believes that it has established adequate reserves, net of insurance receivables
and recoveries, to cover existing and future asbestos claims. As of December 31,
2005, Allegheny had 930 open cases remaining in West Virginia and five open
cases remaining in Pennsylvania.

Allegheny intends to vigorously pursue these matters but cannot predict their
outcomes.

Comprehensive Environmental Response Compensation and Liability Act of 1980
(“CERCLA”) Claim

On March 4, 1994, Mon Power and certain affiliated companies received notice
that the EPA had identified them as potentially responsible parties (“PRPs”)
with respect to the Jack’s Creek/Sitkin Smelting Superfund Site in Pennsylvania.
Initially, approximately 175 PRPs were involved; however, the current number of
active PRPs has been reduced as a result of settlements with de minimis
contributors and other contributors to the site. The costs of remediation will
be shared by all past and active responsible parties. In 1999, a PRP group that
included Mon Power and certain affiliated companies entered into a consent order
with the EPA to remediate the site. It is currently estimated that the total
remediation costs to be borne by all of the responsible parties will not exceed
$30.0 million. Allegheny has an accrued liability representing its estimated
share of the remediation costs as of March 31, 2006.



--------------------------------------------------------------------------------

PADEP Administrative Order – Forward Township Landslide

On March 7, 2005, The Pennsylvania Department of Environmental Protection
(PADEP) issued an Administrative Order to Allegheny requesting records
pertaining to coal supply and ash management practices at Mitchell Power Station
for the period 1945-1955. PADEP is conducting an investigation of a landslide in
Forward Township, Allegheny County, PA believed to contain combustion materials.
Allegheny is fully cooperating with the investigation and has provided
responsive material. Nothing found to date indicates that coal combustion
by-products from the Mitchell Power Station were used for fill in the area in
question. At this time, Allegheny is not able to determine the effect that this
action may have on it.

ARTICLE X



--------------------------------------------------------------------------------

ARTICLE XI OWNED REAL PROPERTY – SCHEDULE 4.01(N)

 

Name

  

Address

   County  

NERC
Region

   AE Supply, LLC1
Book Value of
Plant In Service
(as of 12/31/05)    AE Supply, LLC1
CWIP
(as of 12/31/05)    AE Supply, LLC1
Total Plant
Investment
(as of 12/31/05)   

Owner

  

Ownership
Percentages

Armstrong   

River Road, RD #1

Adrian, PA 16201

OR

P.O. Box 729

Kittanning, PA 16201

   Armstrong   PJM-West    $ 123,918,658.55    $10,329,761.43    $
134,248,419.98    AESC    100.00% Fort Martin   

P.O. Box 247

Fort Martin Road

Maidsville, WV 26541

   Monongalia
(WV) /
Greene
(PA)   PJM-West    $ 175,071,582.65    $3,578,213.39    $ 178,649,796.04    AESC
  

78.73% - Item 1 (Unit 1)

82.984% - Item 2 (Unit 2)

14.92% - Item 3 (Landfill)

80.86% - Items 4-13 & Greene County parcels

Harrison   

P.O. Box 600

Route 20

Haywood, WV 26366

   Harrison /
Lewis /
Upshur   PJM-West    $ 579,015,052.71    $921,392.47    $ 579,936,445.18    AESC
  

78.73%

14.92% - a few parcels

11.19% - Two parcels in Upshur

Hatfield’s Ferry   

R.D. 1, Box 100

PA Route 21

Masontown, PA 15461

   Greene   PJM-West    $ 208,162,084.75    $7,572,067.03    $ 215,734,151.78   
AESC    76.60% Mitchell   

50 Electric Way

(Route 837)

Courtney, PA 15067

   Washington   PJM-West    $ 56,988,332.15    $437,585.02    $ 57,425,917.17   
AESC    100.00% Pleasants   

No. 1 Power Station Blvd.

Willow Island, WV 26134

   Pleasants   PJM-West    $ 435,452,686.22    $19,271,731.21    $
454,724,417.43    AESC    78.73% Gleason a/k/a Gleason Generating Facility, LLC
  

P.O. Box 512

1166 Janes Mill Road

Gleason, TN 38229

   Weakley   SERC-TVA    $ 282,466,158.17    $1,598,015.25    $ 284,064,173.42
   Allegheny Energy Supply Gleason Generating Facility, LLC    100.00% Wheatland
a/k/a/ Wheatland Generating Facility, LLC   

480 North Hall Road

Wheatland, IN 47597

   Knox   ECAR    $ 263,969,662.04    $0.00    $ 263,969,662.04    Allegheny
Energy Supply Wheatland Generating Facility, LLC    100.00% Albright   

P.O. Box 125

Route 26 North

Albright, WV 26519

   Preston   PJM-West      $7,941,801.99    $348,333.73    $ 8,290,135.72   
AESC   

14.92% - Items 1-29 (Units 2 & 3)

100% - Items 30 & 31 (Units 1)

57.46% - Items 32-49

(Common Facilities)

 

165



--------------------------------------------------------------------------------

Name

  

Address

   County   NERC
Region    AE Supply, LLC1
Book Value of
Plant In Service
(as of 12/31/05)    AE Supply, LLC1
CWIP
(as of 12/31/05)    AE Supply, LLC
Total Plant
Investment
(as of 12/31/05)1   

Owner

   Ownership
Percentages   Bath County a/k/a AGC   

HCR-01

Box 280

Warm Springs, VA 24484

   Bath   PJM-West    $531,995,743.20    $3,004,351.00    $ 535,000,094.20   
Allegheny Generating Company    30.81 %  Chambersburg (SC) a/k/a AE 12 & 13   

225 Alleman Road

Chambersburg, PA 17201

   Franklin   PJM-West    $48,180,423.30    $0.00    $ 48,180,423.30    AESC   
100.00 %  Gans (SC) a/k/a AE 8 & 9   

Gans Road

(State Rt. 3002)

Gans, PA 15439

   Fayette   PJM-West    $44,574,897.02    $0.00    $ 44,574,897.02    AESC   
100.00 %  Lake Lynn   

P.O. Box 97

Lake Lynn Road

Lake Lynn, PA 15451

   Fayette
(PA) /
Monongalia
(WV)   PJM-West    $20,301,968.83    $0.00    $ 20,301,968.83    AESC    100.00
%  R. Paul Smith   

P.O. Box 168

15952 Lockwood Road

Williamsport, MD 21795

   Washington
(MD) /
Berkeley
(WV)   PJM-West    20,549,710.12    $19,500.13    $ 20,569,210.25    AESC   
100.00 %  Springdale (AE Units 1, 2, 3, 4 & 5)   

Butler Street Ext.

Springdale, PA 15144

   Allegheny   PJM-West    384,971,978.28    $0.00    $ 384,971,978.28    AESC
   100.00 % 

 

166



--------------------------------------------------------------------------------

ARTICLE XII SCHEDULE 4.01(R)

CREDIT AGREEMENT

MATERIAL DEBT FOR BORROWED MONEY

Amounts as of April 28, 2006

Allegheny Energy Supply Company, LLC

 

    

Instrument

  

Obligor/Issuer

  

Creditor/Trustee

  

Amount

  

Maturity

1

  

Reimbursement and Indemnity

Agreement dated December 22, 2000

   PEC, AESC   

MBIA Insurance

Corporation

  

$101,000,000

*contingent liability

   Obligation terminates upon termination of all Pollution Control Notes assumed
from PEC

2

  

Release and Guarantee Agreement

dated December 22, 2000

   PEC, AESC    J.P. Morgan Trust Company, N.A.   

$101,000,000

*contingent liability

   Obligation terminates upon termination of all Pollution Control Notes assumed
from PEC

3

  

Reimbursement and Indemnity

Agreement dated December 22, 2000

   WPPC, AESC    MBIA Insurance Corporation   

$169,315,000

*contingent liability

   Obligation terminates upon termination of all Pollution Control Notes assumed
from WPPC



--------------------------------------------------------------------------------

    

Instrument

  

Obligor/Issuer

  

Creditor/Trustee

  

Amount

  

Maturity

4

   Release and Guarantee Agreement dated December 22, 2000    WPPC, AESC    J.P.
Morgan Trust Company, N.A.   

$169,315,000

*contingent liability

   Obligation terminates upon termination of all Pollution Control Notes assumed
from WPPC

5

   Pollution Control Note 4.75% Hatfield B    AESC (formerly WPPC)    J.P.
Morgan Trust Company, N.A., as Trustee    $14,435,000    February 1, 2007

6

   Pollution Control Note 6.15% Pleasants C    AESC (formerly WPPC)    J.P.
Morgan Trust Company, N.A., as Trustee    $31,500,000    May 1, 2015

7

   Pollution Control Note 6.15% Pleasants C    AESC (formerly PEC)    J.P.
Morgan Trust Company, N.A., as Trustee    $21,000,000    May 1, 2015

8

   Pollution Control Note 6.05% Mitchell G    AESC (formerly WPPC)    J.P.
Morgan Trust Company, N.A., as Trustee    $15,400,000    April 1, 2014

9

   Pollution Control Note 4.70% Pleasants D    AESC (formerly PEC)    J.P.
Morgan Trust Company, N.A., as Trustee    $30,000,000    November 1, 2007

10

   Pollution Control Note 4.70% Pleasants D    AESC (formerly WPPC)    J.P.
Morgan Trust Company, N.A., as Trustee    $45,000,000    November 1, 2007

11

   Pollution Control Note 6.30% Harrison B    AESC (formerly WPPC)    J.P.
Morgan Trust Company, N.A., as Trustee    $18,040,000    May 1, 2023

12

   Pollution Control Note 6.25% Harrison B    AESC (formerly MPC and PEC)   
J.P. Morgan Trust Company, N.A., as Trustee    $15,582,710    May 1, 2023

13

   Pollution Control Note 6.75% Harrison C    AESC (formerly PEC)    J.P. Morgan
Trust Company, N.A., as Trustee    $11,560,000    August 1, 2024

14

   Pollution Control Note 6.75% Harrison C    AESC (formerly WPPC)    J.P.
Morgan Trust Company, N.A., as Trustee    $14,910,000    August 1, 2024

15

   Pollution Control Note 5.50% Pleasants E    AESC (formerly WPPC)    J.P.
Morgan Trust Company, N.A., as Trustee    $13,830,000    April 1, 2029

16

   7.80% Notes    AESC    Wells Fargo Bank Minnesota, National Association   
$400,000,000    March 15, 2011



--------------------------------------------------------------------------------

    

Instrument

  

Obligor/Issuer

  

Creditor/Trustee

  

Amount

  

Maturity

17

   8.25% Notes    AESC    Wells Fargo Bank Minnesota, National Association   
$650,000,000    April 15, 2012

18

   Guarantee Agreement dated May 31, 2001    AYE, AESC    MD Workers’
Compensation Commission    Variable amount. Covers defaults with respect to MD
workers’ compensation costs.    Comes due upon default by AESC.

19

   Purchasing Card    MPC, PE, WPPC,
Mountaineer Gas, AESC    US Bank    Variable   

20

   Credit Agreement    AYE and AESC    Citicorp North America, Inc.   
$50,000,000    June 16, 2010

21

   Letter of Credit (Bank Letter of Credit Reference No. 91153/80085)    AESC   

The Bank of Nova Scotia

Beneficiary: PA DEP Bureau of Land Recycling and Waste Management

   $1,588,180.00    Amount Drawn: $0

22

   AE Supply Capital Loan - Affiliated    AESC    AE Supply Capital LLC   
$1,050,000,00.00    May 1, 2011

23

   AE Supply Capital Loan - Affiliated    AESC    AE Supply Capital LLC   
$731,754,488.00    April 10, 2012

Allegheny Generating Company

 

    

ARTICLE XIII Instrument

  

Obligor/Issuer

  

Creditor/Trustee

  

Amount

  

Maturity

1

   6.875% Debentures    AGC    US Bank    $100,000,000    September 1, 2023



--------------------------------------------------------------------------------

Allegheny Energy Supply Development Services, LLC

None

Allegheny Energy Supply Wheatland Generating Facility, LLC

None

Allegheny Energy Supply Capital, LLC

None

Acadia Bay Energy Company, LLC

None

Lake Acquisition Company, LLC

None

Allegheny Energy Supply Gleason Generating Facility, LLC

None



--------------------------------------------------------------------------------

Buchanan Energy Company of Virginia, LLC

None

Allegheny Energy Supply Units 3, 4 & 5, LLC

None

Allegheny Energy Supply Southwest, LLC

None



--------------------------------------------------------------------------------

SCHEDULE 5.01(i)

CREDIT AGREEMENT

SECTION 13.01. TRANSACTIONS WITH AFFILIATES

I. Affiliate Energy Contracts

(a) Power Sales Agreement between The Potomac Edison Company and Allegheny
Energy Supply Company, LLC for Maryland dated January 1, 2001, as supplemented
by the Memorandum of the Operating Committee dated October 1, 2001, Amendment
No. 1 to the Memorandum of the Operating Committee effective January 1, 2002,
Amendment No. 2 to the Memorandum of the Operating Committee effective
January 1, 2003, Amendment No. 3 to the Memorandum of the Operating Committee
effective January 1, 2004, Amendment No. 4 to the Memorandum of the Operating
Committee effective August 1, 2004, Amendment No. 5 to the Memorandum of the
Operating Committee effective January 1, 2005, and Amendment No. 6 to the
Memorandum of the Operating Committee effective January 1, 2006; and

2006 Full Requirements Service Agreement between The Potomac Edison Company dba
Allegheny Power and Allegheny Energy Supply Company, LLC for Maryland dated
December 7, 2005.

(b) Power Sales Agreement between The Potomac Edison Company and Allegheny
Energy Supply Company, LLC for Virginia dated January 1, 2001, as supplemented
by the Memorandum of the Operating Committee dated October 1, 2001, Amendment
No. 1 to the Memorandum of the Operating Committee effective January 1, 2002,
Amendment No. 2 to the Memorandum of the Operating Committee effective
January 1, 2003, Amendment No. 3 to the Memorandum of the Operating Committee
effective January 1, 2004, and Amendment No. 4 to the Memorandum of the
Operating Committee effective August 1, 2004;

(c) Facilities Lease Agreement between The Potomac Edison Company and Allegheny
Energy Supply Company, LLC for West Virginia dated August 1, 2000, the Lease
Agreement extension dated March 14, 2003, and the Service Agreement between The
Potomac Edison Company and Allegheny Energy Supply Company, LLC for West
Virginia dated August 1, 2000;

(d) Power Sales Agreement between West Penn Power Company and Allegheny Energy
Supply Company, LLC for Pennsylvania dated January 1, 2001, as supplemented by
the Memorandum of the Operating Committee dated August 1, 2001, Amendment No. 1
to the Memorandum of the Operating Committee effective January 1, 2002,
Amendment No. 2 to the Memorandum of the Operating Committee effective
January 1, 2003, Amendment No. 3 to the Memorandum of the Operating Committee
effective January 1, 2004, Amendment No. 4 to the Memorandum of the Operating
Committee

 

172



--------------------------------------------------------------------------------

effective August 1, 2004 and Amendment No. 5 to the Memorandum of the Operating
Committee effective January 1, 2005, and Amendment No. 6 to the Memorandum of
the Operating Committee effective January 1, 2006; and

Full Requirements Service Agreement between Allegheny Energy Supply Company, LLC
and West Penn Power Company, dba Allegheny Power for Pennsylvania dated July 21,
2005.

(e) Coal Sales Agreement, dated as of the 30th of July, 2004, by and between
Consol Pennsylvania Coal Company, Consolidation Coal Company and Eighty-Four
Mining Company, and Allegheny Energy Supply Company, LLC, and Monongahela Power
Company (Ft. Martin);

(f) Coal Sales Agreement, dated as of the 30th of July, 2004, by and between
Consol Pennsylvania Coal Company, Consolidation Coal Company and Eighty-Four
Mining Company, and Allegheny Energy Supply Company, LLC, and Monongahela Power
Company (Hatfield);

(g) Amended and Restated Lime Sales Agreement between Allegheny Energy Supply
Company, LLC and Monongahela Power Company and Chemical Lime Company of
Missouri, Inc. dba Chemical Lime Company, effective August 1, 2004;

(h) Sales Agreement Under Emission Allowance Management Agreement for SO2
Emission Allowances, dated as of December 21, 2004, between Monongahela Power
Company d/b/a Allegheny Power and Allegheny Energy Supply Company, LLC.

(i) Sales Agreement Under Emission Allowance Management Agreement for SO2
Emission Allowances, dated December 21, 2005, between Monongahela Power Company
d/b/a Allegheny Power and Allegheny Energy Supply Company, LLC.

(j) Agency Agreement for the Administration of Auction Revenue Rights/Fixed
Transmission Rights dated March 30, 2005, between Monongahela Power d/b/a
Allegheny Power and Allegheny Energy Supply Company, LLC; and Transaction
Confirmation for Short-Term Purchase and Sale of West Virginia Next-Day and
Real-Time Energy and Capacity, dated March 31, 2005, between Monongahela Power
d/b/a Allegheny Power and Allegheny Energy Supply Company, LLC;

(k) Agency Agreement for the Procurement of PJM Services, dated December 19,
2005, between The Potomac Edison Company d/b/a Allegheny Power and Allegheny
Energy Supply Company, LLC

 

173



--------------------------------------------------------------------------------

(l) Agency Agreement for Administrative Functions, dated December 16, 2004,
between The Potomac Edison Company d/b/a Allegheny Power and Allegheny Energy
Supply Company, LLC;

(m) Declaration of Authority (West Virginia), dated December 20, 2004, between
Monongahela Power Company d/b/a Allegheny Power and Allegheny Energy Supply
Company, LLC;

(n) Declaration of Authority (Ohio), dated December 17, 2004, between
Monongahela Power Company d/b/a Allegheny Power and Allegheny Energy Supply
Company, LLC;

(o) Declaration of Authority (Maryland), dated December 17, 2004, between The
Potomac Edison Company d/b/a Allegheny Power and Allegheny Energy Supply
Company, LLC;

(p) Operating Procedure dated September 22, 2004, between Buchanan Generation,
LLC and Allegheny Energy Supply Company, LLC;

(q) Amended Interim Energy Services Agreement dated October 25, 2004 between
Buchanan Generation, LLC and Allegheny Energy Supply Company, LLC, amending
Interim Energy Services Agreement dated June 14, 2002;

(r) Amended and Restated Lime Sales Agreement between Carmeuse Lime & Stone,
Inc. and Allegheny Energy Supply Company, LLC and Monongahela Power Company,
effective January 1, 2005;

(s) Coal Sales Agreement, dated as of the 10th of January 2005, between American
Energy Corporation and Allegheny Energy Supply Company, LLC and Monongahela
Power Company.

(t) Coal Sales Agreement, dated as of the 17th of February 2005, between Anker
West Virginia Mining Company, Inc. and Allegheny Energy Supply Company, LLC and
Monongahela Power Company.

(u) Coal Sales Agreement, dated as of the 3rd of May 2005, between United Coals
Inc. and Allegheny Energy Supply Company, LLC and Monongahela Power Company.

(v) Coal Sales Agreement, dated as of the 8th of June 2005, by and between
Consolidation Coal Company and Allegheny Energy Supply Company, LLC and
Monongahela Power Company.

(w) Credit Agreement dated as of June 16, 2005, among Allegheny Energy, Inc. and
Allegheny Energy Supply Company, LLC (Borrowers) and The Initial Lenders and
Initial Issuing Bank and Citicorp North America, Inc., as Administrative Agent,
et al.



--------------------------------------------------------------------------------

(x) Contract for Flue Gas Ducts and Structural Steel pursuant to Purchase Order
Nos. S-05-16211 and S-05-16212, among Foster Wheeler Zack, Inc. (Seller) and
Allegheny Energy Supply Company, LLC and Monongahela Power Company (Buyer),
dated September 1, 2005, for Pleasants Power Station, and Addendums thereto
issued June 2, 2005, June 20, 2005 and August 18, 2005.

(y) Coal Lease and Sales Agreement dated as of the 28th day of December 2005,
among Penn Ridge Coal, LLC, Allegheny Energy Supply Company, LLC, Monongahela
Power Company, Allegheny Pittsburgh Coal Company and Alliance Coal, LLC (as
limited guarantor).

(z) Barge Towing Services Agreement dated as of the 6th day of December 2005,
among Twin Rivers Towing Company, Allegheny Energy Supply Company, LLC and
Monongahela Power Company.

(aa) Barge Towing Services Agreement dated as of the 18th day of January 2006,
among Mon River Towing, Inc., Allegheny Energy Supply Company, LLC and
Monongahela Power Company.

(bb) Declaration of Authority dated January 10, 2006 between Allegheny Energy
Supply Company, LLC and Buchanan Generation, LLC

II. Operating Agreements

See attached schedule of Operating Agreements.

III. Tax Allocation Agreement

Tax Allocation Agreement, dated as of July 1, 2003, by and between Allegheny
Energy, Inc. and its Subsidiaries, as amended by Amendment No. 1, dated
December 21, 2005 by and between Allegheny Energy, Inc. and its Subsidiaries.

IV. Amendments, Renewals and Replacements



--------------------------------------------------------------------------------

Any amendments modifications or supplements to any agreement or arrangement
listed on this schedule 5.01(i) entered into in accordance with the terms of
such agreement or arrangement, and any replacements or renewals of any agreement
or arrangement listed herein on substantially similar terms, as determined in
good faith by a responsible officer of Allegheny Energy Supply Company, LLC.



--------------------------------------------------------------------------------

OPERATING AGREEMENTS

 

    

Title of Agreement

  

Parties

  

Location

1.

   Operating Agreement for Bath County Pumped Storage Project dated June 17,
1981   

Allegheny Generating Company

 

Monongahela Power Company

 

The Potomac Edison Company

 

West Penn Power Company

 

Virginia Electric and Power Company

   Bath County Pumped Storage Project

2.

   Assignment of Operating Agreement dated August 1, 2000   

The Potomac Edison Company

PE Transferring Agent, LLC

   Bath County Pumped Storage Project

3.

   Assignment of Operating Agreement dated August 1, 2000   

PE Transferring Agent, LLC

PE Generating Company, LLC

   Bath County Pumped Storage Project

4.

   Assignment of Operating Agreement dated August 1, 2000   

PE Generating Company, LLC

Allegheny Energy Supply Company, LLC

   Bath County Pumped Storage Project

5.

   Assignment of Operating Agreement dated November 17, 1999   

West Penn Power Company

West Penn Transferring Agent LLC

   Bath County Pumped Storage Project

6.

   Assignment of Operating Agreement dated November 17, 1999   

West Penn Transferring Agent LLC

Allegheny Energy Supply Company, LLC

   Bath County Pumped Storage Project

7.

   Assignment of Operating Agreement dated June 1, 2001   

Monongahela Power Company

MP Generating Company, LLC

   Bath County Pumped Storage Project

8.

   Assignment of Operating Agreement dated June 1, 2001   

MP Generating Company, LLC

Allegheny Energy Supply Company, LLC

   Bath County Pumped Storage Project

9.

   Albright Power Station Operating Agreement dated June 2, 1952   

Monongahela Power Company

The Potomac Edison Company

   Albright Power Station



--------------------------------------------------------------------------------

10.

   Supplemental Agreement dated September 2, 1952   

Monongahela Power Company

The Potomac Edison Company

   Albright Power Station

11.

   Supplemental Agreement dated July 12, 1954 for Albright Power Station   

Monongahela Power Company

The Potomac Edison Company

   Albright Power Station

12.

   Assignment and Assumption Agreement dated August 1, 2000   

The Potomac Edison Company

PE Transferring Agent, LLC

   Albright Power Station

13.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Transferring Agent, LLC

PE Generating Company, LLC

   Albright Power Station

14.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Generating Company, LLC

Allegheny Energy Supply Company, LLC

   Albright Power Station

15.

   Assignment and Assumption Agreement dated as of June 1, 2001   

Monongahela Power Company

MP Generating Company, LLC

   Albright Power Station

16.

   Assignment and Assumption Agreement dated as of June 1, 2001   

MP Generating Company, LLC

Allegheny Energy Supply Company, LLC

   Albright Power Station

17.

   Harrison Power Station Construction and Operating Agreement dated as of
March 31, 1971   

Monongahela Power Company

The Potomac Edison Company

West Penn Power Company

   Harrison Power Station

18.

   Assignment and Assumption Agreement dated August 1, 2000   

The Potomac Edison Company

PE Transferring Agent, LLC

   Harrison Power Station

19.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Transferring Agent, LLC

PE Generating Company, LLC

   Harrison Power Station

20.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Generating Company, LLC

Allegheny Energy Supply Company, LLC

   Harrison Power Station



--------------------------------------------------------------------------------

21.    Assignment and Assumption Agreement dated November 17, 1999   

West Penn Power Company

West Penn Transferring Agent LLC

   Harrison Power Station 22.    Assignment and Assumption Agreement dated
November 17, 1999   

West Penn Transferring Agent LLC

Allegheny Energy Supply Company, LLC

   Harrison Power Station 23.    Assignment and Assumption Agreement dated as of
June 1, 2001   

Monongahela Power Company

MP Generating Company, LLC

   Harrison Power Station 24.    Assignment and Assumption Agreement dated as of
June 1, 2001   

MP Generating Company, LLC

Allegheny Energy Supply Company, LLC

   Harrison Power Station 25.    Hatfield’s Ferry Power Station Construction and
Operating Agreement dated April 20, 1968   

Monongahela Power Company

The Potomac Edison Company

West Penn Power Company

   Hatfield’s Ferry Power Station 26.    Assignment and Assumption Agreement
dated August 1, 2000   

The Potomac Edison Company

PE Transferring Agent, LLC

   Hatfield’s Ferry Power Station 27.    Assignment and Assumption Agreement
dated August 1, 2000   

PE Transferring Agent, LLC

PE Generating Company, LLC

   Hatfield’s Ferry Power Station 28.    Assignment and Assumption Agreement
dated August 1, 2000   

PE Generating Company, LLC

Allegheny Energy Supply Company, LLC

   Hatfield’s Ferry Power Station 29.    Assignment and Assumption Agreement
dated November 17, 1999   

West Penn Power Company

West Penn Transferring Agent LLC

   Hatfield’s Ferry Power Station 30.    Assignment and Assumption Agreement
dated November 17, 1999   

West Penn Transferring Agent LLC

Allegheny Energy Supply Company, LLC

   Hatfield’s Ferry Power Station 31.    Assignment and Assumption Agreement
dated as of June 1, 2001   

Monongahela Power Company

MP Generating Company, LLC

   Hatfield’s Ferry Power Station



--------------------------------------------------------------------------------

32.

   Assignment and Assumption Agreement dated as of June 1, 2001   

MP Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Hatfield’s Ferry Power Station

33.

   Pleasants Power Station Construction and Operating Agreement dated as of
September 15, 1977   

Monongahela Power Company

 

The Potomac Edison Company

 

West Penn Power Company

   Pleasants Power Station

34.

   Assignment and Assumption Agreement dated August 1, 2000   

The Potomac Edison Company

 

PE Transferring Agent, LLC

   Pleasants Power Station

35.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Transferring Agent, LLC

 

PE Generating Company, LLC

   Pleasants Power Station

36.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Pleasants Power Station

37.

   Assignment and Assumption Agreement dated November 17, 1999   

West Penn Power Company

 

West Penn Transferring Agent LLC

   Pleasants Power Station

38.

   Assignment and Assumption Agreement dated November 17, 1999   

West Penn Transferring Agent LLC

 

Allegheny Energy Supply Company, LLC

   Pleasants Power Station

39.

   Assignment and Assumption Agreement dated as of June 1, 2001   

Monongahela Power Company

 

MP Generating Company, LLC

   Pleasants Power Station

40.

   Assignment and Assumption Agreement dated as of June 1, 2001   

MP Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Pleasants Power Station

41.

   Operating Agreement for Rivesville Power Station dated as of June 1, 2001   

Monongahela Power Company

 

Allegheny Energy Supply Company, LLC

   Rivesville Power Station

42.

   Operating Agreement for Willow Island Power Station dated as of June 1, 2001
  

Monongahela Power Company

 

Allegheny Energy Supply Company, LLC

   Willow Island Power Station



--------------------------------------------------------------------------------

43.

   Fort Martin Construction and Operating Agreement dated April 30, 1965   

Duquesne Light Company

 

Monongahela Power Company

 

The Potomac Edison Company

   Fort Martin Power Station Unit No. 1

44.

   Assignment and Assumption Agreement dated August 1, 2000   

The Potomac Edison Company

 

PE Transferring Agent, LLC

   Fort Martin Power Station Unit No. 1

45.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Transferring Agent, LLC

 

PE Generating Company, LLC

   Fort Martin Power Station Unit No. 1

46.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Fort Martin Power Station Unit No. 1

47.

   Assignment and Assumption Agreement dated as of June 1, 2001   

Monongahela Power Company

 

MP Generating Company, LLC

   Fort Martin Power Station Unit No. 1

48.

   Assignment and Assumption Agreement dated as of June 1, 2001   

MP Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Fort Martin Power Station Unit No. 1

49.

   Fort Martin Unit No. 2 Construction and Operating Agreement dated
December 30, 1965   

Monongahela Power Company

 

The Potomac Edison Company

 

West Penn Power Company

   Fort Martin Power Station Unit No. 2

50.

   Assignment and Assumption Agreement dated August 1, 2000   

The Potomac Edison Company

 

PE Transferring Agent, LLC

   Fort Martin Power Station Unit No. 2

51.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Transferring Agent, LLC

 

PE Generating Company, LLC

   Fort Martin Power Station Unit No. 2

52.

   Assignment and Assumption Agreement dated August 1, 2000   

PE Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Fort Martin Power Station Unit No. 2



--------------------------------------------------------------------------------

53.

   Assignment and Assumption Agreement dated November 17, 1999   

West Penn Power Company

 

West Penn Transferring Agent LLC

   Fort Martin Power Station Unit No. 2

54.

   Assignment and Assumption Agreement dated November 17, 1999   

West Penn Transferring Agent LLC

 

Allegheny Energy Supply Company, LLC

   Fort Martin Power Station Unit No. 2

55.

   Assignment and Assumption Agreement dated as of June 1, 2001   

Monongahela Power Company

 

MP Generating Company, LLC

   Fort Martin Power Station Unit No. 2

56.

   Assignment and Assumption Agreement dated as of June 1, 2001   

MP Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Fort Martin Power Station Unit No. 2

57.

   Operation and Maintenance Agreement dated as of June 5, 2002   

Allegheny Energy Supply Company, LLC

 

Buchanan Generation, LLC

   Buchanan Generating Station



--------------------------------------------------------------------------------

ARTICLE XIVSCHEDULE 5.01(A)

CREDIT AGREEMENT

LIENS

 

    

File/Recording

Number

   File/
Recording
Date    Location
(State)   

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

1.

   200302250416815*    2/25/2003    NY    Allegheny Energy Supply Capital, LLC
   Citibank, N.A., as Collateral Agent    Company Assets (New Money Credit
Facility)

2.

  

200403090244632*

(UCC-3 Amendment)

   3/09/2004    NY    Allegheny Energy Supply Capital, LLC    Citibank, N.A., as
Collateral Agent    Amends Collateral Description

3.

   200302250419520*    2/25/2003    NY    Allegheny Energy Supply Capital, LLC
   Citibank, N.A., as Collateral Agent    Company Assets (Refinancing Credit
Facility)

4.

  

200403090244670*

(UCC-3 Amendment)

   3/09/2004    NY    Allegheny Energy Supply Capital, LLC    Citibank, N.A., as
Collateral Agent    Amends Collateral Description

5.

   200302250417134*    2/25/2003    NY    Allegheny Energy Supply Company, LLC
   Citibank, N.A., as Collateral Agent    Company Assets (New Money Credit
Facility), as amended 9/15/03

6.

  

200402170169891*

(UCC-3 Amendment)

   2/17/2004    NY    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Release of Hedges & Constellations Agreement

7.

  

200403150269625*

(UCC-3 Amendment)

   3/15/2004    NY    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amends Collateral Description

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

   File/
Recording
Date    Location
(State)   

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

8.

   200302250419582*    2/25/2003    NY    Allegheny Energy Supply Company, LLC
   Citibank, N.A., as Collateral Agent    Company Assets (Refinancing Credit
Facility), as amended 9/15/03

9.

  

200402170169904*

(UCC-3 Amendment)

   2/17/2004    NY    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Release of Hedges & Constellations Agreement

10.

  

200403090244694*

(UCC-3 Amendment)

   3/9/2004    NY    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amends Collateral Description

11.

   57748    11/27/00    PA,
Allegheny
County
Recorder    Allegheny Energy Supply Company, LLC    The Bank of Nova Scotia, as
Collateral Agent    Fixture filing in the real estate record (Springdale)

12.

  

2004-61637

(UCC-3 Amendment)

   3/15/2004    PA,
Allegheny
County
Recorder    Allegheny Energy Supply Company, LLC    The Bank of Nova Scotia, as
Collateral Agent    Amends Collateral Description

13.

  

2004-61638

(UCC-3 Amendment)

   3/15/2004    PA,
Allegheny
County
Recorder    Allegheny Energy Supply Company, LLC    The Bank of Nova Scotia, as
Collateral Agent    Assignment

14.

  

MBV 27335

PG 320

   3/15/2004    PA,
Allegheny
County
Recorder    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Assignment of Fixture Filing in real estate records of
original 57748-F

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

   File/
Recording
Date   

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

15.

  

MBV 27335

PG 248

   3/15/04    PA, Allegheny County Recorder    Allegheny Energy Supply Company,
LLC    Citibank, N.A., as Collateral Agent    Amendment to Fixture Filing
57748-F

16.

   59860    2/25/03    PA, Allegheny County Recorder    Allegheny Energy Supply
Company, LLC    Citibank, N.A., as Agent    Amended and Restated Mortgage
(Springdale)

17.

   2003-60349    8/13/03    PA, Allegheny County Recorder    Allegheny Energy
Supply Company, LLC    Citibank, N.A., as Agent    New Mortgage (Springdale)

18.

   UCC-00-8329    11/27/00    PA, Allegheny County Prothonotary    Allegheny
Energy Supply Company, LLC    The Bank of Nova Scotia    Mortgage assets,
tangibles and rights of AESC (Springdale)

19.

   10300672    12/22/80    PA    Allegheny Energy Supply Company, LLC    Chase
Manhattan Trust Co. NA    Mitchell PS (WP PCB), as amended 11/18/99

20.

   31001621    12/6/99    PA    Allegheny Energy Supply Company, LLC    Norwest
Financial Leasing Inc.    Printer and automailer

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number    File/
Recording
Date   

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

21.

   37150515    3/06/03    PA    Allegheny Energy Supply Company, LLC   
Citibank, N.A., as Agent    Lease (Springdale – Allegheny Energy Supply Company
LLC Units No. 3, 4, & 5)

22.

   37150537    3/06/03    PA    Allegheny Energy Supply Company, LLC   
Citibank, N.A., as Agent    Mortgage (Springdale)

23.

   10774070    8/3/01    DE    Allegheny Energy Supply Company, LLC    Bank of
Nova Scotia    Mortgage Assets, tangibles and rights of AESC (Springdale)

24.

   21090343    04/11/2002    DE    Allegheny Energy Supply Company, LLC    PSEG
Energy Resources & Trade LLC    Accounts (as defined in the filing statement)

25.

   22588808    10/15/02    DE    Allegheny Energy Supply Company, LLC   
American Electric Power Service Corporation, as Agent, AEP Energy Services
Limited, Houston Pipe Line Company LP, AEP Gas Marketing LP, AEP Energy
Services, Inc.    Collateral in connection with a Hedge Agreement

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number    File/
Recording
Date   

Location

(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

26.

   30015225    12/16/2002    DE    Allegheny Energy Supply Company, LLC    Chase
Manhattan Trust Company, N.A.    Pollution Control Equipment at Pleasants PS

27.

   30015258    12/16/2002    DE    Allegheny Energy Supply Company, LLC    Chase
Manhattan Trust Company, N.A.    Pollution Control Equipment at Ft Martin PS

28.

   30015282    12/16/2002    DE    Allegheny Energy Supply Company, LLC   
County Commission of Pleasants County, West Virginia    Pollution Control
Equipment at Willow Island PS

29.

   30015316    12/16/2002    DE    Allegheny Energy Supply Company, LLC   
County Commission of Preston County, West Virginia    Pollution Control
Equipment at Albright PS

30.

   30015340    12/16/2002    DE    Allegheny Energy Supply Company, LLC   
County Commission of Marion County, West Virginia    Pollution Control Equipment
at Rivesville PS

31.

   30017361    12/16/2002    DE    Allegheny Energy Supply Company, LLC    Chase
Manhattan Trust Company, N.A.    Pollution Control Equipment at Harrison PS

32.

   30017379    12/16/2002    DE    Allegheny Energy Supply Company, LLC    Chase
Manhattan Trust Company, N.A.    Pollution Control Equipment at Pleasants PS

33.

   30017411    12/16/2002    DE    Allegheny Energy Supply Company, LLC    Chase
Manhattan Trust Company, N.A.    Pollution Control Equipment at Pleasants PS

34.

   MBV 24276


PG 344

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Mortgage (Springdale PS Units 3, 4 & 5)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number    File/
Recording
Date   

Location

(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

35.

   MBV 27280


PG 413

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 24276/344

36.

   MBV 24276


PG 309

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Mortgage – (Springdale PS Units 3, 4 & 5)

37.

   MBV 27280


PG 484

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 24276/309

38.

   MBV 28994


PG 282

   11/05/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Mortgage recorded at MBV 27280 PG 484

39.

   MBV 24279


PG 80

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Mortgage – (Springdale PS Units 3, 4 & 5)

40.

   MBV 27281


PG 1

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 24279/80

41.

   MBV 28994


PG 291

   11/05/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Mortgage recorded at MBV 27281 PG 1

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number    File/
Recording
Date   

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

42.

   MBV
24276

PG 380

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Mortgage – (Springdale PS Units 3, 4 & 5)

43.

   MBV
27280

PG 448

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 24276/380

44.

   59860-F


UCC

   2/25/03    Allegheny County, PA    Allegheny Energy Supply Company, LLC   
Citibank, N.A. as Collateral Agent    Springdale PS Units 3,4 & 5

45.

   MBV
24263

PG 476

   2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Mortgage – (Springdale PS Units 3, 4 & 5)

46.

   MBV
27280

PG 526

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 24263/476

47.

   MBV
28994

PG 300

   11/05/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at MBV 27280 at PG 526

48.

   MBV
24279

PG 117

   2/25/03    PA    Citibank, N.A. as Collateral Agent    Citibank, N.A. as
Collateral Agent    Mortgage – (Springdale PS Units 3, 4 & 5)

49.

   MBV
27281

PG 44

   3/08/04    PA    Citibank, N.A. as Collateral Agent    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 24279/117

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number   File/
Recording
Date    Location
(State)   

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

50.

   MBV 28994


PG 309

  11/05/04    PA    Citibank, N.A. as Collateral Agent    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at MBV 27281 at PG 44

51.

   MBV 25638


PG 396

(UCC BK 3 PG 87)

(UCC 2003-
60349)

  8/13/03    Allegheny
County, PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Springdale PS Units 3, 4 & 5

52.

   MBV 24263


PG 476

  2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Mortgage – Springdale PS Units 1 & 2, – Allegheny County, PA

53.

   MBV 24279


PG 117

  2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Mortgage – Springdale PS Units 1 & 2, – Allegheny County, PA

54.

   UCC 2003-
147255

BK-M VL-25638
PG-396

  8/13/03    Allegheny
County, PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Lease (Springdale – Allegheny Energy Supply Company, LLC
Units No. 3, 4 & 5)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number    File/
Recording
Date    Location
(State)   

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

55.

   UCC 2003-60349


BK-UCC VL-3 PG-87

   8/13/03    Allegheny
County, PA    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Lease (Springdale – Allegheny Energy Supply Company, LLC
Units No. 3, 4 & 5)

56.

   57749       PA    Power Trust 2000-A (not a Subsidiary of AESC)    Bank of
Nova Scotia, as Collateral Agent    Trust Assets (Springdale) (Allegheny County,
PA)

57.

   TD BK 1170 PG 517
& Assignment BK 73
PG 475    2/21/03    WV    Allegheny Energy Supply Company, LLC    Citibank,
N.A., as Collateral Agent    Lake Lynn PS, Union District, Monongalia County, WV
– Real Estate

58.

   TD BK 1281 PG 585
& Assignment BK 81
PG 359       WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at TDB
1170/517

59.

   TD BK 1345 PG 396
& Assignment BK 85
PG 527    11/15/04    WV    Allegheny Energy Supply Company, LLC    Citibank,
N.A., as Collateral Agent    Confirmation of Deed of Trust recorded in TDB 1281
PG 585

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number    File/
Recording
Date    Location
(State)   

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

60.

   TD BK 1171 PG
448 & Assignment
BK 73 PG 648    2/25/03    WV    Allegheny Energy Supply Company, LLC   
Citibank, N.A., as Collateral Agent    Lake Lynn PS, Union District, Monongalia
County, WV – Real Estate

61.

   TD BK 1281 PG
628 & Assignment
BK 81 PG 402       WV    Allegheny Energy Supply Company, LLC    Citibank, N.A.,
as Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at
TDB 1171/448

62.

   TD BK 1345 PG
403 & Assignment
BK 85 PG 534    11/15/04    WV    Allegheny Energy Supply Company, LLC   
Citibank, N.A., as Collateral Agent    Confirmation of Deed of Trust recorded in
TDB 1281 PG 628

63.

   TD BK 478


PG 26

      WV    Allegheny Energy Supply Company, LLC (originally filed as
Monongahela Power Company)    Mellon Bank, N.A.    Ft Martin PS (Monongalia
County, WV)

64.

   TD BK 672


PG 129

      WV    Allegheny Energy Supply Company, LLC (originally filed as Duquesne
Light Company)    Mellon Bank, N.A.    Ft Martin PS (Monongalia County, WV)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number    File/
Recording
Date    Location
(State)   

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

65.

   1154-273    12/16/02    WV    Allegheny Energy Supply Company, LLC
(originally filed as Duquesne Light Company)    Chase Manhattan Trust Company   
Ft. Martin, PS (Monongalia County, WV)

66.

   TD BK 1170


PG 555 &
Assignment BK 73
PG 513

   2/21/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Ft. Martin PS (Monongalia County, WV)

67.

   TD BK 1281


PG 488 &
Assignment BK 81
PG 262

      WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent   

Amended Deed of Trust amends Deed of Trust recorded at

TDB 1170-555

68.

   TD BK 1345


PG 382 &
Assignment BK 85
PG 513

   11/15/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in TDB 1281 PG 488

69.

   TD BK 1171


PG 402 &
Assignment BK 73
PG 602

   2/25/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Ft. Martin PS (Monongalia County, WV)

70.

   TD BK 1281


PG 536 &
Assignment BK 81
PG 310

   3/08/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at TDB
1171/402

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

     File/Recording
Number    File/
Recording
Date    Location
(State)   

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

71.

   TD BK 1345


PG 389 &
Assignment BK 85
PG 520

   11/15/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in TDB 1281 PG 536

72.

   UCC VOL 1154
PG 273    12/16/02    Monongalia
County,
WV    Allegheny Energy Supply Company, LLC    Chase Manhattan Trust Company   
Ft Martin PS, Cass District, Monongalia County, WV – Real Estate 7 PC Equipment

73.

   TD 975 PG 942


TD 298 PG 505

TD 380 PG 676

   2/21/03    Harrison Co
WV

Lewis Co
WV

Upshur Co
WV

   Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent
   Harrison PS (Harrison, Lewis & Upshur Counties, WV)

74.

   TD 1015 PG 688


TD 312 PG 538

TD 401 PG 319

   3/08/04    Harrison Co
WV

Lewis Co
WV

Upshur Co
WV

   Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent
  

Deed of Trust amends Deed of Trust recorded

TD 975/942

TD 298/505

TD 380/676

75.

   TD 1039 PG 482


TD 322 PG 14

TD 415 PG 465

   11/09/04


11/12/04

11/09/04

   Harrison Co
WV

Lewis Co
WV

Upshur Co
WV

   Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent
  

Confirmation of Trust Deeds recorded in

TD 1015 PG 688

TD 312 PG 538

TD 401 PG 319

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

   File/
Recording
Date   

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

76.   

TD 976 PG 9

TD 298 PG 624

TD 381 PG 9

   2/25/03   

Harrison Co WV

Lewis Co WV

Upshur Co WV

   Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent
   Harrison PS (Harrison, Lewis & Upshur Counties, WV) 77.   

TD 1015 PG 766

TD 312 PG 613

TD 401 PG 397

   3/08/04   

Harrison Co WV

Lewis Co WV

Upshur Co WV

   Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent
  

Amended Deed of Trust amends Deed of Trust recorded at

TD 976/9

TD 298/624

TD 381/9

78.   

TD 1039 PG 489

TD 322 PG 21

TD 415 PG 472

   11/09/04


11/12/04

11/09/04

  

Harrison Co WV

Lewis Co WV

Upshur Co WV

   Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent
  

Confirmation of Trust Deeds recorded in

TD 1015 PG 766

TD 312 PG 613

TD 401 PG 397

79.    TD BK 31 PG 400       WV    Allegheny Energy Supply Company, LLC   
Mellon Bank, N.A.    Pleasants PS (MP PCB) 80.    TD BK 31 PG 436       WV   
Allegheny Energy Supply Company, LLC    Mellon Bank, N.A.    Pleasants PS (PE
PCB) 81.    TD BK 31 PG 472       WV    Allegheny Energy Supply Company, LLC   
Mellon Bank, N.A.    Pleasants PS (WP PCB)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

   File/
Recording
Date   

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

82.   

TD BK 101

PG 82

   2/21/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Pleasants PS (Pleasants County, WV) 83.   

TD BK 109

PG 234

      WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at TD
101/82 84.   

TD BK 114

PG 233

   11/ /04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in TDB 109 PG 234 85.   

TD BK 101

PG 173

   2/25/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Pleasants PS (Pleasants County, WV) 86.   

TD BK 109

PG 291

      WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at TD
101/173 87.   

TD BK 114

PG 240

   11/ /04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in TDB 109 PG 291 88.   

DT BK 1194

PG 518*

   2/21/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    WV Hydros 4 & 5, R. Paul Smith PS (WV portion)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

89.   

DTB 1400

PG 41*

   3/08/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent   

Amended Deed of Trust amends Deed of Trust recorded at

TD 1194/518

90.   

DT BK 1543

PG 223*

   11/10/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in DT BK 1400 PG 41 91.
  

DT BK 1194

PG 552*

   2/21/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    WV Hydros 4 & 5, R. Paul Smith PS (WV portion) 92.   

DTB 1400

PG 120*

   3/08/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at TD
1194/552 93.   

DT BK 1543

PG 188*

   11/10/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in DT BK 1400 PG 120 94.
  

DT BK 1194

PG 607*

   2/21/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    WV Hydros 4 & 5, R. Paul Smith PS (WV portion) 95.   

DT BK 1196

PG 173*

   2/25/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    WV Hydros 4 & 5, R. Paul Smith PS (WV portion)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

96.   

DT BK 1403

PG 625*

   3/15/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent   

Amended Deed of Trust amends Deed of Trust recorded at

TD 1196/173

97.   

DT BK 1543

PG 230*

   11/10/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in DT BK 1403 PG 625 98.
  

DT BK 1196

PG 209*

   2/25/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    WV Hydros 4 & 5, R. Paul Smith PS (WV portion) 99.   

DT BK 1404

PG 1*

   3/15/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent   

Amended Deed of Trust amends Deed of Trust recorded at

TD 1196/209

100.   

DT BK 1543

PG 216*

   11/10/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in DT BK 1404 PG 1 101.
  

DT BK 1196

PG 250*

   2/25/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    WV Hydros 4 & 5, R. Paul Smith PS (WV portion)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

102.   

DT BK 1400

PG 1*

      WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at
1196/209. 103.   

DT BK 1400

PG 80*

      WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at _____
104.    TD BK 1158 PG 1    2/21/03    WV    Allegheny Energy Supply Company, LLC
   Citibank, N.A., as Collateral Agent    Millville Hydro (Jefferson County, WV)
105.   

TD BK 1286

PG 182

   3/08/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent   

Amended Deed of Trust amends Deed of Trust recorded at

TD 1158/1

106.   

TD BK 1368

PG 1

   11/09/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in TD BK 1286 PG 182
107.   

TD BK 1158

PG 215

   2/25/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Millville Hydro (Jefferson County, WV)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

108.   

TD BK 1288

PG 282

   3/16/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent   

Amended Deed of Trust amends Deed of Trust recorded at

TD 1158/215

109.   

TD BK 1368

PG 8

   11/09/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in TD BK 1288 PG 282
110.   

TD BK 1286

PG 139

      WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent   

Millville Hydro

(Jefferson County, WV)

111.    TD BK 758 PG 1    2/21/03    WV    Allegheny Energy Supply Company, LLC
   Citibank, N.A., as Collateral Agent    Rivesville PS (Marion County, WV) 112.
   TD BK 797 PG 1, TD BK 797 PG 141, Assignment BK 26 PG 28    3/08/04    WV   
Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent   

Amended Deed of Trust amends Deed of Trust recorded at

TD BK 758/1

113.   

TD BK 820

PG 232

   11/09/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in TD BK 797 PG 1 114.
  

TD BK 758

PG 275

   2/25/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Rivesville PS (Marion County, WV)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

115.    TD BK 797 PG 49, TD BK 797 PG 189, Assignment BK 26 PG 76    3/08/04   
WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral
Agent   

Amended Deed of Trust amends Deed of Trust recorded at

TD BK 758/275

116.   

TD BK 820

PG 239

   11/09/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in TD BK 797 PG 49 117.
  

UCC Fix 11937-B TD BK 243

PG 236

      Preston County, WV    Allegheny Energy Supply Company, LLC    County
Commission of Preston County, WV    Albright PS (Preston County, WV) 118.   

TD BK 179

PG 981

      Preston County, WV    County Commission Preston County, WV    Chase
Manhattan Trust Company, N.A. (MP PCB)    Albright PS (Preston County, WV) PC
Equipment 119.   

TD BK 180

PG 303

      Preston County, WV    County Commission of Preston County, WV   
Mercantile-Safe Deposit & Trust Co. (PE PCB)    Albright PS (Preston County, WV)
PC Equipment 120.   

TD BK 363

PG 4

   2/21/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Albright PS (Preston County, WV) 121.   

TD BK 382

PG 838

   3/8/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at TDB
363/4

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

122.   

TD BK 396

PG 16

   11/10/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in DT BK 382 PG 838 123.
  

Deed BK 646

PG 182

   3/08/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    124.   

TD BK 363

PG 169

   2/25/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Albright PS (Preston County, WV) 125.   

TD BK 382

PG 889

      WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at TDB
363/169 126.   

TD BK 396

PG 23

   11/10/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Confirmation of Trust Deed recorded in DT BK 382 PG 889 127.
  

TD BK 646

PG 233

   3/8/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at
_________

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

128.   

TD BK 360

PG 156

   12/16/02    Preston County, WV    Allegheny Energy Supply Company, LLC   
Citibank, N.A., as Collateral Agent    Albright PS (Preston County, WV) PC
Equipment 129.    Inst. No. 03-1603*    2/21/03    IN    Allegheny Energy Supply
Company, LLC    Citibank, N.A., as Collateral Agent    Wheatland PS (Knox
County, IN) 130.    Inst. No. 04-1654*    3/08/04    IN    Allegheny Energy
Supply Company, LLC    Citibank, N.A., as Collateral Agent    Amended Deed of
Trust amends Deed of Trust recorded at 03-1603 131.    Inst. No. 03-1604*   
2/21/03    IN    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Wheatland PS (Knox County, IN) 132.    Inst. No. 04-1653*   
3/08/04    IN    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    Amended Deed of Trust amends Deed of Trust recorded at
03-1604 133.    Inst. No. 03-1697*    2/25/03    IN    Allegheny Energy Supply
Company, LLC    Citibank, N.A., as Collateral Agent    Wheatland PS (Knox
County, IN)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

134.    Inst. No. 04-1652*    3/08/04    IN    Allegheny Energy Supply Company,
LLC    Citibank, N.A., as Collateral Agent    Amended Deed of Trust amends Deed
of Trust recorded at 03-1697 135.    Inst. No. 03-1698*    2/25/03    IN   
Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent   
Wheatland PS (Knox County, IN) 136.    Inst. No. 04-1655*    3/08/04    IN   
Allegheny Energy Supply Company, LLC    Citibank, N.A., as Collateral Agent   
Amended Deed of Trust amends Deed of Trust recorded at 03-1698 137.   

Liber 1935

Folio 454*

   2/21/03    MD    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    R. Paul Smith PS (Washington County, MD) 138.   

Liber 1939

Folio 627*

   2/25/03    MD    Allegheny Energy Supply Company, LLC    Citibank, N.A., as
Collateral Agent    R. Paul Smith PS (Washington County, MD) 139.   

RBV 2545

PG 242

   2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Armstrong PS (Allegheny County, PA) 140.   

RBV 2766

PG 255

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at RBV 2545/242

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

141.   

RBV 2919

PG 241

   11/09/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 2766 PG 255 142.   

RBV 2547

PG 306

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Armstrong PS (Allegheny County, PA) 143.   

RBV 2766

PG 314

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at RBV 2547/306
144.   

RBV 2919

PG 250

   11/09/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 2766 PG 314 145.   

003-60182

Mechanics’ Lien

   12/23/03    Armstrong County, PA    Allegheny Energy Supply Company, LLC   
Mobotech USA, Inc.    Armstrong PS (Allegheny County, PA), contesting 146.   

RBV 273

PG 900

   2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Ft Martin PS (Greene County, PA) 147.   

RBV 298

PG 102

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 273/900

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

148.   

RBV 313

PG 1124

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 298 PG 314 149.   

RBV 273

PG 1074

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Ft Martin PS (Greene County, PA) 150.   

RBV 298

PG 194

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 273/1074 151.
  

RBV 313

PG 1132

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 298 PG 194 152.   

RBV 273

PG 857

   2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Hatfield’s Ferry PS (Greene County, PA) 153.   

RBV 298

PG 56

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at RBV 273/857
154.   

RBV 313

PG 1108

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 298 PG 56 155.   

RBV 273

PG 1115

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Hatfield’s Ferry PS (Greene County, PA)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

156.   

RBV 298

PG 147

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at RBV 273/1115
157.   

RBV 313

PG 1116

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 298 PG 147 158.   

AD 1090 Term, 2003

Mechanics’ Lien

   12/23/03    PA    Allegheny Energy Supply Company, LLC    Mobotech USA, Inc.
   Hatfield’s Ferry PS (Greene County, PA), contesting 159.   

RBV 2850

PG 1951

   2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Lake Lynn PS (Fayette County, PA) 160.   

RBV 2896

PG 2398

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 2850/1951 161.
  

RBV 2925

PG 2388

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 2896 PG 2398 162.
  

RBV 2851

PG 224

   2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Lake Lynn PS (Fayette County, PA)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

163.   

RBV 2896

PG 2479

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 2851/224 164.
  

RBV 2925

PG 2396

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 2896 PG 2479 165.
   200307131    2/21/03    PA    Allegheny Energy Supply Company, LLC   
Citibank, N.A. as Collateral Agent    Mitchell PS (Washington County, PA) 166.
   2004-06747    3/08/04    PA    Allegheny Energy Supply Company, LLC   
Citibank, N.A. as Collateral Agent    Amended Mortgage amends Mortgage recorded
at 200307131 167.    200437146    11/10/04    PA    Allegheny Energy Supply
Company, LLC    Citibank, N.A. as Collateral Agent    Confirmation of Mortgage
recorded at 2004-06747 168.    200307559    2/25/03    PA    Allegheny Energy
Supply Company, LLC    Citibank, N.A. as Collateral Agent    Mitchell PS
(Washington County, PA) 169.    2004-06748    3/08/04    PA    Allegheny Energy
Supply Company, LLC    Citibank, N.A. as Collateral Agent    Amended Mortgage
amends Mortgage recorded at 200307559 170.    200437147    11/10/04    PA   
Allegheny Energy Supply Company, LLC    Citibank, N.A. as Collateral Agent   
Confirmation of Mortgage recorded at 2004-06748

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

171.   

TDB 397

PG 567

   1/22/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Windsor PS (Brooke County, WV) 172.   

TDB 419

PG 730

   3/08/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Deed of Trust amending Deed of Trust recorded at TDB
397/567 173.   

TDB 430

PG 745

   11/09/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Trust Deed recorded in TDB 419 PG 730 174.
  

TDB 397

PG 725

   1/22/03    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Windsor PS (Brooke County, WV) 175.   

TDB 419

PG 770

   3/08/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Deed of Trust amending Deed of Trust recorded at TDB
397/725 176.   

TDB 430

PG 751

   11/09/04    WV    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Trust Deed recorded in TDB 419 PG 770 177.
  

RBV 2850

PG 1916

   2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Gans PS (Washington County, PA)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

178.   

RBV 2896

PG 2359

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 2850/1916 179.
  

RBV 2925

PG 2372

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 2896 PG 2359 180.
  

RBV 2851

PG 186

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Gans PS (Washington County, PA) 181.   

RBV 2896

PG 2439

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at RBV 2851/186
182.   

RBV 2925

PG 2380

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded at RBV 2896 PG 2439 183.
  

RBV 2066

PG 349

   2/21/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Chambersburg PS (Franklin County, PA) 184.   

RBV 2393

PG 78

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 2066/349

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

185.   

RBV 2618

PG 145

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded in RBV 2393 PG 78 186.   

RBV 2069

PG 177

   2/25/03    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Chambersburg PS (Franklin County, PA) 187.   

RBV 2393

PG 118

   3/08/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Amended Mortgage amends Mortgage recorded at 2069/177 188.
  

RBV 2618

PG 153

   11/10/04    PA    Allegheny Energy Supply Company, LLC    Citibank, N.A. as
Collateral Agent    Confirmation of Mortgage recorded in RBV 2393 PG 118 189.   
N/A       PA    Allegheny Energy Supply Company, LLC    Allegheny County, PA   
Real estate lien on a property located in Springdale (Allegheny County, PA) 190.
   0002106455    11/28/01    CT    Allegheny Energy Supply Statutory Trust 2001
(not a sub of AESC)    Salomon Smith Barney, Inc., J.P. Morgan Securities Inc.,
Nat city Investments    Payments by AESC under Purchase Agreements (St. Joseph)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

191.    0000000181106023    1/7/02    MD    Allegheny Energy Supply Company, LLC
   Bank of Nova Scotia, as Collateral Agent    Mortgage assets, tangibles and
right of AESC (Springdale) 192.    0000000181113250    3/22/02    MD   
Allegheny Energy Supply Company, LLC    Power Trust 2000-A, c/o Wilmington Trust
Company Assignee: Bank of Nova Scotia, as Collateral Agent    Mortgage assets,
tangibles and right of AESC (Springdale) 193.    N/A       PA    Allegheny
Energy Supply Company, LLC    Tax Lien–State of Pennsylvania    Foreign
Franchise Tax (for tax year 1999) 194.    33341018    11/30/00    PA    Power
Trust 2000-A (not a Subsidiary of AESC)    Bank of Nova Scotia, as Collateral
Agent    Trust Assets (Springdale) 195.    00-8335    11/27/00    PA    Power
Trust 2000-A (not a Subsidiary of AESC)    Bank of Nova Scotia, as Collateral
Agent    Trust Assets (Springdale) (Allegheny County, PA)

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

    

File/Recording

Number

  

File/
Recording
Date

  

Location
(State)

  

Debtor

  

Secured

Party/Mortgagee/

Beneficiary

  

Description of

Assets

196.    13-788    5/11/01    WV    Allegheny Energy Supply Company, LLC   

SFC Leasing Inc.

Steel Valley Bank

   Pursuant to Equipment Schedule No. 01, dated April 26, 2001 to the Master
Lease Agreement dated April 26, 2001, between Lessor and Lessee as incorporated
into APSC Purchase Order No. S 01 55400. (Pleasants County, WV) 197.    0560315
   5/14/01    WV    Allegheny Energy Supply Company, LLC   

SFC Leasing Inc.

Steel Valley Bank

   Pursuant to Equipment Schedule No. 01, dated April 26, 2001 to the Master
Lease Agreement dated April 26, 2001, between Lessor and Lessee as incorporated
into APSC Purchase Order No. S 01 55400.

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

 

      AESC Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

AESC CREDIT AGREEMENT

FORM OF REVOLVING NOTE

 

$               Dated:                  ,         

FOR VALUE RECEIVED, the undersigned, ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
                             (the “Revolving Lender”) for the account of its
Applicable Lending Office (as defined in the Credit Agreement referred to below)
the aggregate principal amount of the Revolving Advances, L/C Advances and Swing
Line Advances (in each case as defined in the Credit Agreement referred to
below) owing to the Revolving Lender by the Borrower pursuant to the Credit
Agreement dated as of May 2, 2006, (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among the Borrower, the financial institutions referred to
therein as Lenders, the Swing Line Bank, the Issuing Bank, and Citicorp USA,
Inc., as Administrative Agent, on the Final Maturity Date and at such other
times specified therein.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance, L/C Advance or Swing Line Advance from the date of such
Revolving Advance, L/C Advance or Swing Line Advance until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citicorp USA, Inc., as Administrative Agent, at Two Penns Way, New
Castle, DE 19720 in immediately available funds. Each Revolving Advance, L/C
Advance or Swing Line Advance owing to the Revolving Lender by the Borrower, and
all payments made on account of principal thereof, shall be recorded by the
Revolving Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto, which is part of this Revolving Note; provided, however, that
the failure of the Revolving Lender to make any such recordation or endorsement
shall not affect the Obligations of the Borrower under this Revolving Note.

This Revolving Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Advances, L/C Advances and Swing Line
Advances by the Revolving Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Advance, L/C
Advance or Swing Line Advance being evidenced by this Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for repayments and prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified. The obligations of the Borrower under this Revolving Note and the
other Financing Documents with respect to the Revolving Advances, L/C Advances
and Swing Line Advances are secured by the Collateral as provided in the
Financing Documents.

 

AESC Credit Agreement    A-1-1   



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

ALLEGHENY ENERGY SUPPLY COMPANY, LLC

By  

 

  Name:   Title:

 

AESC Credit Agreement    A-1-2   



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date  

Amount of

Revolving

Advance,

L/C

Advance or

Swing Line

Advance

 

Amount of

Principal

Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

                                                                               
                                                                               
                                                                                
                                                                                
                                                                                
                                                                       

 

AESC Credit Agreement    A-1-3   



--------------------------------------------------------------------------------

EXHIBIT A-2

AESC CREDIT AGREEMENT

FORM OF TERM NOTE

 

$               Dated:                  ,         

FOR VALUE RECEIVED, the undersigned, ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
                     (the “Term Lender”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) the
aggregate principal amount of the Term Advances (as defined in the Credit
Agreement referred to below) owing to the Term Lender by the Borrower pursuant
to the Credit Agreement dated as of May 2, 2006, (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the financial institutions
referred to therein as Lenders, the Swing Line Bank, the Issuing Bank, and
Citicorp USA, Inc., as Administrative Agent, on the Final Maturity Date and at
such other times specified therein.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Advance from the date of such Term Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citicorp USA, Inc., as Administrative Agent, at Two Penns Way, New
Castle, DE 19720 in immediately available funds. Each Term Advance owing to the
Term Lender by the Borrower, and all payments made on account of principal
thereof, shall be recorded by the Term Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Term Note; provided,
however, that the failure of the Term Lender to make any such recordation or
endorsement shall not affect the Obligations of the Borrower under this Term
Note.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Term Advances by the Term Lender to the Borrower
in an aggregate amount not to exceed at any time outstanding the Dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Term Advance being evidenced by this Term Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for repayments and prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Term Note and the other Financing
Documents with respect to the Term Advances are secured by the Collateral as
provided in the Financing Documents.

 

AESC Credit Agreement    A-2-1   



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

ALLEGHENY ENERGY SUPPLY

COMPANY, LLC

By

 

 

 

Name:

 

Title:

 

AESC Credit Agreement    A-2-2   



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date  

Amount of

Term

Advance

 

Amount of

Principal

Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

                                                                               
                                                                               
                                                                                
                                                                                
                                                                                
                                                                               
                

 

AESC Credit Agreement    A-2-3   



--------------------------------------------------------------------------------

EXHIBIT B-1

AESC CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

Citicorp USA, Inc.,

as Administrative Agent

under the Credit Agreement

referred to below

[Date]

Attention:                     

Ladies and Gentlemen:

The undersigned, ALLEGHENY ENERGY SUPPLY COMPANY, LLC, refers to the Credit
Agreement dated as of May 2, 2006 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, the financial institutions referred to therein as Lenders, the
Swing Line Bank, the Issuing Bank, and Citicorp USA, Inc., as Administrative
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Borrowing (the “Proposed
Borrowing”), under the Credit Agreement, and in that connection sets forth below
the information relating thereto as required by Section 2.02(a) of the Credit
Agreement:

 

  (a) The Business Day of the Proposed Borrowing is [            ].

 

  (b) The Facility under which the Proposed Borrowing is requested is the
             Facility.

 

  (c) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

  (d) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is [            ] month[s]].

 

  (e) The aggregate amount of the Proposed Borrowing is $[            ].

 

AESC Credit Agreement    B-1-1   



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) The representations and warranties contained in Article IV of the Credit
Agreement (except, in the case of a Proposed Borrowing other than the Initial
Borrowing, clause (f), clause (g)(ii) and the final sentence in clause (g)(i) of
Section 4.01 of the Credit Agreement) and prior to the Collateral Release Date,
Article III of the Security Agreement are correct on and as of the date of the
Proposed Borrowing, before and after giving effect to the Proposed Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, other than any such representations or warranties that, by their terms,
refer to a specific date other than the date of the Proposed Borrowing, in which
case, as of such specific date.

(B) No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
electronic mail shall be effective as delivery of an original executed
counterpart of this Notice of Borrowing.

 

Very truly yours, ALLEGHENY ENERGY SUPPLY COMPANY, LLC By:  

 

  Name:   Title:

 

AESC Credit Agreement    B-1-2   



--------------------------------------------------------------------------------

EXHIBIT B-2

AESC CREDIT AGREEMENT

FORM OF NOTICE OF SWING LINE BORROWING

Citicorp USA, Inc.,

as Administrative Agent

under the Credit Agreement

referred to below

[Date]

Attention:                     

Ladies and Gentlemen:

The undersigned, ALLEGHENY ENERGY SUPPLY COMPANY, LLC, refers to the Credit
Agreement dated as of May 2, 2006 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, the financial institutions referred to therein as Lenders, the
Swing Line Bank, the Issuing Bank, and Citicorp USA, Inc., as Administrative
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Borrowing (the “Proposed
Borrowing”), under the Credit Agreement, and in that connection sets forth below
the information relating thereto as required by Section 2.02(c) of the Credit
Agreement:

 

  (a) The Business Day of the Proposed Borrowing is [                    ].

 

  (b) The Facility under which the Proposed Borrowing is requested is the Swing
Line Facility.

 

  (c) The maturity date for the Proposed Borrowing is [                    ]
(which date shall be no later than the seventh day after the date hereof).

 

  (d) The aggregate amount of the Proposed Borrowing is $[            ].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

AESC Credit Agreement    B-2-1   



--------------------------------------------------------------------------------

(A) The representations and warranties contained in Article IV of the Credit
Agreement (except, in the case of a Proposed Borrowing other than the Initial
Borrowing, clause (f), clause (g)(ii) and the final sentence in clause (g)(i) of
Section 4.01 of the Credit Agreement) and prior to the Collateral Release Date,
Article III of the Security Agreement are correct on and as of the date of the
Proposed Borrowing, before and after giving effect to the Proposed Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, other than any such representations or warranties that, by their terms,
refer to a specific date other than the date of the Proposed Borrowing, in which
case, as of such specific date.

(B) No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Swing Line Borrowing by
telecopier or electronic mail shall be effective as delivery of an original
executed counterpart of this Notice of Borrowing.

 

Very truly yours, ALLEGHENY ENERGY SUPPLY COMPANY, LLC By:  

 

  Name:   Title:

 

AESC Credit Agreement    B-2-2   



--------------------------------------------------------------------------------

EXHIBIT C

AESC CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE1

Reference is made to the Credit Agreement, dated as of May 2, 2006, (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among ALLEGHENY ENERGY SUPPLY COMPANY,
LLC, a Delaware limited liability company (the “Borrower”), the financial
institutions referred to therein as Initial Lenders, Swing Line Bank and Initial
Issuing Bank, and Citicorp USA, Inc., as Administrative Agent.

[            ] (the “Assignor”) and [            ] (the “Assignee”) each agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

The Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement [and, if the
Assignor is an Issuing Bank, all of the Assignor’s rights and obligations under
the Credit Agreement as an Issuing Bank]. After giving effect to such sale and
assignment, the Assignee’s [Revolving] [Term] Commitment and the amount of the
[Revolving] [Term] Advances owing to the Assignee will be as set forth on
Schedule 1 hereto.

The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Financing Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Financing Document or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Financing Document or any other instrument or document furnished pursuant
thereto; and (iv) attaches the Note (if any) held by the Assignor and requests
that the Administrative Agent exchange such Note (if any) for a new Note payable
to the order of the Assignee in an amount equal to the [Revolving] [Term]
Commitment assumed by the Assignee pursuant hereto or new Notes payable to the
order of the Assignee in an amount equal to the [Revolving] [Term] Commitment

 

1

This form is to be used for the assignment of either Revolving
Commitments/Revolving Advances or Term Commitments/Term Advances. If the
assigning Lender holds both Revolving Commitments/Revolving Advances and Term
Commitments/Term Advances, a separate Assignment and Acceptance will be executed
for each assignment.

 

AESC Credit Agreement    C-1   



--------------------------------------------------------------------------------

assumed by the Assignee pursuant hereto and the Assignor in an amount equal to
the [Revolving] [Term] Commitment retained by the Assignor under the Credit
Agreement, respectively, as specified on Schedule 1 hereto.

The Assignee (i) confirms that it has received a copy of the Credit Agreement
and each of the other Financing Documents, together with copies of the financial
statements referred to in Sections 3.01 and 5.04 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, Agent or Arranger Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other Financing Document; (iii) confirms that
it is an Eligible Assignee; (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Financing Documents as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (v) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Financing Documents are
required to be performed by it as a Lender; and (vii) attaches any U.S. Internal
Revenue Service forms required under Section 2.13 of the Credit Agreement.

Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto.

Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Financing Documents (other than its
rights and obligations under the Financing Documents that are specified under
the terms of such Financing Documents to survive the payment in full of the
Obligations of the Borrower under the Financing Documents to the extent any
claim thereunder relates to an event arising prior to the Effective Date of this
Assignment and Acceptance) and, if this Assignment and Acceptance covers all of
the remaining portion of the rights and obligations of the Assignor under the
Credit Agreement, the Assignor shall cease to be a party thereto.

Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement and the Notes (if any) in respect of the interest assigned
hereby (including all payments of principal, interest and commitment fees with
respect thereto) to the Assignee. The Assignor and the Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes (if
any) for periods prior to the Effective Date directly between themselves.

 

AESC Credit Agreement    C-2   



--------------------------------------------------------------------------------

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of an original executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

AESC Credit Agreement

   C-3   



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNOR:

                                        

Revolving Facility

                                        

Percentage interest assigned

          %           %           %           %           % 

Revolving Commitment assigned

   $                   $                   $                   $                
  $                

Aggregate outstanding principal amount of Revolving Advances assigned

   $        $        $        $        $     

Principal amount of Revolving Note (if any) payable to Assignor

   $        $        $        $        $     

Letters of Credit

                  

Percentage interest assigned

          %           %           %           %           % 

L/C Credit Extensions assigned

   $        $        $        $        $     

Aggregate outstanding principal amount of L/C Advances assigned

   $        $        $        $        $     

Term Facility

                  

Percentage interest assigned

          %           %           %           %           % 

Term Commitment assigned

   $        $        $        $        $     

Outstanding principal amount of Term Advance assigned

   $        $        $        $        $     

Principal amount of Term Note (if any) payable to Assignor

   $        $        $        $        $     

 

ASSIGNEE:

                                        

Revolving Facility

                                        

Percentage interest assumed

          %           %           %           %           % 

Revolving Commitment assumed

   $                   $                   $                   $                
  $                

Aggregate outstanding principal amount of Revolving Advances assumed

   $        $        $        $        $     

Principal amount of Revolving Note (if any) payable to Assignee

   $        $        $        $        $     

Letters of Credit

                  

Percentage interest assumed

          %           %           %           %           % 

L/C Credit Extensions assumed

   $        $        $        $        $     

Aggregate outstanding principal amount of L/C Advances assumed

   $        $        $        $        $     

Term Facility

                  

Percentage interest assumed

          %           %           %           %           % 

 

AESC Credit Agreement

   C-4   



--------------------------------------------------------------------------------

Term Commitment assumed

   $                 $                 $                 $                 $
            

Outstanding principal amount of Term Advance assumed

   $      $      $      $      $  

Principal amount of Term Note (if any) payable to Assignee

   $      $      $      $      $  

 

AESC Credit Agreement    C-5   



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

*                     ,             

 

Assignor

                                            , as Assignor    [Type or print
legal name of Assignor]    By  

 

     Name:      Title:    Dated:                     ,             

Assignee

                                            , as Assignee    [Type or print
legal name of Assignee]    By  

 

     Name:      Title:    Dated:                     ,                 Domestic
Lending Office:    Eurodollar Lending Office:

 

[Accepted and Approved this             

day of                     ,             

CITICORP USA, INC.,
as Administrative Agent

By

 

 

  Name:   Title:]2

[ALLEGHENY ENERGY SUPPLY COMPANY, LLC,
as Borrower

By

 

 

  Name:   Title:]3

 

*

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.

 

2

To the extent required.

 

3

To the extent required.

 

AESC Credit Agreement    C-6   



--------------------------------------------------------------------------------

EXHIBIT D

AESC CREDIT AGREEMENT

FORM OF SECURITY AGREEMENT

 

 

SECURITY AGREEMENT

AMONG

ALLEGHENY ENERGY SUPPLY COMPANY, LLC,

CITICORP USA, INC.,

as Administrative Agent,

AND

CITIBANK, N.A.,

as Collateral Agent,

dated as of May 2, 2006

 

 



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of May 2, 2006, made by and among (capitalized
terms used herein shall have the meanings assigned thereto in Section 1.01 of
this Agreement):

ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a Delaware limited liability company (the
“Grantor”);

CITICORP USA, INC. (“CUSA”), not in its individual capacity except as expressly
set forth herein but solely as administrative agent for the Lenders (solely in
such capacity, the “Administrative Agent”); and

CITIBANK, N.A. (“Citibank”), not in its individual capacity except as expressly
set forth herein but solely as collateral agent on behalf and for the benefit of
the Secured Parties (solely in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENTS

1. The Grantor is a party to that certain Credit Agreement, dated as of May 2,
2006 (said agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”), with the Lenders and the Administrative Agent.

2. The Grantor has agreed to grant the security interest contemplated by this
Agreement to secure the performance of its Obligations under the Credit
Agreement and the other Financing Documents.

NOW, THEREFORE, to secure the Secured Obligations and the performance of the
Grantor’s Obligations under the Financing Documents, and in consideration of the
premises and mutual covenants contained herein and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged) the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. (a) Defined terms used in this Agreement and the
Schedules and Exhibits to this Agreement have the meanings assigned to them in
Appendix A-1. Terms defined in the Credit Agreement and not otherwise defined in
this Agreement are used in this Agreement as defined in the Credit Agreement.

(b) Unless otherwise defined in this Agreement or in the Credit Agreement, terms
defined in Article 8 or 9 of the UCC and/or in the Federal Book Entry
Regulations are used in this Agreement as such terms are defined in such Article
8 or 9 and/or the Federal Book Entry Regulations.

 

Security Agreement    2   



--------------------------------------------------------------------------------

Section 1.02 Principles of Interpretation. (a) Except to the extent expressly
provided to the contrary in this Agreement or to the extent that the context
otherwise requires, in this Agreement:

(ii) the table of contents and Article and Section headings contained in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement or any other Financing Document;

(iii) references to any document, instrument or agreement, including any
Financing Document, shall include (A) all exhibits, annexes, schedules,
appendices or other attachments thereto and (B) all documents, instruments or
agreements issued or executed in replacement thereof; provided that
notwithstanding the foregoing, no reference to the Credit Agreement shall be
deemed to include any credit agreement, the proceeds of which were used to repay
the Obligations under the Credit Agreement;

(iv) references to a document or agreement, including any Financing Document,
shall be deemed to include any amendment, restatement, modification, supplement
or replacement thereto entered into in accordance with the terms thereof and the
terms of the Financing Documents; provided that notwithstanding the foregoing,
no reference to the Credit Agreement shall be deemed to include any credit
agreement, the proceeds of which were used to repay the Obligations under the
Credit Agreement;

(v) the words “include”, “includes” and “including” are not limiting;

(vi) references to any Person shall include such Person’s successors and
permitted assigns (and in the case of any Governmental Authority, any Person
succeeding to such Governmental Authority’s functions and capacities);

(vii) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(viii) references to “days” shall mean calendar days;

(ix) the singular includes the plural and the plural includes the singular;

(x) references to Applicable Law, generally, shall mean Applicable Law as in
effect from time to time, and references to any specific Applicable Law shall
mean such Applicable Law, as amended, modified or supplemented from time to
time, and any Applicable Law successor thereto;

(xi) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”; and

(xii) any reference in this Agreement to an Article, Section, Schedule, Appendix
or Exhibit is to the article or section of, or a schedule, appendix or exhibit
to

 

Security Agreement    3   



--------------------------------------------------------------------------------

this Agreement unless otherwise indicated, and Schedules, Appendices and
Exhibits to this Agreement shall be deemed incorporated by reference in this
Agreement.

(b) This Agreement is the result of negotiations among the parties thereto and
their respective counsel. Accordingly, this Agreement shall be deemed the
product of all parties thereto, and no ambiguity in this Agreement shall be
construed in favor of or against the Grantor or any Creditor Party.

ARTICLE II

SECURED OBLIGATIONS

[INTENTIONALLY OMITTED].

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations and Warranties of the Grantor. The Grantor
represents and warrants to each Secured Party, as of the date hereof, that:

(a) The Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule 3.01(a). The Grantor has only the trade names
and domain names listed on Schedule 3.01(a). The Grantor is located (within the
meaning of Section 9-307 of the UCC) and has its chief executive office and the
office in which it maintains its books and records and agreements generally in
the state or jurisdiction set forth in Schedule 3.01(a). The Grantor has not
previously changed its name, location, chief executive office, place where it
maintains its agreements, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule 3.01(a)
except as disclosed in Schedule 3.01(a).

(b) All Security Collateral consisting of certificated securities and
instruments have been delivered to the Collateral Agent. None of the Receivables
or Agreement Collateral is evidenced by a promissory note or other instrument in
excess of $500,000 that has not been delivered to the Collateral Agent.

(c) The Grantor is the legal and beneficial owner of the Collateral free and
clear of any Lien, claim, option or right of others, except for the security
interest created under the Collateral Documents or permitted under the Financing
Documents (including the PCB Liens). No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing the Grantor or any trade name of the Grantor as debtor is on file in any
recording office, except such as may have been filed in favor of the Collateral
Agent relating to the Financing Documents or financing statements or other
instruments relating to Liens permitted under the Financing Documents.

(d) The Grantor has exclusive possession and control of the Material Equipment
and Inventory other than Inventory and Equipment stored at any leased premises
or warehouse for which a landlord’s or warehouseman’s agreement, in form and
substance reasonably satisfactory to the Administrative Agent, is in effect and
which leased

 

Security Agreement    4   



--------------------------------------------------------------------------------

premises or warehouse is so indicated by an asterisk on Schedule 3.01(d), except
to the extent otherwise permitted by the Financing Documents. In the case of any
Equipment or Inventory of the Grantor, in each case, with a value in excess of
$50,000,000 located on leased premises or in warehouses, no lessor or
warehouseman of any premises or warehouse upon or in which such Equipment or
Inventory is located has (i) issued any warehouse receipt or other receipt in
the nature of a warehouse receipt in respect of any such Equipment or Inventory,
(ii) issued any document for any such Equipment or Inventory or (iii) received
notification of any secured party’s interest (other than the security interest
granted hereunder or any other Permitted Lien) in such Equipment or Inventory.

(e) The Initial Pledged Equity pledged by the Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable. With respect
to the Pledged Equity that is an uncertificated security, the Grantor has caused
the issuer thereof either (i) to register the Collateral Agent as the registered
owner of such security or (ii) to agree in an authenticated record with the
Grantor and the Collateral Agent that, if an Event of Default has occurred and
is continuing, such issuer will comply with instructions with respect to such
security originated by the Collateral Agent without further consent of the
Grantor. The Pledged Debt pledged as of the date hereof by the Grantor hereunder
has been duly authorized, authenticated or issued and delivered, is the legal,
valid and binding obligation of the issuers thereof, except to the extent
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
other similar law affecting the enforcement of creditors’ rights generally and
by general principles of equity, is evidenced by one or more promissory notes
(which notes have been delivered to the Collateral Agent) and is not in default.

(f) The Initial Pledged Equity pledged by the Grantor constitutes the percentage
of the issued and outstanding Equity Interests of the issuer thereof indicated
on Schedule 3.01(f).

(g) The Grantor does not have any deposit or securities accounts other than the
Controlled Accounts. Set forth on Schedule 3.01(g) is a complete and accurate
list of all Initial Controlled Accounts, showing as of the date hereof, the name
and address of the bank or other financial institution with whom each such
Initial Controlled Account is maintained, the name of the accountholder and the
account number thereof.

(h) The Material Contracts to which the Grantor is a party have been duly
authorized, executed and delivered by it and are in full force and effect and
are binding upon and enforceable against the Grantor, and to the best knowledge
of the Grantor, all other parties thereto in accordance with their terms, except
to the extent limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar law affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

Security Agreement    5   



--------------------------------------------------------------------------------

ARTICLE IV

Controlled accounts

Section 4.01 Reports, Certifications and Instructions. At the request of the
Administrative Agent, the Grantor shall deliver to the Administrative Agent and
the Collateral Agent, within five Business Days after receipt thereof by the
Grantor, copies of the account statements for all Controlled Accounts for such
month. Such account statements shall indicate, with respect to each such
account, deposits, credits and closing balances. The Grantor shall also provide
any additional information or reports relating to each Controlled Account and
the transactions therein reasonably requested from time to time by any Secured
Party.

Section 4.02 Controlled Accounts. (a) The Grantor hereby agrees that it shall
maintain all Account Collateral with a bank or financial institution (each, a
“Pledged Account Bank”) that has agreed, pursuant to an Account Control
Agreement among the Grantor, the Collateral Agent and such Pledged Account Bank,
to (1) comply with instructions originated by the Collateral Agent directing the
disposition of funds in the Account Collateral without the further consent of
the Grantor and (2) waive or subordinate in favor of the Collateral Agent all
claims of such Pledged Account Bank (other than customary rights of set-off, as
may be agreed by the Collateral Agent in its reasonable discretion) to the
Account Collateral.

(b) Other than the Initial Controlled Accounts, the Grantor agrees it will not
add any bank or financial institution that maintains any deposit or securities
account for the Grantor or open any new deposit or securities accounts with any
then existing Pledged Account Bank unless the Collateral Agent shall have
received, on or prior to the date on which such bank or financial institution is
added or such new account is opened, (i) written notice of such additional bank
or financial institution or such new account, (ii) in the case of a bank or
financial institution or Pledged Account Bank that is not the Collateral Agent,
an Account Control Agreement duly executed by such new Person and the Grantor,
or a supplement to an existing Account Control Agreement with such then existing
Pledged Account Bank, covering such new account and (iii) if requested by the
Collateral Agent, an opinion of counsel reasonably acceptable to the Collateral
Agent, with respect to the authorization, execution, delivery, validity and
enforceability of, and perfection under, such Account Control Agreement.

ARTICLE V

SECURITY INTERESTS

Section 5.01 Grant of Security. The Grantor hereby assigns, pledges and grants
to the Collateral Agent, for the ratable benefit of the Secured Parties, a Lien
on and security interest in, the Grantor’s right, title and interest in and to
the following, in each case, as to each type of property described below,
whether now owned or hereafter acquired by the Grantor, wherever located, and
whether now or hereafter existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including all machinery, tools, motor
vehicles, vessels, aircraft, furniture and fixtures, and all parts thereof and
all accessions

 

Security Agreement    6   



--------------------------------------------------------------------------------

thereto and all software related thereto, including software that is embedded in
and is part of the equipment (any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including (i) all raw materials, work in
process, finished goods and materials used or consumed in the manufacture,
production, preparation or shipping thereof, (ii) goods in which the Grantor has
an interest in mass or a joint or other interest or right of any kind (including
goods in which the Grantor has an interest or right as consignee) and
(iii) goods that are returned to or repossessed or stopped in transit by the
Grantor, and all accessions thereto and products thereof and documents therefor,
and all software related thereto, including software that is embedded in and is
part of the inventory (any and all such property being the “Inventory”);

(c) all accounts (including health-care-insurance receivables), chattel paper
(including tangible chattel paper and electronic chattel paper), instruments
(including promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, all payment intangibles and
Emissions Credits) (other than trust accounts maintained in the name of a Person
other than the Grantor) and other obligations owed to the Grantor of any kind,
whether or not arising out of or in connection with the sale or lease of goods
or the rendering of services and whether or not earned by performance, and all
rights now or hereafter existing in and to all supporting obligations and in and
to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property (any
and all of such accounts, chattel paper, instruments, deposit accounts,
letter-of-credit rights, general intangibles and other obligations, to the
extent not referred to in clause (d), (e) or (f) below, being the “Receivables”,
and any and all such supporting obligations, security agreements, mortgages,
Liens, leases, letters of credit and other contracts being the “Related
Contracts”);

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

(ii)(A) all additional shares of stock and other Equity Interests of or in the
issuer of the Initial Pledged Equity or any successor entity and (B) any shares
of stock and other Equity Interests of or in any Material Subsidiary (other than
AE Capital) or any successor entity, in each case, acquired from time to time by
the Grantor in any manner (such shares and other Equity Interests referred to in
clauses (A) and (B), together with the Initial Pledged Equity, being the
“Pledged Equity”), and the certificates, if any, representing such additional
shares or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or

 

Security Agreement    7   



--------------------------------------------------------------------------------

other Equity Interests and all subscription warrants, rights or options issued
thereon or with respect thereto;

(iii) all indebtedness from time to time owed to the Grantor by any Person (the
“Pledged Debt”) and the instruments, if any, evidencing such indebtedness, and
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness; and

(iv) all other investment property (including all (A) securities, whether
certificated or uncertificated, (B) security entitlements, (C) securities
accounts, (D) commodity contracts and (E) commodity accounts) in which the
Grantor has now, or acquires from time to time hereafter, any right, title or
interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;

(e) each contract and agreement, including each Material Contract (other than
the Financing Documents), to which the Grantor is now or may hereafter become a
party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including (i) all rights of the Grantor to receive
moneys due and to become due under or pursuant to the Assigned Agreements,
(ii) all rights of the Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Assigned Agreements, (iii) claims of
the Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and (iv) the right of the Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) the Controlled Accounts and all funds and financial assets from time to time
credited thereto (including all Cash Equivalents), all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the Controlled Accounts;

(ii) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Collateral Agent, including those delivered or possessed in substitution for or
in addition to any or all of the then existing Account Collateral; and

 

Security Agreement    8   



--------------------------------------------------------------------------------

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

(g) all of the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including copyrights in Computer Software (as hereinafter
defined), internet web sites and the content thereof, whether registered or
unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including source code,
object code and all related applications and data files), firmware and
documentation and materials relating thereto, together with any and all
maintenance rights, service rights, programming rights, hosting rights, test
rights, improvement rights, renewal rights and indemnification rights and any
substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including know-how, trade
secrets, manufacturing and production processes and techniques, inventions,
research and development information, databases and data, including technical
data, financial, marketing and business data, pricing and cost information,
business and marketing plans and customer and supplier lists and information
(collectively, “Trade Secrets”), and all other intellectual, industrial and
intangible property of any type, including industrial designs and mask works;

(vi) all registrations and applications for registration for any of the
foregoing, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of the
Grantor accruing thereunder or pertaining thereto;

 

Security Agreement    9   



--------------------------------------------------------------------------------

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which the
Grantor, now or hereafter, is a party or a beneficiary; and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) all commercial tort claims described in Schedule 5.01(h) (collectively, the
“Commercial Tort Claims Collateral”);

(i) all books and records (including customer lists, credit files, printouts and
other computer output materials and records) of the Grantor pertaining to any of
the Collateral; and

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including proceeds, collateral and supporting
obligations that constitute property of the types described in clauses (a)
through (i) of this Section 5.01 and this clause (j)) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) tort claims, including all commercial tort
claims and (C) cash;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 5.01, this Agreement shall not, at any time, constitute a grant of
a security interest (1) in any Asset that is, at such time, an Excluded Asset
and (2) in any Asset consisting of leases, licenses, contracts or agreements to
which the Grantor is a party or any of its rights or interests thereunder if and
for so long as the grant of such security interest shall (A) constitute or
result in (I) the abandonment, invalidation or unenforceability of any right,
title or interest of the Grantor therein or (II) a breach or termination
pursuant to the terms of, or a default under, or (B) require any consent not
obtained after commercially reasonable efforts by the Grantor under any such
lease, license, contract or agreement in excess of $10,000,000 (other than, with
respect to clauses (A) and (B), to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity), provided, however, in the case of either (A) or (B) above, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation, unenforceability or lack of consent shall be
remedied and to the extent severable, shall attach immediately to any portion of
such lease, license, contract or agreement that does not result in any of the
consequences specified in (A) or (B) above.

Section 5.02 Security for Obligations. This Agreement secures the payment of all
Secured Obligations. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts that constitute part of the Secured
Obligations and would be

 

Security Agreement    10   



--------------------------------------------------------------------------------

owed by the Grantor to any Secured Party under any Financing Document but for
the fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving the Grantor.

Section 5.03 Delivery and Control of Security Collateral and Account Collateral.
(a) All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Collateral Agent
but excluding checks, certificates of title and other similar instruments;
provided that instruments evidencing Pledged Debt need not be delivered until
and unless an Event of Default has occurred and is continuing. If an Event of
Default has occurred and is continuing, the Collateral Agent shall have the
right, upon notice to the Grantor, to transfer to or to register in the name of
the Collateral Agent or any of its nominees any or all of the Security
Collateral, subject only to the revocable rights specified in Section 5.14. In
addition, the Collateral Agent shall have the right, if an Event of Default has
occurred and is continuing, to exchange certificates or instruments representing
or evidencing Security Collateral for certificates or instruments of smaller or
larger denominations.

(b) With respect to any Security Collateral in which the Grantor has any right,
title or interest and that constitutes an uncertificated security, the Grantor
will cause the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with the Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of the Grantor, such authenticated record to be in form
and substance reasonably satisfactory to the Collateral Agent. With respect to
any Security Collateral in which the Grantor has any right, title or interest
and that is not an uncertificated security, upon the request of the Collateral
Agent, the Grantor will notify the issuer of such Pledged Equity that such
Pledged Equity is subject to the security interest granted hereunder.

(c) Upon the request of the Collateral Agent, the Grantor will notify each such
issuer of Pledged Debt that such Pledged Debt is subject to the security
interest granted hereunder.

Section 5.04 Further Assurances; Etc. (a) The Grantor agrees that from time to
time, at the expense of the Grantor, the Grantor will promptly do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
deeds of trust, trust deeds, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent or any other Secured Party through
the Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Financing Documents, (ii) to
the fullest extent permitted by Applicable Law, subject its properties, assets,
rights or interests (other than Excluded Assets) to the Liens now or hereafter
intended to be covered by any of the Collateral Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights

 

Security Agreement    11   



--------------------------------------------------------------------------------

granted or now or hereafter intended to be granted to the Secured Parties under
any Financing Document or under any other instrument executed in connection with
any Financing Document to which it is a party. Without limiting the generality
of the foregoing, the Grantor will promptly with respect to the Collateral:
(A) if an Event of Default has occurred and is continuing, mark conspicuously
each document included in Inventory, each chattel paper in excess of $500,000
included in Receivables, each Related Contract, each Assigned Agreement and each
of its records pertaining to such Collateral with a legend, in form and
substance satisfactory to the Administrative Agent, indicating that such
document, chattel paper, Related Contract, Assigned Agreement or Collateral is
subject to the security interest granted hereby; (B) if any such Collateral
shall be evidenced by a promissory note or other instrument or chattel paper,
deliver and pledge to the Collateral Agent hereunder such note or instrument or
chattel paper duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the
Administrative Agent; provided that instruments evidencing Pledged Debt need not
be delivered until and unless an Event of Default has occurred and is
continuing; (C) execute or authenticate and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Administrative Agent may reasonably
request, in order to perfect and preserve the security interest granted or
purported to be granted by the Grantor hereunder; (D) deliver and pledge to the
Collateral Agent for benefit of the Secured Parties certificates representing
Security Collateral that constitutes certificated securities, accompanied by
undated stock or bond powers executed in blank; (E) take all action necessary to
ensure that the Collateral Agent has control of Collateral consisting of deposit
accounts, investment property and letter-of-credit rights as provided in
Sections 9-104, 9-106 and 9-107 of the UCC and, at the request of the
Administrative Agent, electronic chattel paper and transferable records as
provided in Section 9-105 of the UCC and in Section 16 of UETA; (F) if an Event
of Default has occurred and is continuing, take all action to ensure that the
Collateral Agent’s security interest is noted on any certificate of ownership
related to any Collateral evidenced by a certificate of ownership; (G) if an
Event of Default has occurred and is continuing, cause the Collateral Agent to
be the beneficiary under all letters of credit that constitute Collateral, with
the exclusive right to make all draws under such letters of credit, and with all
rights of a transferee under Section 5-114(e) of the UCC; and (H) deliver to the
Collateral Agent evidence that all other action that the Administrative Agent
may deem reasonably necessary or desirable to perfect and protect the security
interest created by the Grantor under this Agreement has been taken.

(b) The Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including one or
more financing statements indicating that such financing statements cover all
assets or all personal property (or words of similar effect) of the Grantor, in
each case without the signature of the Grantor, and regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause of this Agreement. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. The Grantor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.

 

Security Agreement    12   



--------------------------------------------------------------------------------

Section 5.05 As to the Assigned Agreements. The Grantor will at its expense
furnish to the Collateral Agent promptly upon receipt thereof copies of all
notices, requests and other documents received by the Grantor under or pursuant
to the Material Contracts to which it is a party regarding or related to any
breach or default by any party thereto that could reasonably be expected to have
a Material Adverse Effect or the occurrence of any other event that could
reasonably be expected to have a Material Adverse Effect.

Section 5.06 Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the contracts and
agreements included in the Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release the Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Financing Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of the Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 5.07 Additional Equity Interests. The Grantor agrees that it will
(a) cause the issuer of the Pledged Equity pledged by the Grantor not to issue
any Equity Interests or other securities in addition to or in substitution for
the Pledged Equity issued by such issuer, except to the Grantor or any other
Person holding Equity Interests in the Grantor on a ratable basis in accordance
with the Equity Interest so held, and (b) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests or other securities of such issuer of the Pledged Equity.

Section 5.08 Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. The Grantor
covenants and agrees that until all Secured Obligations are paid in full and all
Commitments shall have terminated:

(a) the Grantor will, at the request of the Administrative Agent, use
commercially reasonable efforts to maintain all (i) electronic chattel paper so
that the Collateral Agent has control of the electronic chattel paper in the
manner specified in Section 9-105 of the UCC and (ii) all transferable records
so that the Collateral Agent has control of the transferable records in the
manner specified in Section 16 of the Uniform Electronic Transactions Act, as in
effect in the jurisdiction governing such transferable record (“UETA”);

(b) the Grantor will use commercially reasonable efforts to maintain all
letter-of-credit rights assigned to the Collateral Agent so that the Collateral
Agent has control of the letter-of-credit rights in the manner specified in
Section 9-107 of the UCC; and

(c) the Grantor will immediately give notice to the Collateral Agent of any
commercial tort claim where the Grantor is claiming damages in an aggregate
amount in excess of $50,000,000 that may arise in the future and will
immediately execute or otherwise authenticate a supplement to this Agreement,
and otherwise take all necessary

 

Security Agreement    13   



--------------------------------------------------------------------------------

action reasonably requested by the Administrative Agent, to subject such
commercial tort claim to the first priority security interest created under this
Agreement.

Section 5.09 Equipment and Inventory. The Grantor will cause all Equipment
(other than any Equipment that is immaterial or non-essential to the conduct of
business of the Grantor and its Subsidiaries, taken as a whole) of the Grantor
to be maintained and preserved in accordance with prudent practices then being
utilized in the merchant, non-regulated power generation industry and in
accordance with Applicable Laws (including Environmental Laws), except where the
failure to comply with such Applicable Laws could not reasonably be expected to
have a Material Adverse Effect.

Section 5.10 Insurance. (a) The Grantor will, or will cause its Subsidiaries to,
maintain property damage and liability insurance in accordance with the terms of
the Financing Documents. Each policy of the Grantor for liability insurance
shall provide for all losses to be paid on behalf of the Collateral Agent and
the Grantor as their interests may appear. Each endorsement or certificate of
insurance for such policy (other than with respect to any policy of liability
insurance) shall in addition (i) name the Collateral Agent, and name or cover
the Grantor, in each case, as insured parties thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as their
interests may appear, (ii) provide that at least ten days’ prior written notice
of cancellation or of lapse shall be given to the Collateral Agent by the
insurer and (iii) not provide for any recourse against any Creditor Party for
the payment premiums or other amounts with respect thereto. The Grantor will, at
the request of the Collateral Agent, which shall be no more than once annually,
deliver to the Collateral Agent duplicate policies of such insurance and a
report of a reputable insurance broker with respect to such insurance.

(b) Reimbursement under any liability insurance maintained by the Grantor
pursuant to the Financing Documents may be paid directly to the Person who shall
have incurred liability covered by such insurance.

(c) Proceeds of any property damage insurance shall be paid directly to a
Controlled Account.

Section 5.11 Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts. (a) The Grantor will not change its name,
type of organization, jurisdiction of organization, organizational
identification number from those set forth in Section 3.01(a) without first
giving at least 10 Business Days’ prior written notice to the Collateral Agent
and taking all action required by the Collateral Agent for the purpose of
perfecting or protecting the security interest granted by this Agreement. The
Grantor will hold and preserve its records relating to the Collateral, including
the Assigned Agreements and Related Contracts in accordance with its ordinary
business practices. If the Grantor does not have an organizational
identification number and later obtains one, it will forthwith notify the
Collateral Agent of such organizational identification number.

(b) If any Collateral with a value in excess of $50,000,000 is at any time in
the possession or control of a warehouseman, bailee or agent, and the Collateral
Agent so requests, the Grantor will (i) notify such warehouseman, bailee or
agent of the security interest created

 

Security Agreement    14   



--------------------------------------------------------------------------------

hereunder, (ii) instruct such warehouseman, bailee or agent to hold all such
Collateral solely for the Collateral Agent’s account subject only to the
Collateral Agent’s instructions (which shall permit such Collateral to be
removed by the Grantor in the ordinary course of business until the Collateral
Agent notifies such warehouseman, bailee or agent that an Event of Default has
occurred and is continuing), (iii) use commercially reasonable efforts, to cause
such warehouseman, bailee or agent to authenticate a record acknowledging that
it holds possession of such Collateral for the Collateral Agent’s benefit and
shall act on the instructions of the Collateral Agent without the further
consent of the Grantor or any other Person, and (iv) make such authenticated
record available to the Collateral Agent.

(c) Except as otherwise provided in this subsection (c), the Grantor will
continue to collect, at its own expense, all amounts due or to become due the
Grantor under the Assigned Agreements, Receivables and Related Contracts. In
connection with such collections, the Grantor may take such action as the
Grantor may deem necessary or advisable to enforce collection of the Assigned
Agreements, Receivables and Related Contracts; provided that the Collateral
Agent shall have the right at any time upon the occurrence and during the
continuance of an Event of Default and upon written notice to the Grantor of its
intention to do so, to notify the obligors under any Assigned Agreements,
Receivables and Related Contracts of the assignment of such Assigned Agreements,
Receivables and Related Contracts to the Collateral Agent and to direct such
obligors to make payment of all amounts due or to become due to the Grantor
thereunder directly to the Collateral Agent and, upon such notification and at
the expense of the Grantor, to enforce collection of any such Assigned
Agreements, Receivables and Related Contracts, to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as the
Grantor might have done, and to otherwise exercise all rights with respect to
such Assigned Agreements, Receivables and Related Contracts, including those set
forth set forth in Section 9-607 of the UCC. After receipt by the Grantor of the
notice from the Collateral Agent referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including instruments) received by the
Grantor in respect of the Assigned Agreements, Receivables and Related Contracts
of the Grantor shall be received in trust for the benefit of the Collateral
Agent hereunder, shall be segregated from other funds of the Grantor and shall
be forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary indorsement) to be deposited in the Enforcement Proceeds
Account and applied as provided in Section 6.06 and (ii) the Grantor will not
adjust, settle or compromise the amount or payment of any Receivable or amount
due on any Assigned Agreement or Related Contract, release wholly or partly any
obligor thereof, or allow any credit or discount thereon. The Grantor will not
permit or consent to the subordination of its right to payment under any of the
Assigned Agreements, Receivables and Related Contracts to any other indebtedness
or obligations of the obligor thereof.

Section 5.12 Intellectual Property Collateral. (a) With respect to each item of
its material Intellectual Property Collateral, the Grantor agrees to take, at
its expense, all commercially reasonable steps, including in the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other Governmental
Authority, to (i) maintain the validity and enforceability of such material
Intellectual Property Collateral and maintain such material Intellectual
Property Collateral in full force and effect, except expirations or terminations
in the ordinary course, and (ii) pursue the registration and maintenance of each
unexpired patent,

 

Security Agreement    15   



--------------------------------------------------------------------------------

trademark, or unexpired copyright registration or application, now or hereafter
included in such Intellectual Property Collateral, including the payment of
required fees and taxes, the filing of responses to office actions issued by the
U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing, where appropriate, of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing, where appropriate, of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings. The Grantor shall not, without the written consent of the
Administrative Agent, discontinue use of or otherwise abandon any Intellectual
Property Collateral, or abandon any right to file an application for patent,
trademark, or copyright, unless the Grantor shall have previously determined
that such use or the pursuit or maintenance of such Intellectual Property
Collateral is no longer desirable in the conduct of the Grantor’s business and
that the loss thereof would not be reasonably likely to have a Material Adverse
Effect.

(b) Where required by Applicable Law, the Grantor shall use proper statutory
notice in connection with its use of each item of its Intellectual Property
Collateral, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) The Grantor shall take all steps which it or the Collateral Agent (as
directed by the Administrative Agent) deems reasonable and appropriate to
preserve and protect each item of its Intellectual Property Collateral,
including taking all reasonable steps necessary to ensure that all licensed
users of any of the Trademarks use such consistent standards of quality, except
to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 5.13 Letter-of-Credit Rights. (a) The Grantor, by granting a security
interest in its Receivables consisting of letter-of-credit rights to the
Collateral Agent, intends to (and hereby does) assign to the Collateral Agent
its rights (including its contingent rights) to the proceeds of all Related
Contracts consisting of letters of credit of which it is or hereafter becomes a
beneficiary or assignee.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Grantor will, promptly upon request by the Collateral Agent, (i) notify (and the
Grantor hereby authorizes the Collateral Agent to notify) the issuer and each
nominated person with respect to each of the Related Contracts consisting of
letters of credit that the proceeds thereof have been assigned to the Collateral
Agent hereunder and any payments due or to become due in respect thereof are to
be made directly to the Collateral Agent or its designee and (ii) arrange for
the Collateral Agent to become the transferee beneficiary of letter of credit.

Section 5.14 Voting Rights, Dividends, Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(ii) the Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of the Grantor or any
part thereof for any purpose; provided that the Grantor will not exercise or
refrain from exercising any such right if such action would violate this
Agreement;

 

Security Agreement    16   



--------------------------------------------------------------------------------

(iii) the Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
the Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Financing Documents; and

(iv) the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to the Grantor all such proxies and other instruments as the Grantor
may reasonably request for the purpose of enabling the Grantor to exercise the
voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above. In the
absence of instructions to vote or exercise other rights, the Collateral Agent
shall not be obligated and shall incur no liability for its failure to take any
action in respect of such rights.

(b) Upon the occurrence and during the continuance of an Event of Default:

(ii) all rights of the Grantor (A) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 5.14(a)(i) shall, upon notice to the Grantor by the
Collateral Agent (as instructed by the Administrative Agent), cease and (B) to
receive the dividends, interest and other distributions that it would otherwise
be authorized to receive and retain pursuant to Section 5.14(a)(ii) shall, upon
notice to the Grantor by the Collateral Agent (as instructed by the
Administrative Agent), automatically cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
(in each case, as instructed by the Administrative Agent) and to receive and
hold as Security Collateral such dividends, interest and other distributions;
and

(iii) all dividends, interest and other distributions that are received by the
Grantor contrary to the provisions of paragraph (i) of this Section 5.14(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

Section 5.15 The Collateral Agent Appointed Attorney-in-Fact. The Grantor hereby
irrevocably appoints the Collateral Agent the Grantor’s attorney-in-fact, with
full authority in the place and stead of the Grantor and in the name of the
Grantor or otherwise, from time to time, in the Collateral Agent’s discretion,
to take any action and to execute any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

(a)(i) to obtain and adjust insurance proceeds required to be paid to the
Collateral Agent pursuant to the terms of the Financing Documents; and (ii) to
ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

Security Agreement    17   



--------------------------------------------------------------------------------

(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above; and

(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral;

provided that the Collateral Agent shall not exercise the power and authority
granted to it pursuant to this Section 5.15 above except during such period as
an Event of Default has occurred and is continuing.

ARTICLE VI

REMEDIES AND ENFORCEMENT

Section 6.01 Remedies and Enforcement Action. At such time as any Event of
Default has occurred and is continuing, the Collateral Agent, upon the
instruction and direction of the Administrative Agent, may take any Enforcement
Action.

Section 6.02 Sale; Incidents of Sale. In connection with any sale of any
Collateral by the Collateral Agent after an Event of Default has occurred and is
continuing, the Grantor agrees that, to the extent notice of sale shall be
required by Applicable Law, at least ten days’ notice to the Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. With respect to any sale of any of the Collateral made or caused to
be made by the Collateral Agent, whether made under the power of sale hereby
given or pursuant to judicial proceedings, to the extent permitted by Applicable
Law:

(a) Any Creditor Party (including any Secured Party), the Grantor, the Parent
and any Affiliate thereof may bid for, and purchase, the Collateral offered for
sale, and, upon compliance with the terms of sale, may hold and dispose of such
property;

(b) The Collateral Agent may, but shall not be obligated to, make and deliver to
the purchaser or purchasers a good and sufficient deed, bill of sale and
instrument of assignment and transfer covering the Collateral sold;

(c) The Collateral Agent, pursuant to the power of attorney granted pursuant to
Section 5.15, may make all necessary deeds, bills of sale and instruments of
assignment and transfer of the Collateral thus sold, and for that purpose the
Collateral Agent may execute all necessary deeds, bills of sale and instruments
of assignment and transfer, and may substitute one or more Persons with like
power; and

 

Security Agreement    18   



--------------------------------------------------------------------------------

(d) Upon a sale of any Equity Interests in any Material Subsidiary pledged or
assigned pursuant to Article V or substantially all of the Assets of the
Grantor, whether made under the power of sale hereby given or pursuant to
judicial proceedings, the Grantor shall permit, to the extent permitted by
Applicable Law, the purchaser thereof and its successors and its or their
permitted assigns to take and use the name of the Grantor and to carry on
business under such name or any variant or variants thereof and to use and
employ any and all other trade names and trademarks of the Grantor.

Section 6.03 Collateral Agent May File Proofs of Claim. In case of the pendency
of any Insolvency Proceeding relative to the Grantor or the Collateral, the
Collateral Agent (irrespective of whether any of the outstanding Senior Debt
Obligations shall then be due and payable) shall be entitled and empowered (but
not obligated), by intervention in such proceeding or otherwise, (a) to file and
prove a claim for the whole amount of the Senior Debt Obligations owing and
unpaid and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Collateral Agent (including any
claim for the reasonable compensation, disbursements and advances of the
Collateral Agent in its individual or trust capacity and its agents and counsel)
and of any other Creditor Parties allowed in such judicial proceeding and (b) to
collect and receive any moneys or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Creditor Party to make such payments to
the Collateral Agent.

Section 6.04 Collateral Agent May Enforce Claims. All rights of action and
claims under this Agreement and the other Financing Documents may be prosecuted
and enforced by the Collateral Agent; provided that the Collateral Agent is also
hereby appointed as agent for the other Creditor Parties for this and the other
purposes of this Agreement and the other Financing Documents, and the Collateral
Agent shall take such action solely as agent for the Creditor Parties.
Enforcement Proceeds received by the Collateral Agent in connection with any
Event of Default shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of (a) the Collateral Agent,
in its capacity as Collateral Agent (including previously outstanding amounts in
respect thereof) and (b) its agents and counsel, be for the benefit of the other
relevant Creditor Parties and deposited into the Enforcement Proceeds Account
for application as provided in Section 6.06.

Section 6.05 Enforcement Proceeds Account. Upon the occurrence and during the
continuance of an Event of Default and the taking of any Enforcement Action, the
Collateral Agent shall establish and thereafter maintain an account (the
“Enforcement Proceeds Account”) for the purposes of depositing therein any
Enforcement Proceeds received in respect of the Collateral. The Collateral Agent
is hereby directed to deposit in, or credit to, the Enforcement Proceeds
Account, all Enforcement Proceeds. All Enforcement Proceeds held in the
Enforcement Proceeds Account shall be trust funds held by the Collateral Agent
for the benefit of the Secured Parties for the purpose of making payments
therefrom in accordance with Section 6.06.

Section 6.06 Application of Enforcement Proceeds. (a) Proceeds on deposit in, or
credited to, the Enforcement Proceeds Account shall be applied as promptly as
practicable by the Collateral Agent at the direction of the Required Lenders, in
the following order of priority:

 

Security Agreement    19   



--------------------------------------------------------------------------------

first, pro rata to the payment of all reasonable fees, costs and expenses
hereunder and under any of the Mortgages (including legal fees and expenses) and
other similar amounts owed to the Collateral Agent and the Mortgage Trustees in
connection with the execution and administration of their respective duties
hereunder or under any Mortgages and the taking of any Enforcement Action;

second, pro rata to the payment of all reasonable fees, costs, expenses
(including legal fees and expenses) and any other amounts payable to the
Administrative Agent in connection with the Administrative Agent’s execution and
administration of its duties hereunder or under any other Financing Document to
which it is a party and the taking of any Enforcement Action;

third, pro rata to the payment of all Secured Obligations to the Administrative
Agent for further application in accordance with the terms of the Credit
Agreement; and

fourth, after payment in full of the Secured Obligations, to the payment of the
remainder, if any, to the Grantor, its successors or assigns, or to whomsoever
may be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct.

(a) The terms of this Section 6.06 shall apply solely to the application of
proceeds in the Enforcement Proceeds Account and shall in no way affect, impair
or limit the rights of the Creditor Parties otherwise provided hereunder or in
any other Financing Document.

ARTICLE VII

COLLATERAL AGENT

Section 7.01 Authorization and Action of the Collateral Agent. Each Creditor
Party (other than the Collateral Agent) hereby appoints and authorizes the
Collateral Agent to take such action as agent on its behalf and to (a) execute
and deliver all of the Financing Documents (other than this Agreement) to which
it is or is to be a party (including the Mortgages) delivered or to be delivered
on or after the date hereof as expressly contemplated by the Financing
Documents; provided that any Financing Document (including any Mortgages) to be
delivered at any point after the date hereof shall be in substantially the form
of the relevant Financing Document (including any Mortgage) delivered pursuant
to the terms of the Credit Agreement on or prior to the date hereof or the
Collateral Agent shall be directed by the Administrative Agent to execute and
deliver any such Financing Document (including any Mortgage) and (b) exercise
such powers and discretion under this Agreement and the other Financing
Documents to which the Collateral Agent is a party as are delegated to the
Collateral Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by the Financing Documents (including, without limitation,
enforcement or collection of the Secured Obligations), the Collateral Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Creditor Parties; provided that
the Collateral Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to this Agreement or Applicable Law. The
Collateral Agent agrees to give as promptly as practicable to the Administrative
Agent

 

Security Agreement    20   



--------------------------------------------------------------------------------

notice of each notice given to it by the Grantor or any other Person pursuant to
the terms of this Agreement or any other Financing Document.

Section 7.02 Reliance. None of the Collateral Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with the Financing Documents,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Collateral Agent: (a) may
consult with legal counsel (including counsel for the Grantor), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any other Creditor and shall not be responsible to any other
Creditor Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Financing Documents;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Financing
Document on the part of the Grantor or to inspect the property (including the
books and records) of the Grantor; (d) shall not be responsible to any other
Creditor Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Financing Document or any other instrument or document furnished
pursuant thereto; and (e) shall incur no liability under or in respect of any
Financing Document by acting upon any notice, consent, certificate or other
instrument or writing believed by it to be genuine and signed or sent by the
proper party or parties.

Section 7.03 Citibank, CUSA and Affiliates. With respect to its Commitment (if
any), the Advances made by it (if any), any Senior Debt Obligations owed to it
(if any) and any Notes issued to it, Citibank and CUSA shall have the same
rights and powers under the Financing Documents as any other Creditor Party and
may exercise the same as though it were not an Agent; and the terms “Creditor
Party”, “Creditor Parties”, “Lender”, “Lenders”, “Secured Party”, and “Secured
Parties” shall, unless otherwise expressly indicated, include Citibank in its
individual, and, agency capacities. Citibank and CUSA and their respective
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Grantor, the Parent, any Affiliate thereof,
any of their respective Subsidiaries and any Person that may do business with or
own securities of the Grantor, the Parent, any Affiliate thereof or any such
Subsidiary, all as if Citibank, were not an Agent, and without any duty to
account therefor to the other Creditor Parties.

Section 7.04 Acceptance of Collateral. The Collateral Agent has no duty to
solicit the deposit of any Collateral with it by the Grantor or other Person and
agrees to accept all Collateral to be delivered to or held by the Collateral
Agent pursuant to the terms of this Agreement or any other Collateral Document.
The Collateral Agent shall, on behalf and for the benefit of the Secured
Parties, be the beneficiary and hold and safeguard any Collateral delivered to
it during the term of this Agreement or any other Collateral Document as
specified herein or therein and shall hold such Collateral in accordance with
the provisions of this Agreement or such other Collateral Document, as the case
may be; provided that the Collateral Agent shall not

 

Security Agreement    21   



--------------------------------------------------------------------------------

be required to hold or safeguard the Collateral with a higher degree of care
than it holds and safeguards its own property.

Section 7.05 The Collateral Agent May Perform. If the Grantor fails to perform
any agreement contained herein, the Collateral Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Grantor under Section 9.01.

Section 7.06 Duties. (a) The powers conferred on the Collateral Agent hereunder
are solely to protect the Secured Parties’ interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each, a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by the Grantor hereunder shall be deemed for purposes
of this Agreement to have been made to such Subagent, in addition to the
Collateral Agent, for the ratable benefit of the Secured Parties, as security
for the Secured Obligations of the Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent”, when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided that no such Subagent shall be authorized to take any
action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Collateral Agent.

(c) The Collateral Agent shall not be deemed to have knowledge of (i) the
occurrence of any Default or Event of Default (or if any such event would occur
after giving effect to any application of funds contemplated by any provision of
this Agreement) unless and until it has received written notice thereof from the
Grantor or any other Creditor Party or (ii) the existence, the content, or the
terms and conditions of, any other agreement, instrument or document, in each
case, to which it is not a party, whether or not referenced herein. Without
prejudice to the foregoing, the Collateral Agent shall not be attributed with
any knowledge or information that any other department or division of Citibank
or any of its Affiliates may have from time to time.

 

Security Agreement    22   



--------------------------------------------------------------------------------

(d) The parties hereto agree that any of the acknowledgements, consents,
agreements and statements made by the Collateral Agent in respect of the
Collateral in the Financing Documents are being made in its capacity as directed
agent for, and on behalf and at the request of, the Secured Parties and that
such acknowledgements, consents, and agreements are being made without
independent investigation and without liability as a principal. The parties
hereto understand and agree that, notwithstanding any other term of the
Financing Documents, in making any determinations, taking actions, granting
consents, refraining from taking actions, withholding consents contemplated in
the Financing Documents, the Collateral Agent is authorized, and should be
expected, to consult with legal and other advisors and with the other Creditor
Parties and their respective advisors. The Collateral Agent shall not incur any
liability for any determination made or instruction given by the Required
Lenders and their respective advisors. The Collateral Agent assumes no
responsibility and shall not be deemed to have assumed any responsibility,
either express or implied, to monitor the validity or sufficiency of the
Collateral. The Creditor Parties further acknowledge and agree that the
provisions of the Financing Documents which empower and/or entitle the
Collateral Agent to take action, to refrain to take action, or to request the
taking or refraining from taking action, with respect to the Collateral or
otherwise shall not impose, and shall not be deemed to impose, on the Collateral
Agent an obligation to act independently from the instructions of the Creditor
Parties or to monitor the contingencies that may give rise to the exercise of
such power or entitlement.

Section 7.07 Liability. The Collateral Agent shall not be liable for any error
of judgment or for any act done or omitted to be done by it in good faith or for
any mistake of fact or law, or for anything it may do or refrain from doing,
except to the extent that any such liability is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted directly and
primarily from its gross negligence or willful misconduct.

Section 7.08 Successor Collateral Agent. (a) The Required Lenders may remove the
Collateral Agent at any time by giving to the Collateral Agent 30 days’ prior
written notice of removal. The Collateral Agent may resign at any time by giving
to the Administrative Agent and the Grantor 15 days’ prior written notice of
resignation.

(b) Within 30 days after giving the foregoing notice of removal to the
Collateral Agent or within 15 days after receiving the foregoing notice of
resignation from the Collateral Agent, the Required Lenders shall appoint a
successor collateral agent and give notice of such successor collateral agent to
the Collateral Agent. If no successor collateral agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 15 days after the retiring Collateral Agent’s giving of notice of
resignation or 30 days after the Required Lenders’ removal of the retiring
Collateral Agent, then the retiring Collateral Agent may on behalf of the other
Secured Parties apply to a court of competent jurisdiction for appropriate
relief or appoint a successor collateral agent, which shall be a Creditor Party;
provided that if no Creditor Party is willing to become the successor collateral
agent, then such successor Collateral Agent shall be a commercial bank (or any
Affiliate thereof) organized under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as the Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and

 

Security Agreement    23   



--------------------------------------------------------------------------------

duties of the retiring Collateral Agent and the retiring Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the other
Financing Documents. After any retiring Collateral Agent’s resignation or
removal hereunder as the Collateral Agent, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Collateral Agent under this Agreement or any other Financing
Document.

(c) Upon receipt of notice of the identity of the successor collateral agent,
the Collateral Agent shall deliver all Collateral then held hereunder to the
successor collateral agent, less the Collateral Agent’s fees, costs, expenses
and the value of other obligations owed to the Collateral Agent hereunder, or
hold such funds (or any portion thereof) and such other Collateral (if any)
pending distribution, until all such fees, costs and expenses or the value of
other obligations are paid to it.

Section 7.09 Suits, Etc., Brought by the Collateral Agent. In any suit,
proceeding or action brought by the Collateral Agent in its individual capacity
(and in its capacity as agent hereunder) under or with respect to the Collateral
for any sum owing under this Agreement or any other Financing Document, or to
enforce any provisions hereof or thereof, the Grantor will save, indemnify and
keep the Collateral Agent in its individual capacity (and in its capacity as
trustee or agent hereunder) harmless from and against all expense, loss or
damage (including reasonable attorney’s fees and documented expenses) suffered
by reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the obligee thereunder, arising out of a breach by the
Grantor of any of its obligations hereunder or thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to, or in favor of,
such obligee or its successors from the Grantor, and all such obligations of the
Grantor shall be and remain enforceable against and only against the Grantor,
and shall not be enforceable against the Collateral Agent (in its individual
capacity) or any other Creditor Party.

Section 7.10 Compensation of the Collateral Agent. The Collateral Agent shall be
entitled to reasonable compensation as may be agreed from time to time between
the Grantor and the Collateral Agent for all services rendered under this
Agreement and the other Financing Documents to which it is a party and such
compensation, together with reimbursement of the Collateral Agent in its
individual capacity (and its agency capacity) for its advances, disbursements
and reasonable expenses in connection with the performance of the trust and
activities provided for herein (including the reasonable fees and expenses of
its agents and of counsel, accountants and other experts), shall be paid in full
by the Grantor promptly following demand from the Collateral Agent from time to
time as services are rendered and expenses are incurred. All such payments made
by the Grantor to the Collateral Agent shall be made free and clear of all
present and future income, stamp or other taxes, levies and withholdings
imposed, assessed, levied or collected by the government of the United States of
America or any political subdivision or taxing authority thereof. Except as
otherwise expressly provided herein, no Creditor Party shall have any liability
for any fees, expenses or disbursements of the Collateral Agent. Any reasonable
and documented fees, compensation, indemnity amounts (unless such indemnity
amounts are subject to dispute among the parties hereto) or expenses of the
Collateral Agent (in its individual or agency capacity), or its counsel not paid
as provided for herein may be taken from any Collateral held by the Collateral
Agent hereunder, subject to the provisions of

 

Security Agreement    24   



--------------------------------------------------------------------------------

Article IX. Upon its resignation or removal, the Collateral Agent shall be
entitled to the prompt payment by the Grantor of its compensation and
indemnification for the services rendered under this Agreement and the other
Financing Documents to which it is a party, and to reimbursement of all
reasonable out-of-pocket expenses up to the date of resignation or removal
(including the reasonable fees and expenses of counsel, if any) incurred in
connection with the performance of such services. The agreements in this
Section 7.10 shall survive any resignation or removal of the Collateral Agent
and the termination of the other provisions of this Agreement.

Section 7.11 Taxes, Stamp and Other Similar Taxes. (a) The Grantor shall pay or
reimburse the Collateral Agent upon request for any transfer taxes or other
taxes relating to or incurred in connection with the Collateral and shall
indemnify and hold harmless the Collateral Agent from any amounts that it is
obligated to pay in the way of such taxes. Any payments of income from the
Collateral shall be subject to withholding regulations then in force with
respect to United States federal taxation. Upon the Collateral Agent’s request,
the Grantor and each Lender will promptly provide the Collateral Agent with the
appropriate Form W-9 for tax identification number certifications, or Form
W-8BEN, for non-resident alien certifications. The Collateral Agent shall be
responsible only for income reporting to the Internal Revenue Service with
respect to income earned on the Collateral. This Section 7.11 shall survive the
termination of this Agreement and the resignation or removal of the Collateral
Agent.

(b) The Grantor agrees to indemnify and hold harmless the Collateral Agent (in
its individual and agency capacity), and each other Creditor Party from, and
shall reimburse the Collateral Agent (in its individual or agency capacity) and
each other Creditor Party for any present or future claim for liability for any
stamp or other similar tax and any penalties or interest with respect thereto,
which may be assessed, levied or collected by any jurisdiction in connection
with the Financing Documents, and the Collateral created hereunder or under any
other Collateral Document or the attachment or perfection of the security
interest granted to the Collateral Agent in any Collateral. The obligations of
the Grantor under this Section 7.11 shall survive the resignation or removal of
the Collateral Agent or the termination of the other provisions of this
Agreement.

Section 7.12 Limitation on Duties in Respect of Collateral. Beyond its express
duties set forth in this Agreement or in the other Financing Documents to which
it is a party and the duty to exercise reasonable care as to the custody
thereof, and the accounting to the Grantor and the Secured Parties for moneys
received hereunder, the Collateral Agent shall not have any duty (implied or
otherwise) to the Grantor or the Secured Parties with respect to any Collateral
in its possession or control or in the possession or control of its agent or
nominee, any income thereon, or the priority or preservation of rights against
prior parties or any other rights pertaining thereto. The Collateral Agent shall
be deemed to have exercised reasonable care with respect to any collateral in
its possession or control or in the possession or control of its agents or
nominee if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. To the extent, however,
that the Collateral Agent or an agent or nominee of the Collateral Agent
maintains possession or control of any of the Collateral or the Collateral
Documents at any office of the Collateral Agent, the Collateral Agent shall, or
shall instruct such agent or nominee to, grant the Grantor and the other Secured
Parties reasonable access to such Collateral (other than, except to the extent
permitted pursuant to Article IV, the

 

Security Agreement    25   



--------------------------------------------------------------------------------

Account Collateral and all funds and financial assets (including security
entitlements and Cash Equivalents) from time to time on deposit in, or credited
to, any thereof) or Collateral Documents as they previously notified the
Collateral Agent to be required for the conduct of their businesses, except, in
the case of the Grantor, if an Event of Default has occurred and is continuing
and to the extent that the Collateral Agent shall have taken Enforcement Action.

Section 7.13 Right to Initiate Judicial Proceedings, Etc. Upon the occurrence
and during the continuance of an Event of Default (a) the Collateral Agent shall
have the right and power to institute and maintain such suits and proceedings as
it may deem appropriate to protect and enforce the rights vested in the
Collateral Agent by this Agreement and the other Financing Documents; and
(b) the Collateral Agent may, either after entry or without entry proceed by
suit or suits at law or in equity to enforce such rights and to foreclose upon
the Collateral and to realize upon all or, from time to time, any of the
property pledged hereunder for the benefit of the Secured Parties under the
judgment or decree of a court of competent jurisdiction.

Section 7.14 Exculpatory Provisions. (a) The Collateral Agent does not make any
representation as to the value or condition of the security interests created
hereunder or any part thereof, or as to the title of the Grantor or as to the
rights and interests granted or the security afforded by this Agreement or any
other Financing Document, or as to the validity, execution (except by itself),
enforceability, legality or sufficiency of this Agreement, any other Financing
Document, the Secured Obligations and the Collateral Agent (in its individual
and agency capacities) shall not incur any liability or responsibility in
respect of any such matters.

(b) Except as expressly provided for or referenced in any Financing Document to
which it is a party, the Collateral Agent shall not be responsible for or under,
nor chargeable with knowledge of the existence, the content, or the terms and
conditions of, any other agreement, instrument or document. The Collateral Agent
shall not be attributed with any knowledge or information that any other
department or division of Citibank or any of Citibank’s Affiliates may have from
time to time.

(c) All notices, certifications, approvals, directions, instructions or other
communication given to the Collateral Agent with respect to, or otherwise
relating to, this Agreement or the other Financing Documents, in each case, by
any Creditor Party or the Administrative Agent (whether on its own behalf or on
behalf of the Secured Parties (or any class thereof)) shall be given in writing,
signed by an Authorized Signatory of such Person and, except as otherwise
expressly required under the Financing Documents, the Collateral Agent shall not
be required to take any action under any Financing Document unless it has
received such written instructions.

Section 7.15 Treatment of Creditor Parties. (a) The Collateral Agent may treat
the holders of Senior Debt Obligations as the absolute owners thereof for all
purposes under this Agreement and the other Financing Documents unless it shall
receive notice to the contrary from any Creditor Party or the Administrative
Agent.

(b) Any Person that shall be designated as the duly authorized representative of
one or more of the Grantor or Creditor Parties to act as such in connection with
any matters

 

Security Agreement    26   



--------------------------------------------------------------------------------

pertaining to this Agreement, any other Financing Document or the Collateral
shall present to the Collateral Agent such documents, including opinions of
counsel, as the Collateral Agent may reasonably request, in order to demonstrate
to the Collateral Agent the authority of such Person to act as the
representative of the Grantor or such Creditor Parties.

Section 7.16 Miscellaneous. (a) The Collateral Agent shall have the right at any
time to seek instructions concerning the administration of its duties and
obligations hereunder or any other Financing Documents from the Required Lenders
or any court of competent jurisdiction. In the event there is any disagreement
between the other parties to this Agreement and the terms of this Agreement or
any other applicable Financing Document do not unambiguously mandate the action
the Collateral Agent is to take or not to take in connection therewith under the
circumstances then existing, or the Collateral Agent is in doubt as to what
action it is required to take or not to take, the Collateral Agent shall be
entitled to refrain from taking any action until directed otherwise in writing
by a request signed jointly by the Required Lenders or by order of a court of
competent jurisdiction.

(b) None of the provisions of this Agreement or the other Financing Documents
shall be construed to require the Collateral Agent to expend or risk its own
funds or otherwise to incur any personal financial liability in the performance
of any of its duties hereunder or thereunder. The Collateral Agent shall not be
under any obligation to exercise any of the rights or powers vested in it by
this Agreement or the other Financing Documents, at the request or direction of
the Grantor or any Creditor Party, (i) if any action it has been requested or
directed to take would be contrary to Applicable Law, or (ii) unless such Agent
shall have been offered security or indemnity reasonably satisfactory to it
against the costs, expenses and liabilities that might be incurred by it in
compliance with such request or direction (including interest thereon from the
time incurred until reimbursed).

Section 7.17 Indemnification. Each of the Lenders agrees to indemnify the
Collateral Agent (to the extent not promptly reimbursed by the Grantor), ratably
according to the respective amounts of the Senior Debt Obligations owed to such
Creditor Party from time to time, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind of nature whatsoever that may be imposed
on, incurred by, or asserted against the Collateral Agent in any way relating to
or arising out of this Agreement or any other Financing Document to which it is
a party or any action taken or omitted by the Collateral Agent under this
Agreement or any other Financing Document to which it is a party (collectively,
the “Indemnified Costs”); provided that no such Creditor Party shall be liable
for any portion of the Indemnified Costs found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted directly and
primarily from the Collateral Agent’s gross negligence or willful misconduct.
Without limiting the foregoing, each of the Lenders agrees to reimburse the
Collateral Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees and disbursements) incurred by the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Financing
Document, to the extent that the Collateral Agent is not reimbursed for such

 

Security Agreement    27   



--------------------------------------------------------------------------------

expenses by the Grantor. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.17 shall apply.

Section 7.18 Publicity. No printed or other material in any language, including
prospectuses, notices, reports, and promotional material which mentions
“Citibank, N.A.” by name or the rights, powers, or duties of the Collateral
Agent under this Agreement or any other Financing Document shall be issued by
any of the parties hereto, or on such a party’s behalf, without the prior
written consent of the Collateral Agent.

Section 7.19 Merger; Consolidation. Any corporation into which the Collateral
Agent may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Collateral Agent shall be a party, or any corporation succeeding to the business
of the Collateral Agent shall be the successor of the Collateral Agent hereunder
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding.

ARTICLE VIII

OTHER AGREEMENTS

[INTENTIONALLY OMITTED]

ARTICLE IX

MISCELLANEOUS

Section 9.01 Indemnity and Expenses. (a) The Grantor agrees to indemnify, defend
and save and hold harmless each Creditor Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from the Financing Documents (including enforcement of this
Agreement), except to the extent such claim, damage, loss, liability or expense
if found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from such Indemnified
Party’s gross negligence or willful misconduct.

(b) The Grantor will upon written demand pay to the Collateral Agent the amount
of any and all reasonable, documented expenses, including the reasonable fees
and expenses of its counsel and of any experts and agents, that the Collateral
Agent may incur in connection with (i) the administration of any Financing
Document to which it is a party, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or any other Creditor Party hereunder or (iv) the failure by
the Grantor to perform or observe any of the provisions hereof.

 

Security Agreement    28   



--------------------------------------------------------------------------------

(c) The indemnities provided by the Grantor pursuant to this Agreement shall
survive the expiration, cancellation, termination or modification of this
Agreement or the other Financing Documents, the resignation or removal of the
Collateral Agent, and the provision of any subsequent or additional indemnity by
any Person.

Section 9.02 Amendments; Waivers, Etc. No amendment or waiver of any provision
of this Agreement, and no consent to any departure by the Grantor herefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Collateral Agent, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that the Collateral Agent shall not sign any amendment or waiver and
will not consent to any departure by the Grantor herefrom unless so instructed
in writing by the Administrative Agent. No failure on the part of the Collateral
Agent or any other Secured Party to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the expense of any other right.

Section 9.03 Reserved.

Section 9.04 Reserved.

Section 9.05 Security Interest Absolute and Waivers. (a) This Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Secured Obligations is rescinded or must otherwise be
returned by any Secured Party or by any other Person upon the insolvency,
bankruptcy or reorganization of the Grantor or otherwise, all as though such
payment had not been made.

(b) The Grantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Secured Obligations and this Agreement or any other
Collateral Document to which the Grantor is a party and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against the Grantor or
any other Person or any Collateral.

(c) The Grantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement or any other Collateral Document to which the Grantor is a
party and acknowledges that this Agreement or any other Collateral Document to
which the Grantor is a party is continuing in nature and applies to all Secured
Obligations, whether existing now or in the future.

(d) The Grantor hereby unconditionally and irrevocably waives any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of the Grantor hereunder.

Section 9.06 Notices; Etc. (a) All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied or otherwise delivered, in the case of the Grantor or any Agent,
addressed to it at its address specified on the signature pages hereto; or, as
to any party, at such other address as shall be

 

Security Agreement    29   



--------------------------------------------------------------------------------

designated by such party in a written notice to the other parties. All such
notices and other communications shall, when mailed, telecopied or otherwise
delivered, be effective when deposited in the mails, telecopied or otherwise
delivered (or confirmed by a signed receipt), respectively, addressed as
aforesaid; except that notices and other communications to the Collateral Agent
shall not be effective until received by it. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or any Exhibit, Schedule or Appendix hereto shall be effective as
delivery of an original executed counterpart thereof.

(b) The Collateral Agent shall promptly forward to the Administrative Agent
copies of any notice, certificate, report, instrument, demand, request,
direction, instruction, waiver, receipt, consent or other document that it
receives from any other party hereto or to any other Financing Document to which
it is a party.

Section 9.07 Continuing Security Interest; Assignments Under the Financing
Documents. This Agreement and each other Collateral Document shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until (i) the earlier of (A) the Collateral Release Date and
(B) the latest of (1) the payment in full in cash of the Senior Debt Obligations
and (2) the Final Maturity Date, (b) be binding upon the Grantor, its successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Secured Parties and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause (c), any Creditor Party may assign, sell or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including all or any portion of its Commitment, the Advances owing to
it and the Note or Notes, if any, held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Creditor Party herein or otherwise, in each case as
provided in the Credit Agreement.

Section 9.08 Release and Termination. (a) All Collateral sold, transferred or
otherwise disposed of in accordance with the terms of the Financing Documents
(including pursuant to a waiver or amendment of the terms thereof) shall be
sold, transferred or otherwise disposed of free and clear of the assignment and
security interest granted hereby; provided that at the time of such sale,
transfer or other disposition, no Default shall have occurred and be continuing.
Upon any such sale, lease, transfer or other disposition of any item of
Collateral in accordance with the terms of the Financing Documents (other than
sales of Inventory in the ordinary course of business), the Collateral Agent
will, at the Grantor’s expense, execute and deliver to the Grantor, or to such
Persons as the Grantor shall reasonably designate, such UCC termination
statements and other similar documents as the Grantor shall reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted hereby or under any other Collateral Document;
provided that (A) at the time of such request and such release no Default shall
have occurred and be continuing, (B) such Grantor shall have delivered to the
Collateral Agent, at least five Business Days prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, lease, transfer or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a form of release for execution by the Collateral Agent and a certificate
of the Grantor to the effect that the transaction is in compliance with the

 

Security Agreement    30   



--------------------------------------------------------------------------------

Financing Documents and as to such other matters as the Collateral Agent may
request and (C) the proceeds of any such sale, lease, transfer or other
disposition required to be applied, or any payment to be made in connection
therewith, in accordance with Section 2.06 of the Credit Agreement shall, to the
extent so required, be paid or made to, or in accordance with the instructions
of, the Collateral Agent when and as required under Section 2.06 of the Credit
Agreement. Upon the release of any item of Collateral from the security interest
granted hereby pursuant to this Section 9.08(a), any representation, warranty or
covenant contained herein relating to such Collateral shall no longer be deemed
to be made with respect to such Collateral (except to the extent that any such
representation, warranty or covenant made prior to such release would be deemed
to survive the termination of this Agreement pursuant to Section 9.19).

(b) Upon the (i) the earlier of (A) the Collateral Release Date and (B) the
latest of (1) the payment in full in cash of the Senior Debt Obligations and
(2) the Final Maturity Date, the pledge and security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the Grantor.
Upon any such termination, the Collateral Agent will, at the Grantor’s expense,
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.

Section 9.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

Section 9.10 Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, then to the extent permitted by law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

Section 9.11 Integration. This Agreement represents the agreement of the parties
hereto with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any party relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Financing Documents.

Section 9.12 No Partnership. Nothing contained in this Agreement and no action
by any Creditor Party is intended to constitute or shall be deemed to constitute
the Creditor Parties (or any of them) a partnership, association, joint venture
or other entity.

Section 9.13 No Reliance. No Creditor Party has relied on any representation or
warranty of any other Creditor Party with respect to this Agreement and the
transactions contemplated hereunder unless such representation or warranty has
been set forth expressly in this Agreement.

Section 9.14 Third Party Beneficiaries. All undertakings, agreements,
representations and warranties contained in this Agreement and the other
Collateral Documents are solely for the benefit of the Creditor Parties and
their respective successors and permitted assigns, and (a) there are no other
parties (including any Affiliates of the Grantor) who are intended to be
benefited in any way by this Agreement and the other Collateral Documents and

 

Security Agreement    31   



--------------------------------------------------------------------------------

(b) nothing herein shall give the Grantor or any of its Affiliates or any other
Person (other than a Creditor Party) any benefit or any legal or equitable right
or remedy under this Agreement or any other Collateral Document. The existence
of this Agreement and the other Collateral Documents shall not commit or
obligate the Creditor Parties to make any Advances or consummate any of the
other transactions contemplated by the Financing Documents.

Section 9.15 No Impairment. Nothing in this Agreement is intended or shall be
construed to impair, diminish or otherwise adversely affect any other rights the
Creditor Parties may have or may obtain against the Grantor or any other Person.

Section 9.16 Equitable Remedies. Each party to this Agreement acknowledges that
the breach by it of any of the provisions of this Agreement is likely to cause
irreparable damage to the other party. Therefore, the relief to which any party
shall be entitled in the event of any such breach or threatened breach shall
include, but not be limited to, a mandatory injunction for specific performance,
injunctive or other judicial relief to prevent a violation of any of the
provisions of this Agreement, damages and any other relief to which it may be
entitled at law or in equity.

Section 9.17 Remedies. Other than as stated expressly herein, no remedy herein
conferred upon the Collateral Agent or any other Creditor Party is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or the other Financing Documents, or now or hereafter existing at law
or in equity or by statute or otherwise.

Section 9.18 Limitations. (a) The obligations, liabilities or responsibilities
of any party hereunder shall be limited to those obligations, liabilities or
responsibilities expressly set forth and attributed to such party pursuant to
this Agreement or otherwise applicable under Applicable Law.

(b) In no event shall any Indemnified Party be liable for, and the Grantor
hereby agrees not to assert any claim against any Indemnified Party, on any
theory of liability, for consequential, incidental, indirect, punitive or
special damages arising out of or otherwise relating to the Notes, this
Agreement, the other Financing Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances.

Section 9.19 Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 7.10, 7.11, 7.17, 9.01, 9.19, 9.20, 9.21, 9.22 and 9.23 shall
survive any termination of this Agreement. In addition, each representation and
warranty made or deemed to be made hereunder shall survive the making of such
representation and warranty, and no Creditor Party shall be deemed to have
waived, by reason of making any Advance or acceptance of any Note or making any
payment pursuant thereto, any Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that such Creditor Party may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time such Advance was made or such Note was issued.

 

Security Agreement    32   



--------------------------------------------------------------------------------

Section 9.20 Confidentiality. (a) No Creditor Party may, without the prior
written consent of the Borrower, disclose to any Person (i) any confidential,
proprietary or non-public information of the Borrower furnished to such Creditor
Party by the Borrower (such information being referred to collectively herein as
the “Confidential Information”) or (ii) the fact that the Confidential
Information has been made available or any of the terms, conditions or other
facts with respect to the Confidential Information, in each case except as
permitted by Section 8.07 of the Credit Agreement or this Section 9.20 and
except that each of the Creditor Parties may disclose Confidential Information
(i) to its and its Affiliates’ employees, officers, directors, agents and
advisors (collectively, “Representatives”) who need to know the Confidential
Information for the purpose of administering or enforcing its rights under this
Agreement and the other Financing Documents and the transactions contemplated
hereby and thereby or for the discharge of their duties (it being understood
that the Representatives to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential on substantially the same terms as
provided herein), (ii) to the extent requested by any regulatory authority
having jurisdiction over it or to the extent necessary for purposes of enforcing
this Agreement or any other Financing Document, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or under any other Financing Document or any suit,
action or proceeding relating to this Agreement or any other Financing Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this
Section 9.20, to any assignee or pledgee of or participant in, or any
prospective assignee or pledgee of or participant in, any of its rights or
obligations under this Agreement, including in the case of any securitization or
collateralization of, or other similar transaction relating to the rights and
obligations of any Lender or Lenders hereunder, disclosure to any necessary
Person in connection with such securitization, collateralization or other
transaction (including any funding vehicle organized to undertake or effectuate
such securitization, collateralization or other transaction, its lenders,
sureties, reinsurers, swap counterparties, guarantors or credit liquidity
enhancers, their respective directors, officers, and advisors, and any rating
agency), so long as the Persons to whom such disclosure is made will be informed
of the confidential nature of such Confidential Information and such Persons
have agreed in writing (or with respect to any rating agency, in writing or
otherwise) to keep such Confidential Information confidential on substantially
the same terms as provided herein, (vii) to the extent such Confidential
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.20
by such Creditor Party, or (B) is or becomes available to such Creditor Party on
a nonconfidential basis from a source other than a Borrower and (viii) with the
consent of the Borrower.

(b) No Creditor Party shall, without the prior written consent of the Borrower,
use, either directly or indirectly, any of the Confidential Information except
in connection with this Agreement and the other Financing Documents and the
transactions contemplated hereby and thereby.

(c) Notwithstanding the foregoing, any of the parties hereto may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure

 

Security Agreement    33   



--------------------------------------------------------------------------------

of the transactions contemplated by this Agreement and the other Financing
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such parties relating to such U.S. tax treatment
and U.S. tax structure.

(d) In the event that any Creditor Party becomes legally compelled to disclose
any of the Confidential Information otherwise than as contemplated by
Section 9.20(a), such Creditor Party shall provide the Borrower with notice of
such event promptly upon its obtaining knowledge thereof (provided that it is
not otherwise prohibited by Applicable Law from giving such notice) so that the
Borrower may seek a protective order or other appropriate remedy. In the event
that such protective order or other remedy is not obtained, such Creditor Party
shall furnish only that portion of the Confidential Information that it is
legally required to furnish and shall cooperate with the Borrower’s counsel to
enable the Borrower to obtain a protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information.

(e) In the event of any breach of this Section 9.20, the Borrower shall be
entitled to equitable relief (including injunction and specific performance) in
addition to all other remedies available to it at law or in equity.

(f) No Creditor Party shall make any public announcement, advertisement,
statement or communication regarding the Borrower, its Affiliates (insofar as
such announcement, advertisement, statement or communication relates to the
Borrower or the transactions contemplated hereby) or this Agreement or the
transactions contemplated hereby without the prior consent of the Borrower (such
consent not to be unreasonably withheld or delayed).

(g) The obligations of each Creditor Party under this Section 9.20 shall survive
for a period of one year following the termination or expiration of this
Agreement.

Section 9.21 Force Majeure. The Collateral Agent shall not incur any liability
for not performing any act or fulfilling any obligation hereunder by reason of
any occurrence beyond its control (including any provision of any present or
future law or regulation or any act of any Governmental Authority, any act of
God, war or terrorism, or the unavailability of any electronic communication
facility).

Section 9.22 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 9.23 The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property, and
the terms of this Agreement shall be controlling in the case of all other
Collateral.

 

Security Agreement    34   



--------------------------------------------------------------------------------

Section 9.24 Jurisdiction, Etc. (a) Each of the parties hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Financing Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Financing Documents in the courts
of any jurisdiction.

(b) Each of the parties irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Financing Documents to
which it is a party in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and agrees not to plead or claim, any right of immunity from
legal action, suit or proceeding, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution or judgment, from
execution of judgment, or from any other legal process or proceeding for the
giving of any relief or for the enforcement of any judgment, and consents to
such relief and enforcement against it, its assets and its revenues in any
jurisdiction, in each case with respect to any matter arising out of, or in
connection with, this Agreement. Each of the parties hereto waives personal
service of process and consents to service of process by certified or registered
mail, return receipt requested, directed to it at the address last specified for
notices hereunder, and such service shall be deemed completed ten days after the
same is so mailed.

Section 9.25 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE OTHER FINANCING DOCUMENTS OR THE ACTIONS OF THE GRANTOR IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Security Agreement    35   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

  ALLEGHENY ENERGY SUPPLY COMPANY, LLC

By:

 

Title:

 

 

Security Agreement      



--------------------------------------------------------------------------------

  CITICORP USA, INC., as Administrative Agent

By:

 

Title:

 

 

Security Agreement      



--------------------------------------------------------------------------------

  CITIBANK, N.A., as Collateral Agent

By:

 

Title:

 

 

Security Agreement      



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

     

DEFINITIONS AND INTERPRETATION

  

Section 1.01

   Definitions    2

Section 1.02

   Principles of Interpretation    3

ARTICLE II

     

SECURED OBLIGATIONS

  

ARTICLE III

     

REPRESENTATIONS AND WARRANTIES

  

Section 3.01

   Representations and Warranties of the Grantor    4

ARTICLE IV

     

Controlled accounts

  

Section 4.01

   Reports, Certifications and Instructions    6

Section 4.02

   Controlled Accounts    6

ARTICLE V

     

SECURITY INTERESTS

  

Section 5.01

   Grant of Security    6

Section 5.02

   Security for Obligations    10

Section 5.03

   Delivery and Control of Security Collateral and Account Collateral    11

Section 5.04

   Further Assurances; Etc.    11

Section 5.05

   As to the Assigned Agreements    13

Section 5.06

   Grantor Remains Liable    13

Section 5.07

   Additional Equity Interests    13

Section 5.08

   Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims    13

Section 5.09

   Equipment and Inventory    14

Section 5.10

   Insurance    14

 

AESC Credit Agreement

   D-1   



--------------------------------------------------------------------------------

Section 5.11

   Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts    14

Section 5.12

   Intellectual Property Collateral    15

Section 5.13

   Letter-of-Credit Rights    16

Section 5.14

   Voting Rights, Dividends, Etc.    16

Section 5.15

   The Collateral Agent Appointed Attorney-in-Fact    17

ARTICLE VI

     

REMEDIES AND ENFORCEMENT

  

Section 6.01

   Remedies and Enforcement Action    18

Section 6.02

   Sale; Incidents of Sale    18

Section 6.03

   Collateral Agent May File Proofs of Claim    19

Section 6.04

   Collateral Agent May Enforce Claims    19

Section 6.05

   Enforcement Proceeds Account    19

Section 6.06

   Application of Enforcement Proceeds    19

ARTICLE VII

     

COLLATERAL AGENT

  

Section 7.01

   Authorization and Action of the Collateral Agent    20

Section 7.02

   Reliance    21

Section 7.03

   Citibank, CUSA and Affiliates    21

Section 7.04

   Acceptance of Collateral    21

Section 7.05

   The Collateral Agent May Perform    22

Section 7.06

   Duties    22

Section 7.07

   Liability    23

Section 7.08

   Successor Collateral Agent    23

Section 7.09

   Suits, Etc., Brought by the Collateral Agent    24

Section 7.10

   Compensation of the Collateral Agent    24

 

AESC Credit Agreement

   D-2   



--------------------------------------------------------------------------------

Section 7.11

   Taxes, Stamp and Other Similar Taxes    25

Section 7.12

   Limitation on Duties in Respect of Collateral    25

Section 7.13

   Right to Initiate Judicial Proceedings, Etc.    26

Section 7.14

   Exculpatory Provisions    26

Section 7.15

   Treatment of Creditor Parties    26

Section 7.16

   Miscellaneous    27

Section 7.17

   Indemnification    27

Section 7.18

   Publicity    28

Section 7.19

   Merger; Consolidation    28

ARTICLE VIII

     

OTHER AGREEMENTS

  

ARTICLE IX

     

MISCELLANEOUS

  

Section 9.01

   Indemnity and Expenses    28

Section 9.02

   Amendments; Waivers, Etc.    29

Section 9.03

   Reserved    29

Section 9.04

   Reserved    29

Section 9.05

   Security Interest Absolute and Waivers    29

Section 9.06

   Notices; Etc.    29

Section 9.07

   Continuing Security Interest; Assignments Under the Financing Documents    30

Section 9.08

   Release and Termination    30

Section 9.09

   Execution in Counterparts    31

Section 9.10

   Severability    31

Section 9.11

   Integration    31

Section 9.12

   No Partnership    31

 

AESC Credit Agreement

   D-3   



--------------------------------------------------------------------------------

Section 9.13

   No Reliance    31

Section 9.14

   Third Party Beneficiaries    31

Section 9.15

   No Impairment    32

Section 9.16

   Equitable Remedies    32

Section 9.17

   Remedies    32

Section 9.18

   Limitations    32

Section 9.19

   Survival    32

Section 9.20

   Force Majeure    34

Section 9.21

   GOVERNING LAW    34

Section 9.22

   The Mortgages    34

Section 9.23

   Jurisdiction, Etc.    35

Section 9.24

   WAIVER OF JURY TRIAL    35

 

AESC Credit Agreement    D-4   



--------------------------------------------------------------------------------

Schedules:

 

Schedule 3.01(a)    -    Name, Location, Chief Executive Office, Place Where
Agreements Are Maintained, Type of Organization, Jurisdiction of Organization
and Organizational Identification Number; Trade Names and Domain Names; Changes
in Name, Location, Etc. Schedule 3.01(d)    -    Material Equipment Schedule
3.01(f)    -    Pledged Equity Schedule 3.01(g)    -    Initial Controlled
Accounts Schedule 5.01(h)    -    Commercial Tort Claims

Exhibit:

 

Exhibit A    -    Form of Account Control Agreement

Appendix:

 

Appendix A-1    -    Definitions

 

AESC Credit Agreement

   D-5   



--------------------------------------------------------------------------------

EXHIBIT E

AESC CREDIT AGREEMENT

INTERCREDITOR TERMS

Terms defined in the Senior Credit Agreement referred to below are used in these
Intercreditor Terms with their defined meanings except as otherwise defined
herein.

Section 1. Senior Secured Obligations. Citicorp USA, Inc., as administrative
agent (the “Senior Agent”), and the Lenders Parties (the Lender Parties,
Citibank, N.A., in its capacity as Collateral Agent, and the Senior Agent are
herein referred to collectively as the “Senior Secured Creditors”) have entered
into that certain Credit Agreement dated as of May [    ], 2006 (the “Senior
Credit Agreement”) with Allegheny Energy Supply Company, LLC, as Borrower (the
“Borrower”). Pursuant to the Collateral Documents, the Borrower has granted to
the Senior Secured Creditors a security interest in certain real and personal
property of the Borrower (the “Collateral”). The Senior Credit Agreement, the
Collateral Documents and all documents and agreements executed in connection
with the Senior Credit Agreement are referred to herein as the “Senior Loan
Documents.”

Section 2. Junior Secured Obligations. [            ] (the “Hedging
Counterparty”) has entered into [ describe Commodity Hedge Agreement ] dated as
of             ,             (the “Junior Hedge Agreement”) with the Borrower.
The Borrower may, from time to time (whether before or after the date hereof),
enter into one or more Commodity Hedge Agreements with the Hedging Counterparty
or any other Person (each such other Person, an “Other Junior Hedging
Counterparty”). So long as the Hedging Counterparty and any such Other Junior
Hedging Counterparty shall have entered into an accession agreement
substantially in the form of Annex A hereto (the “Accession Agreement”), the
Borrower may, from time to time prior to the Collateral Release Date (whether
before or after the date hereof), grant to the Hedging Counterparty and such
Other Junior Hedging Counterparty (collectively, the “Junior Secured
Creditors”), respectively, a security interest in the Collateral pursuant to the
Junior Collateral Documents; provided that, notwithstanding the foregoing, the
Borrower shall be permitted to grant the security interests permitted under
Section 5.02(a)(vi) and (viii) of the Senior Credit Agreement to the Hedging
Counterparty and Other Junior Hedging Counterparties without any such Person
being a party to, or otherwise executing an Accession Agreement in respect of,
an agreement with the Senior Agent containing these Intercreditor Terms. “Junior
Collateral Documents” means all security agreements, pledge agreements,
mortgages and other agreements creating any Lien in favor of the Junior Secured
Creditors; the Junior Hedge Agreement, Commodity Hedge Agreements with Other
Junior Hedging Counterparties, the Junior Collateral Documents and all other
documents and agreements executed in connection with the Junior Hedge Agreement
and Commodity Hedge Agreements with Other Junior Hedging Counterparties are
collectively referred to herein as the “Junior Hedge Documents.”

SECTION 3. No Third Party Beneficiaries; No Fiduciary Duties. All undertakings,
agreements, representations and warranties contained in these Intercreditor
Terms are solely for the benefit of the Senior Secured Creditors and the Junior
Secured Creditors, and there are no other parties (including, without
limitation, the Borrower or any of its Affiliates)

 

1



--------------------------------------------------------------------------------

who are intended to be benefited in any way by these Intercreditor Terms. The
existence of these Intercreditor Terms shall not commit or obligate the Senior
Secured Creditors or the Junior Secured Creditors to make loans or extend credit
to the Borrower. The parties hereto agree that these Intercreditor Terms, the
Senior Loan Documents and the Junior Hedge Documents do not create an agency or
fiduciary relationship between the Senior Secured Creditors, the Senior Agent or
any Junior Secured Creditor.

SECTION 4. Reservation of Security Interests as Against Other Parties. Nothing
contained in these Intercreditor Terms is intended to affect or limit in any way
the security interests and/or liens of the Senior Secured Creditors and the
Junior Secured Creditors in, or on, any or all of the property and assets of the
Borrower or other Persons, whether tangible or intangible, insofar as the
Borrower and other Persons are concerned. The Senior Secured Creditors and the
Junior Secured Creditors specifically reserve all respective security interests
and/or liens and rights to assert such security interests and/or liens as
against the Borrower and other Persons.

SECTION 5. Priority of Security Interests. Irrespective of (a) the time, order,
manner or method of creation, attachment or perfection of the respective
security interests and/or liens granted to the Senior Secured Creditors and the
Junior Secured Creditors in or on any or all of the Collateral, (b) the time or
manner of the filing of their respective financing statements or other public
filing documents, (c) whether the Senior Secured Creditors or the Junior Secured
Creditors, or any bailee or agent thereof, holds possession of, or has exercised
control over, any or all of the Collateral, (d) the dating, execution,
authentication or delivery of any agreement, document or instrument granting the
Senior Secured Creditors or the Junior Secured Creditors security interests
and/or liens in or on any or all of the Collateral, (e) the giving or failure to
give notice of the security interests or of the acquisition or expected
acquisition of any purchase money or other security interest in Collateral,
(f) the status of the Junior Secured Creditors as “purchasers” of the Collateral
entitled to protection or priority with respect to the Collateral under the UCC,
and (g) any provision of the UCC or any other applicable law to the contrary:

(i) any Lien on the Collateral securing the First Lien Obligations (as
hereinafter defined) now or hereafter held by or for the benefit of the Senior
Secured Creditors, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing the Second Lien Obligations (as
hereinafter defined). Without prejudice to the foregoing, all Liens on the
Collateral securing the First Lien Obligations shall be and remain senior to all
Liens on the Collateral securing the Second Lien Obligations for all purposes,
whether or not such Liens securing the First Lien Obligations are subordinated
to any Lien securing any other obligation of the Borrower;

(ii) any Lien on the Collateral securing the Second Lien Obligations now or
hereafter held by or for the benefit of the Junior Secured Creditors, regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing the First Lien Obligations; and

 

2



--------------------------------------------------------------------------------

(iii) for purposes of the foregoing allocation of priorities, any claim of a
right of set-off shall be treated in all respects as a security interest and no
claimed right of set-off shall be asserted to defeat or diminish the rights or
priorities provided for herein.

In these Intercreditor Terms, (a) “First Lien Obligations” means any payment,
performance or other obligation of the Borrower of any kind under the Senior
Loan Documents, including, without limitation, any liability of the Borrower on
any claim, whether or not the right of any creditor to payment in respect of
such claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, disputed, undisputed, legal, equitable, secured or unsecured, and
whether or not such claim is discharged, stayed or otherwise affected by any
Insolvency Proceeding. Without limiting the generality of the foregoing, the
First Lien Obligations under the Senior Loan Documents include (i) the
obligation to pay principal, interest, Letter of Credit reimbursement
obligations, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by the
Borrower under any Senior Loan Document, (ii) the payment of interest accrued or
accruing (or which would, absent the commencement of any Insolvency Proceeding,
accrue), after commencement of an Insolvency Proceeding in accordance with the
rate specified in the applicable Senior Loan Document whether or not the claim
for such interest is allowed as a claim in such Insolvency Proceeding and
(iii) the obligation of the Borrower to reimburse any amount in respect of any
of the foregoing that any Senior Secured Creditor, in its sole discretion (after
demand has been made upon the Borrower), may elect to pay or advance on behalf
of the Borrower; and (b) “Second Lien Obligations” means any payment,
performance or other obligation of the Borrower of any kind under the Junior
Hedge Documents, including, without limitation, any liability of such Person on
any claim, whether or not the right of any creditor to payment in respect of
such claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, disputed, undisputed, legal, equitable, secured or unsecured, and
whether or not such claim is discharged, stayed or otherwise affected by any
Insolvency Proceeding. Without limiting the generality of the foregoing, the
Junior Lien Obligations of the Borrower under the Junior Hedge Documents include
(i) the obligation to pay principal, interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, indemnities and other amounts
payable by the Borrower under any Junior Hedge Document, (ii) the payment of
interest accrued or accruing (or which would, absent the commencement of any
Insolvency Proceeding, accrue), after commencement of an Insolvency Proceeding
in accordance with the rate specified in the applicable Junior Hedge Document
whether or not the claim for such interest is allowed as a claim in such
Insolvency Proceeding and (iii) the obligation of the Borrower to reimburse any
amount in respect of any of the foregoing that any Junior Secured Creditor, in
its sole discretion (after demand has been made upon the Borrower), may elect to
pay or advance on behalf of the Borrower.

SECTION 6. Exercise of Remedies. (a) So long as the First Lien Obligations have
not been paid in full (as hereinafter defined), whether or not any Insolvency
Proceeding has been commenced by or against the Borrower or any of its
Subsidiaries, (i) no Junior Secured Creditor shall (A) exercise or seek to
exercise any rights or remedies with respect to any Collateral securing the
Second Lien Obligations, (B) institute any action or proceeding with

 

3



--------------------------------------------------------------------------------

respect to such rights or remedies (including, without limitation, any action of
foreclosure, contest or protest) or (C) object to any foreclosure proceeding or
action brought by any Senior Secured Creditor or the exercise of any right under
any Senior Loan Document or similar agreement or arrangement to which any Senior
Secured Creditor is a party, or any other exercise by any such party of any
rights and remedies relating to the Collateral under the Senior Loan Documents
or otherwise, or, except as provided herein, any release of any or all of the
Collateral for any purpose, or object to the forbearance by Senior Secured
Creditors from bringing or pursuing any foreclosure proceeding, or object,
oppose or otherwise contest any claim for allowance in any Insolvency Proceeding
of First Lien Obligations consisting of post-petition interest, fees and
expenses or action or any other exercise of any rights or remedies relating to
the Collateral; provided that any Junior Secured Creditor may exercise any or
all such rights or remedies after the passage of a period of at least 180 days
has elapsed since the date on which the Senior Agent has been notified in
writing by one or more Junior Secured Creditors that the aggregate amount due
and payable by the Borrower in respect of Commodity Hedge Agreements
constituting Second Lien Obligations that have been terminated is in excess of
$100,000,000 (the “Standstill Period”); provided further that notwithstanding
anything to the contrary herein, in no event shall any Junior Secured Creditor
exercise any rights or remedies with respect to the Collateral if,
notwithstanding the expiration of the Standstill Period, the Senior Agent or the
Senior Secured Creditors shall have commenced and be diligently pursuing the
exercise of their rights or remedies with respect to all or any material portion
of the Collateral (prompt notice of such exercise to be given to the Junior
Secured Creditors); and (ii) subject to the rights of the Junior Secured
Creditors under clause (i) above, the Senior Secured Creditors shall have the
exclusive right to enforce rights, exercise remedies and make determinations
regarding release, disposition, or restrictions with respect to the Collateral
without any consultation with or the consent of the Junior Secured Creditors,
and the Junior Secured Creditors shall take any action reasonably requested by
the Senior Agent in order to effectuate any such enforcement, exercise, release
or disposition; provided however that (w) the Junior Secured Creditors may
exercise any rights or remedies after the termination of the Standstill Period
to the extent permitted by Section 6(a)(i), (x) in any Insolvency Proceeding
commenced by or against the Borrower, any Junior Secured Creditor may file a
claim or statement of interest, (y) any Junior Secured Creditor may take any
action not adverse to the Senior Secured Creditors in order to preserve or
protect its rights in the Collateral and any Junior Secured Creditor may act in
coordination with and not adverse to the Senior Secured Creditors in exercising
any remedies initiated by the Senior Secured Creditors with respect to the
Collateral.

(b) Each Junior Secured Creditor agrees that it shall not, with respect to the
Second Lien Obligations, take or receive from or on behalf of the Borrower or
any Subsidiary of the Borrower, directly or indirectly, in cash or other
property or by setoff, counterclaim or in any other manner (whether pursuant to
any enforcement, collection, execution, levy, foreclosure action or other
proceeding or otherwise) any Collateral or any proceeds of Collateral, unless
and until all First Lien Obligations have been paid in full. Without limiting
the generality of the foregoing, unless and until the First Lien Obligations
have been paid in full, except as expressly provided herein, the sole right of
the Junior Secured Creditors with respect to the Collateral is to hold a Lien on
the Collateral pursuant to the Junior Hedge Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after payment in full of the First Lien Obligations; provided however that
subject to Section 5 and this Section 6, nothing in this paragraph shall be
construed to impair the right of the Junior Secured Creditors to

 

4



--------------------------------------------------------------------------------

receive payments of principal, interest, fees and other amounts in respect of
the Second Lien Obligations as provided for in the Junior Hedge Documents, and
to enforce the making of such payments by bringing suit at law (but not, except
as provided in Section 6(a)(i) above, to exercise any rights in respect of their
Liens on the Collateral) with respect to any unpaid amounts of such payments.
Each Junior Secured Creditor (i) further agrees that it will not take any action
that would hinder, delay, limit, impede or prohibit any exercise of remedies by
the Senior Agent or any of the Senior Secured Creditors to the extent related to
satisfying the First Lien Obligations, including any collection, sale, lease,
exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise, or that would limit, invalidate, avoid or set aside
any Lien or Senior Loan Document securing or purporting to secure the First Lien
Obligations or subordinate the priority of the First Lien Obligations to the
Second Lien Obligations or grant the Liens securing the Second Lien Obligations
equal ranking to the Liens securing the First Lien Obligations and (ii) hereby
waives any and all rights it may have (other than as specified herein) as a
junior lien creditor or otherwise (whether arising under the UCC or under any
other applicable law) to object to the manner in which the Senior Secured
Creditors seek to enforce or collect the First Lien Obligations or the Liens now
or hereafter granted in any Collateral to secure the First Lien Obligations,
regardless of whether any action or failure to act by or on behalf of the Senior
Secured Creditors is adverse to the interest of the Junior Secured Creditors.

(c) In these Intercreditor Terms, “paid in full” and “payment in full” means,
with respect to any and all First Lien Obligations, (i) payment in full thereof
in cash (or otherwise to the written satisfaction of the Senior Secured
Creditors with respect to such First Lien Obligations), (ii) in the case of any
outstanding Letter of Credit issued by an Issuing Bank, receipt of cash
collateral (or a backstop letter of credit in respect thereof on terms
acceptable to such Issuing Bank and the Senior Agent) in an amount equal to 101%
of the aggregate amount available for drawing under such Letter of Credit or the
return and cancellation of such Letter of Credit, and (iii) termination of the
Commitments under the Senior Credit Agreement and any other commitment to lend
and all other Obligations of the Senior Secured Creditor under the Senior Loan
Documents.

SECTION 7. Release of Collateral. (a) The Junior Secured Creditors agree that
any collection, sale or other disposition of any or all of the Collateral by the
Senior Secured Creditors (whether pursuant to the UCC or otherwise) shall be
free and clear of any and all security interests, liens, claims and/or rights of
the Junior Secured Creditors in such Collateral. At the request of the Senior
Agent, the Junior Secured Creditors shall promptly provide the Senior Agent with
any necessary or appropriate releases to permit the collection, sale or other
disposition of any or all of the Collateral by the Senior Secured Creditors free
and clear of the security interests and liens of the Junior Secured Creditors.
In addition, at the request of the Senior Agent, the Junior Secured Creditors
shall, to the extent necessary or appropriate, promptly release any and all
security interests, liens, claims and/or rights which it may have on or in the
Collateral to facilitate the collection, sale or other disposition of such
Collateral by the Borrower or the Senior Secured Creditors.

(b) Without prejudice to the foregoing, each Junior Secured Creditor also hereby
agrees and acknowledges that, upon the Collateral Release Date, all Liens
securing its Second Lien Obligations shall be released.

 

5



--------------------------------------------------------------------------------

(c) Each Junior Secured Creditor shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the Senior
Agent shall request to evidence any release of the second-priority Lien
described in this Section 7. Each Junior Secured Creditor hereby appoints the
Senior Agent and any officer or duly authorized person of the Senior Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior Secured
Creditor and in the name of the Junior Secured Creditor or in the Senior Agent’s
own name, from time to time, in the Senior Agent’s sole discretion, for the
purposes of carrying out the terms of this clause, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including, without limitation, any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

SECTION 8. Turnover of Collateral. Unless and until all First Lien Obligations
shall have been paid in full, any Collateral or proceeds thereof or any payment
received by any Junior Secured Creditor from proceeds of the Collateral
(including assets or proceeds received in connection with the exercising rights
or remedies after the expiration of the Standstill Period in accordance with
Section 6(a)(i)) shall be segregated and held in trust and forthwith paid over
to the Senior Agent for application to the First Lien Obligations, whether due
or not due, in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct, and, until so delivered,
the same shall be held in trust by such Junior Secured Creditor as the property
of the Senior Secured Creditors. The Senior Agent is hereby authorized to make
any and all such endorsements as agent for any such Junior Secured Creditor.
This authorization is coupled with an interest and is irrevocable.

SECTION 9. Nonavoidability and Perfection. (a) Each Junior Secured Creditor
agrees that it will not directly or indirectly take any action to contest or
challenge in any proceeding (including, without limitation, any Insolvency
Proceeding), (i) the validity, legality, enforceability, perfection, priority or
avoidability of any Senior Loan Document or the security interest of the Senior
Secured Creditors in the Collateral or (ii) the reasonableness of any action or
failure to act by the Senior Agent or the Senior Secured Creditors in respect of
the Collateral, including, without limitation, the Collateral Release Date or
the timing, method or manner of (A) any consent to disposition by the Borrower
of any Collateral or (B) disposing of or liquidating any Collateral, the terms,
including the price and percentage of consideration received in cash, of any
such disposition or liquidation, or any failure to dispose of or liquidate any
Collateral, including acceptance of Collateral by the Senior Secured Creditors
in full or partial satisfaction of the indebtedness secured by the Collateral
Documents; and

(b) Each of the Senior Agent and each Senior Secured Creditor (by its acceptance
of the benefits of the Senior Loan Documents) agrees that it shall not, and
hereby waives any right to, contest, or support any other Person in contesting,
in any proceeding (including, without limitation, any Insolvency Proceeding),
the priority, validity or enforceability of any Lien held by the Junior Secured
Creditors in the Collateral; provided that this Section 10 shall not be
construed to prevent or impair the rights of the Senior Secured Creditors to
enforce this Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 10. Refinancing. (a) Notwithstanding anything in the Junior Hedge
Documents to the contrary, the Obligations under the Senior Credit Agreement may
be Refinanced (as hereinafter defined) at any time, without notice to, or
consent of, any of the Junior Secured Creditors, without affecting the Lien
priority and subordination or other provisions of this Agreement; provided that
(i) the holders (or an agent or trustee thereof) of such Refinancing debt shall
have entered into an Accession Agreement at the time of such Refinancing unless
such holders (or an agent or trustee thereof) are already bound by the terms of
this Agreement in respect of such Obligations and (ii) the aggregate principal
amount of such replacement first lien Obligations shall not be in excess of the
sum of (A) $2,000,000,000 plus (B) any amounts due in connection with any
Refinancing thereof (including interest (including post-petition and default
rate interest), commitment fees, letter of credit fees, premiums, fees, costs
and expenses and any amounts necessary to cash collateralize any Letters of
Credit outstanding thereunder) plus (C) the aggregate amount of reasonable
transaction fees and expenses (including reasonable accounting, legal,
investment banking, consultant, title company and rating agency fees and
expenses) incurred by the Borrower in connection with such Refinancing. In these
Intercreditor Terms, “Refinance” means, in respect of any Obligation, to
refinance, extend, renew, defease, amend, modify, supplement, restructure,
replace, refund or repay, or to issue other indebtedness, in exchange or
replacement for, such Obligation in whole or in part; and “Refinanced” and
“Refinancing” shall have correlative meanings.

(b) If, at any time concurrently with or after the First Lien Obligations are
deemed for purposes of this Agreement “paid in full”, the Borrower or any of its
Subsidiaries enters into a Refinancing of the First Lien Obligation in
accordance with the foregoing provisions, then the obligations under such
Refinancing shall automatically and immediately be treated as First Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, and the
first lien collateral agent under the documents and other instruments evidencing
such Refinancing (the “New First Lien Agent”) shall be deemed to be the Senior
Agent, and such agreements and other instruments shall be “Senior Loan
Documents” for all purposes of this Agreement. Upon receipt of a notice stating
that the Borrower has entered into a new Senior Loan Document (which notice
shall include the identity of the New First Lien Agent), each Junior Secured
Creditor shall promptly enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Borrower (or such other
Person) or such New First Lien Agent may reasonably request in order to provide
to the Senior Agent the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement.

SECTION 11. Insurance Proceeds. In the event of the occurrence of any casualty
with respect to any of the Collateral, the Junior Secured Creditors agrees that
the Senior Agent, on behalf of the Senior Secured Creditors, shall have the sole
and exclusive right to adjust, compromise or settle any such loss with the
insurer thereof, and to collect and receive the proceeds from such insurer. Any
insurer shall be fully protected if it acts in reliance on the provisions of
this paragraph.

SECTION 12. Waiver of Certain Rights. The Junior Secured Creditors hereby waive
any and all rights to (a) require the Senior Secured Creditors to marshal any
property or assets of the Borrower or to resort to any of the property or assets
of the Borrower or any other Person in any particular order or manner, or
(b) require the Senior Secured Creditors to enforce

 

7



--------------------------------------------------------------------------------

any guaranty or any security interest or lien given by the Borrower or any other
any Person to secure the payment of any or all of the indebtedness secured by
the Collateral Documents as a condition precedent or concurrent to taking any
action against or with respect to the Collateral.

SECTION 13. Bankruptcy Financing Issues. (a) These Intercreditor Terms shall
continue in full force and effect after the filing of any petition for relief by
or against the Borrower under the United States Bankruptcy Code (the “Code”) and
all converted or succeeding cases in respect thereof (all references herein to
the Borrower being deemed to apply to such Person as a debtor-in-possession and
to a trustee for such Person) with respect to all Collateral and to all
indebtedness evidenced by the Senior Loan Documents and the Junior Hedge
Documents, including indebtedness incurred by the Borrower, subsequent to such
filing.

(b) If the Borrower shall become subject to a proceeding under the Code, and if
the Senior Secured Creditors shall desire to permit the use of cash collateral
by the Borrower or to provide post-petition financing from the Senior Secured
Creditors to the Borrower, the Junior Secured Creditors agrees as follows:
(i) adequate notice to the Junior Secured Creditors shall be deemed to have been
provided for such use of cash collateral or such post-petition financing if the
Junior Secured Creditors receive notice thereof to the extent required by Rule
4001(b) or any successor thereto under the Code; and (ii) no objection will be
raised by the Junior Secured Creditors to any such use of cash collateral or
such post-petition financing from the Senior Secured Creditors so long as the
Junior Secured Creditors’ lien is not adversely affected thereby.

(c) No objection will be raised by (i) the Junior Secured Creditors to any
Senior Secured Creditor’s motion for relief from automatic stay in any such
proceeding to foreclose on, sell or otherwise realize upon the Collateral and
(ii) any Senior Secured Creditor to the Junior Secured Creditors’ motion for
relief from automatic stay in any such proceeding to foreclose on, sell or
otherwise realize upon the Collateral, provided such foreclosure and sale is
consistent with the terms of these Intercreditor Terms.

SECTION 14. Assignment of Indebtedness. Each of the Senior Agent, on behalf of
the Senior Secured Creditors, and the Hedging Counterparty, represents and
warrants that, as of the date hereof, it has not previously assigned any
interest in any of the indebtedness or other obligations evidenced by the Senior
Loan Documents or the Junior Hedge Documents, as the case may be, other than
assignments permitted by the Senior Credit Agreement and the Junior Hedge
Agreement. The Senior Agent, on behalf of the Senior Secured Creditors, and
Hedging Counterparty, each covenant and agree that the assignment of any
indebtedness or other obligations evidenced by the Senior Loan Documents and the
Junior Hedge Documents owing to such Hedging Counterparty shall be subject to
the terms, provisions and conditions of these Intercreditor Terms and that the
assignee thereof shall be bound by the terms, provisions and conditions of these
Intercreditor Terms.

SECTION 15. Term. As between the Senior Secured Creditors on the one hand and
the Hedging Counterparty on the other hand, these Intercreditor Terms shall
remain in full force and effect until the earliest of (a) all First Lien
Obligations have been paid in full, (b) all Second Lien Obligations have been
paid in full and the Senior Agent has received agreement(s), duly executed by
the Hedging Counterparty, releasing all security interests in respect of the
Collateral granted to the Hedging Counterparty by the Borrower to secure the
Second Lien

 

8



--------------------------------------------------------------------------------

Obligations (other than any security interest permitted under
Section 5.02(a)(vi) and (viii) of the Senior Credit Agreement), together with
evidence of duly filed UCC termination statements for all financing statements
previously filed in respect of such security interests or (c) the Collateral
Release Date has occurred and the Senior Agent has received agreement(s), duly
executed by the Hedging Counterparty, releasing all security interests in
respect of the Collateral granted to the Hedging Counterparty by the Borrower to
secure the Second Lien Obligations (other than any security interest permitted
under Section 5.02(a)(vi) and (viii) of the Senior Credit Agreement), together
with evidence of duly filed UCC termination statements for all financing
statements previously filed in respect of such security interests. These
Intercreditor Terms shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the indebtedness evidenced by the
Senior Loan Documents is rescinded or must otherwise be returned by any Senior
Secured Creditor upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, all as though such payment had not been made. This is a
mutual and continuing agreement of subordination and the Senior Secured
Creditors may continue to extend credit or other financial accommodations and
loan monies to or for the benefit of the Borrower, on the faith hereof, under
the Senior Loan Documents or otherwise without notice to the other party hereto.

SECTION 16. Waiver of Defenses. The rights of the Senior Secured Creditors under
these Intercreditor Terms shall not be adversely affected by (a) any lack of
validity or enforceability of any Senior Loan Document or any agreement or
instrument relating thereto; (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations evidenced by
the Senior Loan Documents or the obligations of the Borrower under or in respect
of the Senior Loan Documents; (c) any amendment or waiver of or any consent to
departure from any Senior Loan Document, including, without limitation, any
increase in the obligations resulting from the extension of additional credit to
the Borrower or any of its Subsidiaries or otherwise; (d) any taking, exchange,
release or non-perfection of any Collateral or any other collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the obligations evidenced by the Senior Loan
Documents; (e) any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the obligations evidenced by the Senior
Loan Documents, or any manner of sale or other disposition of any Collateral or
any other collateral for all or any of the obligations evidenced by the Senior
Loan Documents or any other obligations of the Borrower under the Senior Loan
Documents or any other assets of the Borrower or any of its Subsidiaries;
(f) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries; (g) any failure of any
Senior Secured Creditor to disclose to the Junior Secured Creditors any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower now or
hereafter known to such Senior Secured Creditor (the Junior Secured Creditors
waiving any duty on the part of the Senior Secured Creditors to disclose such
information); or (h) any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
any Senior Secured Creditor that might otherwise constitute a defense available
to the Junior Secured Creditors.

SECTION 17. Reliance, Waiver of Notices: No Representations and Management of
Credit Facilities. All of the indebtedness evidenced by the Senior Loan
Documents shall be deemed to have been made or incurred in reliance upon these
Intercreditor Terms. The Senior

 

9



--------------------------------------------------------------------------------

Secured Creditors and the Junior Secured Creditors (a) expressly waive all
notices not specifically required pursuant to the terms of these Intercreditor
Terms and (b) agree that no Person has made any representation or warranty with
respect to the due execution, legality, validity, completeness or enforceability
of any of the respective documents to which the Senior Secured Creditor and the
Junior Secured Creditors are a party, the perfection or priority of any security
interest or lien securing any or all of the indebtedness evidenced by the Senior
Loan Documents or the Junior Hedge Documents or the collectibility of the
indebtedness evidenced by the Senior Loan Documents or the Junior Hedge
Documents. No party shall have any liability to the other for any loss, claim or
damage allegedly suffered by such other party in any proceeding to foreclose or
otherwise enforce any of its security interests in and/or liens on any of the
assets or properties of the Borrower or any other Person.

SECTION 18. Financial Condition of the Borrower. Each of the Senior Secured
Creditors and the Junior Secured Creditors hereby assumes responsibility for
keeping themselves informed of the financial condition of the Borrower and its
Subsidiaries and of all other circumstances bearing upon the risk of nonpayment
of the indebtedness evidenced by the Senior Loan Documents and the Junior Hedge
Documents that diligent inquiry would reveal and each such party also hereby
agrees that no other party shall have any duty to advise any other of any
information regarding such condition or any such circumstances.

SECTION 19. Notices. (a) Any notice, request, demand, consent or other
communication hereunder shall be in writing and delivered in person or sent by
telecopy or registered or certified mail, return receipt requested and postage
prepaid, to the applicable party at its address or telecopy number set forth, as
to the Senior Secured Creditors, in the Senior Credit Agreement and as to the
Junior Secured Creditors, in the Junior Hedge Agreement, or at such other
address or telecopy number as any party hereto may designate as its address for
communications hereunder by notice so given. Such notices shall be deemed
effective on the day on which delivered or sent if delivered in person or sent
by telecopy, or on the third Business Day after the day on which mailed, if sent
by registered or certified mail.

(b) Upon the written request of the Senior Agent Bank, the Hedging Counterparty
shall provide written notice of the aggregate amount of the Second Lien
Obligations then outstanding owed by the Borrower to the Hedging Counterparty
under the applicable Junior Hedge Documents and any other information that the
Senior Agent may reasonably request.

(c) Upon the written request of the Hedging Counterparty, the Senior Agent shall
provide written notice of the aggregate amount of the First Lien Obligations
then outstanding under the Senior Loan Documents and any other information that
the Hedging Counterparty may reasonably request.

SECTION 20. UCC Notices. If the Senior Secured Creditors or the Junior Secured
Creditors shall be required by the UCC or any other applicable law to give
notice of any action taken or to be taken with respect to any or all of the
Collateral, such notice shall be given in accordance with Section 17 above and
ten (10) days’ notice shall be conclusively deemed to be commercially
reasonable.

 

10



--------------------------------------------------------------------------------

SECTION 21. Further Assurances. The Senior Secured Creditors and the Junior
Secured Creditors each hereby covenants and agrees to take any and all
additional actions and execute, deliver, file and/or record any and all
additional agreements, documents and instruments as may be necessary or as such
party may from time to time reasonably request to effect the subordination and
other provisions of these Intercreditor Terms.

SECTION 22. Modifications in Writing. No amendment, modification, supplement,
termination, consent or waiver of or to any provision of these Intercreditor
Terms nor any consent to any departure therefrom shall in any event be effective
unless the same shall be in writing and signed by or on behalf of each of the
Senior Secured Creditors and the Junior Secured Creditors. Any waiver of any
provision of these Intercreditor Terms, and any consent to any departure from
the terms of any provision of these Intercreditor Terms, shall be effective only
in the specific instance and for the specific purpose for which given.

SECTION 23. Waiver; Failure or Delay. No failure or delay on the part of the
Senior Secured Creditors and the Junior Secured Creditors in the exercise of any
power, right, remedy or privilege under these Intercreditor Terms shall impair
such power, right, remedy or privilege or shall operate as a waiver thereof; nor
shall any single or partial exercise of any such power, right, remedy or
privilege preclude any other or further exercise of any other power, right,
remedy or privilege. The waiver of any such right, power, remedy or privilege
with respect to particular facts and circumstances shall not be deemed to be a
waiver with respect to other facts and circumstances.

SECTION 24. Severability. Whenever possible, each provision of these
Intercreditor Terms shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of these Intercreditor Terms
shall be prohibited by or invalid under applicable law, such provision shall be
effective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
these Intercreditor Terms.

SECTION 25. Successors and Assigns. These Intercreditor Terms shall be binding
upon and inure to the benefit of the Senior Secured Creditors and the Junior
Secured Creditors and their respective successors and assigns. These
Intercreditor Terms shall specifically inure to the benefit of the Senior
Secured Creditors under any extension, renewal, replacement, restatement or
refinancing of the indebtedness evidenced by the Senior Loan Documents, and the
term “Senior Loan Document” as used in these Intercreditor Terms shall include
any documents evidencing such extension, renewal, replacement, restatement, or
refinancing

SECTION 26. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. These
Intercreditor Terms shall be governed by and construed in accordance with the
laws of the State of New York. EACH OF THE SENIOR AGENT, ON BEHALF OF THE SENIOR
SECURED CREDITORS, AND THE HEDGING COUNTERPARTY, HEREBY IRREVOCABLY WAIVES THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATING TO OR ARISING OUT OF
OR IN CONNECTION WITH THESE INTERCREDITOR TERMS.

 

11



--------------------------------------------------------------------------------

SECTION 27. Equitable Remedies. Each party to these Intercreditor Terms
acknowledges that the breach by it of any of the provisions of these
Intercreditor Terms is likely to cause irreparable damage to the other party.
Therefore, the relief to which any party shall be entitled in the event of any
such breach or threatened breach shall include, but not be limited to, a
mandatory injunction for specific performance, injunctive or other judicial
relief to prevent a violation of any of the provisions of these Intercreditor
Terms, damages and any other relief to which it may be entitled at law or in
equity.

SECTION 28. Attorneys’ Fees and Expenses. In the event of any dispute concerning
the meaning or interpretation of these Intercreditor Terms which results in
litigation, or in the event of any litigation by a party hereto to enforce the
provisions hereof, the prevailing party shall be entitled to recover from the
non-prevailing party, in addition to its other damages, its reasonable
attorneys’ fees and expenses and any actual court costs incurred.

SECTION 29. Headings. Section headings used in these Intercreditor Terms are for
convenience of reference only and shall not constitute a part of these
Intercreditor Terms for any purpose or affect the construction of these
Intercreditor Terms.

SECTION 30. Warranty of Authority. The Senior Agent warrants and represents to
the Hedging Counterparty that (i) it has authority to execute these
Intercreditor Terms upon behalf of the Senior Secured Creditors and (ii) upon
execution and delivery of these Intercreditor Terms by the Senior Agent, these
Intercreditor Terms shall be binding upon the Senior Secured Creditors. The
Hedging Counterparty warrants and represents to the Senior Agent, on behalf of
the Senior Secured Creditors, that (i) it has authority to execute these
Intercreditor Terms and (ii) upon its execution and delivery of these
Intercreditor Terms, these Intercreditor Terms shall be binding upon the Hedging
Counterparty.

 

12



--------------------------------------------------------------------------------

Exhibit E

The undersigned hereby acknowledge receipt of a copy of the foregoing
Intercreditor Agreement (the “Intercreditor Agreement”; all capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Intercreditor Agreement) and consents to the terms
thereof. The undersigned acknowledges and agrees that any payments or other
amounts received by the Junior Secured Creditors which are required to be turned
over or otherwise remitted by the Junior Secured Creditors to the Senior Secured
Creditors pursuant to the terms of the Intercreditor Agreement shall not be
deemed to be payments on the Junior Hedge Documents.

 

Executed this                      day of                 ,    200     .

 

      ALLEGHENY ENERGY SUPPLY COMPANY, LLC



--------------------------------------------------------------------------------

Annex A

to Intercreditor Agreement

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of                     ,
200_, is entered into by                 , a                  (the “Joining
Party”), and acknowledged by ALLEGHENY ENERGY SUPPLY COMPANY, LLC (the
“Borrower”) and CITICORP USA, INC., in its capacity as senior agent (the “Senior
Agent”) under the Agreement (as defined below).

Reference is made to that certain Intercreditor Agreement (as amended, modified,
restated or supplemented from time to time, the “Agreement”), dated as of
                , 20    by and among the Borrower, the Senior Agent and each of
the other parties thereto from time to time. Capitalized terms used herein
without definition shall have the meaning assigned thereto in the Agreement.

The Joining Party hereby becomes a [Senior Secured Creditor and a New First Lien
Agent on behalf of certain other Senior Secured Creditors] / [Junior Secured
Creditor].

Accordingly, the Joining Party agrees as follows with the Borrower, the Senior
Agent and each of the other parties to the Agreement as follows:

 

3. The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Joining Party will be deemed to be a party to
the Agreement, and, from and after the date hereof, shall have all of the
obligations of a [New First Lien Agent and Senior Secured Creditor] / [Junior
Secured Creditor] thereunder as if it had executed the Agreement. The Joining
Party hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions applicable to the [New First Lien Agent and
Senior Secured Creditor] / [Junior Secured Creditor] contained in the Agreement.

 

4. To the extent the Joining Party is an agent or trustee for one or more Senior
Secured Creditors, the Joining Party acknowledges that it has the authority to
bind such Senior Secured Creditors to the Agreement and such Senior Secured
Creditors are hereby bound to the Agreement. The Joining Party hereby agrees (on
behalf of itself and any Senior Secured Creditor claiming through it) to comply
with the terms of the Agreement.

 

5. The address of the Joining Party for purposes of all notices and other
communications is                 ,                 , Attention of
                 (Facsimile No.                 ).

 

6. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

 

7. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Accession Agreement to be
duly executed by its authorized representative, and each of the Borrower and the
Senior Agent have caused the same to be accepted by its authorized
representative, as of the day and year first above written.

 

[JOINING PARTY]

By:

Name:

Title:



--------------------------------------------------------------------------------

Acknowledged and accepted:

 

ALLEGHENY ENERGY SUPPLY COMPANY, LLC

By:

Name:

Title:

Acknowledged and accepted:

CITICORP USA, INC., as Senior Agent

By:

Name:

Title:

 

AESC Credit Agreement    E-1   



--------------------------------------------------------------------------------

EXHIBIT F

AESC CREDIT AGREEMENT

AFFILIATE SUBORDINATION TERMS

SUBORDINATION AGREEMENT, dated                     , 20    , made by
                                        , a                      corporation
(the “Subordinated Creditor”) and ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a
Delaware limited liability company (the “Borrower”), in favor of Citicorp USA,
Inc., as Administrative Agent (the “Administrative Agent”) under the Credit
Agreement dated as of May 2, 2006, (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among the Borrower, the financial institutions referred to
therein as Lenders, the Swing Line Bank, the Issuing Bank, and the
Administrative Agent.

PRELIMINARY STATEMENTS:

(1) The Borrower intends to become indebted to the Subordinated Creditor in the
principal amount of $                 to be evidenced by
                        , and may hereafter from time to time become indebted or
otherwise obligated to the Subordinated Creditor in further amounts. All
indebtedness and other obligations of the Borrower to the Subordinated Creditor
now or hereafter existing (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof or in connection therewith, are hereinafter referred to as
the “Subordinated Debt”.

(2) Under the Credit Agreement it is a condition to the incurrence of the
Subordinated Debt that the Subordinated Creditor[, as owner of             
percent of the outstanding shares of stock of the Borrower,] shall have executed
and delivered this Agreement.

NOW, THEREFORE, in consideration of the premises, the Subordinated Creditor and
the Borrower each hereby agrees as follows:

SECTION 1. Subordination. (a) The Subordinated Creditor hereby subordinates the
Subordinated Debt to the Senior Debt Obligations to the extent and in the manner
hereinafter set forth in this Agreement.

(b) Except during the continuance of a Default (including the commencement and
continuation of any Insolvency Proceeding relating to any Material Subsidiary),
the Subordinated Creditor may receive regularly scheduled payments from the
Borrower on account of the Subordinated Debt. After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any Insolvency Proceeding relating to any Material Subsidiary), however, unless
the Required Lenders otherwise agree, the Subordinated Creditor shall not
demand, accept or take any action to collect any payment on account of the
Subordinated Debt.

 

AESC Credit Agreement    F-1   



--------------------------------------------------------------------------------

(c) In any Insolvency Proceeding relating to the Borrower or any Material
Subsidiary, the Subordinated Creditor agrees that each Creditor Party (as
defined in the Security Agreement) shall be entitled to receive payment in full
in cash of all Senior Debt Obligations owed to such Creditor Party (including
all interest and expenses accruing after the commencement of a proceeding under
any Bankruptcy Law, whether or not constituting an allowed claim in such
proceeding (“Post Petition Interest”)) before such Subordinated Creditor
receives payment of any Subordinated Debt.

(d) After the occurrence and during the continuance of any Default (including
the commencement and continuation of any Insolvency Proceeding relating to the
Borrower or any Material Subsidiary), the Subordinated Creditor shall, if the
Collateral Agent (acting at the direction of the Administrative Agent) so
requests, collect, enforce and receive payments on account of the Subordinated
Debt as trustee for the Creditor Parties and deliver such payments to the
Collateral Agent on account of the Senior Debt Obligations owed to the Creditor
Parties (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of the Borrower under the provisions of any other
Financing Document.

(e) After the occurrence and during the continuance of any Default (including
the commencement and continuation of any Insolvency Proceeding against the
Borrower or any Material Subsidiary), the Collateral Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of the Subordinated Creditor, to collect and enforce, and to submit claims
in respect of, Subordinated Debt and to apply any amounts received thereon to
the Senior Debt Obligations (including any and all Post Petition Interest), and
(ii) to require the Subordinated Creditor (A) to collect and enforce, and to
submit claims in respect of, Subordinated Debt and (B) to pay any amounts
received on such obligations to the Collateral Agent for application to the
Senior Debt Obligations (including any and all Post Petition Interest).

SECTION 2. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Subordinated Creditor or the
Borrower herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

SECTION 3. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic, telex or
cable communication) and mailed, telecopied, telegraphed, telexed, cabled or
delivered to it, if to the Subordinated Creditor, at
                                        , Attention:
                                        ; and if to the Borrower, the
Administrative Agent or any Lender, at its address specified in the Credit
Agreement, or as to each party, at such other address as shall be designated by
such party in a written notice to each other party. All such notices and other
communications shall, when mailed, telecopied, telegraphed, telexed or cabled,
be effective when deposited in the mails, telecopied, delivered to the telegraph
company, confirmed by telex answerback or delivered to the cable company,
respectively.

 

AESC Credit Agreement    F-2   



--------------------------------------------------------------------------------

SECTION 4. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Creditor Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 5. Continuing Agreement; Assignments Under the Credit Agreement. This
Agreement is a continuing agreement and shall (i) remain in full force and
effect until the payment in full of the Senior Debt Obligations, (ii) be binding
upon the Subordinated Creditor, the Borrower and their respective successors and
assigns, and (iii) inure to the benefit of, and be enforceable by, the
Administrative Agent, the Lenders and their respective successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may in accordance with Section 8.07 of the Credit Agreement assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitment, the Advances and any Note to be held by it) to any Eligible
Assignee, and such Eligible Assignee shall thereupon become vested with all the
rights in respect thereof granted to such Lender herein or otherwise, subject,
however, to the provisions of Article VII (concerning the Administrative Agent)
of the Credit Agreement.

SECTION 6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of Page Intentionally Left Blank.]

 

AESC Credit Agreement    F-3   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subordinated Creditor and the Borrower each has caused
this Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

[NAME OF SUBORDINATED CREDITOR] By  

 

Title: ALLEGHENY ENERGY SUPPLY COMPANY, LLC By  

 

Name: Title: CITICORP USA, INC., AS ADMINISTRATIVE AGENT By  

 

Name: Title:

 

AESC Credit Agreement    F-4   



--------------------------------------------------------------------------------

EXHIBIT G

AESC CREDIT AGREEMENT

REAL PROPERTY REQUIREMENTS

In order to secure further any increase in the outstanding principal amount of
the Advances hereunder as a result of the Incremental Commitments (the
“Additional Debt”), the Borrower shall grant to the Collateral Agent a Lien on
and security interest in any of the real property assets (other than Excluded
Assets) of the Borrower that do not, in the opinion of the Administrative Agent,
secure the Additional Debt. In connection therewith, on or prior to the creation
of the Additional Debt (and as a condition to the creation thereof), the
Borrower shall deliver to the Administrative Agent:

(a) a schedule (the “Real Property Schedule”) clearly identifying the real
properties with Fair Market Values of at least $10,000,000 that at the time of
the creation of the Additional Debt are either owned by Borrower or a Subsidiary
or are reasonably likely to be acquired by the Borrower or a Subsidiary using
the Additional Debt. The Real Property Schedule shall include a list and
description (including the street address, county or other relevant
jurisdiction, state, record owner and book value thereof) of the aforementioned
properties, and such other information as may be necessary for the Real Property
Schedule to be accurate and complete so as to reflect all real properties with
Fair Market Values of at least $10,000,000 then owned or reasonably likely to be
owned by the Borrower or any of its Subsidiaries;

(b) evidence in form and substance reasonably satisfactory to the Administrative
Agent that the properties listed on the Real Property Schedule are subject only
to Permitted Liens, Liens permitted by this Credit Agreement, and such other
pre-existing Liens that are commercially reasonable, do not secure Debt, and do
not materially and adversely affect the use of such properties for their
intended purposes;

(c) duly executed amendments (in recordable form) to any of the then existing
Mortgages, in form and substance satisfactory to the Administrative Agent,
reflecting the fact that the maximum principal indebtedness secured by such
Mortgages has increased by the amount of the Additional Debt. All recording and
related costs for such amendments shall be paid by the Borrower;

(d) confirmation from the title insurance company recording the amendments
referred to in the preceding clause that duly executed counterparts of such
amendments that are sufficient for recording in all filing or recording offices
that the Administrative Agent may deem necessary or desirable, have been
delivered to such title insurance company, and evidence reasonably satisfactory
to the Administrative Agent that all filing and recording taxes and fees have
been paid;

(e) at the Borrower’s cost, updates or endorsements to any then existing
mortgage title insurance policies, in form and substance satisfactory to the
Administrative

 

AESC Credit Agreement    G-1   



--------------------------------------------------------------------------------

Agent, without increase to the aggregate insured amount provided in the Mortgage
Policies; and

(f) if the Real Property Schedule reflects additions or dispositions of any real
property contiguous or related to any property which is already subject to a
Mortgage and for which surveys have been delivered or are required to be
delivered pursuant to the terms of the Financing Documents, updated ALTA
Surveys, if required by the Administrative Agent or title insurance company, for
which all necessary fees (where applicable) have been paid, of such property or
properties, showing only such exceptions as are acceptable to the Administrative
Agent, and each certified to the Collateral Agent and the issuer of any relevant
the mortgage title insurance policies in a manner satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located, together with
any updates required to be made to such mortgage title insurance policies in
order to read the aforementioned surveys into such mortgage title insurance
policies with no further defects or encumbrances which are not Permitted Liens
(unless otherwise consented to by the Administrative Agent).

 

AESC Credit Agreement    G-2   



--------------------------------------------------------------------------------

EXHIBIT H

AESC CREDIT AGREEMENT

FORM OF PNC CONTROL AGREEMENT

Deposit Account

LOGO [g78321image_01.jpg]

Control Agreement

THIS DEPOSIT ACCOUNT CONTROL AGREEMENT (the “Agreement”) is made and entered
into as of [                    ], by and among PNC BANK, NATIONAL ASSOCIATION
(“Bank”), [                    ], [                    ] and
[                    ] (each a “Debtor” and collectively, the “Debtors”), and
CITIBANK, N.A. (“Creditor”).

PREAMBLE

A. Bank has established one or more deposit accounts, numbered as set forth in
Schedule I hereto, each in the name of a Debtor (each an “Account” and
collectively, the “Accounts”).

B. DEBTORS AND CREDITOR HAVE ENTERED INTO CERTAIN AGREEMENTS WHEREBY DEBTORS
HAVE GRANTED CREDITOR A FIRST PRIORITY SECURITY INTEREST IN EACH OF THE
ACCOUNTS. BANK IS NOT A PARTY TO SUCH AGREEMENTS AND, AS TO BANK, ONLY TERMS SET
FORTH AND/OR DEFINED IN THIS AGREEMENT APPLY.

C. Creditor, Debtors and Bank are entering into this Agreement to perfect the
security interest of Creditor in the Accounts.

TERMS

1. Accounts. All parties agree that each Account is a “deposit account” within
the meaning of Article 9 of the Uniform Commercial Code of the Commonwealth of
Pennsylvania (“UCC”). Except as set forth in paragraph 13 hereof, Bank has not
and will not agree with any third party to comply with instructions or other
directions concerning any Account or the disposition of funds in the Accounts
originated by such third party without the prior written consent of Creditor and
the applicable Debtor in whose name such account is established.

2. Subordination of Security Interest; Fees. Bank hereby subordinates to
Creditor all security interests, encumbrances, claims and rights of setoff it
may have, now or in the future, against the Accounts or any funds in the
Accounts other than (i) in connection with the payment of Bank’s customary fees
and charges pursuant to its agreement with Debtor, as currently in effect and as
modified by Bank from time to time, (ii) for the reversal of provisional
credits, and (iii) as provided in paragraph 7.

3. Control of Accounts. Bank will comply with all instructions it receives from
Creditor directing disposition of funds in the Accounts without further consent
of Debtors. Until Bank receives a Notice of Control from Creditor, as defined in
paragraph 10 of this Agreement, Debtors also may

 

AESC Credit Agreement    H-1   



--------------------------------------------------------------------------------

withdraw funds and otherwise deal with the Accounts in the ordinary course of
business, and Bank may honor all of Debtors’ instructions with respect to the
Accounts without further consent of Creditor. After Bank receives a Notice of
Control from Creditor and has had a reasonable opportunity to comply therewith,
neither any Debtor nor any other person or entity through or under any Debtor
shall have any control over the use of, or any right to withdraw any amount
from, the Accounts, and Bank will thereafter comply only with instructions
originated by Creditor directing disposition of funds in the Accounts without
any consent of any Debtor. After receipt of a Notice of Control, Bank shall have
a reasonable time to institute instructions to all affected areas of the Bank to
place a hold on further debits by any Debtor from the Accounts. If Notice of
Control is received before 1:00 p.m. on a Business Day (as defined below), Bank
will freeze the Accounts effective with the close of banking business that day,
but the Bank may honor all branch, ATM, point of sale, online and wire transfer
activity that has been authorized or initiated prior to the time the freeze has
been placed. If Notice of Control is received by Bank after 1:00 p.m. on a
Business Day, the freeze will be completed at the close of banking business on
the next Business Day, and Bank will honor all branch, ATM, point of sale,
online and wire transfer activity that has been authorized or initiated prior to
the time the freeze has been placed. Nothing in this paragraph 3 shall require
Bank to comply with instructions from Creditor which are unduly burdensome on
Bank, in Bank’s reasonable determination. As used in this Agreement, the term
“Business Day” means any day other than a Saturday, Sunday or public holiday
under the laws of the state(s) indicated in paragraph 10(b) hereof as Bank’s
addresses.

4. Limitation of Liability of Bank. Bank shall have no responsibility or
liability to Creditor for complying with instructions concerning the Accounts
from any Debtors or any Debtor’s authorized representatives which are received
by Bank before Bank receives a Notice of Control and has had reasonable
opportunity to comply with it as set forth in paragraph 3 above. Bank shall have
no responsibility or liability to Debtors for complying with a Notice of Control
or complying with instructions concerning the Accounts originated by Creditor,
and shall have no responsibility to investigate the appropriateness of any such
instruction or Notice of Control, even if any Debtor notifies Bank that Creditor
is not legally entitled to originate any such instruction or Notice of Control.

5. Customer Agreement. In the event of a conflict between this Agreement and any
other agreement between Bank and any Debtor, the terms of this Agreement will
prevail.

6. Statements. Bank shall provide Creditor with duplicate copies of the regular
monthly bank statements provided to Debtors with respect to the Accounts. Any
applicable fees therefor shall be charged to the Accounts.

7. Uncollected Funds. If any receipts deposited in any Account are returned
unpaid or otherwise dishonored, Bank shall have the right to charge any and all
such returned or dishonored items against any Account or to demand reimbursement
therefor directly from any Debtor. If there are insufficient collected funds in
the Accounts or Debtors fail to so repay Bank, Creditor shall repay Bank for
such debit or items immediately upon demand to the extent that Creditor is then
in possession of the proceeds of the check or other deposit or credit to which
the debit relates.

8. Exculpation of Bank; Indemnification by Debtors. Debtors and Creditor agree
that Bank shall have no liability to any of them for any loss or damage that any
of them may claim to have suffered or incurred, either directly or indirectly,
by reason of this Agreement or any transaction or service contemplated by the
provisions hereof, except to the extent primarily attributable to the gross
negligence or willful misconduct of Bank, as determined by a final
non-appealable judgment by a court of competent jurisdiction. In no event shall
Bank be liable for losses or delays resulting from computer malfunction,
interruption of communication facilities, labor difficulties or other causes
beyond Bank’s reasonable control. Debtors jointly and severally agree to
indemnify and hold harmless Bank, its affiliates, and its

 

AESC Credit Agreement    H-2   



--------------------------------------------------------------------------------

and their directors, officers, agents and employees from and against any and all
claims, damages, penalties, judgments, liabilities, losses or expenses
(including reasonable attorney’s fees and disbursements) arising out of,
resulting from, or in any way related to this Agreement or any action taken or
not taken pursuant to this Agreement except to the extent such claims, damages,
penalties, judgments, liabilities, losses or expenses are primarily caused by
Bank’s gross negligence or willful misconduct, as determined by a final
non-appealable judgment by a court of competent jurisdiction. Bank’s duties and
obligations shall be determined solely by the provisions of this Agreement and
Bank shall not be liable except for the performance of its duties and
obligations as are set forth herein. Bank shall have no obligation to review or
confirm that any actions taken pursuant to this Agreement comply with any other
agreement or document. Substantial compliance by Bank with its standard
procedures for the services Bank is providing hereunder shall be deemed to be
exercise by it of ordinary care. In no event shall Bank be liable for any lost
profits or for any indirect, special, consequential or punitive damages even if
advised of the possibility or likelihood of such damages. This paragraph shall
survive termination of this Agreement.

9. Termination. This Agreement may be terminated by Debtors only upon delivery
to Bank of a written notification thereof jointly executed by Debtors and
Creditor. This Agreement may be terminated by Creditor or by Bank at any time,
with or without cause, upon delivery of written notice thereof to each other
party. Creditor shall give timely written notice to Bank that this Agreement, or
its security interest in any Account, is terminated. Upon receipt of such
written notice by Bank, the obligations of Bank hereunder with respect to the
operation and maintenance of such Account shall terminate, Creditor shall have
no further right to originate instructions concerning such Account and any
previous Notice of Control delivered by Creditor shall be deemed to be of no
further force and effect. Notwithstanding anything else to the contrary herein,
Bank may terminate this Agreement immediately upon written notice to the other
parties in the event of suspected fraud, or other illegal activity, or for any
reason, as determined in the Bank’s sole discretion, that requires immediate
closing of the Accounts.

10. Notices.

(a) Notice of Control to Bank. A “Notice of Control” to Bank from Creditor shall
be given only upon the occurrence of a default or under other circumstances set
forth in any agreement between Creditor and Debtor and shall consist of the
following three steps. Notice of Control shall not be, or be deemed to have
been, given until all three of the following steps are completed:

(i) Creditor shall place a telephone call to Bank at 1-866-295-9060 to notify
Bank that Creditor will be faxing a Notice of Control.

(ii) Creditor shall fax a Notice of Control to 1-215-749-8598, addressed to the
attention of DDA/Savings-Processing. Such written notice shall refer to this
Agreement and shall state that it is a Notice of Control.

(iii) Bank will place a return telephone confirmation of receipt of Notice of
Control to Creditor at 1-212-657-0955.

(b) Notices Other Than Notice of Control. All notices, requests or
communications other than a Notice of Control given to Debtors, Creditor or Bank
shall be given in writing (including by facsimile) at the address specified
below:

If to any Debtor: To the address specified on Schedule I hereto for such Debtor

 

AESC Credit Agreement    H-3   



--------------------------------------------------------------------------------

If to Creditor:

   Citibank, N.A.    Agency & Trust    388 Greenwich Street, 14th Floor    New
York, NY 10013    Attention: Fernando Moreyra    Phone: (212) 816-5740    Fax:
(212) 816-5530

If to Bank:

   PNC Bank, National Association    Depository Recovery Unit    330 Guthrie
Street    Louisville, KY 40202    Attn: Cathie Gillespie    Mail Stop:
K7-K4AV-03-2   

Phone: (502) 581-4926

Fax: (502) 581-4966

with a copy to:    PNC Bank, National Association    249 Fifth Avenue    One PNC
Plaza, 18th Floor    Pittsburgh, PA 15222    Attention: Thomas McCool    Phone:
(412) 762-2319    Fax: (412)762-4157

Any party may change its address and /or telephone and fax numbers for notices
hereunder by giving notice to each other party hereunder given in accordance
with this paragraph 10(b). Each notice, request or other communication given
under this paragraph 10(b) shall be effective (i) if given by facsimile, when
such facsimile is transmitted to the facsimile number, if any, specified in this
paragraph 10(b) and confirmation of receipt by the sending party is obtained,
(ii) if given by overnight courier, the next Business Day after such
communication is deposited with the overnight courier for delivery, addressed as
aforesaid, or (iii) if given by any other means, when delivered at the address
specified in this paragraph 10(b).

11. Disclosure of Debtor Information or Activity. Until such time as Bank
receives a Notice of Control from Creditor, Bank shall have no obligation to
Creditor to disclose to Creditor any information concerning any Debtor’s
activities in connection with any Account that is subject to this Agreement,
including but not limited to the closing of any such Account, other than as
specifically set forth herein regarding the provision of duplicate statements to
Creditor, provided that (i) when Bank has actual knowledge of any claim or
interest in an Account other than the claims and interests of the parties
referred to in this Agreement, Bank will promptly notify the Creditor and the
Debtors of such claim or interest and (ii) Bank shall provide any other
information in respect of any Account reasonably requested by Creditor from time
to time. At no time, either before or after Creditor gives a Notice of Control
to Bank pursuant to this Agreement, is Bank under any obligation to provide
information to Creditor regarding any other accounts or activity of Debtors that
are not the subject of this Agreement unless such other accounts or activity are
subject to a separate agreement among Bank, the relevant Debtors and Creditor.

 

AESC Credit Agreement    H-4   



--------------------------------------------------------------------------------

12. Reliance. Bank may rely, and Bank shall be protected in acting, or
refraining from acting, upon any notice (including but not limited to electronic
facsimiles of such notice) believed by Bank to be genuine and to have been given
by the proper party or parties.

13. Right to Place Hold; Bankruptcy; Interpleader. If at any time: (a) Bank, in
good faith, is in doubt as to the action it should take under this Agreement,
(b) a Debtor becomes subject to a voluntary or involuntary bankruptcy,
reorganization, receivership or similar proceeding, or (c) Bank is served with
legal process which it in good faith believes prohibits the disbursement of the
funds deposited in an Account, then Bank shall have the right to (i) place a
hold on the funds in such Account until such time as it receives an appropriate
court order or other assurance satisfactory to it as to the disposition of the
funds in such Account, or (ii) commence, at Debtors’ expense, an interpleader
action in any competent federal or state court located in the Commonwealth of
Pennsylvania, and otherwise to take no further action except in accordance with
joint written instructions from Debtors and Creditor or in accordance with the
final order of a competent court, served on Bank.

14. Miscellaneous.

(a) This Agreement may be amended only by a written instrument executed by
Creditor, Bank and Debtors acting by their respective duly authorized
representatives.

(b) This Agreement is the entire agreement among all of the parties hereto and
supersedes all other prior agreements and understandings, both written and oral,
with respect to the subject matter hereof.

(c) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns, but Debtors shall
not be entitled to assign or delegate any of their rights or duties hereunder
without first obtaining the express prior written consent of Creditor and Bank,
and Creditor may not assign or delegate any of its rights hereunder without
giving written notice thereof to Bank.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(e) This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania (without giving effect to its conflicts of law rules).

(f) Each of the parties hereto irrevocably waives any and all right it may have
to a trial by jury in any action, proceeding or claim of any nature relating to
this Agreement, any documents executed in connection with this Agreement or any
transaction contemplated in any of such documents. Each of the parties hereto
acknowledges that the foregoing waiver is knowing and voluntary.

(g) Debtors shall at all times, both prior to and following a receipt by Bank of
a Notice of Control, maintain an aggregate balance in the Accounts of at least
$5,000,000.

 

AESC Credit Agreement    H-5   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement as of the day and year first above set forth.

 

BANK:

PNC BANK, NATIONAL ASSOCIATION

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

CREDITOR:

CITIBANK, N.A.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

DEBTORS:

[                                       
                                                    ]        

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

[                                       
                                                    ]        

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

 

AESC Credit Agreement    H-6   



--------------------------------------------------------------------------------

[                                       
                                                    ]        

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

 

AESC Credit Agreement    H-7   



--------------------------------------------------------------------------------

Schedule I

CONTROLLED ACCOUNTS

 

Debtor   

Account

Number(s)

[NAME]

[ADDRESS]

Attn: [                        ]

Tel: [                        ]

Fax: [                        ]

e-mail: [                                    ]

  

[                        ]

[                        ]

[                        ]

[NAME]

[ADDRESS]

Attn: [                        ]

Tel: [                        ]

Fax: [                        ]

e-mail: [                                    ]

  

[                        ]

[                        ]

[                        ]

[NAME]

[ADDRESS]

Attn: [                        ]

Tel: [                        ]

Fax: [                        ]

e-mail: [                                    ]

  

[                        ]

[                        ]

[                        ]

 

AESC Credit Agreement    H-8   